Exhibit 10.26

EXECUTION COPY

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

PHH HOME LOANS, LLC

January 31, 2005

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I Definitions

Section 1.1

   Definitions    2

Section 1.2

   Interpretation    13 ARTICLE II General Provisions

Section 2.1

   Form    14

Section 2.2

   Company Name    14

Section 2.3

   Registered Office; Registered Agent    14

Section 2.4

   Place of Business    14

Section 2.5

   Purpose; Nature of Business Permitted; Powers    14

Section 2.6

   Business Transactions of a Member with the Company    16

Section 2.7

   No State-Law Partnership    16

Section 2.8

   Authorized Representatives    16

Section 2.9

   Term    16

Section 2.10

   D/B/As, Fictitious Names, Licenses and Regulatory Approvals    16

Section 2.11

   Subsequent Capital Contributions    17 ARTICLE III Members

Section 3.1

   Members    21

Section 3.2

   Admission of New Members    21

Section 3.3

   Representations    21

Section 3.4

   No Liability of Members    22

Section 3.5

   Company Property    23

Section 3.6

   Confidentiality    23 ARTICLE IV Capital Contributions

Section 4.1

   Capital Structure    24

Section 4.2

   Capital Contributions    24

Section 4.3

   Additional Provisions Concerning Capital Contributions    24

Section 4.4

   Capital Accounts    25



--------------------------------------------------------------------------------

Section 4.5

   Return of Capital Contributions    26

Section 4.6

   Loans From Members    26 ARTICLE V Allocations and Distributions

Section 5.1

   Allocations of Net Income and Net Loss    26

Section 5.2

   Adjustments and Special Allocations    27

Section 5.3

   Net Loss Limitation    28

Section 5.4

   Other Allocation Rules    29

Section 5.5

   Tax Allocations; Code Section 704(c)    29

Section 5.6

   Distributions    30 ARTICLE VI Management

Section 6.1

   Managing Member    30

Section 6.2

   Board of Advisors    32

Section 6.3

   Actions Requiring Board Approval    34

Section 6.4

   Company Resources    37

Section 6.5

   Advisors Have No Managerial Authority    37

Section 6.6

   Devotion of Time    37

Section 6.7

   Officers    38

Section 6.8

   Remuneration; Reimbursement    38

Section 6.9

   Approval of Annual Business Plan    38

Section 6.10

   Reports    38 ARTICLE VII Changes in Law; Financial Reporting

Section 7.1

   Compliance with Law; Changes in Law    39

Section 7.2

   Consolidation    41

Section 7.3

   Certain Actions    41 ARTICLE VIII Termination of Relationship

Section 8.1

   Cendant Termination Events    42

Section 8.2

   Effects of a Cendant Termination Event    43

Section 8.3

   PHH Termination Event    46

Section 8.4

   Two Year Termination, Special Termination Event and 25-Year Termination    47

 

ii



--------------------------------------------------------------------------------

Section 8.5

   Effect of Termination Events    51 ARTICLE IX Dissolution and Winding Up

Section 9.1

   Events Causing Dissolution    51

Section 9.2

   Winding Up    52

Section 9.3

   Compensation of Liquidating Trustee    54

Section 9.4

   Distribution of Company Property and Proceeds of Sale Thereof    54

Section 9.5

   Company Termination    54

Section 9.6

   Final Audit    55 ARTICLE X Transfers and Assignment of Interests

Section 10.1

   Consent Required for Transfer    55

Section 10.2

   Withdrawal    56 ARTICLE XI Fiscal Matters; Books and Records

Section 11.1

   Bank Accounts; Investments    56

Section 11.2

   Records Required by Act; Right of Inspection    56

Section 11.3

   Books and Records of Account    57

Section 11.4

   Expenses    57

Section 11.5

   Tax Returns and Information    57

Section 11.6

   Delivery of Audited Financial Statements to Members    58

Section 11.7

   Audits    58

Section 11.8

   Fiscal Year    58

Section 11.9

   Tax Elections    58

Section 11.10

   Tax Matters Member    59 ARTICLE XII Indemnification and Insurance

Section 12.1

   Indemnification and Advancement of Expenses    59

Section 12.2

   Insurance    60

Section 12.3

   Limit on Liability of Members    61

Section 12.4

   Indemnification by Managing Member    61

Section 12.5

   No Additional Indemnification Rights    62 ARTICLE XIII Miscellaneous
Provisions

Section 13.1

   Counterparts    62

 

iii



--------------------------------------------------------------------------------

Section 13.2

   Entire Agreement    62

Section 13.3

   Partial Invalidity    62

Section 13.4

   Amendment    63

Section 13.5

   Binding Effect    63

Section 13.6

   Negotiation and Mediation    63

Section 13.7

   Governing Law    64

Section 13.8

   Offset    64

Section 13.9

   Effect of Waiver or Consent    64

Section 13.10

   Notices    64

Section 13.11

   No Consequential Damages    66

Section 13.12

   Most Favored Nation    66

Section 13.13

   Impossibility of Performance    67

 

iv



--------------------------------------------------------------------------------

Index of Defined Terms

 

     Page

Act

   1

Additional Capital Determination

   26

Adjusted Capital Account

   2

Advisor

   34

Affiliate

   2

Agreement

   1, 2

Annual Business Plan

   40

Assignment

   2

Authorized Representatives

   17

Bankruptcy

   2

Bankruptcy Event

   45

Beneficial Owner

   3

Board

   34

Business Day

   3

Capital Account

   26

Capital Contribution

   3

Cendant

   3

Cendant Advisors

   34

Cendant Designated Buyer

   45, 50

Cendant List

   45

Cendant Member

   1

Cendant Mobility

   3

Cendant Mobility Offices

   3

Cendant Owned Real Estate Offices

   3

Cendant Put

   45

Cendant Put Notice

   46

Cendant Real Estate

   3

Cendant Termination Event

   44

Certificate of Formation

   1

Change of Control

   3

Closing Date

   4

Code

   4

Common Interest Percentage

   25

Common Interests

   25

Company

   1

Company Expenses

   60

Company Minimum Gain

   4

 

v



--------------------------------------------------------------------------------

Company Property or Properties

   4

Company Regulatory Event

   5

Confidential Information

   24

Contributed Property

   5

Contribution Agreement

   5

Contribution Date

   19

Contribution Notice

   18

Control

   5

Controlling Person

   5

Customer

   5

Depreciation

   5

Dispute

   67

Disputing Member

   67

Distributable Net Income

   6

Event of Dissolution

   54

Fair Market Value

   6

FHA

   6

Fiscal Period

   6

Fiscal Quarter

   6

GAAP

   6

Governmental Entity

   6

Gross Asset Value

   7

HUD

   8

HUD-Manager

   34

Indemnified Parties

   62

Initial Capital Contribution

   25

Initial Officers

   40

Initial Operating Agreement

   1

Insolvency

   8

Interest

   8

Investor Commitments

   8

Lease

   8

License Agreement

   8

Liquidating Trustee

   55

Loan Funding Facility

   8

Losses

   8

LTM Net Income

   46

Major Action

   36

Management Services Agreement

   8

Managing Member

   9

Master Sublease Agreement

   9

Mediation Request

   67

 

vi



--------------------------------------------------------------------------------

Member

   1, 9

Member Nonrecourse Debt

   9

Member Nonrecourse Debt Minimum Gain

   9

Member Nonrecourse Deductions

   9

Members

   1

Minimum Capital Requirements

   38

Mobility Interim MSA

   9

Mortgage Instrument

   10

Mortgage Loan

   10

Mortgage Loan Disclosure

   10

Mortgage Loan Documents

   10

Mortgage Loan Sale Agreement

   10

Mortgage Note

   10

Mortgaged Property

   10

MSA

   10

Net Income

   10

Net Loss

   10

New Member

   12

Nonrecourse Deductions

   12

Nonrecourse Liability

   12

Non-Renewal Notice

   53

Non-Renewal PHH Sale

   53

Non-Renewal Put

   53

NRT Interim MSA

   12

Origination Channels

   12

Other Indemnified Parties

   64

Person

   12

PHH

   12

PHH Advisors

   34

PHH Change of Control

   13

PHH Interests

   47

PHH Material Breach

   44

PHH Member

   1

PHH Regulatory Event

   12

PHH Sale

   45

PHH Sale Notice

   47

PHH Termination Event

   48

PIMI Contributed Assets

   19

PMC

   12

Proceeding

   13

Purchase Notice

   49

Purchase Price

   48

 

vii



--------------------------------------------------------------------------------

Purchase Right

   48

Put Date

   46

Put Price

   45

Regulatory Event Fee

   44

Regulatory Order

   13

Related Transaction

   33

RESPA

   13

Rules

   67

Sale Date

   48

Sale Price

   47

Securities Act

   13

Small Corps

   13

Special Termination Event

   42

Special Termination Notice

   42

Special Termination Put

   53

SRA

   1

State Agency

   13

Subsequent Capital Contributions

   19

Subsidiary

   13

Tax Matters Member

   62

Termination Payment

   46

Transaction Documents

   13

Transfer

   14

Treasury Regulations

   14

Two Year PHH Sale

   50

Two Year Put

   50

Two Year Put Closing Date

   51

Two Year Put Date

   50

Two Year Put Price

   50

Two Year Sale Date

   50

Two Year Sale Price

   51

Two-Year Termination Notice

   50

Venture License Agreement

   14

 

viii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT, dated
as of January 31, 2005 (this “Agreement”), of PHH Home Loans, LLC (the
“Company”), a Delaware limited liability company, is by and between PHH Broker
Partner Corporation, a Maryland corporation (the “PHH Member”), and Cendant Real
Estate Services Venture Partner, Inc., a Delaware corporation (the “Cendant
Member”) and each Person (as hereinafter defined) subsequently admitted as a
member of the Company (individually, a “Member” and, collectively, the
“Members”).

W I T N E S S E T H:

WHEREAS, the PHH Member and the Cendant Member entered into a Limited Liability
Company Operating Agreement, effective as of November 3, 2004 (the “Initial
Operating Agreement”) and formed the Company pursuant to and in accordance with
the Limited Liability Company Act of the State of Delaware (the “Act”) by filing
the Certificate of Formation of the Company (the “Certificate of Formation”) in
accordance with the Act;

WHEREAS, the Members desire to amend and restate the Initial Operating
Agreement;

WHEREAS, the Members intend that hereafter the principal purpose of the Company
shall be to originate and sell mortgage loans sourced through Cendant’s owned
residential real estate brokerage and corporate relocations businesses and from
all U.S.-based employees of Cendant and its Subsidiaries, in accordance with the
terms and provisions of this Agreement;

WHEREAS, this Agreement sets forth, among other things, the agreement among the
Members as to the governance of the affairs of the Company and the conduct of
its business; and

WHEREAS, concurrently with the execution of this Agreement, Cendant Real Estate,
PHH, the Cendant Member, PMC, the PHH Member and the Company have entered into a
Strategic Relationship Agreement (as amended from time to time, the “SRA”) which
sets forth certain matters related to the business relationship among the
parties thereto during the term of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, promises and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members agree as follows:

ARTICLE I

Definitions

Section 1.1 Definitions. As used in this Agreement, the following terms shall
each have the meaning set forth in this Article (unless the context otherwise
requires).

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Fiscal
Period, after: (i) crediting to such Capital Account any amounts that such
Member is obligated to restore pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (or is deemed to be obligated to restore pursuant
to the penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5)) and (ii) debiting to such Capital Account the items described in
Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

“Affiliate” means, when used with reference to a specific Person, any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specific Person. For the
avoidance of doubt, neither the Company nor any of the Brand Franchisees, as
defined in the SRA, shall be deemed to be an Affiliate of Cendant or any of
Cendant’s Affiliates for any purpose hereunder or under any of the other
Transaction Documents.

“Agreement” means this Agreement, including the Schedules and Exhibits hereto,
as originally executed and as subsequently amended from time to time in
accordance with the provisions hereof.

“Assignment” shall mean a document, sufficient under the laws of the
jurisdiction where the related Mortgaged Property is located, to reflect all
transfers of the applicable Mortgage Instrument and the Mortgage Note.

“Bankruptcy” means, with respect to any Person, the happening of any one or more
of the following events: (a) such Person (or, in the case of any Person which is
a partnership, any general partner thereof): (i) makes an assignment for the
benefit of creditors; (ii) files a voluntary petition in bankruptcy; (iii) is
adjudged bankrupt or insolvent, or there has been entered against such Person
(or general partner) an order for relief, in any bankruptcy or insolvency
proceeding; (iv) files a petition or answer seeking in respect of such Person
(or general partner) any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation;
(v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person (or such general
partner) in any proceeding of a nature described above; or (vi) seeks, consents
or acquiesces in the appointment of a trustee, receiver or liquidator of such
Person (or such general partner) or of all or any substantial part of such
Person’s (or such general partner’s) properties; or (b) 120 days after the
commencement of any proceeding against any such Person (or such general partner)
seeking reorganization, arrangement, composition, readjustment,

 

2



--------------------------------------------------------------------------------

liquidation, dissolution or similar relief under any statute, law or regulation,
if such proceeding has not been dismissed, or within 90 days after the
appointment without such Person’s (or such general partner’s) consent or
acquiescence of a trustee, receiver or liquidator of the Person (or such general
partner) or of all or any substantial part of such Person’s (or such general
partner’s) properties, if such appointment is not vacated or stayed, or within
90 days after the expiration of any such stay, if such appointment is not
vacated.

“Beneficial Owner” shall, with respect to any Person, be determined as set forth
in Rule 13d-3 of the General Rules and Regulations of the Securities Exchange
Act of 1934, as in effect on the date hereof.

“Business Day” means any day other than a Saturday, Sunday or a holiday on which
commercial banks in the State of New York are closed.

“Cendant” means Cendant Corporation, a Delaware corporation.

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any asset (other than cash) contributed to the
capital of the Company pursuant to Article IV hereof.

“Cendant Mobility Office” means any office comprising part of Cendant’s
corporate relocation business, including, without limitation, any office of
Cendant Mobility Services Corporation (“Cendant Mobility”) or any of its
Subsidiaries, whether owned as of the date hereof or acquired or opened
hereafter by Cendant Mobility or one of its Subsidiaries.

“Cendant Owned Real Estate Office” means any residential real estate brokerage
office owned as of the date hereof or acquired or opened hereafter by Cendant
Real Estate or one of its Subsidiaries, including NRT Incorporated.

“Cendant Real Estate” means Cendant Real Estate Services Group, LLC, a Delaware
limited liability company.

“Change of Control” means, with respect to any Person, the occurrence of any
event set forth in one of the following paragraphs:

 

  (a) any “person” or “group” (as such terms are used in Section 13(d)(3) of the
Exchange Act) is or becomes the Beneficial Owner, directly or indirectly, of
securities of such Person representing greater than one-third of the combined
voting power of such Person’s outstanding securities;

 

3



--------------------------------------------------------------------------------

  (b) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of such Person
(together with any new directors whose election or appointment by such Board or
whose nomination for election by the stockholders of such Person was approved by
a vote of not less than a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute at least two-thirds of the Board of Directors of such Person;

 

  (c) there is consummated a merger, consolidation or similar transaction
(including a recapitalization) of such Person with any other Person, other than
a merger or consolidation immediately following which the stockholders of such
Person immediately prior thereto own in the aggregate not less than two-thirds
of the combined voting power of the entity surviving such merger, consolidation
or similar transaction or the Controlling Person thereof; or

 

  (d) there is consummated a sale or disposition by such Person of all or a
substantial portion of such Person’s assets to another Person, other than a sale
or disposition immediately following which the stockholders of such Person
immediately prior thereto own in the aggregate not less than two-thirds of the
combined voting power of such other Person or the Controlling Person thereof.

“Closing Date” means January 31, 2005.

“Code” means the Internal Revenue Code of 1986.

“Company Minimum Gain” means “partnership minimum gain” as set forth in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

“Company Property or Properties” means all interests, properties, whether real
or personal, and rights of any type owned or held by the Company, whether owned
or held by the Company at the date of its formation or thereafter acquired.

“Company Regulatory Event” means a situation in which (i) the Company becomes
subject to any Regulatory Order, or any Governmental Entity initiates a
Proceeding with respect to the Company, and (ii) such Regulatory Order or
Proceeding prevents or materially impairs the Company’s ability to originate
loans for any period of time in a manner that adversely affects the value of one
or more of the quarterly distributions to be paid by the Company pursuant to
Section 5.6 of this Agreement; provided, however, that Company Regulatory Event
shall not include (1) any order,

 

4



--------------------------------------------------------------------------------

directive or interpretation or change in law, rule or regulation, in any such
case that is applicable generally to companies engaged in the mortgage lending
business such that the Company is unable to cure the resulting circumstances
described in (ii) above, or (2) any Regulatory Order or Proceeding that results
solely from acts or omissions on the part of the Cendant Entities or their
Affiliates.

“Contributed Property” means property or other consideration (other than cash)
contributed to the Company in exchange for Interests.

“Contribution Agreement” means the Contribution Agreement to be entered into by
and among the Cendant Member, the Company and the PHH Member pursuant to
Section 2.11 hereof.

“Control” shall mean, with regard to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative with the foregoing.

“Controlling Person” means a Person who controls another Person.

“Customer” means any individual who contacts the Company, whether in person or
by mail, phone, via the Internet (including by electronic mail), or otherwise,
or who is so contacted by the Company, about the possibility of obtaining a
Mortgage Loan through the Company, or who otherwise obtains a Mortgage Loan from
or through the Company.

“Depreciation” means, for each Fiscal Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Period; provided, however, that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Period, Depreciation shall be an amount
that bears the same ratio to such Gross Asset Value which the asset had when its
value was last adjusted, as the federal income tax depreciation, amortization or
other cost recovery deduction with respect to such asset for such Fiscal Period
bears to the adjusted tax basis which the asset had when its value was last
adjusted; and provided, further, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Period is zero,
then, subject to Section 6.3(a)(xiv), Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Managing Member.

“Distributable Net Income” shall mean, for each Fiscal Quarter, an amount equal
to the net income of the Company and its Subsidiaries, on a consolidated basis,
determined in accordance with GAAP, less any amounts retained by the Company as
shall be necessary to meet the Minimum Capital Requirements (which requirements
shall be approved by the Board pursuant to Section 6.3).

 

5



--------------------------------------------------------------------------------

“Fair Market Value” means the fair market value of an asset, as determined by
the Managing Member using any reasonable method of valuation, except as
otherwise provided herein; provided, however, that such fair market value shall
be approved by the Board as provided in Section 6.3(a)(xvii).

“FHA” means the Federal Housing Administration of HUD or any successor thereto.

“Fiscal Period” means the period (i) commencing (w) at the beginning of each
Fiscal Quarter, (x) the date of any acquisition of Interests by any new or
existing Member in exchange for a Capital Contribution, or (y) on each date
following the effective date of any distribution to a Member of any property as
consideration for an Interest in the Company, and (ii) ending on the date
immediately preceding the first day of the next Fiscal Period; provided, that
the last Fiscal Period shall end on the date on which all assets of the Company
are distributed to the Members pursuant to Section 9.4 hereof.

“Fiscal Quarter” means (i) the period commencing on the date of this Agreement
and ending on March 31, 2005, or (ii) any subsequent three (3) month period
commencing on January 1, April 1, July 1 and October 1 and ending on
March 31, June 30, September 30 and December 31, respectively; provided, that
the last Fiscal Quarter shall end on the date on which all assets of the Company
are distributed to the Members pursuant to Section 9.4 hereof.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Entity” means any court, agency or commission or other
governmental or regulatory authority.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

(i) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Fair Market Value of such asset;

(ii) the Gross Asset Value of all Company assets shall be adjusted to equal
their respective Fair Market Values, as of the following times: (a) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital

 

6



--------------------------------------------------------------------------------

Contribution, (b) the distribution by the Company to a Member of more than a de
minimis amount of Company assets as consideration for an interest in the Company
and (c) the liquidation of the Company, within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g); provided, however, that, with approval
of the Board pursuant to Section 6.3(a)(xiv) hereof, adjustments pursuant to
clause (ii)(a) or (ii)(b) of this definition shall be made only if the Managing
Member reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;

(iii) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the Fair Market Value of such asset on the date of such
distribution, unreduced by any liability secured by such asset; and

(iv) the Gross Asset Value of Company assets will be increased or decreased to
reflect any adjustment to the adjusted basis of such assets under Sections
734(b) or 743(b) of the Code, but only to the extent that the adjustment is
taken into account in determining Capital Accounts under Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) and paragraph (f) of the definition of Net Income
and Net Loss or Section 5.2(f), provided, however, that Gross Asset Values shall
not be adjusted pursuant to this paragraph (iv) to the extent the Managing
Member determines that an adjustment pursuant to paragraph (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (iv) and the Board authorizes
such paragraph (ii) adjustment pursuant to Section 6.3(a)(xiv) hereof.

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (i), paragraph (ii) or paragraph (iv) above, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Income and Net Loss.

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

“Interest” means (i) a Member’s share of Net Income (and items of income and
gain) and Net Loss (and items of loss and deduction) of the Company and a
Member’s right to receive distributions from the Company in accordance with the
provisions of this Agreement and the Act and (ii) such Member’s other rights and
privileges as herein provided, including, without limitation, voting privileges.

 

7



--------------------------------------------------------------------------------

“Insolvency” means, when used with respect to any Person, such Person is unable
to pay its debts and obligations as they become due, or has incurred debts
beyond its ability to pay such debts as they mature.

“Investor Commitments” means any agreement, contract or arrangement pursuant to
which any Person purchases or agrees to purchase Mortgage Loans from the Company
or any Subsidiary of the Company.

“Lease” means the Bishop’s Gate Sublease, substantially in the form of Exhibit A
hereto, to be entered into between the Company and PMC on the Contribution Date,
pursuant to which the Company will lease space from PMC at 3000 Leadenhall Road,
Mt. Laurel, NJ 08054.

“License Agreement” means the Trademark License Agreement, dated as of the date
of this Agreement, between PMC and TM Acquisition Corp., Coldwell Banker Real
Estate Corporation and ERA Franchise Systems, Inc., pursuant to which PMC has
been granted a license to use the Cendant Real Estate Franchisee Brands (as
defined in the SRA) in connection with its business, on the terms set forth
therein.

“Loan Funding Facility” means a credit or loan agreement or other funding
arrangement, approved by the Board pursuant to Section 6.3 hereof, pursuant to
which the Company and/or its Subsidiaries borrows money for the purpose of
funding Mortgage Loan originations.

“Losses” means any and all losses, damages, disbursements, suits, claims,
liabilities, obligations, judgments, fines, penalties, charges, amounts paid in
settlement, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses), and shall specifically include, but only for
purposes of Section 12.4 hereof, any indirect, special, incidental or
consequential damages (including lost profits and lost cash distributions).

“Management Services Agreement” means the Management Services Agreement,
substantially in the form attached hereto as Exhibit B, to be entered into by
the Company and PMC in accordance with Section 2.11 of this Agreement.

“Managing Member” means the PHH Member, or such other Member as may replace the
PHH Member as Managing Member pursuant to Section 8.2 or 8.4 hereof.

“Master Sublease Agreement” means the Master Shared Office Space Agreement,
substantially in the form attached hereto as Exhibit C, to be entered into
between the Company and NRT on the Contribution Date, pursuant to which the
Company will sublease from NRT office space utilized by field personnel of the
Company who are co-located in a Cendant Owned Real Estate Office.

 

8



--------------------------------------------------------------------------------

“Member” means, at any time, a Person admitted as a member of the Company
pursuant to Section 3.2 hereof and listed on Schedule I hereto. If a Member
Transfers its Interest or any portion thereof to a Person who is not a Member,
reference in this Agreement to a “Member” or such Member’s Capital Account in
connection with such Transferred Interest or portion thereof shall be deemed to
be a reference to the record holder of such Transferred Interest or portion
thereof for the purpose of calculating the economic interest and Capital Account
balances and adjustments represented by such Transferred Interest or portion
thereof until such record holder of such Transferred Interest or portion thereof
is admitted as a Member.

“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulation Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Treasury Regulation Section 1.704-2(i)(2), and the amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt for a Fiscal
Period shall be determined in accordance with the rules of Treasury Regulation
Section 1.704-2(i)(2).

“Mobility Interim MSA” means the Marketing Agreement, by and between Cendant
Mobility and PMC, dated as of January 31, 2005.

“Mortgage Instrument” means any deed of trust, security deed, mortgage, or other
instrument which constitutes a first lien or second lien on the Mortgaged
Property securing payment by a mortgagor of a Mortgage Note.

“Mortgage Loan” means a mortgage loan (including a home equity line of credit)
evidenced by one or more promissory notes and secured by a mortgage or deed of
trust on one or more residential real estate properties.

“Mortgage Loan Disclosure” shall mean any disclosure, notice or other document
or statement that, pursuant to applicable law, must be provided to a Customer by
or on behalf of the Company in connection with the origination, closing and
funding of a Mortgage Loan or an application for a Mortgage Loan.

 

9



--------------------------------------------------------------------------------

“Mortgage Loan Documents” means the Mortgage Instruments, Mortgage Notes and
Assignments.

“Mortgage Loan Sale Agreement” means a Mortgage Loan Sale Agreement to be
entered into by and between the Company and PMC in accordance with Section 2.11
hereof.

“Mortgage Note” means the mortgage note, deed of trust note, security deed note
or other form of promissory note executed by a mortgagor and secured by a
Mortgage Instrument evidencing the indebtedness of the mortgagor under a
Mortgage Loan.

“Mortgaged Property” means the interest in real property pledged to secure a
Mortgage Note, as evidenced by one or more Mortgage Instruments.

“MSA” means the Marketing Services Agreement, dated as of the date of this
Agreement, by and between PMC and certain Subsidiaries of Cendant Real Estate.

“Net Income” and “Net Loss” shall mean, for each Fiscal Period, an amount equal
to the Company’s items of taxable income or loss for such Fiscal Period,
determined in accordance with Section 703 of the Code (for this purpose all
items of income, gain, loss and deduction required to be separately stated
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments (without duplication):

(a) any income that is exempt from federal income tax and not otherwise taken
into account in computing Net Income or Net Loss shall be added to taxable
income or loss;

(b) any expenditures of the Company described in Section 705(a)(2)(B) or that
are treated as Section 705(a)(2)(B) expenditures pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss, shall be subtracted from such taxable income or loss;

(c) in the event that the Gross Asset Value of any Company asset is adjusted
pursuant to the definition of Gross Asset Value, the amount of such adjustment
shall be taken into account as an item of gain (if the adjustment increases the
Gross Asset Value of the asset) or an item of loss (if the adjustment decreases
the Gross Asset Value of the asset) from the disposition of such asset and shall
be taken into account for purposes of computing Net Income or Net Loss;

 

10



--------------------------------------------------------------------------------

(d) gain or loss resulting from the disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) in lieu of the depreciation, amortization, and other costs recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation with respect to each asset of the
Company for such Fiscal Period computed in accordance with the definition of
Depreciation;

(f) to the extent an adjustment to the adjusted basis of any Company asset
pursuant to Section 734(b) or 743(b) of the Code is required pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member’s Interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account in computing Net Income
or Net Loss; and

(g) notwithstanding any other provision of this definition, any items specially
allocated pursuant to Section 5.2 shall not be considered in determining Net
Income or Net Loss.

“New Member” means any Person not listed on Schedule I as of the date hereof who
has been admitted as a Member to the Company pursuant to Section 3.2 hereof.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1), and the amount of the Nonrecourse Deductions for a Fiscal
Period shall be determined in accordance with Treasury Regulation
Section 1.704-2(c).

“Nonrecourse Liability” means a liability (or that portion of a liability) with
respect to which no Member bears the economic risk of loss as determined under
Treasury Regulation Section 1.704-2(b)(3).

“NRT Interim MSA” means the Marketing Agreement, by and between NRT Incorporated
and PMC, dated as of January 31, 2005.

“Origination Channels” has the meaning assigned to such term in the SRA.

 

11



--------------------------------------------------------------------------------

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
governmental agency, cooperative, association, or other entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
person, as the context may require.

“PHH” means PHH Corporation, a Maryland corporation.

“PHH Regulatory Event” means a situation in which (i) PMC or any of its
Affiliates (other than the Company) becomes subject to any Regulatory Order, or
any Governmental Entity initiates a Proceeding with respect to PMC or any of its
Affiliates (other than the Company), and (ii) such Regulatory Order or
Proceeding prevents or materially impairs the Company’s ability to originate
loans for any period of time in a manner that adversely affects the value of one
or more quarterly distributions to be paid by the Company pursuant to
Section 5.6 of this Agreement; provided, however, that PHH Regulatory Event
shall not include (1) any order, directive or interpretation or change in law,
rule or regulation, in any such case that is applicable generally to companies
engaged in the mortgage lending business such that PMC or such Affiliate or the
Company is unable to cure the resulting circumstances described in (ii) above,
or (2) any Regulatory Order or Proceeding that results solely from acts or
omissions on the part of Cendant or its Affiliates.

“PMC” means PHH Mortgage Corporation, a New Jersey corporation.

“PHH Change of Control” means a Change of Control of PHH, or the Managing Member
or any other Affiliate of PHH that beneficially owns, directly or indirectly,
any Interest of the Company.

“Proceeding” means any legal, administrative, arbitral or other proceeding,
claim, action or governmental or regulatory investigation of any nature.

“Regulatory Order” means any injunction, order, judgment, decree, memorandum of
understanding, consent decree, directive or regulatory restriction, or any
change in or interpretation of any law, rule or regulation, imposed by a
Governmental Entity.

“RESPA” means the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et
seq., and the Department of Housing and Urban Development’s implementing
regulation, Regulation X, 24 C.F.R. § 3500 et seq.

“Securities Act” means the Securities Act of 1933.

“Small Corps” means, collectively, the companies listed in Exhibit D.

 

12



--------------------------------------------------------------------------------

“State Agency” means any agency or other Governmental Entity of any of the fifty
states of the United States or of the District of Columbia, in each case having
authority to regulate the mortgage-related activities of the Company or any of
its Subsidiaries or to determine the investment requirements with regard to
mortgage loan originations performed by the Company or any of its Subsidiaries.

“Subsidiary” means, when used with respect to any party, any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, which is consolidated with such party for
financial reporting purposes under GAAP, and, when used with respect to the
Company, shall include, without limitation, those Small Corps that will become
Subsidiaries of the Company following the completion of the Subsequent Capital
Contributions in accordance with Section 2.11 hereof.

“Transaction Documents” means, collectively, this Agreement, the SRA, the MSA,
the NRT Interim MSA, the Mobility Interim MSA, the License Agreement, the
Venture License Agreement, the Management Services Agreement, the Lease
Agreement, the Master Sublease Agreement, the Contribution Agreement and the
Mortgage Loan Sale Agreement.

“Transfer” means any change in the record or beneficial ownership of an
Interest, whether made voluntarily or involuntarily by operation of law.

“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department pursuant to the Code.

“Venture License Agreement” means the Trademark License Agreement, by and among
TM Acquisition Corp., Coldwell Banker Real Estate Corporation, ERA Franchise
Systems, Inc. and the Company, dated as of January 31, 2005.

Section 1.2 Interpretation. Each definition in this Agreement includes the
singular and the plural, and reference to the neuter gender includes the
masculine and feminine where appropriate. References to any statute or Treasury
Regulations means such statute or regulations as amended at the time and include
any successor legislation or regulations. The headings to the Articles and
Sections are for convenience of reference and shall not affect the meaning or
interpretation of this Agreement. Except as otherwise stated, reference to
Articles, Exhibits, Sections and Schedules mean the Articles, Exhibits, Sections
and Schedules of this Agreement. The Exhibits and Schedules are hereby
incorporated by reference into and shall be deemed a part of this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE II

General Provisions

Section 2.1 Form. The Members hereby agree to operate the Company as a limited
liability company pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Members and the administration
and termination of the Company shall be governed by the Act.

Section 2.2 Company Name. The name of the Company is “PHH Home Loans, LLC” or
such other name or names as may be selected by a unanimous vote of the Members
from time to time, and its business shall be carried on in such name and in the
other names listed on Schedule 2.2 hereto, with such variations and changes
thereto as the Members shall deem necessary to comply with requirements of the
jurisdictions in which the Company’s operations are conducted.

Section 2.3 Registered Office; Registered Agent. The Company shall maintain a
registered office in the State of Delaware at 2711 Centerville Road, Suite 400,
in the City of Wilmington, County of New Castle, and the name of the Company’s
registered agent in the State of Delaware is, Corporation Service Company.

Section 2.4 Place of Business. The business address of the Company is 3000
Leadenhall Road, Mt. Laurel, New Jersey 08054, or such other place as the
Members shall designate by unanimous vote.

Section 2.5 Purpose; Nature of Business Permitted; Powers.

(a) The Company is formed for the purposes of (1) originating Mortgage Loans
that are sourced through any Cendant Owned Real Estate Office and fulfilled
through any of the Origination Channels, (2) originating Mortgage Loans that are
sourced through any Cendant Mobility Office and fulfilled through any of the
Origination Channels, (3) originating Mortgage Loans for U.S.-based employees of
Cendant and its Subsidiaries and fulfilled through any of the Origination
Channels, (4) originating Mortgage Loans sourced by any loan officer of the
Company, either through any Cendant Owned Real Estate Office or through any
Cendant Mobility Office, (5) selling all Mortgage Loans originated by the
Company on a servicing-released basis on terms consistent with the provisions of
Section 6.1(b) below, and (6) any other purpose agreed to unanimously by the
Members in writing. For the avoidance of doubt, the purposes for which the
Company is formed shall not include, and without the prior unanimous written
consent of all Members the Company shall not engage in, (i) originating,
purchasing or otherwise acquiring and holding Mortgage Loans for investment
purposes, or (ii) servicing Mortgage Loans or retaining servicing rights with
respect to any Mortgage Loans originated and sold by the Company.

 

14



--------------------------------------------------------------------------------

(b) Subject to the other provisions of this Agreement, the Company shall possess
and may exercise all of the powers and privileges granted by the Act or by any
other law or by this Agreement, together with any powers incidental thereto, but
only in so far as such powers and privileges are necessary to the conduct,
promotion or attainment of the business purposes of the Company specified in
Section 2.5(a) hereof, including, without limitation, the power:

(i) to acquire, hold, manage, own, sell, transfer, convey, assign, exchange,
license, pledge or otherwise dispose of the Company’s interest in assets or any
property held by the Company, including, without limitation, interests in
technology, intellectual property rights and other proprietary processes,
products or services;

(ii) to establish, have, maintain or close one or more offices within or without
the State of Delaware and in connection therewith to rent or acquire office
space and to engage personnel;

(iii) to open, maintain and close bank and brokerage accounts, including the
power to draw checks or other orders for the payment of moneys, and to invest
such funds as are temporarily not otherwise required for Company purposes;

(iv) to bring and defend actions and proceedings at law or in equity or before
any Governmental Entity, including any State Agency;

(v) to hire consultants, custodians, attorneys, accountants and such other
agents, officers and employees of the Company as it may deem necessary or
advisable, and to authorize each such agent and employee to act for and on
behalf of the Company;

(vi) to enter into, perform and carry out contracts and agreements of every kind
necessary or incidental to the accomplishment of the Company’s business
purposes, and to take or omit to take such other action in connection with the
business of the Company as may be necessary or desirable to further the business
purposes of the Company;

(vii) to obtain and hold any and all permits, licenses, consents, authorizations
and approvals as the Managing Member may from time to time deem necessary or
appropriate for the conduct of the business of the Company and its Subsidiaries,
including, without limitation, any such licenses and authorizations as may be
required pursuant to the rules and regulations of any State Agency; and

(viii) to carry on any other activities necessary or incidental to any of the
foregoing.

 

15



--------------------------------------------------------------------------------

Section 2.6 Business Transactions of a Member with the Company. In accordance
with Section 18-107 of the Act and subject to the requirements of Section 6.1(e)
and Section 6.3 hereof, a Member may lend money to, borrow money from, act as
surety, guarantor or endorser for, guarantee or assume one or more specific
obligations of, provide collateral for, and transact other business with, the
Company and, subject to applicable law, shall have the same rights and
obligations with respect to any such matter as a Person who is not a Member.

Section 2.7 No State-Law Partnership. No provisions of this Agreement shall be
deemed or construed to constitute the Company a partnership (including, without
limitation, a limited partnership), or any Member a partner of a partnership or
a partner with any other Member, for any purpose other than, in each case,
federal and state income tax purposes.

Section 2.8 Authorized Representatives. The “Authorized Representatives” of each
Member shall be those Persons appointed from time to time as Advisors by such
Member in accordance with Section 6.2 hereof. The written statements and
representations of an Authorized Representative on behalf of a Member shall be
the only authorized statements and representations of such Member with respect
to the matters specifically covered by this Agreement. The term “approved by” or
“consented to by” or “consent of” or “satisfactory to” with respect to a Member
means a decision or action which has been consented to in writing by an
Authorized Representative of such Member.

Section 2.9 Term. The existence of the Company commenced on the date of the
filing of the Certificate of Formation in the Office of the Secretary of State
of the State of Delaware, and shall continue until January 31, 2055, unless
earlier dissolved pursuant to the provisions of Article IX hereof. Upon the
occurrence of an Event of Dissolution, all FHA-insured loans held by the Company
shall be transferred to an approved mortgagee or lender prior to dissolution of
the Company.

Section 2.10 D/B/As, Fictitious Names, Licenses and Regulatory Approvals.

(a) The Company and its Subsidiaries shall make all d/b/a, fictitious name and
similar filings as are listed on Schedule 2.10(a) hereto and shall obtain all
licenses and regulatory approvals in each of the fifty (50) states and in the
District of Columbia as shall be necessary to conduct its loan origination, loan
sales and related operations as contemplated by this Agreement and the other
Transaction Documents in all such jurisdictions. The Cendant Member shall be
responsible for

 

16



--------------------------------------------------------------------------------

making all such d/b/a, fictitious name and similar filings, and the PHH Member
shall be responsible for obtaining all such licenses and regulatory approvals.
On the fifteenth (15th) of February, 2005 and on the first (1st) and fifteenth
(15th) of each month thereafter, the PHH Member shall provide to the Cendant
Member a detailed report on the status of all licenses and regulatory approvals
necessary to operate the Company and its Subsidiaries.

(b) Not more than forty-five (45) days after the PHH Member receives all of the
requisite d/b/a, fictitious name and other similar approvals for filings made by
the Cendant Member in accordance with Section 2.10(a) above in any state, the
PHH Member shall cause the Company to file with the appropriate regulatory
authorities in such state all applications for the requisite licenses and
regulatory approvals with respect to the business to be conducted by the Company
and any of its Subsidiaries in such state; provided, however, that for purposes
of counting the forty-five day period herein, no such approvals shall be deemed
received by the PHH Member prior to February 15, 2005. The PHH Member shall pay
to the Cendant Member a cash payment of $50,000 per month with respect to each
state for which the Company shall not have met such forty-five (45) day
deadline, with such payment being due and payable on the day of such deadline
and again every thirty (30) days thereafter until such filing has been made.

(c) The PHH Member shall cause the Company to diligently pursue and use its
reasonable best efforts to obtain all such licenses and regulatory approvals
described above not later than July 31, 2005. Without limiting the foregoing,
the PHH Member shall comply in a timely manner with all requests for information
received from any State Agency (provided that the PHH Member shall not be
responsible for any failure or refusal by Cendant to provide any information so
requested) and shall cause representatives of the Company to meet in person with
the requisite regulatory authorities in any state where such authorities have so
requested or where receipt of approval from such authorities has been delayed
and the Cendant Member so reasonably requests.

Section 2.11 Subsequent Capital Contributions.

(a) At any time after the Company shall have obtained all requisite licenses and
approvals and made all other filings necessary to enable it to operate its
business both (1) in not less than 25 states and (2) in each of those states
listed on Schedule 2.11(a) hereto or any subset thereof approved by the Cendant
Member in writing, the Cendant Member shall have the right to deliver to the PHH
Member a written notice (the “Contribution Notice”) containing the Cendant
Member’s election to cause the Subsequent Capital Contributions (as defined
below) to occur. The Parties shall consummate the transactions constituting the
Subsequent Capital Contributions on the date specified by the Cendant Member in
the Contribution Notice, which date (the

 

17



--------------------------------------------------------------------------------

“Contribution Date”) shall be no earlier than the seventh (7th) day following
the date of delivery of such notice to the PHH Member. On the Contribution Date,
the Parties shall take the following actions:

(i) the PHH Member shall contribute, or cause to be contributed, to the Company,
(A) substantially all of the assets constituting the businesses of each of the
companies constituting the Small Corps (with the form of the transaction in
which such transfer shall occur being determined pursuant to subparagraph
(b) below), and (B) those separately identifiable assets that comprise part of
PMC’s “phone-in, move-in” origination channel and that will be utilized by the
Company and its employees in the operation of its loan origination business (as
identified and scheduled by the Parties in accordance with subparagraph
(b) below) (the “PIMI Contributed Assets”);

(ii) the Cendant Member shall contribute, or cause to be contributed, to the
Company (A) the right to use those tradenames and marks specified in the Venture
License Agreement, on a royalty-free basis and otherwise on the terms set forth
in such agreement, and (B) an amount of cash determined in accordance with
subparagraph (b) below;

(iii) the parties shall execute the Contribution Agreement, the Management
Services Agreement, the Mortgage Loan Sale Agreement, the Lease and the Master
Sublease Agreement;

(iv) the PHH Member shall cause the Company to offer employment to (A) such
employees of PMC as shall be reasonably necessary to enable the Company to
perform its obligations pursuant to the terms of the SRA, and (B) all of the
employees of the Small Corps (other than those Small Corps that will become
Subsidiaries of the Company upon being contributed to the Company); and

(v) the PHH Member shall cause the Company to sponsor and maintain its own
employee benefit plans (including, but not limited to welfare benefit plans and
tax-qualified pension and retirement plans) for the benefit of the employees of
the Company and its Subsidiaries.

The actions contemplated by subparagraphs (i) through (v) above are referred to
herein as the “Subsequent Capital Contributions.”

 

18



--------------------------------------------------------------------------------

(b) As soon as practicable after the date of this Agreement, in preparation for
the Subsequent Capital Contributions, the Parties shall cooperate in good faith
to do each of the following as promptly as practicable following the date hereof
and in any event within such time as shall be necessary to enable the Subsequent
Capital Contributions to occur by mid-year 2005:

(i) Determine the form of the transaction (merger, asset transfer, transfer of
equity interests or other) pursuant to which the businesses of the Small Corps
will be contributed to the Company (including, among other things, determining
the consents and approvals and d/b/a and other filings, qualifications and
notices required to be obtained or made in connection with such transaction and
the expected timing thereof), it being understood that the final determination
regarding the form of such transaction shall be made by the Cendant Member in
its sole discretion, and that the Parties will work together with a view toward
structuring the contributions so that the loans originated by the Small Corps
whose businesses will be combined directly with the Company’s (rather than
becoming Subsidiaries of the Company) will constitute not less than 15% of all
loans originated directly by the Company;

(ii) Obtain all such consents and approvals and make all such d/b/a and other
filings, qualifications and notices as shall be necessary to complete the
contribution of the businesses of the Small Corps to the Company pursuant to the
form of transaction determined in accordance with subparagraph (b)(i) above;

(iii) Prepare detailed and complete schedules identifying all of the PIMI
Contributed Assets, all of the employees of PMC and its Subsidiaries who will be
offered employment with the Company on the Contribution Date, and, if the form
of transaction determined pursuant to subparagraph (i) above contemplates one or
more asset transfer transactions, all of the assets, contracts and other rights
constituting the businesses of the applicable Small Corps to be contributed to
the Company pursuant to such transactions;

(iv) Obtain valuations (which in the case of subclauses (A) and (C) below shall
be performed by an unaffiliated third party selected by the Cendant Member) for
(A) the businesses of the Small Corps to be contributed to the Company pursuant
to Section 2.11(a)(i)(A) above, (B) the PIMI Contributed Assets to be
contributed to the Company pursuant to Section 2.11(a)(i)(B) above, and (C) the
Venture Trademark License to be contributed to the Company pursuant to
Section 2.11(a)(ii)(A) (it being understood that the amount of cash to be
contributed to the Company by the Cendant Member pursuant to
Section 2.11(a)(ii)(B) shall equal the difference between the total of the
amounts determined pursuant to subclauses (A) and (B) above and the amount
determined pursuant to subclause (C) above), and finalize Schedule II to this
Agreement to reflect the updated Gross Asset Values for such assets based upon
such valuations;

 

19



--------------------------------------------------------------------------------

(v) Prepare all agreements, instruments and other documents necessary or
appropriate to effect the transactions constituting the Subsequent Capital
Contributions (including without limitation a Contribution Agreement), which
agreements shall include provisions for, among other things, (A) customary
representations from the PHH Member with respect to the assets to be contributed
by it to the Company, the consents and approvals necessary to effect such
contributions, compliance with law and other regulatory matters with respect to
the businesses of the Small Corps and employee matters with respect to the
period prior to the Contribution Date, and (B) indemnification of the Company by
the PHH Member with respect to Losses arising out of or resulting from any
matter, circumstance or event occurring prior to the Contribution Date with
respect to or affecting the business, assets or employees of the Small Corps
contributed by or on behalf of the PHH Member; and

(vi) Prepare a Mortgage Loan Sale Agreement having terms consistent with
Section 6.1(b) of this Agreement.

(c) Prior to making the Subsequent Capital Contributions contemplated by
subparagraph (a) above, if the form of transaction involves any of the companies
comprising the Small Corps being merged into the Company or being contributed to
the Company and becoming a Subsidiary of the Company as a result thereof, the
PHH Member shall (i) settle and eliminate all intercompany accounts receivable,
accounts payable or other arrangements and obligations between PHH or any of its
Subsidiaries, on the one hand, and each such company, on the other, (ii) cause
all of the ownership interests in Landover Mortgage LLC held by any such company
to be distributed by such company to PMC, and (iii) in the case of any such
company that will become a Subsidiary of the Company following the contribution,
convert such company to a limited liability company pursuant to a transaction
acceptable in form and substance to tax counsel for the Cendant Member prior to
the Contribution Date.

(d) The PHH Member and its Affiliates (other than the Company and any of the
Small Corps (or any successor thereto) that is merged into the Company or
contributed as a Subsidiary of the Company) shall bear and pay all costs and
expenses (including Taxes) associated with the contribution of the businesses of
the Small Corps contemplated by Section 2.11(a) hereof, all of the transactions
contemplated by Section 2.11(c) hereof, and obtaining the consents and approvals
required in connection with the contribution of the Small Corps contemplated by
Section 2.11(b)(ii) above. Each Member shall bear and pay its own costs in
connection with the other transactions contemplated by this Section 2.11.

 

20



--------------------------------------------------------------------------------

ARTICLE III

Members

Section 3.1 Members. The Company shall consist of the Members executing this
Agreement and any New Members admitted to the Company by the Members in
accordance with terms hereof. The Members of the Company, together with the
Common Interest Percentages and addresses of such Members, are listed on
Schedule I of this Agreement. As of the date hereof, there are no other Members
of the Company and no other Person has any right to take part in the ownership
or share in the profits of the Company. The Managing Member shall have the
authority, without the consent of the Members, but subject to the limitations
contained in Article VI hereof and otherwise in accordance with the terms of
this Agreement, to amend Schedule I in connection with any Transfer or other
change in ownership of Interests permitted hereunder and to reflect (a) the
admission of any New Member, (b) the removal, expulsion, retirement or death of
any Member, in each case, in accordance with the terms of this Agreement and
(c) any change in the Interests of any Member effected in accordance with the
terms of this Agreement (including Section 4.3 or 10.1 hereof). No Person shall
be deemed to be a Member unless such Person has executed and delivered to the
Company a copy of this Agreement. Each New Member shall be deemed to have a
fully executed copy of this Agreement if such Member is delivered a copy of this
Agreement which (a) has been executed by such Member and (b) is countersigned on
the same page by an authorized officer of the Company.

Section 3.2 Admission of New Members. New Members of the Company may only be
added if the addition of any such proposed New Member is approved, prior to such
admission, by the unanimous consent of all Members and if such proposed New
Member executes this Agreement and makes the representations and warranties set
forth in Section 3.3 hereof. Notwithstanding the foregoing, a Person that (a) is
an Affiliate of a Member and to whom such Member has Transferred all or any
portion of its Interest in accordance with Section 10.1 hereof or (b) is a
transferee of all or a portion of the Cendant Member’s Interest as permitted by
Section 10.1 hereof shall be admitted as a New Member without the consent of the
other Members, provided that such New Member executes this Agreement and makes
the representations and warranties set forth in Section 3.3 hereof.

Section 3.3 Representations. Each Member hereby represents and warrants to the
Company as follows:

(a) Such Member is a corporation, limited liability company, partnership or
business trust duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization. Such Member has full
right, power and authority to execute and deliver this Agreement and to perform
each of its obligations hereunder.

 

21



--------------------------------------------------------------------------------

(b) All necessary action, corporate or otherwise, on the part of such Member
necessary to authorize the execution and delivery by such Member of this
Agreement and the performance by such Member of its obligations hereunder has
been taken, and no further action on the part of such Member is necessary for
such authorization. This Agreement has been duly authorized, executed and
delivered by such Member and (assuming due authorization, execution and delivery
by the other Members), constitutes a legal, valid and binding obligation of such
Member enforceable against such Member in accordance with its terms.

(c) Except as otherwise set forth in or contemplated by this Agreement with
respect to the Company, no consent, approval or authorization of, or filing or
registration with, any governmental or regulatory authority or any other Person
(other than such as have been obtained or made by such Member) is required to be
made or obtained by such Member in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement.

(d) Neither the execution and delivery of this Agreement by such Member nor the
consummation by such Member of the transactions contemplated hereby, nor
compliance by such Member with any of the terms or provisions hereof, will
(i) conflict with or result in a breach of any provision of the certificate of
incorporation, by-laws or similar governing documents of such Member or
(ii) assuming the consents, permits, authorizations, approvals, filings and
registrations previously disclosed in writing by such Member to the other
Members are obtained or made (x) violate any statute, code, ordinance, rule,
regulation, judgment, order, write, decree or injunction applicable to such
Member or any of its properties or assets or (y) violate, conflict with, result
in a breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any encumbrance upon any of
the properties or assets of such Member under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Member is a
party, or by which its properties or assets may be bound or affected, except, in
the case of clause (ii), for such violations, conflicts, breaches or defaults
which, either individually or in the aggregate, would not prevent or materially
hinder or delay such Member’s ability to consummate the transactions
contemplated hereby or perform its obligations hereunder.

Section 3.4 No Liability of Members. All debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member.

 

22



--------------------------------------------------------------------------------

Section 3.5 Company Property. No real or other property of the Company shall be
deemed to be owned by any Member individually but shall be owned by and title
shall be vested solely in the Company. The Interests of the Members in the
Company shall constitute personal property.

Section 3.6 Confidentiality.

(a) Each Member agrees not to disclose, communicate, use to the detriment of the
Company or for the benefit of any other Person, or misuse in any way, any
confidential information or trade secrets of the Company or any Subsidiary or
any other Member or its Affiliates, including personnel information, secret
processes, know-how, customer lists, formulas or other technical data
(“Confidential Information”), except as may be required by law; provided,
however, that (i) this prohibition shall not apply to (x) any information which,
through no improper action of such Member, is publicly available or generally
known in the industry or (y) any information which is disclosed upon the
approval of all of the Members and (ii) such information may be disclosed to the
extent required by law, legal process or applicable stock exchange rule. Each
Member acknowledges and agrees that any information or data such Member has
acquired on any of these matters or items were received in confidence and as
fiduciary of the Company.

(b) It is agreed between the parties that the Company would be irreparably
damaged by reason of any violation of the provisions of this Section 3.6 and
that any remedy at law for a breach of such provisions would be inadequate.
Therefore, the Company shall be entitled to seek and obtain injunctive or other
equitable relief (including, but not limited to, a temporary restraining order,
a temporary injunction or a permanent injunction) against any Member, such
Member’s agents, assigns or successors for a breach or threatened breach of such
provisions and without the necessity of proving actual monetary loss. It is
expressly understood among the parties that this injunctive or other equitable
relief shall not be the Company’s exclusive remedy for any breach of this
Section 3.6 and that the Company shall be entitled to seek any other relief or
remedy that it may have by contract, statute, law or otherwise for any breach
hereof, and it is agreed that the Company shall also be entitled to recover its
attorneys’ fees and expenses in any successful action or suit against any Member
relating to any such breach. It is also expressly agreed that any Member shall
have the right to enforce this Section 3.6 on behalf of the Company against the
other Members.

(c) Notwithstanding the foregoing, the participation or involvement of any
Member in the Company shall not confer upon the Company or otherwise entitle the
Company or any other Member thereof to use or otherwise disclose in connection
with the Company and its business and affairs the name of such Member without
such Member’s prior consent.

 

23



--------------------------------------------------------------------------------

(d) Except as otherwise agreed by the Members, in the event of a PHH Change of
Control or anticipated PHH Change of Control, the PHH Member shall implement
reasonable internal access controls and other restrictions on the use and
disclosure of Confidential Information to prevent any directors, officers,
employees, agents, consultants or contractors of a third party from having
access to such Confidential Information.

ARTICLE IV

Capital Contributions

Section 4.1 Capital Structure. The capital structure of the Company shall
consist of one class of Interests (“Common Interests”). Except as otherwise set
forth herein, each of the Common Interests shall be identical.

Section 4.2 Capital Contributions.

(a) Each Member has contributed, as an initial capital contribution (“Initial
Capital Contribution”) to the Company, the amount set forth opposite such
Member’s name on Schedule I hereto, and hereby agrees to contribute, in
accordance with the provisions of Section 2.11 of this Agreement, all of its
right, title and interest (whether now held or hereafter acquired) in and to the
assets described in Section 2.11(a) hereto having the estimated Gross Asset
Values as are reflected on Schedule II hereto (with the final Gross Asset Values
for such assets to be determined for purposes of this Agreement in accordance
with Section 2.11).

(b) In exchange for the Initial Capital Contributions, each Member has received
an Interest in the Company in proportion to the Interest percentage (“Common
Interest Percentage”) set forth opposite the name of such Member on Schedule I
hereto.

Section 4.3 Additional Provisions Concerning Capital Contributions.

(a) Capital Contributions. Other than as set forth in Section 4.2, no Member
shall be permitted to make additional Capital Contributions to the Company
except upon the prior written approval of all the other Members; provided,
however, that notwithstanding anything to the contrary contained herein, in the
event of an Additional Capital Determination (as defined below), then additional
Capital Contributions shall be made by each Member in an amount equal to the
product of (x) the Additional Capital Amount with respect to such Additional
Capital Determination and (y) such Member’s Common Interest Percentage. An
“Additional Capital Determination” shall mean a determination made by the
Managing Member (which determination, if

 

24



--------------------------------------------------------------------------------

made, shall be immediately notified in writing to the Board), and approved by
the Board pursuant to Section 6.3, that the Company requires additional Capital
Contributions from the Members to satisfy the Minimum Capital Requirements, as
defined in Section 6.3(a)(xviii) herein. The “Additional Capital Amount” with
respect to any Additional Capital Determination shall mean the aggregate
additional Capital Contributions required from all Members in connection
therewith, as approved by the Board pursuant to Section 6.3.

(b) Interest. Interest, if any, earned on funds contributed or held by the
Company shall inure to the benefit of the Company; the Members shall not be
entitled to receive interest or any other payments from the Company with respect
to their Capital Contributions or Capital Accounts.

Section 4.4 Capital Accounts.

(a) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv), a capital
account (a “Capital Account”) shall be established and maintained for each
Member throughout the full term of the Company. A Member’s Capital Account
(i) shall be increased by (A) the amount of cash and the Fair Market Value of
property (other than cash) contributed by such Member and (B) such Member’s
allocable share of the Company’s Net Income (and items of income and gain) for
each Fiscal Period; and (ii) shall be decreased by (A) the amount of cash and
the Fair Market Value of property (other than cash) distributed to such Member
and (B) such Member’s allocable share of the Company’s Net Loss (and items of
deduction and loss) for each Fiscal Period.

(b) In addition to the adjustments specified by Section 4.4(a), each Member’s
Capital Account shall also be adjusted for any other increases or decreases that
are made to Capital Accounts pursuant to Section 704(b) of the Code and Treasury
Regulation Section 1.704-1(b)(2)(iv).

(c) In the event any Interest or portion thereof is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account or ratable portion thereof of the transferor to the extent such Capital
Account relates to the Interest or portion thereof so transferred, except to the
extent provided in Treasury Regulation Section 1.704-1(b)(2)(iv)(m).

(d) It is the intention of the Members that Capital Accounts shall be maintained
in accordance with Section 704(b) of the Code and with the Treasury Regulations
promulgated thereunder so that the allocations of items of income, gain, loss,
deduction and credit provided herein have substantial economic effect
thereunder.

(e) Except as may be required by the provisions of the Act or to the extent of
any withdrawal of capital in contravention of this Agreement or any

 

25



--------------------------------------------------------------------------------

distribution in contravention of this Agreement, at no time during the term of
the Company or upon dissolution and liquidation thereof shall a Member with a
negative balance in his Capital Account have any obligation to the Company or
the other Members to restore such negative balance, and such negative balance
shall not be treated as an asset of the Company. Notwithstanding whether a
Member has a positive or a negative balance in its Capital Account, a Member
shall be obligated to restore to the Company the amount of any withdrawal of
capital in contravention of this Agreement or any distribution in contravention
of this Agreement.

Section 4.5 Return of Capital Contributions. Except as otherwise provided herein
or in the Act, no Member shall have the right to withdraw, or receive any return
of, all or any portion of such Member’s Capital Contribution.

Section 4.6 Loans From Members. Loans by a Member to the Company shall not be
considered Capital Contributions. If any Member shall advance funds to the
Company in excess of the amounts contributed by such Member to the capital of
the Company, the making of such advances shall not result in any increase in the
amount of the Capital Account of such Member. The amounts of any such advances
shall be a debt of the Company to such Member and shall be payable or
collectible only out of the Company assets in accordance with the terms and
conditions upon which such advances are made. The repayment of loans from a
Member to the Company upon liquidation shall be subject to the order of priority
set forth in Section 9.4 hereof. Notwithstanding anything to the contrary in
this Agreement, any Loan by a Member to the Company shall be subject to the
provisions of Section 6.1(e) and shall be on arm’s-length market terms.

ARTICLE V

Allocations and Distributions

Section 5.1 Allocations of Net Income and Net Loss. This Section 5.1 sets forth
the rules for both the book allocations of Net Income (and items of income and
gain) and Net Loss (and items of loss and deduction), to reflect the economic
arrangements of the Members and, subject to Section 5.5, for the tax allocations
for United States federal income tax purposes, pursuant to Section 704 of the
Code and the Treasury Regulations promulgated thereunder.

(a) Except as otherwise provided in this Article V, Net Loss shall be allocated
among the Members with respect to each Fiscal Period as of the end of such
Fiscal Period pro rata based upon their respective Common Interest Percentages.

 

26



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Article V, Net Income shall be
allocated among the Members with respect to each Fiscal Period as of the end of
such Fiscal Period pro rata based upon their respective Common Interest
Percentages.

Section 5.2 Adjustments and Special Allocations.

The following special allocations shall be made in the following order and prior
to any other allocations under this Agreement:

(a) Minimum Gain Chargeback. Notwithstanding any other provision of this Article
V and except as otherwise provided in Treasury Regulation Section 1.704-2(f), if
there is a net decrease in Company Minimum Gain during any Fiscal Period of the
Company, each Member shall be specially allocated items of Company income and
gain for such Fiscal Period (and, if necessary, subsequent Fiscal Periods) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
as determined under Treasury Regulation Section 1.704-2(g). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulation Sections
1.704-2(f)(6) and (j)(2). This Section 5.2(a) is intended to comply with the
minimum gain chargeback requirement in such Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Article V, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt, then, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treasury Regulation Section 1.704-2(i),
shall be specially allocated items of Company income and gain for such Fiscal
Period (and, if necessary, subsequent Fiscal Periods) in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulation Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be allocated shall be
determined in accordance with Treasury Regulation Sections 1.704-2(i)(4) and
(j)(2). This Section 5.2(b) is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(c) Qualified Income Offset. Pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(d), in the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially

 

27



--------------------------------------------------------------------------------

allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulations, any Adjusted Capital Account
Deficit as quickly as possible, provided that an allocation pursuant to this
Section 5.2(c) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Section have been tentatively made as if this Section 5.2(c) were
not in the Agreement. This Section 5.2(c) is intended to satisfy the provisions
of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistent therewith.

(d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Period shall
be allocated among the Members in accordance with their respective Common
Interest Percentage.

(e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Period of the Company or portion thereof shall be allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable, in accordance with
Treasury Regulation Section 1.704-2(i)(1).

(f) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset is required pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) (2) or (4) to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such sections of the
Treasury Regulations.

Section 5.3 Net Loss Limitation.

Notwithstanding the provisions of Section 5.1(a), the Net Losses (or items of
deduction or loss) allocated pursuant to Section 5.1(a) hereof shall not exceed
the maximum amount of Net Losses (or items of deduction or loss) that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of any Fiscal Period. In the event that some but not all Members
would have Adjusted Capital Account Deficits as a consequence of the allocation
of Net Losses (or items of deduction or loss) pursuant to Section 5.1 hereof,
the limitation set forth in this Section 5.3 shall be applied on a Member by
Member basis and Net Losses (or items of deduction or loss) not allocable to any
Member as a result of such limitation shall be allocated to the other Members in
accordance with the respective positive balances in such Members’ Capital
Accounts so as to allocate the maximum permissible Net Losses (or items of
deduction or loss) to each Member under Treasury Regulation
Section 1.704-1(b)(2)(ii)(d).

 

28



--------------------------------------------------------------------------------

Section 5.4 Other Allocation Rules.

(a) For purposes of determining the Net Income, Net Loss or other items
allocable to any Fiscal Period, subject to approval by the Board pursuant to
Section 6.3(a)(xiv) hereof, Net Income, Net Losses and such other items shall be
determined on a daily, monthly or other basis as determined by the Managing
Member using any permissible method under Section 706 of the Code and the
Treasury Regulations thereunder. Without limiting the generality of the
foregoing, the Managing Member shall, subject to approval by the Board pursuant
to Section 6.3(a)(xiv), allocate items of Net Income (and items of income or
gain) and Net Loss (and items of deduction or loss) between a Member and any
Person who has acquired an Interest in the Company from such Member (including
as a result of the provisions of Article VIII) using any permissible method
under Section 706 of the Code and the Treasury Regulations there under.

(b) “Excess nonrecourse liabilities” of the Company, within the meaning of
Treasury Regulation Section 1.752-3(a)(3), shall, subject to Section 6.3(a)(xiv)
hereof, be allocated to the Members in any permissible method as determined by
the Managing Member.

Section 5.5 Tax Allocations; Code Section 704(c).

(a) Except as otherwise provided for in this Agreement, each item of income,
gain, loss, deduction and credit shall be allocated among the Members in the
same manner for U.S. federal income tax purposes as the correlative item of book
income, gain, loss, deduction and credit is allocated pursuant to Sections 5.1,
5.2, 5.3 and 5.4. In addition, in accordance with Code Section 704(c) and the
Treasury Regulations thereunder, items of income, gain, loss, deduction and
credit with respect to any property contributed to the capital of the Company
shall, solely for U.S. federal income tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted tax basis of
such property at the time of contribution to the Company for U.S. federal income
tax purposes and its initial Gross Asset Value at the time of contribution using
the “traditional method” as set forth in Treasury Regulation Section 1.704-3(b).

(b) In the event the Gross Asset Value of any Company asset is adjusted in
accordance with the definition of Gross Asset Value hereof, subsequent
allocations of items of income, gain, loss and deduction with respect to such
asset shall take account of any variation between the adjusted tax basis of such
asset for U.S. federal income tax purposes and its adjusted Gross Asset Value in
a manner consistent with the principles of Code Section 704(c) and the Treasury
Regulations promulgated thereunder.

 

29



--------------------------------------------------------------------------------

(c) Any elections or other decisions relating to such allocations shall, subject
to Section 6.3(a)(xiv) hereof, be made by the Managing Member in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section are solely for purposes of U.S. federal, state, and
local income taxes and shall not affect, or in any way be taken into account in
computing, any Members’ Capital Account or share of Net Income (or items of
income or gain) or Net Loss (or items of loss or deduction), other items, or
distributions pursuant to any provision of this Agreement.

Section 5.6 Distributions.

Within thirty (30) days following the completion of each Fiscal Quarter, the
Managing Member shall cause the Company to distribute to all Members an amount
equal to the Distributable Net Income for such Fiscal Quarter pro rata based
upon their respective Common Interest Percentages.

ARTICLE VI

Management

Section 6.1 Managing Member.

(a) General. The PHH Member shall be the Managing Member of the Company, and
shall manage the Company in accordance with this Agreement. The actions of the
Managing Member taken in such capacity and in accordance with this Agreement
shall bind the Company.

(b) Powers and Duties. Except for circumstances in which the approval of the
Board is required by this Agreement pursuant to Section 6.3, the Managing Member
shall have full, exclusive and complete discretion to manage the business and
affairs of the Company in the ordinary course. Notwithstanding the foregoing,
the Managing Member covenants and agrees to manage the business and affairs of
the Company in accordance with the following terms and provisions:

(i) The Managing Member shall manage the business and affairs of the Company
only in a manner consistent with and in furtherance of the purposes set forth in
Section 2.5(a) of this Agreement. The Managing Member shall not cause or permit
the Company or any of its Subsidiaries to engage in any business or activity
other than that permitted to be conducted by the Company or any of its
Subsidiaries pursuant to Section 2.5(a) of this Agreement, or take or fail to
take any action that would prevent or preclude the Company from carrying on its
business as contemplated in this Agreement.

 

30



--------------------------------------------------------------------------------

(ii) The Managing Member shall cause the Company and its Subsidiaries to sell
any and all Mortgage Loans it originates as promptly as practicable, but in no
event earlier than three (3) Business Days following the closing and funding of
such Mortgage Loan, and at no time shall the Managing Member cause or permit the
Company or any of its Subsidiaries to hold any Mortgage Loans for investment
purposes (it being the Members’ intent that at least 15% of the total number of
all loans originated by the Company be sold to unaffiliated Persons pursuant to
Investor Commitments or other sale arrangements entered into on terms consistent
with the provisions of Section 6.1(b)(iii) below).

(iii) In connection with any sales of Mortgage Loans by the Company or any
Subsidiary of the Company, whether to the Managing Member or any of its
Affiliates or to Persons that are not Affiliates of any Member, the Managing
Member shall cause the Company or such Subsidiary to sell such Mortgage Loans
only on arm’s-length terms pursuant to industry-standard loan sale documentation
and on industry-standard terms for best efforts execution inclusive for
servicing released sales.

Such duties may be delegated by the Managing Member to such officers, agents or
employees of the Company as the Managing Member may deem appropriate from time
to time.

(c) Fiduciary Duties of Managing Member. The Managing Member, in the performance
of its duties as such, shall owe to the Members duties of loyalty and due care
of the type owed by the general partner of a limited partnership to its limited
partners under the laws of the State of Delaware.

(d) Compliance with Transaction Documents. Without limiting the provisions of
Section 6.1(b), the Managing Member shall cause the Company to operate its
business at all times in a manner consistent with the SRA, this Agreement and
all the other Transaction Documents.

(e) Transactions With Affiliates. Any transactions between the Company, on the
one hand, and the Managing Member or any Affiliate thereof, on the other hand
(any such transaction, a “Related Transaction”), including without limitation
any arrangements for sale of Mortgage Loans (including the Mortgage Loan Sale
Agreement), shall be approved by the Board in accordance with Section 6.3 prior
to the time that the Company engages or agrees or commits to engage in any such
Related Transaction. Notwithstanding the fact that the terms of a Related
Transaction have been previously approved by the Board, the Managing Member
shall not permit the Company to enter into a Related Transaction unless the
transaction is entered into on an arm’s length basis on terms no less favorable
to the Company than the terms that the Company could obtain from an independent
third party.

 

31



--------------------------------------------------------------------------------

(f) Status of Managing Member. The Managing Member shall be the sole “manager”
(as that term is used in the Act) of the Company. Neither the Advisors nor the
officers of the Company, in such capacity, shall be “managers.” No Person who is
not also a Member may be appointed or serve as the Managing Member.

(g) Reliance by Third Parties. Third parties dealing with the Company may rely
conclusively upon any certificate of the Managing Member to the effect that it
(or its designee) is acting on behalf of the Company. Subject to the provisions
of this Agreement, the signature of an authorized officer of the Managing Member
shall be sufficient to bind the Company in every manner to any agreement or on
any document.

(h) HUD Manager. Notwithstanding any other provisions of this Agreement,
however, for the purposes of complying with the regulations of the HUD only, a
separate person shall be designated by the Managing Member (upon prior written
consent of the Cendant Member) as the HUD-Manager, who will have as his/her
principal activity the management of the Company as it relates to the
origination of FHA-insured mortgages and shall have exclusive authority to deal
with HUD/FHA on behalf of the Company (the “HUD-Manager”). If the HUD-Manager
withdraws or is removed, a new HUD-Manager shall be designated by the Managing
Member, and HUD shall be notified of the change. Upon admission of any new
Member, such new Member shall be deemed to agree that the HUD-Manager shall have
exclusive authority to deal with HUD/FHA on behalf of the Company.

Section 6.2 Board of Advisors.

(a) Establishment. There is hereby established a committee (the “Board”)
comprised of natural persons (the “Advisors”), whose primary purpose shall be to
provide a means for the Cendant Member to exercise its approval rights over
certain actions of the Company, as set forth in Section 6.3 below.

(b) Number of Advisors. The authorized number of Advisors shall be five (5) and
the Board shall be designated as set forth in paragraphs (c) and (d) below. No
Member may appoint any Advisor except as expressly set forth in paragraphs
(c) and (d) below.

(c) Appointment by the PHH Member. The PHH Member shall have the right to
designate (and to remove and/or designate successive replacements for) three
(3) Advisors (“PHH Advisors”). Each PHH Advisor shall have one (1) vote with
respect to any matter to be voted on by the Board. The initial PHH Advisors
shall be Donna Van Osten, Marshall Gayden and Robert Groody.

 

32



--------------------------------------------------------------------------------

(d) Appointment by Cendant. The Cendant Member shall have the right to designate
(and to remove and/or designate successive replacements for) two (2) Advisors
(“Cendant Advisors”). Each Cendant Advisor shall have one (1) vote with respect
to any matter to be voted on by the Board. The initial Cendant Advisors shall be
Dave Weaving and Judy Reeves.

(e) Term of Office. Once designated, an Advisor shall continue in office until
such Advisor’s removal in accordance with this Agreement or such Advisor’s
earlier death or resignation. Any Advisor may resign at any time by giving
written notice to that effect to the Board and the Managing Member. Any such
resignation shall take effect at the time of the receipt of that notice or any
later effective time specified in that notice, and, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective.

(f) Meetings of the Board. The Board shall meet regularly at least once each
Fiscal Quarter, at such time and at such place as the Board may designate.
Special meetings of the Board shall be held on the call of any Advisor upon at
least five (5) Business Days (if the meeting is to be held in person) or two
(2) Business Days (if the meeting is held by telephone communications) notice to
each of the other Advisors, or upon such shorter notice as may be approved by
the Advisors (including at least one PHH Advisor and at least one Cendant
Advisor), and such notice may be delivered personally or by telephone,
electronic mail, facsimile transmission, United States mail or courier to each
Advisor at his or her business or residence address, provided that notice shall
be deemed given when actually delivered to the Advisor. Any Advisor may waive
such notice as to himself or herself.

(g) Conduct of Meeting. Any meeting of the Advisors may be held in person or
telephonically.

(h) Quorum. A majority of the Advisors which have been designated and who are
then in office shall constitute a quorum of the Board for purposes of conducting
business, provided that such quorum shall include at least one Cendant Advisor,
and provided further that proper notice of such meeting was delivered pursuant
to paragraph (f) above.

(i) Voting. The effectiveness of any vote, consent or other action of the Board
in respect of any matter set forth in Section 6.3 shall require a majority vote
of the entire Board (at least three Advisors voting in favor of such consent or
other action), provided that such majority must include the affirmative vote of
at least one Cendant Advisor. No Advisor shall be disqualified from voting on,
or shall be required to recuse himself or herself from the consideration of or
voting on, any matter by reason of such Advisor’s or any related Person’s
interest in such matter (it being understood that in approving or disapproving
any matter an Advisor may act to protect

 

33



--------------------------------------------------------------------------------

the interests of such Advisor or related Person, as the Managing Member, a
Member, or in any other capacity), so long as such Advisor discloses such
interest to, or such interest is reasonably apparent to, the other Advisors.
Only the Advisors in attendance at (or participating by telephone in) any
meeting of the Board may vote on any matter as to which a vote is taken during
such meeting, and no Advisor may vote by proxy, absentee ballot or any other
means.

(j) Action Without Meeting. Any action required or permitted to be taken at any
meeting of the Board may be taken without a meeting if all of the Advisors
consent thereto in writing, and such writing is filed with the minutes of
proceedings of the Board.

Section 6.3 Actions Requiring Board Approval.

(a) It is hereby understood and agreed by the Members that (x) the Company shall
not take, nor shall the Managing Member and/or any officer of the Company cause
the Company to take, nor shall the Company authorize or permit any of its
Subsidiaries to take, any of the following actions (in each case, the taking of
which shall be hereinafter referred to as a “Major Action”) without first
obtaining approval thereof by the Board in accordance with Section 6.2, in each
case:

(i) Accounting. (a) Except as otherwise may be mandated by GAAP, change any of
the accounting principles or practices used by the Company or (b) change the
independent auditors of the Company;

(ii) Acquisitions and Dispositions. Other than as specifically contemplated by
this Agreement or any other Transaction Document or the then-current Annual
Business Plan approved in accordance with Section 6.9 of this Agreement, (a)(1)
purchase or acquire any assets or property (including real property or capital
stock of a business) or (2) make any capital expenditures in excess of $100,000,
or (b) sell, option, convey, exchange, lease (as lessor), license or otherwise
dispose of or transfer any portion of or any interest in any property of the
Company, other than sales of Mortgage Loans made in accordance with
Section 6.1(b)(iii);

(iii) Advisors. Employ accountants, legal counsel, investment bankers or other
experts, other than those currently used by PHH or Cendant, to perform services
for the Company;

(iv) Bankruptcy. Make, execute or deliver on behalf of the Company an assignment
for the benefit of creditors; or cause the Company, or any part thereof or
interest therein to be subject to the authority of any trustee, custodian or
receiver or to be subject to any proceeding for bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution or liquidation, or similar proceedings with respect to the Company;

 

34



--------------------------------------------------------------------------------

(v) Distributions or Capital Returns. Declare, set aside, or pay any dividend or
make any distribution of assets (whether in cash, securities, property, or any
combination thereof), or return to a Member any amount of its Capital
Contribution, except, in each case, as expressly provided herein;

(vi) Indebtedness. Obligate the Company, any Subsidiary of the Company or any
Member as a surety, guarantor, or accommodation party to any obligation; incur
any indebtedness for borrowed money (other than pursuant to the Loan Funding
Facility and trade payables incurred in the ordinary course of business); or
impose upon any Member any personal liability in respect of any indebtedness of
the Company, except as and to the extent agreed in writing by such Member;

(vii) Issuances or Repurchases of Interests. (a) sell or issue, or enter into
any agreement to sell or issue, to any Person any Interest in the Company or
option or other right to acquire any Interest or any other equity interest or
quasi equity interest in the Company; (b) repurchase any Interest or any other
equity interest in the Company, in each case other than as specifically
contemplated by this Agreement; or (c) admit any Person as a Member;

(viii) Joint Ventures. Enter into any joint venture, joint operating or similar
arrangement;

(ix) Judgments. (1) Confess a judgment against the Company, or settle or adjust
any claims against the Company, resulting in either (A) the payment or transfer
of consideration of more than $150,000 for a single judgment or claim or more
than $500,000 in the aggregate during any 12-month period, (B) any material or
significant restriction on the ability of the Company to conduct its business as
contemplated by this Agreement and the other Transaction Documents, or (C) that
otherwise causes a significant change in the business operations of the Company;
or (2) commence any legal action or proceeding involving the Company where the
amount exceeds $300,000;

(x) Liens or Encumbrances. Grant any lien or encumbrance on any property of the
Company (other than the interest of any lessor in property leased by the Company
as lessee under a capitalized lease or operating lease entered into in
accordance with this Agreement), other than as specifically contemplated by this
Agreement or the Loan Funding Facility;

 

35



--------------------------------------------------------------------------------

(xi) Material Contracts. Enter into any new contract, or modify any existing
contract, if such contract is a Transaction Document or is otherwise material to
the business, results of operations or financial condition of the Company and
its Subsidiaries taken as a whole;

(xii) Related Transactions. Enter into, modify or amend the terms of in any
material manner, make any material waiver on behalf of the Company under, or
terminate any Related Transaction, including any Transaction Document to which
the Company, on the one hand, and PHH or any of its Subsidiaries (other than the
Company), on the other, are parties;

(xiii) Mergers. Directly or indirectly, by operation of law or otherwise, merge
with, consolidate with, acquire all or substantially all of the assets or
capital stock of, or otherwise combine with, any Person, other than as
specifically contemplated by this Agreement;

(xiv) Tax Matters. Take any action to the extent that this Agreement provides
that such action is subject to the provisions of this Section 6.3(a)(xiv), make
any election under the Code and other relevant tax laws as to the status of the
Company, the treatment of items of income, gain, loss, deduction and expense,
and as to all other relevant matters, including, without limitation, elections
referred to in Section 754 of the Code, determine which items of cash outlay are
to be capitalized or treated as current expenses, or select the method of
accounting and bookkeeping procedures to be used by the Company;

(xv) Annual Business Plan. Approve each Annual Business Plan and any material
changes thereto or deviations therefrom;

(xvi) Chief Executive Officer. Appointment of the president and/or chief
executive officer of the Company;

(xvii) Fair Market Value. Make any determination of Fair Market Value required
to be made under this Agreement;

(xviii) Minimum Capital Requirements. Make any final Additional Capital
Determination or any determination regarding the respective Additional Capital
Amounts required to be made by Members in connection therewith; or approve the
amount of cash or cash equivalents that should be retained by the Company in
order to meet minimum regulatory capital and reserve requirements imposed by any
Governmental Entity, whether in connection with retaining the licenses and
registrations necessary for the Company to originate Mortgage Loans or
otherwise, or by any creditor of the Company or any of its Subsidiaries,
including any lender under the Loan Funding Facility (the “Minimum Capital
Requirements”);

 

36



--------------------------------------------------------------------------------

(xix) Liquidating Trustee. The appointment of a Liquidating Trustee that is a
Person other than the Managing Member; or

(xx) Agree to do any of the foregoing.

The Managing Member shall cause the governing documents of each of the Company’s
Subsidiaries to provide that such Subsidiary must obtain the approval of the
Company, as outlined pursuant to this Section 6.3, prior to taking any action
set forth in this Section 6.3.

Section 6.4 Company Resources. Except as specifically provided in this Agreement
or any other Transaction Document, or with the prior approval of the Board, the
Company shall not pay to or use for the benefit of any Member, funds, assets,
credit or other resources of any kind or description of the Company. Funds of
the Company shall be deposited only in the accounts of the Company in the
Company’s name, shall not be commingled with funds of any Member, and shall be
withdrawn only upon such signature or signatures as may be designated in writing
from time to time by the Managing Member.

Section 6.5 Advisors Have No Managerial Authority.

(a) Neither the Board nor the Advisors (individually or together with one or
more other Advisors) shall have power to direct or participate in the management
of the Company; provided, however, that nothing contained in this Section 6.5(a)
shall adversely affect or impair the authority and obligations of the Board and
the Advisors pursuant to Sections 6.2 and 6.3 hereof.

(b) The Advisors (acting in their individual capacity as such) shall owe no
fiduciary or other duties to the Company or any Member.

(c) Unless expressly and duly authorized in writing to do so by the Managing
Member and the Board, no other Member and no Advisor shall have any power or
authority to bind or act on behalf of the Company in any way, to pledge its
credit, or to render it liable for any purpose.

Section 6.6 Devotion of Time. The Advisors (in their capacity as Advisors) shall
not be obligated to devote all of their time or business efforts to the affairs
of the Company, and shall devote such time, effort, and skill as they deem
appropriate for the execution of their duties and responsibilities under this
Agreement.

 

37



--------------------------------------------------------------------------------

Section 6.7 Officers. The initial executive officers of the Company shall be the
individuals set forth in Schedule 6.7 hereto (the “Initial Officers”).
Successors to the Initial Officers, and such other executive officers as may be
necessary to conduct the business of the Company, shall be chosen by the
Managing Member, subject to the approval of the Board if required pursuant to
Section 6.3 hereof.

Section 6.8 Remuneration; Reimbursement. Neither the Managing Member nor any
Advisor or officer shall be entitled to remuneration in its capacity as such.

Section 6.9 Approval of Annual Business Plan. Not less than seventy-five
(75) days prior to the end of each fiscal year, the Managing Member shall submit
to the Board the business plan of operations for the Company for the upcoming
fiscal year, which shall contain detailed budget, planning, projection and
profitability information (the “Annual Business Plan”). Each Annual Business
Plan shall be subject to approval of the Board in accordance with Section 6.3.

Section 6.10 Reports.

(a) No later than the sixth (6th) Business Day following the end of each
calendar month, the PHH Member shall, in its capacity as Managing Member on an
outsourced basis, deliver to the Cendant Member:

(i) those surveys and reports listed and described in Schedule 6.10(a)(i) hereto
to verify compliance with the covenant contained in Section 6.1(d); and

(ii) a copy of (a) the balance sheet of the Company as of the end of the month,
(b) an income statement of the Company for such month, and (c) reports
reflecting other financial and statistical information with respect to the
Company, prepared substantially in the form of the report set forth in Schedule
6.10(a)(ii).

(b) No later than the tenth (10th) Business Day following the end of each
calendar month, the PHH Member shall, in its capacity as Managing Member on an
outsourced basis, deliver to the Cendant Member such forward-looking financial
information about the Company and the Company’s operations as the Cendant Member
may reasonably request (i.e., that is capable of being obtained, produced, or
generated without undue effort by the Company and the Managing Member) from time
to time (the “Monthly Forecasts”). The Managing Member shall (i) provide the
Monthly Forecasts to the Cendant Member in the format requested by the Cendant
Member and on a timely basis and (ii) make members of its management and the
Company’s management reasonably available for discussion relating to such
Monthly Forecasts. The Managing

 

38



--------------------------------------------------------------------------------

Member acknowledges that the Cendant Member and any Affiliate thereof may use
the Monthly Forecasts for the purpose of developing projections of the Company’s
future financial performance and may include such projections in reports and
other documents filed with Governmental Entities, and as such, the Managing
Member represents and warrants to Cendant that the Managing Member shall prepare
the Monthly Forecasts in good faith and shall use its reasonable best efforts to
ensure that the Monthly Forecasts provide the most accurate estimate of the
Company’s future results.

(c) No later than the tenth (10th) Business Day following the completion of each
Fiscal Quarter, the PHH Member shall, in its capacity as Managing Member on an
outsourced basis, deliver to the Cendant Member all statements, reports and
other documents reasonably requested by the Cendant Member that may be necessary
or appropriate for the Cendant Member or any Controlling Person thereof
(including, without limitation, Cendant) to satisfy all its reporting
requirements pursuant to the Securities Exchange Act of 1934.

(d) The Managing Member shall cause the Company to deliver to the Cendant Member
the financial reports and other information described in Sections 11.5 and 11.6
hereof.

ARTICLE VII

Changes in Law; Financial Reporting

Section 7.1 Compliance with Law; Changes in Law.

(a) The Members shall use commercially reasonable efforts to ensure that the
Company’s business and operations comply at all times with all applicable laws,
including RESPA.

(b) In the event that, as a result of any change in law, rule or regulation or
interpretation thereof after the date hereof, as set forth in a written document
by a Governmental Entity of competent jurisdiction, (i) any term or provision of
this Agreement or any of the other Transaction Documents, in the written opinion
of nationally-recognized counsel of either party, is not compliant in any
material respect with any applicable law, including RESPA, or (ii) the financial
terms of this Agreement and the other Transaction Documents, taken as a whole,
become materially inconsistent with the then-current market, the Members shall
use commercially reasonable efforts to restructure the business and operations
of the Company and amend the relevant provisions of this Agreement and the other
Transaction Documents to the extent necessary to achieve as closely as possible
the intention of the parties with respect to the economics of the relationships
provided for in this Agreement and the other Transaction Documents in a manner
that complies with such law, and, in the case of a change in law, rule or
regulation described in (ii) above, the Cendant Member shall have the right, by

 

39



--------------------------------------------------------------------------------

providing written notice to the PHH Member, to cause PMC and the PHH Member to
enter into good faith discussions to renegotiate the economic terms provided for
in this Agreement and the other Transaction Documents. In the event the Members
fail to reach agreement regarding any such restructuring and renegotiation on
terms that are reasonably satisfactory to the Cendant Member within thirty
(30) days following the date on which written notice is provided by the Cendant
Member, the existing financial terms shall remain in full force and effect;
provided, however, that in such case the Cendant Member may elect to solicit
from the PHH Member and from other Persons a request for proposals for the
provision of mortgage services substantially similar to those provided for in
this Agreement and the other Transaction Documents. In the event that any
proposal received by the Cendant Member contains financial and other terms that,
taken as a whole, are reasonably determined by the Cendant Member to be superior
to those set forth in the PHH Member’s proposal, and the Cendant Member notifies
the PHH Member of its intent to accept such proposal, the PHH Member shall have
thirty (30) days from the date of such notification to review and determine
whether to accept all of the terms of such proposal, so long as such proposal
complies with all applicable laws and regulations (it being understood that the
Cendant Member shall have no obligation to accept any proposal at all). In the
event that the PHH Member agrees to the terms of such proposal within such
thirty (30) day period, such terms shall be incorporated into this Agreement and
the other Transaction Documents effective as of a date not later than ten
(10) days following such agreement. In the event the PHH Member fails to accept
the terms of such proposal, then the Cendant Member, at its option, shall have
the right to terminate its relationship as set forth in this Agreement by
providing written notice (the “Special Termination Notice”) to the PHH Member
and through completion of the transaction contemplated by Section 8.4(b) (a
“Special Termination Event”). In the event that the proposal submitted by the
PHH Member is selected by the Cendant Member, the terms of such proposal shall
be incorporated into this Agreement and the other Transaction Documents
effective as of a date not later than 20 days following the Cendant Member’s
selection of such proposal.

(c) If any change in law, rule or regulation described in (b) above involves a
change in RESPA that would permit Cendant or an Affiliate of Cendant to be paid
directly for loan referrals to the Company, then in lieu of the provisions
described in (b) above, the Members shall revise the structure and terms of this
Agreement and the other Transaction Documents so that, in lieu of the
distributions provided for in this Agreement, the Company shall pay a fee to the
Cendant Member in respect of each Mortgage Loan referred to the Company by
Cendant or an Affiliate of Cendant in an amount not less than, at Cendant’s
option, (i) 10 basis points over the average return to the Cendant Member with
respect to its interest in the Company, computed as basis points per loan, over
the immediately preceding six Quarterly Periods and (ii) the price the Cendant
Member could obtain in the then-current market on substantially similar terms,
based upon a survey of the market by Cendant and PMC with the highest and lowest
bids being discounted.

 

40



--------------------------------------------------------------------------------

Section 7.2 Consolidation.

(a) The PHH Member hereby represents and warrants to the Cendant Member that the
Company will be consolidated on the books of PHH for financial reporting
purposes, and that PHH has undertaken and completed prior to date hereof all
analyses and investigations as shall be necessary and appropriate to support
such position.

(b) The Members shall use commercially reasonable efforts to take all such
actions as shall be necessary to ensure that the Company is consolidated on the
books of PHH for financial reporting purposes. Without limiting the foregoing,
in the event that, as a result of a change or interpretation in United States
generally accepted accounting principles after the date hereof, the Company is
required to be consolidated on the balance sheet of Cendant, the Members shall
use commercially reasonable efforts to make such changes to the business
relationship between the parties and to the provisions of this Agreement as are
requested by the Cendant Member to mitigate the effects to Cendant of such
change.

Section 7.3 Certain Actions.

The Managing Member shall (i) promptly notify the Cendant Member in writing of
any claim or action, or any inquiry or investigation that could result in a
claim or action, initiated by any Person (including any Governmental Entity)
that, if adversely resolved, would result in a material or significant
restriction on the ability of the Company to conduct its business as
contemplated by this Agreement and the other Transaction Documents, or that
would otherwise cause a significant change in the business operations of the
Company, and (ii) keep the Cendant Member actively involved in the settlement or
other resolution of any such claim, action, inquiry or investigation; provided,
however, that such claim, action, inquiry or investigation shall not be settled
or adjusted, and the Company shall not confess a judgment against it in
connection therewith, without the approval of the Board pursuant to Section 6.3
hereof.

 

41



--------------------------------------------------------------------------------

ARTICLE VIII

Termination of Relationship

Section 8.1 Cendant Termination Events. For purposes of this Agreement, “Cendant
Termination Event” means the occurrence of any of the following events:

(a) A PHH Regulatory Event occurs and is continuing for a period of six
consecutive months or more; provided, however, that the PHH Member may elect to
defer a termination pursuant to this Section 8.1(a) for up to six (6) additional
one-month periods following the time that such termination event shall have
first occurred if, no later than the second Business Day prior to the
commencement of each such additional one-month period the PHH Member pays the
Cendant Member in cash, by wire transfer of immediately available funds to an
account designated in writing by the Cendant Member, one million dollars
($1,000,000) (the “Regulatory Event Fee”);

(b) A Company Regulatory Event occurs and is continuing for a period of six
consecutive months or more; provided, however, that the PHH Member may elect to
defer a termination pursuant to this Section 8.1(b) for up to six (6) additional
one-month periods following the time that such termination event shall have
first occurred if, no later than the second Business Day prior to the
commencement of each such additional one-month period the PHH Member pays the
Cendant Member in cash, by wire transfer of immediately available funds to an
account designated in writing by the Cendant Member, an amount equal to the
Regulatory Event Fee;

(c) There is a material violation or breach by the PHH Member (acting in any
capacity whatsoever, including as Managing Member) of any representation,
warranty, covenant or other agreement contained in this Agreement or any other
Transaction Document (a “PHH Material Breach”), which violation or breach is not
cured by the PHH Member or the other relevant PHH party, in a manner reasonably
satisfactory to the Cendant Member, within thirty (30) days after written notice
relating to such PHH Material Breach has been delivered by the Cendant Member to
the PHH Member;

(d) The Company fails to make a distribution for any Fiscal Quarter in
accordance with the provisions of Section 5.6 hereof within ten (10) Business
Days after the date on which the Cendant Member first provides notice to the
Company of such failure; provided, however, that any payment of a distribution
to the Cendant Member after the due date provided for under Section 5.6 shall
include interest from the due date through the payment date at the prime rate;

(e) (i) The occurrence of a PHH Change of Control involving any entity on the
Cendant List attached hereto as Schedule 8.1(e) or any other entity that
directly or indirectly conducts or engages in any business covered by the
non-competition provisions set forth in Article X of the SRA. The Cendant List
shall contain up to ten companies and may be refreshed by the Cendant Member no
more frequently than once

 

42



--------------------------------------------------------------------------------

every two years beginning from the date of this Agreement; provided, however,
that if any Person on the Cendant List enters into a merger, consolidation or
similar business combination transaction with another Person on the Cendant
List, then Cendant may add another Person to the Cendant List to replace such
Person within sixty (60) days after the announcement of such transaction, and
such addition shall not constitute a refreshing of the Cendant List as discussed
above;

(f) The occurrence of any event or circumstance constituting Insolvency or
Bankruptcy with respect to PHH or PMC (a “Bankruptcy Event”); or

(g) The occurrence of any act or omission by PHH or any of its Subsidiaries that
causes or would reasonably be expected to cause material harm to the reputation
of Cendant or any of its Subsidiaries.

Section 8.2 Effects of a Cendant Termination Event. Upon the occurrence of a
Cendant Termination Event during the term of the Company, the Cendant Member
shall have the right to either (i) cause PMC or the PHH Member to purchase (the
“Cendant Put”) all of the Interests then held by the Cendant Member or any of
its Affiliates or (ii) cause the PHH Member to sell (the “PHH Sale”) all of the
Interests then held by the PHH Member or any of its Affiliates to a Person not
affiliated with Cendant (any such Person, for purposes of this Section 8.2, the
“Cendant Designated Buyer”).

(a) Cendant Put.

(i) The exercise price of the Cendant Put (the “Put Price”) shall be an amount
equal to the sum of (A) the then-current Capital Account balance of the Cendant
Member plus the then-current Capital Account balance of any other Affiliate of
Cendant holding an Interest, in each case, as of the Put Date, plus (B) the
aggregate amount of all past due quarterly distributions to the Cendant Member
and to any other Affiliate of Cendant and any unpaid distribution in respect of
the most recently completed Fiscal Quarter pursuant to Section 5.6 hereof, in
each case as of the Put Date, plus (C) liquidated damages in an amount equal to
the Termination Payment (as defined below), calculated as of the Put Date, plus
(D) an amount equal to 49.9% of the Net Income, if any, realized by the Company
at any time after the end of the Fiscal Quarter most recently completed as of
the Put Date attributable to Mortgage Loans in process at any time prior to the
Put Date. In the event that the Cendant Member elects to exercise the Cendant
Put, the Cendant Member shall provide written notice (the “Cendant Put Notice”)
to the PHH Member. The Cendant Put Notice shall set forth the Cendant Member’s
calculation of the Put Price and the basis for such calculation. Any
disagreement regarding the Put Price or any other matter related to the exercise
of the Cendant Put shall be resolved in accordance with the provisions of
Section 13.6 hereof. In the event that the Cendant Member elects to

 

43



--------------------------------------------------------------------------------

exercise the Cendant Put, the PHH Member and the Cendant Member shall, and shall
cause their respective Affiliates to, cooperate as fully as reasonably
practicable with one another to consummate the Cendant Put transaction as soon
as reasonably practicable following the receipt of the Cendant Put Notice by the
PHH Member. Concurrently with the consummation of the Cendant Put transaction,
the PHH Member shall pay or cause to be paid the Put Price to the Cendant Member
in cash by wire transfer of immediately available funds to an account or
accounts designated in writing by the Cendant Member. The “Put Date” shall be
the date on which the Cendant Put is consummated.

(ii) Upon the consummation of a Cendant Put, (A) all of the other Transaction
Documents shall automatically terminate (except as otherwise provided in any
such Transaction Document), (B) neither the Cendant Member nor any Affiliate
thereof shall be subject to any restriction under this Agreement or any other
Transaction Document to pursue a partnership, joint venture or other arrangement
with any third party mortgage operation, and (C) the PHH Member shall, and shall
cause the Company to, cause all loan officers employed by PMC or any of its
Subsidiaries (including the Company) that are located in any of Cendant’s Owned
Real Estate Offices to vacate those offices promptly following the Cendant
Member’s request.

(iii) “Termination Payment” means an amount equal to (A) the product of (x) two
(2) and (y) the actual Net Income of the Company for the trailing twelve months
(“LTM Net Income”), plus (B) all costs reasonably incurred by Cendant in
unwinding its relationship with PHH pursuant to this Agreement and the other
Transaction Documents and transitioning to a new mortgage venture partner;
provided, however, that in the case of a Cendant Termination Event pursuant to a
PHH Change in Control, in calculating the Termination Payment, the LTM Net
Income shall instead be multiplied by the number of years (including fractions
thereof) remaining until the tenth (10th) anniversary of the Closing Date;
provided further, however, that if such PHH Change in Control termination occurs
on or after the eighth (8th) anniversary of the Closing Date, the LTM Net Income
shall be multiplied by two (2).

(b) PHH Sale.

(i) If the Cendant Member elects to cause the PHH Sale, it shall deliver written
notice (the “PHH Sale Notice”) to the PHH Member. The Cendant Member shall
provide written notice to the PHH Member of the identity of the Cendant
Designated Buyer as promptly as reasonably practicable after delivery of the PHH
Sale Notice.

 

44



--------------------------------------------------------------------------------

(ii) The sale price (the “Sale Price”) of the Interests then held by the PHH
Member and any of its Affiliates (the “PHH Interests”) to the Cendant Designated
Buyer shall be an amount equal to the sum of (A) the fair value of the Interests
of the PHH Member and any Affiliate thereof as of the date that the PHH Sale
Notice is delivered, which value shall be determined by multiplying the PHH
Member’s then-current proportionate membership interest by the Company’s EBITDA
for the trailing twelve months, multiplied by a then-current average market
EBITDA multiple for mortgage banking companies, plus (B) the aggregate amount of
all past due quarterly distributions to the PHH Member and any Affiliate thereof
and any unpaid distribution in respect of the most recently completed Fiscal
Quarter pursuant to Section 5.6 hereof, plus (C) an amount equal to 50.1% of the
Net Income realized by the Company at any time after the end of the Fiscal
Quarter most recently completed as of the Sale Date attributable to Mortgage
Loans in process prior to the Sale Date. The PHH Sale Notice shall set forth the
Cendant Member’s calculation of the Sale Price and the basis for such
calculation. Any disagreement regarding the Sale Price or any other matter
related to the PHH Sale shall be resolved in accordance with the provisions of
Section 13.6 hereof.

(iii) If the Cendant Member delivers a PHH Sale Notice, then promptly thereafter
the Cendant Member and the PHH Member shall work together to effect the sale by
the PHH Member and its Affiliates of the PHH Interests to the Cendant Designated
Buyer, and the PHH Member shall use its reasonable best efforts to complete such
sale as promptly as practicable thereafter. The PHH Member shall cooperate with
and assist the Cendant Member and the Cendant Designated Buyer in obtaining all
consents and approvals of, making all filings and registrations with and
providing all notices to, such Governmental Entities or third parties as shall
be necessary or advisable to consummate such sale. At the time agreed upon for
the closing of the PHH Sale (the “Sale Date”), (i) the Cendant Designated Buyer
shall pay to the PHH Member (and/or, as directed by the PHH Member, to any of
its Affiliates) the Sale Price, by wire transfer of immediately available funds,
in consideration for the PHH Interests, and (ii) the PHH Member shall pay to the
Cendant Member liquidated damages in an amount equal to the Termination Payment
as of the Sale Date.

(iv) Upon consummation of the PHH Sale, (A) the other Transaction Documents
(except as otherwise provided in any such Transaction Document) shall
automatically terminate, (B) neither Cendant nor any Affiliate thereof shall be
subject to any restriction under this Agreement or any other Transaction
Document to pursue a partnership, joint venture or another arrangement with any
third party mortgage operation, (C) the PHH Member shall cause all loan officers
employed by PMC or any of its Subsidiaries that are located in any of Cendant’s
Owned Real Estate Offices to vacate those offices

 

45



--------------------------------------------------------------------------------

promptly following the Cendant Member’s request, and (D) the Cendant Designated
Buyer or an Affiliate thereof shall become a Member and the sole Managing Member
of the Company. The PHH Member shall, and shall cause its Affiliates to, execute
any agreement or document necessary to effectuate the provisions of this
paragraph (iv).

Section 8.3 PHH Termination Event.

For purposes of this Agreement, a “PHH Termination Event” means the occurrence
of any of the following events: (i) a material violation or breach by Cendant or
any Subsidiary thereof of any material covenant, agreement or obligation set
forth in this Agreement or any other Transaction Document, which violation or
breach is not cured and is continuing within sixty (60) days following written
notice to the Cendant Member; provided, however, that the PHH Member shall have
no right pursuant to this Section 8.3 or otherwise to terminate this Agreement
as a result of a breach by any Affiliate of Cendant of the covenant set forth in
Section 3.13(b) of the SRA; or (ii) the Bankruptcy of Cendant.

(a) In the event that a PHH Termination Event shall have occurred, the PHH
Member shall have the right to purchase (the “Purchase Right”) all of the
Interests then held by the Cendant Member and any of its Affiliates. The
exercise price of the Purchase Right (the “Purchase Price”) shall be an amount
equal to the sum of (i) the fair value of the Interests then held by the Cendant
Member and by any of its Affiliates as of the date that the Purchase Right is
exercised, which value shall be determined by multiplying the Cendant Member’s
then-current proportionate membership interest by the Company’s EBITDA for the
trailing twelve months, multiplied by a then-current average market EBITDA
multiple for mortgage banking companies, plus (ii) the aggregate amount of all
past due quarterly distributions to the Cendant Member and any Affiliate thereof
and any unpaid distribution in respect of the most recently completed Fiscal
Quarter pursuant to Section 5.6 hereof, plus (iii) an amount equal to 49.9% of
the Net Income realized by the Company at any time after the end of the Fiscal
Quarter most recently completed as of the date of purchase attributable to
Mortgage Loans in process at any time prior to completion of the Purchase Right
transaction. The Purchase Right shall remain exercisable for a period of two
(2) months following the occurrence of a PHH Termination Event. In the event
that the PHH Member elects to exercise the Purchase Right, the PHH Member shall
provide written notice (the “Purchase Notice”) to the Cendant Member prior to
the expiration of such two-month period. The Purchase Notice shall set forth the
PHH Member’s calculation of the Purchase Price and the basis for such
calculation. Any disagreement regarding the Purchase Price or any other matter
related to the exercise of the Purchase Right shall be resolved in accordance
with the provisions of Section 13.6 hereof. In the event that the PHH Member
elects to exercise the Purchase Right, the PHH Member and the Cendant Member
shall, and shall cause their respective Affiliates to, cooperate as fully as
reasonably practicable with one another to

 

46



--------------------------------------------------------------------------------

consummate the Purchase Right transaction; provided, however, that the Purchase
Right transaction shall not be consummated earlier than the one-year anniversary
of delivery of the Purchase Notice. Concurrently with the consummation of the
Purchase Right transaction, the PHH Member shall pay or cause to be paid the
Purchase Price to the Cendant Member in cash by wire transfer of immediately
available funds to an account or accounts designated in writing by the Cendant
Member.

(b) Upon consummation of the Purchase Right transaction, (i) all other
Transaction Documents shall automatically terminate (except as otherwise
provided in any such Transaction Document), (ii) neither the Cendant Member nor
any Affiliate thereof shall be subject to any restriction under this Agreement
or any other Transaction Document to pursue a partnership, joint venture or
another arrangement with any third party mortgage operation and (iii) the PHH
Member shall, and shall cause the Company to, cause all loan officers employed
by PMC or any of its Subsidiaries (including the Company) that are located in
any of Cendant’s Owned Real Estate Offices to vacate those offices promptly
following the Cendant Member’s request.

(c) The PHH Member’s sole remedy hereunder or under any other Transaction
Document with respect to a breach of the covenant set forth in Section 3.13(b)
of the SRA shall be the right to receive from the Cendant Entities liquidated
damages in an amount equal to the aggregate amount of all documented
out-of-pocket costs actually incurred and paid by the PHH Member or any of its
Affiliates to one or more third parties as a direct result of such breach.

Section 8.4 Two Year Termination, Special Termination Event and 25-Year
Termination.

(a) Two-Year Termination. At any time after the eighth (8th) anniversary of the
Closing Date, the Cendant Member may deliver to the PHH Member a written notice
(the “Two-Year Termination Notice”) requesting that the PHH Member either
(i) purchase or cause to be purchased (the “Two Year Put”) all of the Interests
held by the Cendant Member or any of its Affiliates on a date no earlier than
two years after such Two-Year Termination Notice is delivered to the PHH Member
(“Two Year Put Date”) or (ii) sell (the “Two Year PHH Sale”) all of the
Interests then held by the PHH Member and/or any of its Affiliates to a Person
that is not affiliated with Cendant (any such Person, for purposes of this
Section 8.4, the “Cendant Designated Buyer”) on a date no earlier than two years
after such Two-Year Termination Notice is delivered to the PHH Member (“Two Year
Sale Date”).

(i) Two Year Put.

(1) The exercise price of the Two Year Put (the “Two Year Put Price”) shall be
an amount equal to the sum of (A)

 

47



--------------------------------------------------------------------------------

the fair value of the Interests of the Cendant Member and any Affiliate thereof
as of the Two Year Put Closing Date, which value shall be determined by
multiplying the Cendant Member’s then-current proportionate membership interest
by the Company’s EBITDA for the trailing twelve months, multiplied by a
then-current average market EBITDA multiple for mortgage banking companies, plus
(B) the aggregate amount of all past due quarterly distributions to the Cendant
Member and any Affiliate thereof and any unpaid distribution in respect of the
most recently completed Fiscal Quarter pursuant to Section 5.6 hereof as of the
Two Year Put Closing Date, plus (C) an amount equal to 49.9% of the Net Income
realized by the Company at any time after the end of the Fiscal Quarter most
recently completed as of the Two Year Put Closing Date attributable to Mortgage
Loans in process at any time prior to the Two Year Put Closing Date. No later
than sixty (60) days prior to the Two Year Put Date, the Cendant Member shall
deliver to the PHH Member a written notice setting forth the Cendant Member’s
calculation of the Two Year Put Price and the basis for such calculation. Any
disagreement regarding the Two Year Put Price or any other matter related to the
exercise of the Two Year Put shall be resolved in accordance with the provisions
of Section 13.6 hereof. In the event that the Cendant Member elects to exercise
the Two Year Put, the PHH Member and the Cendant Member shall, and shall cause
their respective Affiliates to, cooperate as fully as reasonably practicable
with one another to consummate the Two Year Put transaction on the Two Year Put
Date. Concurrently with the consummation of the Two Year Put transaction, the
PHH Member shall pay or cause to be paid the Two Year Put Price to the Cendant
Member in cash by wire transfer of immediately available funds to an account or
accounts designated in writing by the Cendant Member. The “Two Year Put Closing
Date” shall be the date on which the Two Year Cendant Put is consummated.

(2) On the Two Year Put Closing Date, (A) all other Transaction Documents shall
automatically terminate (except as otherwise provided in any such Transaction
Document), (B) neither Cendant nor any Affiliate thereof shall be subject to any
restriction under this Agreement or any other Transaction Document to pursue a
partnership, joint venture or another arrangement with any third party mortgage
operation, and (C) the PHH Member shall, and shall cause the Company to, cause
all loan officers employed by PMC or any of its Subsidiaries (including the
Company) that are located in any of Cendant’s Owned Real Estate Offices to
vacate those offices promptly following the Cendant Member’s request.

 

48



--------------------------------------------------------------------------------

(ii) Two Year PHH Sale.

(1) If the Cendant Member elects to cause the Two Year PHH Sale, it shall
provide written notice to the PHH Member of the identity of the Cendant
Designated Buyer no later than 180 days before the Two Year Sale Date.

(2) The sale price (the “Two Year Sale Price”) of the PHH Member’s Interest to
the Cendant Designated Buyer shall be an amount equal to the sum of (A) the fair
value of the PHH Member’s Interest, which value shall be determined by
multiplying the PHH Member’s then-current proportionate membership interest by
the Company’s EBITDA for the trailing twelve months, multiplied by a
then-current average market EBITDA multiple for mortgage banking companies, plus
(B) the aggregate amount of all past due quarterly distributions to the PHH
Member and any Affiliate thereof and any unpaid distribution in respect of the
most recently completed Fiscal Quarter pursuant to Section 5.6 hereof as of such
date, plus (C) an amount equal to 50.1% of the Net Income realized by the
Company at any time after the end of the Fiscal Quarter most recently completed
on or after the Two Year Sale Date attributable to Mortgage Loans in process at
any time prior to the Two Year Sale Date. No later than sixty (60) days prior to
the Two Year Sale Date, the Cendant Member shall deliver to PMC or the PHH
Member a notice that sets forth the Cendant Member’s calculation of the Two Year
Sale Price and the basis for such calculation. Any disagreement regarding the
Two Year Sale Price or any other matter related to the Two Year PHH Sale shall
be resolved in accordance with the provisions of Section 13.6 hereof.

(3) The Cendant Member, PMC and the PHH Member shall work together to effect the
sale by the PHH Member or its Affiliates of the PHH Interests to the Cendant
Designated Buyer, and the PHH Member shall use its reasonable best efforts to
complete such sale on the Two Year Sale Date. PMC and the PHH Member shall
cooperate with and assist the Cendant Member and the Cendant Designated Buyer in
obtaining all consents and approvals of, making all filings and registrations
with and providing all notices to, such Governmental Entities or third parties
as shall be necessary or advisable to consummate such sale. At the time agreed
upon for the closing of the Two Year PHH Sale, the Cendant Designated Buyer
shall pay to the PHH Member (or, as directed by the PHH Member, any of its
Affiliates) the Two Year Sale Price, by wire transfer of immediately available
funds, in consideration for the PHH Interests.

 

49



--------------------------------------------------------------------------------

(4) Upon consummation of the Two Year PHH Sale, (A) the other Transaction
Documents shall automatically terminate (other than as set forth in any such
Transaction Document), (B) neither Cendant nor any Affiliate thereof shall be
subject to any restriction under this Agreement or any other Transaction
Document to pursue a partnership, joint venture or another arrangement with any
third party mortgage operation, (C) the PHH Member shall, and shall cause the
Company to, cause all loan officers employed by PMC or any of its Subsidiaries
(including the Company) that are located in any of Cendant’s Owned Real Estate
Offices to vacate those offices promptly following the Cendant Member’s request,
and (D) the Cendant Designated Buyer or an Affiliate thereof shall become a
Member and the sole Managing Member of the Company. The PHH Member shall, and
shall cause its Affiliates, to execute any agreement or document necessary to
effectuate the provisions of this paragraph (iv).

(b) Special Termination Event. Upon the occurrence of a Special Termination
Event, the Members shall as promptly as practicable take all such actions
necessary to consummate a transaction identical in all material respects to a
Two Year Put (a “Special Termination Put”), except that (1) the purchase price
shall be calculated as of the date the Special Termination Put is completed, and
(2) such transaction shall be completed not later than ninety (90) days
following the delivery by the Cendant Member of the Special Termination Notice
pursuant to Section 7.1(b). On the date of completion of the Special Termination
Put, (A) all other Transaction Documents shall automatically terminate (except
as otherwise provided in any such Transaction Document), (B) neither Cendant nor
any Affiliate thereof shall be subject to any restriction under this Agreement
or any other Transaction Document to pursue a partnership, joint venture or
another arrangement with any third party mortgage operation, and (C) the PHH
Member shall, and shall cause the Company to, cause all loan officers employed
by PMC or any of its Subsidiaries (including the Company) that are located in
any of Cendant’s Owned Real Estate Offices to vacate those offices promptly
following the Cendant Member’s request.

(c) PHH 25-Year Termination. The PHH Member may terminate the relationship
between the Parties to this Agreement, effective as of January 31, 2030, by
delivering written notice thereof to the Cendant Member (a “Non-Renewal
Notice”), which notice shall be delivered no earlier than January 31, 2027 and
not later than January 31, 2028. Upon delivery of a Non-Renewal Notice, PMC and
the PHH Member shall work together with the Cendant Member to consummate a
transaction identical in all material respects to, at the election of the PHH
Member, either the Two Year Put (a “Non-Renewal Put”) or Two Year PHH Sale (a
“Non-Renewal PHH Sale”), except that (1) the purchase price for such transaction
shall be calculated as of the date of completion of such transaction, and
(2) such transaction shall be completed no earlier

 

50



--------------------------------------------------------------------------------

than January 31, 2030. Upon consummation of the Non-Renewal Put or the
Non-Renewal PHH Sale, (A) the other Transaction Documents shall automatically
terminate (other than as set forth in any such Transaction Document),
(B) neither Cendant nor any Affiliate thereof shall be subject to any
restriction under this Agreement or any other Transaction Document to pursue a
partnership, joint venture or another arrangement with any third party mortgage
operation, (C) the PHH Member shall, and shall cause the Company to, cause all
loan officers employed by PMC or any of its Subsidiaries (including the Company)
that are located in any of Cendant’s Owned Real Estate Offices to vacate those
offices promptly following the Cendant Member’s request, and (D) in the case of
a Non-Renewal PHH Sale, the Cendant Designated Buyer or an Affiliate thereof
shall become a Member and the sole Managing Member of the Company. The PHH
Member shall, and shall cause its Affiliates, to execute any agreement or
document necessary to effectuate the provisions of this paragraph (c).

Section 8.5 Effect of Termination Events.

(a) Notwithstanding anything to the contrary set forth in this Agreement, upon
the consummation of a Cendant Put, a Two Year Put, a Purchase Right, a Special
Termination Event Put or a Non-Renewal Put, the Cendant Member and each of its
Affiliates that is a Member shall cease to be a Member and to have any
obligations pursuant to this Agreement.

(b) Notwithstanding anything to the contrary set forth in this Agreement, upon
the consummation of a PHH Sale, a Two Year PHH Sale or a Non-Renewal PHH Sale,
the PHH Member and each of its Affiliates that is a Member shall cease to be a
Member and to have any obligations pursuant to this Agreement.

ARTICLE IX

Dissolution and Winding Up

Section 9.1 Events Causing Dissolution.

(a) The Company shall be dissolved upon the first of the following events to
occur (an “Event of Dissolution”):

(i) The written consent all Members at any time to dissolve and wind up the
affairs of the Company; or

(ii) The entry of a decree of judicial dissolution under Section 18-802 of the
Act.

 

51



--------------------------------------------------------------------------------

No other event, including the retirement, insolvency, liquidation, dissolution,
expulsion, bankruptcy, death, incapacity or adjudication of incompetence of a
Member, shall cause the existence of the Company to terminate.

(b) Except as otherwise set forth in this Section 9.1, dissolution shall be
effective on the effective date of the Event of Dissolution, but the Company
shall not terminate until the assets thereof have been distributed in accordance
with the provisions of Section 9.4 hereof and all other provisions of the Act
with respect to the dissolution of a limited liability company have been
complied with. Notwithstanding the dissolution of the Company, prior to the
termination of the Company, the business, assets and affairs of the Company
shall continue to be governed by this Agreement.

Section 9.2 Winding Up. If the Company is dissolved pursuant to Section 9.1, the
Company’s affairs shall be wound up as soon as reasonably practicable in the
manner set forth below.

(a) Upon the occurrence of an Event of Dissolution, sole and plenary authority
to effectuate the liquidation of the Company shall be vested in the Managing
Member or a Person designated by the Managing Member (subject to the approval of
the Board pursuant to Section 6.3 hereof) to effectuate the liquidation of the
Company or if the Managing Member elects not to effectuate such liquidation and
fails to designate a liquidator, such Person as is selected by the Members (the
Managing Member or any such liquidating trustee who assumes such responsibility
being referred to herein as the “Liquidating Trustee”). The Liquidating Trustee
shall proceed diligently to wind up the affairs of the Company, liquidate the
assets of the Company in an orderly and businesslike manner consistent with
obtaining the fair value thereof and distribute the assets of the Company in
accordance with the provisions of Section 9.4 hereof. A reasonable amount of
time shall be allowed for the orderly liquidation of the assets of the Company
and the discharge of liabilities to creditors so as to enable the Liquidating
Trustee to minimize the losses attendant upon such liquidation. All FHA-insured
loans held by the Company shall be transferred to an approved mortgagee or
lender prior to dissolution of the Company. Prior to such distribution of the
Company’s assets, the Liquidating Trustee shall continue to exploit the rights,
activities and properties of the Company consistent with the sale or liquidation
thereof, exercising in connection therewith all of the power and authority of
the Managing Member as herein set forth.

(b) In winding up the affairs of the Company, the Liquidator shall have full
right and unlimited discretion, in the name of and for and on behalf of the
Company to:

(i) Prosecute and defend civil, criminal or administrative suits;

 

52



--------------------------------------------------------------------------------

(ii) Collect Company assets, including obligations owed to the Company;

(iii) Settle and close the Company’s business;

(iv) Dispose of and convey all Company Property for cash, and in connection
therewith to determine the time, manner and terms of any sale or sales of
Company Property, having due regard for the activity and condition of the
relevant market and general financial and economic conditions;

(v) Pay all reasonable selling costs and other expenses incurred in connection
with the winding up out of the proceeds of the disposition of Company Property;

(vi) Discharge the Company’s known liabilities and, if necessary, to set up, for
a period not to exceed five (5) years after the date of dissolution, such cash
reserves as the Liquidator may deem reasonably necessary for any contingent or
unforeseen liabilities or obligations of the Company;

(vii) Distribute any remaining proceeds from the sale of Company Property to the
Members;

(viii) Prepare, execute, acknowledge and file articles of dissolution under the
Act and any other certificates, tax returns or instruments necessary or
advisable under any applicable law to effect the winding up and termination of
the Company;

(ix) Upon the distribution of the assets of the Company in accordance with the
provisions of Section 9.4 hereof, the Liquidating Trustee shall cause the
Company’s accountants to make a full and proper accounting of the assets,
liabilities and operations of the Company, as of and through the date on which
such distribution occurs; and

(x) Exercise, without further authorization or consent of any of the parties
hereto or their legal representatives or successors in interest, all of the
powers conferred upon the Members under the terms of this Agreement to the
extent necessary or desirable in the good faith judgment of the Liquidating
Trustee to perform its duties and functions. The Liquidating Trustee (unless
such Liquidating Trustee is the Managing Member or an Affiliate thereof) shall,
while acting in such capacity on behalf of the Company, be entitled to the
indemnification rights set forth in Section 12.1 hereof.

 

53



--------------------------------------------------------------------------------

Section 9.3 Compensation of Liquidating Trustee. The Liquidating Trustee
appointed as provided herein shall be entitled to receive such reasonable
compensation for its services as shall be agreed upon by the Liquidating Trustee
and the Managing Member.

Section 9.4 Distribution of Company Property and Proceeds of Sale Thereof.

(a) Upon completion of all desired sales of Company Property, and after payment
of all selling costs and expenses, the Liquidating Trustee shall distribute the
proceeds of such sales, and any Company Property that is to be distributed in
kind, to the following groups in the following order of priority:

(i) to satisfy Company liabilities to creditors, including Members who are
creditors, to the extent otherwise permitted by law (other than for past due
Company distributions), whether by payment or establishment of reserves;

(ii) to satisfy Company obligations to Members and former Members to pay past
due Company distributions;

(iii) pro rata among the Members who have made Capital Contributions to the
extent of their Capital Contributions; and

(iv) to the Members pro rata in accordance with their positive Capital Account
balances, taking into account all Capital Account adjustments for the Fiscal
Period in which the liquidation occurs and any distributions to such Member
pursuant to Section 9.4(a)(iii).

All distributions required under this Section 9.4 shall be made to the Members
by the end of the taxable year in which the liquidation occurs or, if later,
within 90 days after the date of such liquidation.

(b) The claims of each priority group specified above shall be satisfied in full
before satisfying any claims of a lower priority group. If the assets available
for disposition are insufficient to dispose of all of the claims of a priority
group, the available assets shall be distributed in proportion to the amounts
owed to each creditor or the respective Capital Account balances or Interests of
each Member in such group.

Section 9.5 Company Termination. Upon compliance with the foregoing distribution
plan, the Company shall cease to be such, and the Liquidating Trustee shall
execute, acknowledge and cause to be filed with the Secretary of State of the
State of Delaware articles of dissolution of the Company.

 

54



--------------------------------------------------------------------------------

Section 9.6 Final Audit. Within a reasonable time following the completion of
the liquidation, the Liquidating Trustee shall supply to each of the Members a
statement that shall set forth the assets and the liabilities of the Company as
of the date of complete liquidation and each Member’s pro rata portion of
distributions pursuant to Section 9.4.

ARTICLE X

Transfers and Assignment of Interests

Section 10.1 Consent Required for Transfer.

(a) No Member shall be entitled to directly or indirectly sell, assign, Transfer
or otherwise dispose of all or any portion of his Interest, involuntarily or
voluntarily, without the written consent of all the other Members, which consent
may be given or withheld in each such other Member’s sole and absolute
discretion; provided, however, that notwithstanding the foregoing any Member may
sell, assign, Transfer or otherwise dispose of all or any portion of such
Member’s Interest to an Affiliate of such Member without the written consent of
the other Members; provided further, however, that the Cendant Member may at its
election Transfer a portion of its Interest to any Person that acquires or
otherwise succeeds to a portion of the business of Cendant Real Estate, and
shall transfer (i) its entire Interest to any Person that acquires or otherwise
succeeds to substantially all of the business of Cendant Real Estate, or (ii) an
appropriate portion of its Interest to any Person that acquires or otherwise
succeeds to substantially all of the business of NRT, in each case, whether by
merger, asset sale, stock sale, or otherwise (it being understood that in the
case of any transfer of a portion of the Cendant Member’s Interest contemplated
by this second proviso, the percentage represented by the portion of the
Interest so transferred shall be determined based upon the percentage of the
Company’s revenue for the then-current trailing twelve months represented by the
portion of the business of Cendant Real Estate so transferred in the
transaction).

(b) It shall be a condition to any Transfer of all or a portion of the Cendant
Member’s Interest permitted by Section 10.1(a) that any Person acquiring such
Interest or portion thereof shall agree in writing to be bound by this Agreement
and all of the other Transaction Documents with respect to the portion of the
business of Cendant Real Estate acquired by such Person, to the same extent that
Cendant Real Estate and the Cendant Member were so bound prior to such transfer
(other than as set forth in any such other Transaction Document). In the event
of consummation of any such Transfer in accordance with Section 10.1(a), the
Managing Member shall amend Schedule I to reflect such Transfer.

 

55



--------------------------------------------------------------------------------

(c) It shall be a condition to any Transfer by a Member which may be permitted
under Section 10.1(a) that the transferee assume by written agreement all of the
obligations of the transferor under this Agreement with respect to such
transferred Interests and make the representations in Section 3.3 hereof. Any
attempted or purported Transfer in violation of this Article X shall be null and
void ab initio.

Section 10.2 Withdrawal. No Member may withdraw from the Company without the
prior written consent of all Members, which consent may be given or withheld for
any reason.

ARTICLE XI

Fiscal Matters; Books and Records

Section 11.1 Bank Accounts; Investments. Capital Contributions, revenues and any
other Company funds shall be deposited by the Company in a bank account
established in the name of the Company, or shall be invested by the Company, at
the direction of the Managing Member, in time deposits, short-term governmental
obligations, commercial paper or other short-term money market instruments in
furtherance of the purposes of the Company. No other funds shall be deposited
into Company bank accounts or commingled with Company investments. Funds
deposited in the Company’s bank accounts may be withdrawn only to be invested in
time deposits, short-term governmental obligations, commercial paper or other
short-term money market instruments in furtherance of the Company’s purposes, to
pay Company debts or obligations or to be distributed to the Members pursuant to
this Agreement.

Section 11.2 Records Required by Act; Right of Inspection.

(a) During the term of the Company’s existence and for a period of four
(4) years thereafter, there shall be maintained in the Company’s principal
office specified pursuant to Section 2.4 all records required to be kept
pursuant to Section 18-305(a) of the Act, including, without limitation, a
current list of the names, addresses and Common Interest Percentage held by each
of the Members (including the dates on which each of the Members became a
Member), copies of federal, state and local information or income tax returns
for each of the Company’s tax years, copies of this Agreement and the
Certificate of Formation, including all amendments or restatements, and correct
and complete books and records of account of the Company for all periods of
operations.

(b) Each of the Company and the Managing Member shall, at their sole cost and
expense, make available, or cause to be made available, to the Cendant Member or
any person designated by the Cendant Member, in a timely manner, all documents
or materials in the possession of, or available to, the Company or the

 

56



--------------------------------------------------------------------------------

Managing Member that the Cendant Member may reasonably request for any business
purpose (including, without limitation, any such documents and materials the
Cendant Member may request to verify the accuracy of the calculation of
Distributable Net Income for any Fiscal Quarter). In furtherance of the
foregoing, each of the Company and the Managing Member shall, at its sole cost
and expense, make available, or cause to be made available, during normal
business hours and with reasonable advance notice, to the Cendant Member or any
Person designated by the Cendant Member, resources, including, but not limited
to, access to employees, sufficient to respond adequately to any issue or
concern raised by the Cendant Member.

Section 11.3 Books and Records of Account. The Company shall maintain books and
records in such a manner as to enable the preparation of the Company’s U.S.
federal information tax return in compliance with Section 6031 of the Code, and
such other records as may be required in connection with the preparation and
filing of the Company’s required U.S. federal, state and local income tax
returns or other tax returns or reports of foreign jurisdictions, including,
without limitation, the records reflecting the Capital Accounts and adjustments
thereto specified in Article V hereof. Subject to Section 3.6, all such books
and records shall at all times be made available at the principal office of the
Company and shall be open to the reasonable inspection and examination by the
Members or their duly authorized representatives during normal business hours.
Notwithstanding the definition of “Members” herein, only Members admitted as
such to the Company shall have the inspection rights provided in the preceding
sentence.

Section 11.4 Expenses. The Company will be responsible for all expenses
(“Company Expenses”), including, without limitation, (i) all reasonable
accounting and legal expenses incurred in connection with Company operations,
(ii) all reasonable costs incurred in connection with the preparation of or
relating to reports made to the Members, (iii) all reasonable costs related to
litigation involving the Company, directly or indirectly, including, without
limitation, attorneys’ fees incurred in connection therewith and (iv) all
reasonable costs related to the Company’s obligations set forth in Sections
11.10 and 12.1; provided, however, that any Company Expenses must be
attributable solely to the operations of the Company, and that any expenses
relating to, resulting from or in connection with any other Person, including
without limitation any other Person who is an Affiliate of the Managing Member,
shall not be Company Expenses.

Section 11.5 Tax Returns and Information. The Members intend for the Company to
be treated as a partnership for tax purposes. The Company shall prepare or cause
to be prepared all federal, state and local income and other tax returns that
the Company is required to file. After the end of each fiscal year of the
Company, the Company shall prepare and transmit to each Member a report (i.e.,
Schedule K-1) that shall include all necessary tax reporting information
required by Members for preparation of their federal, state and local income or
franchise tax returns, including the amount of income, gain, loss, deduction and
credit allocated to each Member for such fiscal year.

 

57



--------------------------------------------------------------------------------

Section 11.6 Delivery of Audited Financial Statements to Members. As to each
fiscal year of the Company, the Company shall send to each Member a copy of
(a) the balance sheet of the Company as of the end of the fiscal year, (b) an
income statement of the Company for such year, and (c) a statement showing the
Net Income distributed by the Company to Members in respect of such year. Such
financial statements shall be delivered sixty (60) days following the end of
such fiscal year. The Company shall send to each Member all other reports or
statements prepared by the Company’s accountants promptly after receipt thereof.

Section 11.7 Audits. The fiscal year-end financial statements to be delivered
pursuant to Section 11.6 shall be audited and prepared in accordance with GAAP.
The audit shall be performed by an accounting firm selected pursuant to
Section 6.3(a)(iii).

Section 11.8 Fiscal Year. The Company’s fiscal year shall end on December 31 of
each calendar year.

Section 11.9 Tax Elections. The Company shall, subject to approval of the Board
pursuant to Section 6.3(a)(xiv) hereof, make the following elections on the
appropriate tax returns:

(a) to adopt the calendar year as the Company’s fiscal year, if permitted by the
Code;

(b) to elect to amortize the organizational expenses of the Company ratably over
a period of sixty (60) months as permitted by Section 709(b) of the Code; and

(c) any other election the Managing Member determines is in the best interests
of the Members, including an election pursuant to Section 754 of the Code to
adjust Company Properties upon a distribution of Company Property as described
in Section 734 of the Code or a transfer of any Interests as described in
Section 743 of the Code.

Neither the Company nor any Member may make an election for the Company to be
(i) excluded from the application of the provisions of subchapter K of chapter 1
of subtitle A of the Code or any similar provisions of applicable state law or
(ii) classified as a corporation for income tax purposes.

 

58



--------------------------------------------------------------------------------

Section 11.10 Tax Matters Member. The PHH Member shall be designated as the “tax
matters partner” (the “Tax Matters Member”) of the Company pursuant to
Section 6231(a)(7) of the Code or corresponding provisions of state or local
law, to manage administrative tax proceedings conducted at the Company level by
the Internal Revenue Service or the state or local taxing authority with respect
to Company matters. The Tax Matters Member is, subject to Section 6.3(a)(xiv)
directed and authorized to take whatever steps it, in its reasonable judgment,
determines is necessary or desirable to perfect such designation, including,
without limitation, filing any forms or documents with the Internal Revenue
Service or any state or local taxing authority and taking such other action as
may from time to time be required under Treasury Regulations and corresponding
provisions of state or local law. Expenses of administrative proceedings
relating to the determination of Company items at the Company level undertaken
by the Tax Matters Member shall be expenses of the Company. The Tax Matters
Member shall inform each Member of the commencement of any audit of the Company
by the Internal Revenue Service or any other taxing authority.

ARTICLE XII

Indemnification and Insurance

Section 12.1 Indemnification and Advancement of Expenses.

(a) In General. The Company shall, to the maximum extent permitted by applicable
law, indemnify and hold harmless all Advisors and officers of the Company
(“Indemnified Parties”), to the fullest extent permitted by law, from and
against any and all Losses, including, without limitation, Losses incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from any of the foregoing by or before
any court or governmental, administrative or other regulatory agency, body or
commission, whether pending or threatened, whether or not an Indemnified Party
is or may be a party thereto, which arises out of, relates to or is in
connection with this Agreement or the management or conduct of the business or
affairs of the Company, except for any such Losses that are found, pursuant to a
final and nonappealable judgment of a court of competent jurisdiction, to have
resulted from the gross negligence, bad faith, fraud or willful misconduct of,
or breach of this Agreement or knowing violation of law by, the Indemnified
Party seeking indemnification. The termination of any proceeding by settlement
shall not be deemed to create a presumption that the Indemnified Party involved
in such settlement acted in a manner which constituted gross negligence, bad
faith, fraud or willful misconduct or a knowing violation of law. All judgments
against an Indemnified Party wherein such Indemnified Party is entitled to
indemnification shall, to the extent available, be satisfied from Company
assets. The provisions of this Section 12.1 shall survive any termination or
expiration of this Agreement. Expenses incurred by an Indemnified Party in
defense or settlement of any claim that may be subject to a right of
indemnification hereunder

 

59



--------------------------------------------------------------------------------

may be advanced (and must be advanced to Advisors) by the Company prior to the
final disposition thereof upon receipt of an undertaking by or on behalf of the
Indemnified Party to repay such amount if it shall ultimately be determined that
the Indemnified Party is not entitled to be indemnified by the Company. The
right of any Indemnified Party to the indemnification and advancement of
expenses provided herein shall be cumulative of and in addition to any and all
rights to which such Indemnified Party may otherwise be entitled by contract or
as a matter of law or equity and shall extend to such Indemnified Party’s
successors, assigns and legal representatives.

(b) Any indemnification under paragraph (a) of this Section 12.1 (unless ordered
by a court of competent jurisdiction) shall be made by the Company only as
authorized in the specific case upon a determination that indemnification of the
Indemnified Party is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in paragraph (a) of this Section 12.1.
Such determination shall be made (i) by a four-fifths vote of the Board, or
(ii) if a four-fifths vote of the Board so directs, by independent legal counsel
in a written opinion.

(c) For purposes of this Section 12.1, any reference to the “Company” shall
include, in addition to the resulting or surviving entity, any constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger which, if its separate existence had continued, would have had power
and authority to indemnify its directors or officers, so that any Person who is
or was a director or officer of such constituent entity, or is or was serving at
the request of such constituent entity as a director, officer or manager of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this Section 12.1 with respect to the resulting or surviving entity as he or
she would have with respect to such constituent entity if its separate existence
had continued.

(d) Notwithstanding anything in this Article XII to the contrary, the Company
will not have the obligation of indemnifying any Person with respect to
proceedings, claims or actions initiated or brought voluntarily by such Person
and not by way of defense.

(e) Any indemnification or advancement of expenses provided by, or granted
pursuant to, this Section 12.1 shall be considered retroactive to the date upon
which the Certificate of Formation was filed with the State of Delaware.

Section 12.2 Insurance. The Company may purchase and maintain insurance or
another arrangement on behalf of any Person who is or was an Advisor or officer
identified in Section 12.1 against any liability asserted against such Person or
incurred by such Person in such a capacity or arising out of the status of such
a Person, whether or not the Company would have the power to indemnify such
Person against that liability under Section 12.1 or otherwise.

 

60



--------------------------------------------------------------------------------

Section 12.3 Limit on Liability of Members. The indemnification set forth in
this Article XII shall in no event cause the Members to incur any personal
liability beyond their total Capital Contributions, nor shall it result in any
liability of the Members to any third party.

Section 12.4 Indemnification by Managing Member.

(a) The Managing Member shall indemnify and hold harmless the Company and all
other Members and their respective Affiliates (“Other Indemnified Parties”), to
the fullest extent permitted by law, from and against any and all Losses,
including, without limitation, Losses incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from any of the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or commission, whether pending
or threatened, whether or not an Other Indemnified Party is or may be a party
thereto, arising out of or resulting from (i) the negligence, willful misconduct
or violation of law or erroneous acts of or by the Managing Member or any of its
officers or employees in connection with the management of the business and
affairs of the Company, and (ii) any breach or violation by PMC or any of its
Affiliates of any representation, warranty, covenant or other agreement
contained in this Agreement or any other Transaction Document (including,
without limitation, any indemnification payment made to an Advisor or officer
under this Article XII hereof as a result of such breach or violation), it being
understood that the Company shall retain all risk with respect to, and the
Managing Member shall have no indemnification obligations hereunder with respect
to, loan level origination defects not otherwise resulting from any of the
circumstances described in clause (i) or (ii) of this Section 12.4(a). The
provisions of this Section 12.4 shall survive any termination or expiration of
this Agreement or any other Transaction Document. The right of any Other
Indemnified Party to the indemnification and advancement of expenses provided
herein shall be cumulative of and in addition to any and all rights to which
such Other Indemnified Party may otherwise be entitled by contract or as a
matter of law or equity and shall extend to such Other Indemnified Party’s
successors, assigns and legal representatives.

(b) In the case of a PHH Regulatory Event, the PHH Member shall indemnify and
hold harmless the Company from and against all Losses incurred by it arising out
of or resulting from such PHH Regulatory Event, except, in any such case, to the
extent that the Regulatory Order or Proceeding or Losses leading to such PHH
Regulatory Event are caused solely by Cendant or any of its Affiliates or any of
their respective directors, officers, advisors or employees.

 

61



--------------------------------------------------------------------------------

(c) In the case of a Company Regulatory Event, the PHH Member shall indemnify
and hold harmless the Company from and against all Losses incurred or sustained
by it arising out of or resulting from such Company Regulatory Event, except, in
any case, to the extent that the Regulatory Order or Proceeding or Losses
leading to such Company Regulatory Event are caused solely by Cendant or any of
its Affiliates or any of their respective directors, officers, advisors or
employees.

(d) In the event there is a breach or violation by PMC or its Affiliates
(excluding the Company), on the one hand, or by Cendant or its Affiliates, on
the other hand, of any representation, warranty, covenant or other agreement
contained in this Agreement or any other Transaction Document, then the
breaching Party shall give prompt written notice thereof to the other Party and
each Advisor.

Section 12.5 No Additional Indemnification Rights.

Except as set forth herein, no Person (including, without limitation, any Member
and any officer, director or agent of any Member) shall have indemnification
rights against the Company.

ARTICLE XIII

Miscellaneous Provisions

Section 13.1 Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original but all of which will
constitute one and the same.

Section 13.2 Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement among the parties hereto and contains
all of the agreements among such parties with respect to the subject matter
hereof and thereof. This Agreement and the other Transaction Documents supersede
any and all other agreements, either oral or written, between such parties with
respect to the subject matter hereof and thereof.

Section 13.3 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

62



--------------------------------------------------------------------------------

Section 13.4 Amendment. Except as expressly provided herein (including
Section 10.1 hereof), this Agreement may be amended only by a written agreement
executed by all the Members. Following such amendment, the Agreement, as
amended, shall be binding upon all Members. The Company shall notify the
Secretary of HUD of any amendments to this Agreement which would affect the
Company’s action under any HUD/FHA administered mortgage insurance program.

Section 13.5 Binding Effect. Subject to the provisions of this Agreement
relating to transferability, this Agreement will be binding upon and shall inure
to the benefit of the parties, and their respective distributees, heirs,
successors and assigns.

Section 13.6 Negotiation and Mediation.

(a) Negotiation. In the event of any dispute, controversy or claim arising out
of or relating to this Agreement or the breach, termination or validity thereof,
or the transactions contemplated hereby (a “Dispute”), upon the written notice
of any Member hereto, the Members shall attempt in good faith to negotiate a
resolution of the Dispute. If the Members are unable for any reason to resolve a
Dispute within 30 days after the receipt of such notice, the Dispute shall be
submitted to mediation in accordance with Section 13.6(b) hereof.

(b) Mediation. Any Dispute not resolved pursuant to Section 13.6(a) hereof
shall, at the request (the “Mediation Request”) of any Member (the “Disputing
Member”), be submitted to mediation in accordance with the then-prevailing
Commercial Mediation Rules of the American Arbitration Association, as modified
herein (the “Rules”). The mediation shall be held in New York, New York. The
Members shall have twenty (20) days from receipt by a party of a Mediation
Request to agree on a mediator. If no mediator has been agreed upon by the
Members within twenty (20) days of receipt by a Member (or Members) of a
Mediation Request, then any Member may request (on written notice to the other
Member or Members), that the American Arbitration Association appoint a mediator
in accordance with the Rules. All mediation pursuant to this Section 13.6(b)
shall be confidential and shall be treated as compromise and settlement
negotiations, and no oral or documentary representations made by the Members
during such mediation shall be admissible for any purpose in any subsequent
proceedings. No Member shall disclose or permit the disclosure of any
information about the evidence adduced or the documents produced by another
Member in the mediation proceedings or about the existence, contents or results
of the mediation award without the prior written consent of such other Member
except in the course of a judicial or regulatory proceeding or as may be
required by law, rule or regulation or requested by a governmental authority or
securities exchange. Before making any disclosure permitted by the preceding
sentence, the Member intending to make such disclosure shall give the other
Member a reasonable opportunity to protect its interests. If the Dispute has not
been resolved within sixty (60) days of the appointment of a Mediator,

 

63



--------------------------------------------------------------------------------

or within ninety (90) days of delivery by a Disputing Member of notice in
accordance with Section 13.10 (whichever occurs sooner) or within such longer
period as the Members may agree to in writing, then any Member may file an
action on the Dispute in any court having jurisdiction in accordance with
Section 13.7 herein.

Section 13.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CHOICE OF LAWS RULES
THEREOF, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE MEMBERS HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any legal suit, action or proceeding
against any of the Parties hereto arising out of or relating to this Agreement
shall only be instituted in any federal or state court in New York, New York,
pursuant to Section 5-1402 of the New York General Obligations Law, and each of
the Parties hereby irrevocably submits to the exclusive jurisdiction of any such
court in any such suit, action or proceeding. The Parties hereby agree to venue
in such courts and hereby waive, to the fullest extent permitted by law, any
claim that any such action or proceeding was brought in an inconvenient forum.
Each of the Parties hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement.

Section 13.8 Offset. Whenever the Company is to pay any sum to any Member, any
amounts that Member owes the Company may be deducted from that sum before
payment.

Section 13.9 Effect of Waiver or Consent. No provision of this Agreement shall
be deemed to have been waived unless such waiver is contained in a written
notice given to the party claiming such waiver has occurred. A waiver or
consent, express or implied, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to the Company is not
a consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person with respect to
the Company. Failure on the part of a Person to complain of any act of any
Person or to declare any Person in default with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

Section 13.10 Notices. To be effective, unless otherwise specified in this
Agreement, all notices and demands, consents and other communications under this
Agreement must be in writing and must be given (a) by depositing the same in the
United States mail, postage prepaid, certified or registered, return receipt
requested, (b) by delivering the same in person and receiving a signed receipt
therefore, (c) by sending the

 

64



--------------------------------------------------------------------------------

same by a nationally recognized overnight delivery service or (d) by telecopy
(promptly confirmed by telephone and followed by personal or nationally
recognized overnight delivery). For purposes of notices, demands, consents and
other communications under this Agreement, the addresses of the Members (and
their respective counsel, if applicable) shall be as follows:

If to the PHH Member, addressed to:

PHH Broker Partner Corporation

3000 Leadenhall Road

Mt. Laurel, NJ 08054

Attn: William F. Brown

With a copy to:

PHH Mortgage Corporation

3000 Leadenhall Road

Mt. Laurel, NJ 08054

Attn: William F. Brown

If to the Cendant Member, addressed to:

Cendant Real Estate Services Venture Partner, Inc.

1 Campus Drive

Parsippany, NJ 07054

Attn: Eric Bock

With a copy to:

Cendant Corporation

9 West 57th Street, 37th Floor

New York, NY 10019

Attn: Eric Bock

Notices, demands, consents and other communications mailed in accordance with
the foregoing clause (a) shall be deemed to have been given, made and received
three (3) Business Days following the date so mailed. Notices, demands, consents
and other communications given in accordance with the foregoing clauses (b) and
(d) shall be deemed to have been given, made and received when sent on a
Business Day or, if not sent on a Business Day, then the next succeeding
Business Day. Notices,

 

65



--------------------------------------------------------------------------------

demands, consents and other communications given in accordance with the
foregoing clause (c) shall be deemed to have been given, made and received when
delivered or refused on a Business Day or, if not delivered or refused on a
Business Day, then the next succeeding Business Day. Any Member or its assignee
may designate a different address to which notices or demands shall thereafter
be directed and such designation shall be made by written notice given in the
manner hereinabove required, provided, that at all times each Member shall be
required to maintain a notice address in the continental United States.

Section 13.11 No Consequential Damages.

In no event shall the Cendant Member or any of its Affiliates have any liability
to the PHH Member or any of its Affiliates for any indirect, consequential,
incidental, collateral, exemplary, punitive, enhanced, special or other similar
damages of any kind or nature whatsoever, including, without limitation, lost
profits to the PHH Member or any of its Affiliates from past, present or future
business opportunities, loss of use or revenue, loss of savings or losses by
reason of cost of capital, arising out of or in any manner relating to this
Agreement or any other Transaction Document, the performance or breach thereof
or the subject matter thereof, whether or not the Cendant Member or any of its
Affiliates have been advised of, or otherwise might or should have anticipated,
the possibility or likelihood of such damages. The limitations of liability set
forth in this Section 13.11 shall apply regardless of the form of action in
which a claim is brought, whether in contract, tort (including negligence of any
kind, whether active or passive), warranty, strict liability or any other legal
or equitable grounds, and shall survive failure of an exclusive remedy.

Section 13.12 Most Favored Nation.

If during the term of this Agreement PMC or any of its Affiliates enters into
any agreement, arrangement or understanding with a third party whereby PMC or
such Affiliate (or any other entity formed in connection with such agreement,
arrangement or understanding) agrees to provide substantially the same Mortgage
Loan origination services to such third party, and such agreement, arrangement
or understanding contains pricing (other than the pricing of loans) or servicing
terms or conditions that, taken as a whole, are more favorable to such third
party than the comparable terms of this Agreement and the related Transaction
Documents, taken as a whole, are to Cendant, then the Company shall offer such
favorable terms and conditions to the Cendant Member with respect to Mortgage
Loans originated by the Company pursuant to this Agreement and amend this
Agreement and any other Transaction Documents, as applicable, to the extent
necessary so that such terms and conditions are incorporated in a manner
reasonably acceptable to the Cendant Member.

 

66



--------------------------------------------------------------------------------

Section 13.13 Impossibility of Performance.

If during the term of this Agreement, without any change in applicable law, rule
or regulation and through no fault or breach of any Party hereto, it shall have
become impossible for the Parties to fulfill the objectives of the Company and
to perform their obligations hereunder, then the Parties shall proceed with an
orderly liquidation and dissolution of the Company in accordance with Article IX
hereof.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

CENDANT REAL ESTATE SERVICES
VENTURE PARTNER, INC.

By:  

/s/    Eric J. Bock

Name:   Eric J. Bock Title:   Executive Vice President and Secretary

PHH BROKER PARTNER CORPORATION

By:  

/s/    Terence W. Edwards

Name:   Terence W. Edwards Title:   President

 

68



--------------------------------------------------------------------------------

Exhibit A

SUBLEASE

THIS SUBLEASE is made as of January 31, 2005, by and between Cendant Mortgage
Corporation, a New Jersey corporation (“Sublessor”), and PHH Home Loans, LLC, a
Delaware limited liability company (“Sublessee”).

R E C I T A L S

A. iStar Bishops Gate LLC (“Landlord”), and Sublessor are the landlord and
tenant, respectively, under that certain lease (attached hereto as Exhibit “A”
and incorporated herein by reference) dated as of December 9, 2002 (the lease,
as same may have been or may hereafter be modified, is herein referred to as the
“Master Lease”) for certain premises described in the Master Lease (the “Master
Lease Premises”). The common address of the building in which the Master Lease
Premises are located is 3000-5000 Leadenhall Road, Mount Laurel, New Jersey;

B. Sublessor has agreed to sublet to Sublessee a portion of the Master Lease
Premises (the “Premises”) consisting of approximately             rentable
square feet as set forth in Exhibit “B” attached hereto, and Sublessee has
agreed to hire and take the Premises from Sublessor, on the terms and conditions
set forth herein.

NOW, THEREFORE, Sublessor and Sublessee agree as follows:

1. Term.

Subject to the Contingencies, as defined in Section 31 hereof, including receipt
of Landlord’s Consent to this Sublease, Sublessor sublets the Premises to
Sublessee and Sublessee hires and takes the Premises from Sublessor for a term
commencing on             (the “Sublease Commencement Date”) and ending on
            (the “Expiration Date”), unless terminated earlier in accordance
with the provisions hereinafter set forth (the period commencing on the Sublease
Commencement Date and ending on the Expiration Date is herein referred to as the
“Term”). The date upon which Sublessee shall commence paying rent hereunder is
the Sublease Commencement Date. Such subletting shall be in all respects subject
and subordinate to the terms, covenants and conditions of the Master Lease.
Sublessor and Sublessee acknowledge and agree that Sublessor’s right, if any, to
extend the term of the Master Lease, or to exercise any other options contained
in the Master Lease, including any option to purchase, shall not be exercisable
by Sublessee and, on the Expiration Date, Sublessee’s right to possess the
Premises under this Sublease shall terminate and no longer be of any force or
effect.

2. Possession.

a) Delivery of Possession. Sublessor agrees to deliver possession of the
Premises to Sublessee upon the Sublease Commencement Date.

b) Condition of Premises. Sublessee’s taking possession of the Premises shall be
conclusive evidence that the Premises were in good order and satisfactory
condition when Sublessee took possession. No promise of Sublessor to alter,
remodel, repair or improve the Premises or the Building in which the Premises
may be situated have been made by Sublessor to Sublessee. Sublessee, at its cost
and expense, shall perform all work necessary to prepare the Premises for
Sublessee’s occupancy thereof. At the termination of this Sublease, Sublessee
shall return the Premises broom-clean and in as good condition as when Sublessee
took possession, ordinary wear and tear excepted. Sublessee shall remove any
improvements or alterations made to the Premises by or on Sublessee’s behalf and
restore the Premises to the original condition prior to installation of such
improvements or alterations; provided, however that Sublessee shall only be
required to remove such improvements or alterations and restore the Premises to
the extent that Sublessor is required to remove and restore the same under the
Master Lease, failing which Sublessor may restore the Premises to such condition
and Sublessee shall pay the cost thereof on demand.



--------------------------------------------------------------------------------

3. Incorporation of Master Lease.

The terms, covenants, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease (which terms and conditions are incorporated herein by
reference as though fully set forth), except as otherwise expressly provided in
this Sublease. To the extent any terms or provisions of this Sublease contradict
or conflict with any of the terms or provisions of the Master Lease, the terms
and provisions of this Sublease shall control as between Sublessor and Sublesee
only. Sublessor and Sublessee expressly agree, however, that Sublessor assumes
none of the Landlord’s obligations as set forth in the Master Lease. Sublessee
agrees to look solely to Landlord for performance of those obligations and to
forever hold Sublessor harmless from any claim arising from Landlord’s failure
to perform its obligations, unless such failure is due to Sublessor’s breach of
the Master Lease.

4. Sublessee’s Assumption of Master Lease Obligations and Benefits.

Except as otherwise expressly provided in this Sublease, (a) Sublessee expressly
assumes and agrees to perform and comply with all of the terms, covenants and
conditions of the Master Lease that are to be observed and performed thereunder
by Sublessor for the benefit of Landlord with respect to the Premises, and
(b) Sublessee shall indemnify, defend and save Sublessor harmless from and
against any loss, damage, cost or expense which Sublessor may sustain or incur
by reason of any failure on the part of Sublessee so to observe and perform the
same.

5. Rental.

As base rental (“Base Rent”) for the Premises during the Term, Sublessee
covenants and agrees to pay to Sublessor $            , in advance by the first
day of each month, without demand, deduction, offset or notice, at the address
of Sublessor identified in the “Notices” section of this Sublease (or some other
place as Sublessor shall have designated in writing). It is understood that Base
Rent shall be net to Sublessor, and any other charges that Sublessor may incur
on account of the Premises on account of services to Sublessee in excess of the
services provided to Sublessor under the Master Lease or on account of the
negligence or willful misconduct of Sublessee shall be the sole responsibility
of Sublessee, and such other charges shall be in addition to the Base Rent due
hereunder (such other charges are herein referred to as “Additional Rent”). The
Base Rent shall be subject to any Base Rent increases set forth in the Master
Lease.

If Sublessee fails to pay when due any Base Rent or Additional Rent that
Sublessee is obligated to pay under the terms of this Sublease, the unpaid
amounts shall bear interest at the maximum rate then allowed by law. Sublessee
acknowledges that the late payment of all or any portion of Base Rent or
Additional Rent will cause Sublessor to lose the use of that money and incur
costs and expenses not contemplated under this Sublease, including without
limitation, administrative and collection costs and processing and accounting
expenses, the exact amount of which is extremely difficult to ascertain.
Therefore, in addition to interest, if Sublessor does not receive the entire
amount payable within ten (10) days from the date it is due, Sublessee shall pay
Sublessor a late charge equal to ten percent (10%) of outstanding amount.
Sublessor and Sublessee agree that this late charge represents a reasonable
estimate of such costs and expenses and is fair compensation to Sublessor for
the loss suffered from such nonpayment by Sublessee. Acceptance of any interest
or late charge shall not constitute a waiver of Sublessee’s default with respect
to such nonpayment by Sublessee nor prevent Sublessor from exercising any other
rights or remedies available to Sublessor under this Sublease. Any payment of
any kind returned for insufficient funds will be subject to an additional
handling charge of $25.00.

6. Expense Pass-throughs.

It is understood that Base Rent shall be net to Sublessor, and any other charges
that Sublessor may incur per the Master Lease shall be the sole responsibility
of Sublessee, and shall be in addition to

 

2



--------------------------------------------------------------------------------

the Base Rent due. Sublessee shall pay monthly installments to Sublessor which
shall be an estimate of charges due under the Master Lease. Upon final billing
for each calendar year from the Landlord, Sublessor shall submit the same
billing to Sublessee, and any overpayments or underpayments shall be ameliorated
at that time.

7. Utilities.

Sublessee shall pay for all water, gas, heat, power, and other utilities and
services supplied to the Premises.

8. Use of the Premises.

Sublessee, along with its successors or assigns, shall be limited in use of the
Premises to that use specified in the Master Lease. Sublessee shall not conduct
any activity or perform any act prohibited by the laws of the United States of
America or the state in which the building and property are located or the
ordinances of the city or county in which the Premises is situated and shall not
commit waste nor suffer waste to be committed, nor permit any nuisance on or in
the Premises. Sublessee shall not utilize any unethical method of business
operation, nor shall any space in the Premises be used for living quarters,
whether temporary or permanent. Sublessee shall not do anything, or permit
anything to be done, in or about the Premises, or bring or keep anything
therein, that will in any way increase the possibility of fire or other casualty
or do anything in conflict with the pertinent laws, rules or regulations of any
governmental authority. Sublessee shall not use or keep in, on or about the
Premises or the property upon which the Premises may be situated, any hazardous,
flammable or explosive fluid or substance or any illuminating material, unless
it is battery powered or UL approved. Sublessee shall at all times maintain an
adequate number of suitable fire extinguishers on the Premises for use in case
of local fires, including electrical or chemical fires.

9. Hazardous Materials.

Sublessee, including its agents, employees, contractors and invitees, shall not
cause nor permit the presence, release, storage, use or handling of any toxic
substances or hazardous materials in, about or under the Premises, nor the
Building nor the real property of which the Premises may be a part. If Sublessee
breaches the obligations stated in the preceding sentence, or if the presence of
any such toxic substances or hazardous materials on or about the Premises caused
or permitted by Sublessee results in contamination of the Premises, the real
property of which the Premises may be a part, or any adjacent property, then
Sublessee shall indemnify, defend and hold Sublessor and Landlord harmless from
any and all claims, judgments, damages, penalties, fines, costs, liabilities or
losses (including, without limitation, diminution in value of the Premises
and/or adjacent property, damages for the loss or restriction on use of rentable
or usable space or of any amenity of the Premises and/or adjacent property,
damages arising from any adverse impact on marketing of the Premises and/or
adjacent property, costs incurred in connection with any cleanup, remedial,
removal or restoration work, and sums paid in settlement of claims, attorney’s
fees, consultant fees and expert fees) which arise during or after the Term
hereof, as a result of such contamination. Nothing contained herein shall be
deemed or construed to limit the liability of Sublessee to Sublessor or Landlord
hereunder for the breach of any covenant of Sublessee under this Section. The
provisions of this Section shall survive the expiration or earlier termination
of this Sublease and Sublessee’s surrender of the Premises to Sublessor.

10. Intentionally Omitted.

11. Insurance.

At all times while this Sublease is in effect, Sublessee agrees to maintain at
its expense, with an insurance carrier satisfactory to Sublessor the insurance
required to be maintained by Sublessor under the Master Lease.

 

3



--------------------------------------------------------------------------------

12. Waiver of Subrogation.

Sublessee hereby waives any and all rights of recovery against Sublessor and
Landlord and their respective subsidiaries and affiliates, and their respective
officers, directors, stockholders, agents and employees relating to the Premises
or property damage and any resulting business interruption losses, occurring on
or arising out of the use, maintenance or occupancy of the Premises, the Master
Lease Premises or the building whether or not such loss or damage is insured.

13. Termination of Master Lease.

In the event that during the Term of this Sublease the Master Lease is
terminated or comes to an end for any reason, then this Sublease and any
assignments of this Sublease shall terminate on the effective date of such
termination of the Master Lease. Notwithstanding the foregoing provisions of
this Section, if the reason for such termination of the Master Lease shall be a
default on the part of Sublessee with respect to any of the terms or conditions
of this Sublease or of the Master Lease, Sublessor shall be entitled to recover
from Sublessee as liquidated damages at least an amount equal to the damages
which Landlord shall be entitled to recover from Sublessor in connection with
such termination of the Master Lease.

14. Repairs and Alterations.

There shall be no obligation on the part of Landlord or Sublessor to make any
repairs, alterations or improvements in order to make the Premises ready for
occupancy by Sublessee. Prior to making any repairs, alterations or improvements
on the Premises, Sublessee shall obtain the prior written consent thereto of
both Landlord and Sublessor. Any alterations, additions, or improvements made to
the Premises, or Sublessee’s behalf, whether at the expense of Sublessee or
Sublessor, including but not limited to, wall covering, carpeting, or other
floor covering, paneling and built-in cabinets shall be deemed a part of the
real estate and the property of Sublessor and shall be surrendered with the
Premises unless Landlord or Sublessor, by notice given to Sublessee no later
than thirty (30) days prior to the end of the Term, shall elect to have
Sublessee remove such alterations, additions, or improvements. Sublessee shall
thereupon accomplish such removal at its sole cost and repair any damage to the
Premises caused by such removal. In the event that Sublessor consents in writing
to any alterations, additions, or improvements to the Premises by Sublessee,
they shall be made at the sole cost of Sublessee by licensed contractors or
workmen approved by Sublessor. Sublessee shall secure all appropriate
governmental approvals and permits and shall complete such alterations with due
diligence. Any consent or approval given by Landlord or Sublessor hereunder
shall not give rise to rights to third parties to file mechanic’s or
materialman’s liens, nor waive Sublessor’s prohibition against such liens, nor
in any manner abrogate that Section of this Sublease requiring Sublessee to keep
Premises free of liens.

15. Sublessee to Keep Premises Free of Liens.

Sublessee shall keep the Premises and the property on which the Premises is
situated free from any liens arising out of any work performed, materials
furnished, or obligations incurred by Sublessee. Sublessee shall indemnify, hold
harmless, and defend Landlord and Sublessor from any liens and encumbrances
arising out of any work performed or materials furnished by or at the direction
of Sublessee. Such indemnity shall include, without limitation, all attorneys’
fees and costs incurred by Landlord or Sublessor due to the filing of such
mechanic’s or materialman’s lien or notice thereof. In the event that Sublessee,
within twenty (20) days following the imposition of any such lien, shall not
cause such lien to be released of record by payment or posting of a proper bond,
in addition to all other remedies provided herein and by law, Landlord or
Sublessor shall have the right (but not the obligation) to cause the same to be
released by such means as it shall deem proper, including bonding or payment of
the claim giving rise to such lien. All such sums paid by Landlord or Sublessor
and all expenses incurred by it in connection therewith, including attorneys’
fees and costs, shall be payable to Landlord or Sublessor by Sublessee on demand
with the highest legal interest rate. Landlord or Sublessor shall have the right
at all times to give notice or to post and keep posted on Premises any notice
permitted or

 

4



--------------------------------------------------------------------------------

required by law which Landlord or Sublessor shall deem proper for the protection
of Sublessor, Landlord and the Premises or any other party having an interest
therein from mechanic’s and materialman’s liens.

Sublessee shall give written notice to Landlord and Sublessor at least ten
(10) business days prior to the commencement of any work relating to the
alterations or additions to the Premises and shall post the Premises giving all
such persons notice of Sublessor’s and Landlord’s non-liability for work
performed or materials supplied. Failure to provide Landlord and Sublessor such
notice or post the Premises shall be deemed a material breach of this Sublease.

16. Assignment and Subletting.

Sublessee may not assign, sublease, transfer, sell, encumber or otherwise convey
its interest in this Sublease, or any portion thereof, or its interest in the
Premises, or any portion thereof, without the prior written consent of
Sublessor, which consent may be granted or withheld in the sole discretion of
Sublessor and the prior written consent of Landlord to the degree that such
consent is required under the terms of the Master Lease. Any such attempted
purported assignment, subletting, transfer, sale, encumbrance or other
conveyance obtained without first obtaining such prior written consent shall be
void and of no force or effect, and shall not confer any interest or estate in
the purported transferee and shall, at Sublessor’s option, constitute an
incurable default under this Sublease.

17. Continuing Liability of Sublessor.

Notwithstanding anything to the contrary contained elsewhere in this Sublease,
nothing contained in this Sublease shall be deemed or construed as relieving
Sublessor from any of its duties, responsibilities or obligations under the
Master Lease, and Sublessor shall in all events be and remain primarily liable
under the Master Lease as a principal, and not as a guarantor or surety, for all
duties, responsibilities and obligations (monetary or otherwise) contained in
the Master Lease, to the same extent as though no subletting by Sublessor had
been made.

18. Notices.

Any notice, demand, consent, payment or communication given hereunder shall be
in writing and shall be given by personal delivery, by commercial overnight
delivery service or by certified mail, postage prepaid, return receipt
requested, at the following addresses:

 

If to Sublessor:   Cendant Mortgage Corporation   3000 Leadenhall Road   Mt
Laurel, New Jersey 08054   Attention: General Counsel If to Sublessee:   PHH
Home Loans, LLC  

 

   

 

    Attn:  

 

  If to Landlord:   iStar Bishops Gate LLC   c/o iStar Financial Inc.   114
Avenue of the Americas   27th Floor   New York, New York 10036   Attn: Chief
Financial Officer with a copy to:   iStar Financial Inc.   114 Avenue of the
Americas   27th Floor   New York, New York 10036   Attn: General Counsel

 

5



--------------------------------------------------------------------------------

  and   Katten Muchin Zavis Rosenman   525 West Monroe Street   16th Floor  
Chicago, Illinois 60661-3693   Attn: Gregory P.L. Pierce, Esq.

Any of the above Parties may, by like notice at any time and from time to time,
designate a different address to which such notice shall be sent. Such notices,
requests, consents, payments or communications shall be deemed sufficiently
given (a) if personally served, upon such service (b) if sent by commercial
overnight delivery service, upon the next business day following such sending,
or (c) if mailed, forty-eight (48) hours following the first attempt of the
postal service to deliver same.

19. Notice of Default.

Sublessor and Sublessee each agree to give to the other, forthwith upon receipt
thereof, a copy of any notice (including notice of default) under the Master
Lease.

20. Sublessee Defaults and Remedies.

Defaults. The occurrence of any one or more of the following events shall
constitute a default and breach of this Sublease by Sublessee:

a) If Sublessee shall fail to make any payment of any Rent or Additional Rent
when due and payable, and such default shall continue for a period of three
(3) days; or

b) If Sublessee shall be in default in the performance of any of the other
terms, covenants and conditions of this Sublease and (i) such default shall not
have been remedied within ten (10) days after written notice by Sublessor to
Sublessee specifying such default and requiring it to be remedied; or (ii) where
such default reasonably cannot be remedied within such period of ten (10) days,
if Sublessee shall not have commenced the remedying thereof within such period
of time and shall not be proceeding with due diligence to remedy it; or

c) If Sublessee shall desert or abandon the Premises and such desertion or
abandonment shall continue for a period of ten (10) days; or

d) The making by Sublessee of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Sublessee of a petition to
have Sublessee adjudged a bankrupt, or a petition of reorganization or
arrangement under any law relating to bankruptcy unless, in the case of a
petition filed against Sublessee, the same is dismissed within sixty (60) days;
or the appointment of a trustee or a receiver to take possession of
substantially all of Sublessee’s assets located at the Premises or of
Sublessee’s interest in this Sublease where possession is not restored to
Sublessee within thirty (30) days; or the attachment, execution, or judicial
seizure of substantially all of Sublessee’s assets located at the Premises or of
Sublessee’s interest in this Sublease, where such seizure is not discharged
within thirty (30) days after the levy thereof.

Remedies. In the event of any default or breach of Sublessee, Sublessor may at
any time thereafter, with or without notice or demand and without limiting
Sublessor in the exercise of a right which Sublessor may have by reason of such
default or breach, proceed as follows:

a) Without terminating this Sublease, re-enter and take possession of the
Premises or any part thereof and repossess same as Sublessor’s former estate and
expel Sublessee and those claiming through or under Sublessee, and remove the
effects of both or either with force, if necessary, without being deemed guilty
in trespass or of a forcible entry or detainer and without prejudice to any
remedies

 

6



--------------------------------------------------------------------------------

for arrears of rent or preceding breach of covenants. In such event, Sublessor
shall be entitled to recover from Sublessee all damages incurred by Sublessor by
reason of Sublessee’s default, including but not limited to the cost of
recovering possession of the Premises, expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorneys’ fees,
any real estate commission actually paid, the worth at the time of the unpaid
rent for the balance of the Term, and that portion of the leasing sums payable.
Such damages shall bear interest from the date due at the highest legal interest
rate.

b) Terminate this Sublease by express notice to that effect.

c) Pursue any other remedy now or hereafter available to Sublessor under the
laws or judicial decisions of the state where the Premises is located.

d) Should Sublessor elect to re-enter as above provided, or should Sublessor
take possession pursuant to legal proceedings or pursuant to any notice provided
by law or otherwise, Sublessor may from time to time, without terminating this
Sublease or Sublessee’s obligations to pay rent hereunder, relet the Premises or
any part thereof for such terms, at such rentals, and upon such other terms and
conditions as Sublessor in its sole discretion may deem advisable, with the
right to make alterations and repairs to the Premises, all at Sublessee’s
expense. No such re-entry or taking of possession shall be construed as an
election on Sublessor’s part to terminate this Sublease unless a written notice
of such express intention is given to Sublessee.

If this Sublease shall be terminated as provided in this Section, Sublessor may:

a) Re-enter and resume possession of the Premises and remove all persons and
property therefrom, either by summary dispossess proceedings or by a suitable
action or proceeding, at law or in equity, or otherwise, without being liable
for any damages therefor; and

b) Relet the whole or any part of the Premises for a period equal to, greater,
or less than the remainder of the then-Term of this Sublease, at such rental and
upon such terms and conditions as are acceptable to Sublessor, to any sublessee
it may deem suitable and for any use and purpose it may deem appropriate.
Sublessor shall not be liable in any respect for failure to relet the Premises,
or in any event of such reletting, for failure to collect the rent thereunder,
and any sums received by Sublessor on a reletting in excess of the Rent reserved
in this Sublease shall belong to Sublessor.

Sublessee shall pay to Sublessor, upon default of this Sublease, in accordance
with the provisions hereof, or upon the abandonment of said Premises by
Sublessee, a sum of money equal to the entire amount of Rent by this Sublease
provided to be paid and at that time remaining unpaid, whether or not presently
due, and upon making such payment, Sublessee shall be entitled to receive from
Sublessor all rents received by Sublessor from other tenants on account of said
Premises during the Term originally demised by this Sublease, less the expenses
which Sublessor may have incurred in connection with said resumption of
possession and reletting, including (without limitation) attorneys’ fees,
brokerage, cleaning, repairs, and decoration, provided, however, that the moneys
to which Sublessee shall so become entitled shall in no event exceed the amount
so paid by Sublessee to Sublessor.

Sublessee agrees to pay the costs and expenses, including reasonable attorneys’
fees, incurred by Sublessor in the enforcement of any of the terms of this
Sublease as a result of default by Sublessee.

The words “re-enter” and “re-entry,” as used in this Section are not restricted
to their technical legal meaning.

Sublessee hereby waives the service of any notice in writing by Sublessor of its
intention to re-enter.

 

7



--------------------------------------------------------------------------------

If this Sublease shall be terminated as provided in this Section or by summary
proceedings or otherwise, Sublessor, in addition to any other rights under this
Section, shall be entitled to recover as damages (a) the cost of performing any
work required to be done by Sublessee under this Sublease, and all damages
resulting from Sublessee’s default in performing such work; and (b) the cost of
placing the Premises in the same condition as that in which Sublessee is
required to surrender them to Sublessor under this Sublease.

21. Counterparts.

This Sublease may be executed in counterparts, each of which shall be deemed to
be an original hereof.

22. Brokers and Commissions.

The parties acknowledge that no broker or agent was involved in the negotiations
related to, or consummation of, this Sublease. If Sublessee has dealt with any
other person or real estate broker with respect to subleasing or renting space
in the Building of which the Premises may be a part, Sublessee shall be solely
responsible for the payment of any fee due said person or firm and Sublessee
shall hold Sublessor free and harmless against any liability in respect thereto,
including attorneys’ fees and costs.

23. Choice of Law.

This Sublease and the transaction contemplated hereunder shall be governed by
and construed in accordance with the laws of the state where the property is
located.

24. Observance of Law.

Sublessee shall not use the Premises or permit anything to be done in or about
the Premises which will in any way conflict with any law, statute, ordinance or
governmental or environmental rule or regulation now in force or which may
hereafter be enacted or promulgated. Sublessee shall, as its sole cost and
expense, promptly comply with all laws, statutes, ordinances and governmental or
environmental rules, regulations or requirements now in force or which may
hereafter be in force, and with the requirements of any board of fire insurance
underwriters or other similar bodies now or hereafter constituted, relating to,
or affecting the condition, use or occupancy of the Premises. The judgment of
any tribunal of competent jurisdiction or the admission of Sublessee in any
action against Sublessee, whether Sublessor is a party thereto or not, that
Sublessee has violated any law, ordinance or governmental rule, regulation or
requirement, shall be conclusive of that fact as between Sublessor and
Sublessee.

25. Attorney’s Fees.

If either party brings an action to enforce the terms hereof, the prevailing
party shall be entitled to receive reasonable attorney’s fees and court costs
from the other party.

26. Consents.

Notwithstanding anything contained in this Sublease to the contrary, Sublessee
shall have no claim, and hereby waives the right to any claim against Sublessor
for money damages by reason of any refusal, withholding or delaying by Sublessor
of any consent, approval or statement of satisfaction, and in such event,
Sublessee’s only remedies therefor shall be an action for specific performance,
injunction or declaratory judgment to enforce any right to such consent, etc.

27. Force Majeure.

Sublessor shall have no liability whatsoever to Sublessee on account of (a) the
inability or delay of Sublessor in fulfilling any of Sublessor’s obligations
under this Sublease by reason of war, strike, other labor trouble, riots, civil
unrest, governmental controls in connection with a national or other public
emergency, or shortages of fuel, supplies or labor resulting therefrom or any
other cause, whether similar or dissimilar to the above, beyond Sublessor’s
reasonable control; or (b) any failure or defect in the

 

8



--------------------------------------------------------------------------------

supply, quantity or character of electricity or water furnished to the Premises,
by reason of any requirement, act or omission of the public utility or others
furnishing the Premises with electricity or water, or for any reason, whether
similar or dissimilar to the above, beyond Sublessor’s reasonable control. If
this Sublease specifies a time period for performance of an obligation of
Sublessor, that time period shall be extended by the period of any delay in
Sublessor’s performance caused by any of the events of force majeure described
above.

28. Severability.

If any clause or provision of this Sublease is or becomes illegal, invalid, or
unenforceable because of present or future laws or any rule or regulation or any
governmental body or entity, effective during its Term, the intention of the
parties hereto is that the remaining parts of this Sublease shall not be
affected thereby unless such invalidity is, in the sole determination of
Sublessor, essential to the rights of both parties in which event Sublessor has
the right to terminate this Sublease on written notice to Sublessee.

29. Titles and Headings.

The titles and headings of sections of this Sublease are intended for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Sublease.

30. Changes, Waivers, Discharge and Modifications in Writing.

No provision of this Sublease may be changed, waived, discharged or terminated
except by an instrument in writing signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought.

31. Contingencies.

Sublessee hereby acknowledges that this Sublease is contingent upon receipt by
Sublessor and Sublessee of all necessary consents or approvals, including,
without limitation, Landlord’s Consent to this Sublease.

IN WITNESS WHEREOF, the Sublessor and Sublessee have executed, and Sublessor has
consented to, this Sublease as of the day and year first above written.

 

SUBLESSOR: Cendant Mortgage Corporation By:  

 

Name:   Terence W. Edwards Title:   President and Chief Executive Officer
SUBLESSEE: PHH Home Loans, LLC By:  

 

Name:   Terence W. Edwards Title:   President and Chief Executive Officer

 

9



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

The undersigned is the Landlord in the Master Lease described in the Sublease to
which this Consent is appended, and Landlord consents to the said Sublease
without waiver of restrictions, if any, against further assignments and
subletting.

 

iStar Bishops Gate LLC By:  

 

Name:  

 

Title:  

 

 

10



--------------------------------------------------------------------------------

Exhibit B

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (“Services Agreement”) effective as of
            , 2005 (“Effective Date”), is entered into by and between PHH HOME
LOANS, LLC, a limited liability company formed under Delaware law (the
“Company”), and PHH MORTGAGE CORPORATION (“PMC”), a corporation organized under
the laws of the State of New Jersey (collectively, the “Parties”).

The Parties hereto agree as follows:

1. Capitalized Terms. Capitalized terms not otherwise defined in this Services
Agreement shall have the meaning described in the Strategic Relationship
Agreement, dated as of January 31, 2005 (the “SRA”).

2. Representations and Warranties of Company. The Company represents and
warrants to PMC that:

(a) It is duly organized and existing, and in good standing, pursuant to the
laws of the State of Delaware;

(b) It has the requisite limited liability company authority to enter into this
Services Agreement and to perform its obligations hereunder; and



--------------------------------------------------------------------------------

(c) The terms and conditions of this Services Agreement do not violate any
provision of its Certificate of Formation, Operating Agreement or any other
agreement to which it is a party.

3. Representations and Warranties of PMC. PMC represents and warrants to the
Company that:

(a) It is duly organized and existing, and in good standing, pursuant to the
laws of the State of New Jersey;

(b) It has the requisite corporate authority to enter into this Services
Agreement and to perform its obligations hereunder; and

(c) The terms and conditions of this Services Agreement do not violate any
provision of its Articles of Incorporation, Bylaws or any other agreement to
which it is a party.

4. Seasonal Staffing Services. PMC shall provide to the Company the seasonal
staffing services described in Exhibit 4.1 attached hereto, on and pursuant to
the terms set forth therein. In consideration for performing the services
described in Exhibit 4.1 hereto, the Company shall pay to PMC a cash fee
calculated and payable in the manner set forth in Exhibit 4.1.

5. Product Support Services. PMC shall provide to the Company the product
support services described in Exhibit 5.1 attached hereto, on and pursuant to
the terms set forth therein. In consideration for performing the services
described in Exhibit 5.1 hereto, the Company shall pay to PMC monthly, in
advance, a cash fee calculated as set forth in Exhibit 5.1.

 

2



--------------------------------------------------------------------------------

6. General Administrative Services. PMC shall provide to the Company the general
administrative services described in Exhibit 6.1 attached hereto, on and
pursuant to the terms set forth therein. In consideration for performing the
services described in Exhibit 6.1 hereto, the Company shall pay to PMC the cash
fee or cash fees calculated and payable in the manner set forth in Exhibit 6.1.

7. IT Administrative Services. PMC shall provide to the Company the IT
administrative services described in Exhibit 7.1 attached hereto, on and
pursuant to the terms set forth therein. In consideration for performing the
services described in Exhibit 7.1 hereto, the Company shall pay to PMC monthly,
in advance, a cash fee calculated as set forth in Exhibit 7.1.

8. Required Disclosures. The amount, payor and payee of the fees incurred in
connection with the product support services pursuant to Exhibit 5.1 shall be
described in the Mortgage Loan Disclosures, to the extent required by law.

9. Standard of Care. PMC shall perform the services provided pursuant to this
Services Agreement with no less degree of care than PMC or any of its Affiliates
exercises in providing such services for its own account or the account of any
third party with a similar regulatory profile, provided, that in no event shall
PMC exercise a lesser degree of care than that exercised by PMC prior to the
date of the SRA.

10. Compliance with Laws. Actions taken or not taken by PMC and its Affiliates,
and all communications made when performing its obligations under this Services
Agreement shall comply in all material respects with the requirements of all
applicable laws. PMC shall

 

3



--------------------------------------------------------------------------------

promptly inform the Company in writing of any notices, inquiries or other
communications, written or oral, received by PMC or any Affiliate thereof with
respect to any material legal, administrative, arbitral or other proceedings,
claims, actions or governmental or regulatory investigations or findings with
respect to any of the services provided pursuant to this Services Agreement.

11. Records Preservation and Retention.

(a) PMC acknowledges that all Mortgage Loan Documents are the property of the
Company. PMC shall use its reasonable best efforts to safeguard the Mortgage
Loan Documents that it may hold or retain. PMC may enter into an arrangement
with a third party agent to maintain the Mortgage Loan Documents with the
reasonable consent of the Company.

(b) PMC agrees that it or its agent will hold and be responsible for such
Mortgage Loan Documents within a secure and controlled environment to include,
but not be limited to, fireproof vaults. PMC agrees that it or its agent will
use its reasonable best efforts to protect such Mortgage Loan Documents from
destruction or loss and from the unauthorized divulgence of confidential
information. PMC shall, if such Mortgage Loan Documents are lost or destroyed,
replace such Mortgage Loan Documents in all necessary respects. Further, such
Mortgage Loan Documents will be maintained under such conditions as to have them
readily available for use and examination by the Company, upon its reasonable
request therefor.

 

4



--------------------------------------------------------------------------------

(c) Upon request by the Company, PMC will forward any and all of the Company’s
records and the Company Mortgage Loan Documents in its possession that the
Company reasonably may seek.

(d) PMC shall maintain all such Mortgage Loan Documents and other records
relating to the services provided by it hereunder in accordance with all
applicable federal, state and local laws and regulations, as well as Mortgage
Loan investor and insurer requirements and reasonable Company requirements, as
provided to PMC.

12. Right to Audit. The Company and its officers, employees and agents,
including third party attorneys and accountants and auditors shall have full and
complete access to PMC’s records and operations at reasonable times to monitor
PMC’s performance on behalf of the Company pursuant to this Services Agreement,
and all audit, inspection and review rights that the Cendant Member has with
respect to the Company as provided in the Operating Agreement.

13. Termination. This Services Agreement shall terminate automatically upon the
effective date of any termination of the SRA in accordance with its terms;
provided that such termination shall have no effect on the Parties’ obligations
with respect to Mortgage Loans in the process of origination at the time of such
termination; and further provided that the representations, warranties and
covenants of the Parties contained herein and the respective obligations of each
Party hereunder to indemnify and hold harmless the other Party set forth in
Section 14 below shall survive the termination of this Services Agreement
(i) for a period of one (1) year thereafter, in the event of a Cendant Put, a
Two Year Put, a Purchase Right transaction, a

 

5



--------------------------------------------------------------------------------

Special Termination Put or a Non-Renewal Put, or (ii) for a period of five
(5) years thereafter, in the event of a PHH Sale, a Two Year PHH Sale or a
Non-Renewal PHH Sale. In connection with any termination contemplated by clause
(ii) above, PMC shall deliver to the Company, at the effective time of such
termination, any records in its possession as contemplated by Section 11 hereof.

14. Indemnification.

(a) PMC shall indemnify, hold harmless and defend the Company, its members,
directors, officers and employees and its successors and assigns and their
members, directors, officers and employees, with counsel approved by the
Company, from and against any and all Losses which the Company or any such
parties may incur or be subject to arising out of, relating to, or in connection
with (i) any representation of PMC that was not true when made, (ii) any breach
by PMC of its warranties or covenants or the terms and conditions of this
Services Agreement, or (iii) any actions or failures to act by PMC or any of its
Affiliates in connection with the services provided pursuant to this Services
Agreement that constitute negligence, bad faith or willful misconduct. PMC’s
obligation to so indemnify, hold harmless and defend the Company and any such
parties shall survive termination of this Services Agreement in accordance with
Section 14. The Company’s right to indemnification, as provided herein, shall be
in addition to, and not in lieu of all other rights and remedies it may have
under law.

(b) The Company shall indemnify, hold harmless and defend PMC, its directors,
officers and employees and its successors and assigns and their directors,
officers and

 

6



--------------------------------------------------------------------------------

employees, with counsel approved by PMC, from and against any and all Losses
which PMC or any such parties may incur or be subject to arising out of,
relating to or in connection with any representation made by the Company that
was not true when made or any breach by the Company of its warranties or
covenants or the terms and conditions of this Services Agreement. The Company’s
obligation to so indemnify, hold harmless and defend PMC and any such parties
shall survive termination of this Services Agreement in accordance with
Section 14. PMC’s right to indemnification, as provided herein, shall be in
addition to, and not in lieu of, all other rights and remedies it may have under
law.

15. Cooperation. The Parties acknowledge that the success of their efforts under
this Services Agreement depends on the cooperation of each of them. Accordingly,
each of the Parties shall use its best efforts and confer in good faith in an
attempt to agree upon any matter hereunder which requires such agreement.

16. No Partnership. This Services Agreement is not intended to be, nor shall it
be construed to be, the formation of a partnership or joint venture between the
Parties.

 

7



--------------------------------------------------------------------------------

17. Notices. All notices and statements to be given under this Services
Agreement are to be in writing, delivered by hand, facsimile, overnight mail or
similar service, or first class United States mail, postage prepaid and
registered or certified with return receipt requested, to the following
addresses or facsimile numbers, as applicable (which addresses and facsimile
numbers may be revised by written notice):

The Company:

 

   PHH Home Loans, LLC    3000 Leadenhall Road    Mt. Laurel, NJ 08054   
Attention:   President    Facsimile:      With a copy to:    Cendant Real Estate
Services Venture Partner, Inc.    1 Campus Drive    Parsippany, NJ 07054   
Attention:   Eric Bock    Facsimile:   PMC:         PHH Mortgage Corporation   
3000 Leadenhall Road    Mt. Laurel, NJ 08054    Attention:   President   
Facsimile:   856-917-6016

All written notices and statements shall be deemed given, delivered, received
and effective upon personal delivery or receipt of facsimile or telegram, one
(1) calendar day after sending by overnight mail or any similar service or five
(5) calendar days after mailing by first class United States mail in the manner
set forth above.

18. Expenses. PMC shall receive no compensation under the terms of this Services
Agreement except as expressly provided herein. The Company shall, at its sole
cost and expense, employ all persons necessary for it to carry out its duties
and responsibilities hereunder. All costs and expenses incurred by either Party
in connection herewith (including salaries for their respective personnel and
their respective legal fees and expenses) shall be solely the expenses of the
Party incurring them. Neither Party shall be obligated to contribute any amount
as capital or otherwise to the other.

 

8



--------------------------------------------------------------------------------

19. Amendment. This Services Agreement may be amended and any provision hereof
waived, but only in writing signed by the Party against whom such amendment or
waiver is sought to be enforced; provided, however, that any action taken by the
Company pursuant to this Section 19 shall be valid only if taken following
receipt of the prior approval of the Company’s Board of Advisors (as defined in
the Operating Agreement) in accordance with Section 6.3 of the Operating
Agreement.

20. Governing Law. THIS SERVICES AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAWS RULES
THEREOF, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any legal suit, action or proceeding
against any of the Parties hereto arising out of or relating to this Services
Agreement shall only be instituted in any federal or state court in New York,
New York, pursuant to Section 5-1402 of the New York General Obligations Law,
and each Party hereby irrevocably submits to the exclusive jurisdiction of any
such court in any such suit, action or proceeding. The Parties hereby agree to
venue in such courts and hereby waive, to the fullest extent permitted by law,
any claim that any such action or proceeding was brought in an inconvenient
forum. Each of the Parties hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Services Agreement.

 

9



--------------------------------------------------------------------------------

21. Dispute Resolution. In the event of any disputes under this Services
Agreement, resolution shall occur pursuant to the dispute resolution procedures
contained in Section 13.11 of the SRA as if such provision applied to the
Parties hereto.

22. Severability; Release. The Parties hereto shall not perform, or be expected
to perform, any act hereunder that is, or is reasonably believed to be, in
violation of any applicable state or federal rule or regulation. If any
provision of this Services Agreement is now or later in violation of any local,
state or federal law, then such provision shall be considered null and void for
purposes of this Services Agreement with all other provisions remaining in full
force and effect. Each Party expressly releases the other from any liability in
the event either of said Parties cannot fulfill any obligation hereunder due to
any prohibition under local, state or federal laws pertaining to such
obligation; provided, that the Parties agree to work together to structure an
alternative solution for addressing the provisions so found to be in violation.

23. Further Assurances. The Parties agree that each will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such amendments and supplements hereto and such further instruments
as may be reasonably required or appropriate to further express the intention of
the Parties, or to facilitate the performance of this Services Agreement.

24. Section Headings. The headings of the various sections of this Services
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Services Agreement.

 

10



--------------------------------------------------------------------------------

25. Assignment. PMC may not assign this Services Agreement or any of its rights
or obligations hereunder without the prior express written consent of the
Company. The Company may not assign this Services Agreement or any of its rights
or obligations hereunder without the prior approval of the Company’s Board of
Advisors (as defined in the Operating Agreement) in accordance with Section 6.3
of the Operating Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Parties has caused this Services
Agreement to be duly executed and delivered by one of its duly authorized
officers, all as of the Effective Date.

 

PHH HOME LOANS, LLC   PHH MORTGAGE CORPORATION By:  

 

  By:  

 

Name:   Terence W. Edwards   Name:   Terence W. Edwards Title:   President and
Chief Executive Officer   Title:   President and Chief Executive Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT 4.1

Seasonal Staffing

Services:

Seasonal Staffing services includes the following services provided by PMC to
the Company:

 

  •  

Seasonal Staffing for Net One Tele-services – includes phone consultants and
additional staff for Loan Processing Center and Document Review Center –
additional staffing will be through PMC employees.

 

  •  

As needed and staffing availability permitting, the Company will provide reverse
staffing to PMC.

Fees:

 

  •  

The Company shall pay all *CONFIDENTIAL; plus

 

  •  

A fixed fee per week for actual compensation, plus *CONFIDENTIAL.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

EXHIBIT 5.1

Product Support Services

Services:

Product Support consists of the following services provided by PMC to the
Company (whether or not the Company incurs these costs or similar costs
directly):

 

  •  

Loan control and completion (LCC) – post-closing functions here include
reconciling the HUD1 received from closing agents to the cash dispersed on the
loan reconciling the tax and insurance escrows if appropriate, the submissions
for insurance with HUD for GNMA insured loans and loan pools, certain compliance
monitoring activities, verification of recorded deeds and title insurance
policies etc.

 

  •  

Pricing – functions here include establishing the rate and fees for the
borrowers established at the time of the rate lock commitment based on then
current market conditions and profit expectations, performance of competitive
surveys and market data gathering efforts to verify the competitiveness of
pricing, determination of price concessions and implementation of concession
policies etc.

 

  •  

Loan sales – functions here include the aggregation of loans into pools based on
appropriate characteristics, determination of best execution decisions,
gathering loans files, performance of due diligences, and shipping of files,
management of GSE agency and mortgage loan investor relationships etc.

 

  •  

Product development – functions include development of loan program parameters,
program design to comply with investor requirements, design integration of new
programs to company processes, communication of new programs and related
requirements etc.

 

  •  

Credit risk management – includes providing access to PMC’s automated
underwriting systems, monitoring of loan quality, monitoring of compliance with
documentation standards, monitoring performance of loans to assess underwriting
and pricing effectiveness etc.

 

  •  

Mail print center – includes collection and copying of documents in connection
with processing of the Company’s loan applications and loan closing packages.

 

  •  

Operational strategy department – includes development, processing and reporting
on client survey results, office of the president for customer satisfaction and
recovery, etc.

 

  •  

Mail away program – includes the cost of program to allow borrowers to sign loan
documents in the presence of a notary rather than a closing agent etc.

 

14



--------------------------------------------------------------------------------

Fees:

Fees will be based on the fair value of services provided, based on actual costs
incurred by PMC plus a profit margin of *CONFIDENTIAL.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

EXHIBIT 6.1

General Administrative Services

Services:

General Administrative (non-IT) services includes the following services
provided by PMC to the Company (whether or not the Company incurs these costs or
similar costs directly):

 

  •  

Accounting and Finance – includes maintenance of the general ledger and related
sub ledgers, preparation of financial reports and management reports,
preparation of financial forecasts, staffing models, profitability models,
payment of bills, funding of loans, establishment of controls, controls
monitoring, determination of sales proceeds, etc.

 

  •  

Telecom – includes the cost of telephone systems, staffing for maintenance and
call prioritization systems, etc (including the PIMI systems)

 

  •  

Business intelligence – includes development and scheduling of management
reporting and client reporting systems, reporting data management etc.

 

  •  

Legal – includes consulting on legal matters etc.

 

  •  

Human resources – includes payroll processing or related management, benefits
management and participation in benefit plans, hiring-related matters,
training-related matters, etc

 

  •  

Public relations – includes event management services, press related matters,
etc.

 

  •  

Administration – Vendor management, etc

 

  •  

Facilities – includes building management, landscaping management, heating, air
conditioning, power, growth management, etc.

 

  •  

Training – development and delivery of training materials etc.

 

  •  

Executive – includes an allocation of PHH Corporation executive management and
corporate structure, PHH Mortgage executive management and structure, a portion
of Management incentive programs to the extent not allocated to specific
functions, etc

Fees:

Fees will be charged based on either (a) a per loan basis or (b) subject to a
fixed minimum with a variable component, in the Cendant Member’s sole
discretion. The fees will index annually at a maximum of 3%.

 

16



--------------------------------------------------------------------------------

EXHIBIT 7.1

IT Administrative Services

Services:

 

  •  

IT Administrative Services include the following:

 

  •  

systems operations

 

  •  

maintenance of production systems

 

  •  

help desk support

 

  •  

network support

 

  •  

development of enhancements

 

  •  

systems interoperability

 

  •  

maintenance of websites

 

  •  

systems security

 

  •  

systems management reporting

 

  •  

data management

 

  •  

IT vendor management

 

  •  

project evaluation and management

 

  •  

resource allocations

 

  •  

telecom systems and support

 

  •  

new systems integration

 

  •  

major systems development

 

  •  

systems controls

Fees:

Fees will be a per loan charge based on the fair value of services provided,
based on actual costs incurred by PMC plus a profit margin of *CONFIDENTIAL. The
annual growth factor will be the lesser of (i) 3% or (ii) the Consumer Price
Index rate at the time of reset.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

Exhibit C

Master Shared Office Space Agreement

This Master Shared Office Space Agreement (“Agreement”) is made as of this     
day of             , 2005, by and between NRT Inc., on behalf of its subsidiary
listed on the attached Exhibit “A” (such subsidiary is herein referred to as
“NRT”), and PHH Home Loans, LLC (“PHH”).

NRT currently occupies numerous locations identified as the “Master Premises” on
Exhibit A pursuant to the certain master leases (“Master Leases”) identified on
Exhibit A.

NRT has agreed to lease a portion (the “Premises”) of the Master Premises to
PHH, and PHH has agreed to hire and take said Premises from NRT, pursuant to the
terms and conditions set forth on Exhibit A and further pursuant to the
following terms and conditions:

 

1. Commencement Date: As set forth on Exhibit A.

 

2. Expiration Date: As set forth on Exhibit A.

 

3. Proportionate Share: As set forth on Exhibit A.

 

4. Base Rent and Additional Rent: As set forth on Exhibit A.

 

5. Utilities: The costs associated with utilities are included in the base rent.
PHH shall pay all costs associated with PHH’s telephone usage and information
technology services within thirty (30) days after receipt of invoices for such
services.

 

6. Common Areas: During the term of this Agreement, PHH shall have the right to
use the Common Areas, which shall be deemed to include, but not be limited to,
the conference room(s), kitchen, bathroom(s), reception area, receptionist’s
services and other similar facilities at the Premises.

 

7. Parking: PHH shall have the right to purchase parking spaces at prevailing
rates in the parking area available to the Premises, on an as needed basis and
as agreed upon with NRT’s branch manager; provided, however that if NRT has a
right to park free of charge, NRT shall provide PHH with 1 parking space free of
charge or such greater number of parking spaces as the parties reasonably
determine that PHH would have if PHH leased similar space in the same market
from a third party landlord.

 

8. Maintenance, Repairs and Alterations: NRT shall, or shall cause NRT’s
landlord to, clean and maintain the Premises and Common Areas in good order and
condition. PHH will be responsible for any and all alterations and for repairs
to the Premises resulting from PHH’s negligent or intentional act. All
alterations shall be subject to the consent of NRT (which consent shall not be
unreasonably withheld, conditioned or delayed) and to the conditions of the
Master Lease.

 

9. Signage: PHH shall have the right to display signs bearing its name and/or
the name of its division provided said signs do not conflict with NRT’s signage.
PHH also shall have the right to display a sign within the interior of the
Premises that can be seen prominently by persons entering the Premises. All
signage must be approved by NRT’s landlord as required by the Master Lease.



--------------------------------------------------------------------------------

10. Personal Property and Equipment: PHH may supply any and all of its own
personal property reasonably necessary to its business. Further, PHH will
install telephone lines for its telephones, computers and facsimile machines and
be responsible for the payment thereof.

 

11. Master Lease Obligations: PHH shall be bound to all covenants, terms and
conditions contained in the Master Lease as the same relates to PHH’s occupancy
of the Premises.

 

12. Termination of Master Lease: In the event that during the Term of this
Agreement the Master Lease is terminated or comes to an end for any reason, then
this Agreement and any assignments of this Agreement shall terminate on the
effective date of such termination of the Master Lease. Notwithstanding the
foregoing provisions of this section, if the reason for such termination of the
Master Lease shall be a default on the part of PHH with respect to any of the
terms or conditions of this Agreement or of the Master Lease, NRT shall be
entitled to recover from PHH as liquidated damages at least an amount equal to
the damages which Landlord shall be entitled to recover from NRT in connection
with such termination of the Master Lease.

 

13. Indemnification: Except for the negligent acts, omissions or willful
misconduct of NRT (for which NRT shall defend and indemnify PHH), PHH shall
defend, indemnify and hold NRT harmless from and against all costs, expenses,
attorneys’ fees, liabilities and damages arising out of (a) any breach or
default on the part of PHH in the observance or performance of any of its
agreements or obligations under this Agreement, and (b) any injury or damage to
any person or property occurring in or on the Premises caused by the acts or
omissions of PHH, its agents, employees or contractors. NRT shall defend,
indemnify and hold PHH harmless from and against all costs, expenses, attorneys’
fees, liabilities and damages arising out of (a) any breach or default on the
part of NRT in the observance or performance of any of its agreements or
obligations under this Agreement, and (b) any injury or damage to any person or
property occurring in the Premises which are caused by the negligent acts,
omissions or willful misconduct of NRT.

 

14. Entire Agreement: This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements. No modification of this Agreement shall be binding
unless executed in writing by the party to be bound thereby.

 

15. Counterparts: This Agreement may be executed in counterparts and, as so
executed, shall constitute one agreement binding upon all parties. This
Agreement shall inure to the benefit of and shall be binding upon the respective
successors and assigns of each of the parties.

 

16. Mutual Termination Option: Either PHH or NRT may terminate this Agreement at
anytime by providing the other party with ninety (90) days’ advanced written
notice of its intent to so terminate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NRT and PHH have executed this Agreement as of the dates set
forth below.

 

NRT: NRT, Inc., on behalf of its subsidiary By:  

 

Name:   Eric J. Bock   Date Title:   Executive Vice President and Secretary PHH:
PHH Home Loans, LLC By:  

 

Name:   Terence W. Edwards   Date Title:   President and Chief Executive Officer

 



--------------------------------------------------------------------------------

Exhibit D

Small Corps

1. Axiom Financial, Inc., a Utah corporation

2. Hamera Corp. d/b/a First Capital, a California corporation

3. LongIsland Mortgage Group, Inc., a New York corporation

4. NE Moves Mortgage Corporation, a Massachusetts corporation

5. Preferred Mortgage Group, Inc., a Virginia corporation

6. RMR Financial, a California corporation

7. Sunbelt Lending Services, Inc., a Florida corporation

8. Burnet Home Loans (a division of PHH Mortgage)



--------------------------------------------------------------------------------

Schedule I

Initial Capital Contributions

 

Member

   Initial Capital Contribution    Common Interest Percentage  

PHH Broker Partner Corporation

   $ 250,500    50.1 % 

Cendant Real Estate Services Venture Partner, Inc.

   $ 249,500    49.9 % 



--------------------------------------------------------------------------------

Schedule II

Subsequent Capital Contributions

 

Member

        Estimated Value  

PHH Broker Partner Corporation

  

1) Businesses of Small Corps (Exhibit D)

   $ *CONFIDENTIAL (a)    

2) Direct assets of Phone-In Move-In channel

     TBA                  

Total

   $ *CONFIDENTIAL   

Cendant Real Estate Services Venture Partner Inc.

  

1) Exclusive royalty-free license for Coldwell Banker Home Loans and ERA Home
Loans

   $ *CONFIDENTIAL (a)    

2) Cash

   $ *CONFIDENTIAL (b)                

Total

   $ *CONFIDENTIAL   

 

(a) Based upon preliminary valuations prepared by external valuation firm. These
valuations will be updated at the time of the Subsequent Capital Contributions.

(b) Actual amount of cash contribution by Cendant Member will be determined
based upon the final valuations referenced in (a) above. Common Interest
Percentage will be consistent with Schedule I.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 2.2

Other Company Names

1. ERA Home Loans

2. Coldwell Banker Home Loans

3. Burnet Home Loans



--------------------------------------------------------------------------------

Schedule 2.10(a)

D/B/A, Fictitious Name and Similar Filings

to be made by the Company and its Subsidiaries

 

    

Coldwell Banker

Home Loans

  

ERA Home Loans

  

Burnet Home Loans

Alabama

        

Alaska

        

Arizona

   X      

Arkansas

        

California- Sacramento County

   X      

Colorado

   X      

Connecticut

   X      

Delaware-New Castle County

   X    X   

DC

   X      

Florida

   X      

Georgia-Gwinnet County

   X      

Hawaii

        

Idaho

        

Illinois

   X      

Indiana

   X       X

Iowa

        

Kansas

        

Kentucky

   X      

Louisiana

   X      

Maine

   X      

Maryland

   X    X   

Massachusetts-Boston City Clerk

   X      

Michigan

   X      

Minnesota

   X       X

Mississippi

        

Missouri

   X      

Montana

   X      

Nebraska

        

Nevada-Carson City Clerk

   X      

New Hampshire

   X      

New Jersey

   X    X   

New Mexico

   X      

New York

   X    X   

North Carolina

        

North Dakota

        

Ohio

   X      

Oklahoma

        

Oregon

        



--------------------------------------------------------------------------------

Pennsylvania

   X    X   

Rhode Island

   X      

South Carolina

        

South Dakota

        

Tennessee

        

Texas

   X      

Utah

   X      

Vermont

        

Virginia-Alexandria City

   X    X   

Virginia

   X    X   

Washington

        

West Virginia

   X      

Wisconsin

         X

Wyoming

   X      



--------------------------------------------------------------------------------

Schedule 2.11(a)

NRT Operating States

Georgia

Maryland

California

Illinois

Ohio

Colorado

Connecticut

Texas

Florida

Minnesota

Wisconsin

New Jersey

Pennsylvania

Missouri

Utah

Virginia

Maine

New Hampshire

Massachusetts

Rhode Island

Delaware



--------------------------------------------------------------------------------

Schedule 6.7

Initial Officers

1. President – Terry Edwards

2. Secretary – William F. Brown



--------------------------------------------------------------------------------

Schedule 6.10(a)(i)

Sample Pricing Survey

PHH Analysis - PHH vs. National Lenders

Assume: *CONFIDENTIAL

*CONFIDENTIAL

PHH is Better/Lower than the Competition when > *CONFIDENTIAL (+)

PHH is Worse/Higher than the Competition when < *CONFIDENTIAL (-)

 

     Program L30 – 30-Year Conforming Fixed        Program L15 – 15-Year
Conforming Fixed       

Combined
Running Win

Date    Wins    Out of    Weekly Win %    Running Win %        Wins    Out of   
Weekly Win %    Running Win %        %

12/08/04

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

12/15/04

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

12/22/04

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

12/29/04

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

01/05/05

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

01/12/05

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

01/19/05

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

01/26/05

   *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL      *CONFIDENTIAL       
*CONFIDENTIAL  

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 6.10(a)(ii)

Reports

 

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

The following is a representative sample. Only portions applicable to JV should
be prepared.



--------------------------------------------------------------------------------

Senior Leadership Team

Monthly Management Report

December 2004

LOGO [g93259cendant_big.jpg]

Entire Document For Internal Use Only



--------------------------------------------------------------------------------

LOGO [g93259cendant_medium.jpg]

Monthly Management Report

Index

 

Section

   Page

EXECUTIVE SUMMARY

   4

TOTAL MORTGAGE

   28

BRANDS

   77

CORPORATE CLIENT

   98

LOGOS

   113

DOCUMENT REVIEW CENTER

   127

TRAINEES

   135

JACKSONVILLE

   137

CORPORATE SALES

   150

REAL ESTATE FIELD SALES

   155

WHOLESALE SALES

   172

E. PROVIDENCE

   177

SERVICING

   179

LOAN CONTROL AND COMPLETION

   199

SECONDARY MARKETING

   204

CREDIT RISK MANAGEMENT

   214

CORRESPONDENT LENDING

   219

ACCOUNTING/FINANCE

   224

INFORMATION TECHNOLOGY

   227

TELECOM

   233

BUSINESS INTELLIGENCE

   235

LEGAL

   237

HUMAN RESOURCES

   240

TRAINING

   254

PUBLIC RELATIONS

   257

ADMINISTRATION

   260

MAIL/RRC/Print

   263

FACILITIES

   275

MARKETING

   278

E-COMMERCE

   281

OPERATIONAL STRATEGY

   283

MAIL AWAY (CSSG)

   285

SUBSIDIARIES

   287

Entire Document For Internal Use Only



--------------------------------------------------------------------------------

Glossary of Terms:

Actuals are the results booked in the General Ledgers and statistical databases
for the reported period.

Budget equals the estimates for the reporting period; In this report, budgeted
numbers are equal to those which were submitted in the 2&10 Forecast. The
difference between Actual results and Budgeted results can be divided into two
components as described below: Volume Variance and Productivity Variance.

Budget Volume Actuals are generated by replacing budgeted volumes in the
original budget model with actual volumes. The resulting numbers represent a
“volume actual Budget” for the period, which assumes that actual volumes were
known at the time of Budget creation.

Forecast Volume Actuals are generated by replacing forecast volumes in the
previous forecast model with actual volumes. The resulting numbers represent a
“volume actual Forecast” for the period, which assumes that actual volumes were
known at the time of Forecast creation during the prior month.

Productivity Variance is the difference between Volume Actual results and Actual
results. It represents that portion of the difference between Actual results and
Budgeted or Forecast results that is attributable solely to changes in drivers
and methodology since the Budget or Forecast was developed.

Entire Document For Internal Use Only



--------------------------------------------------------------------------------

Confidential Treatment

 

LOGO [g93259cendant_small.jpg]

EXECUTIVE SUMMARY

Commentary – DECEMBER 2004

First mortgage leads for the month were under forecast by 12%. Application
dollars were below forecast for prime product by 2%, HELOCs were below forecast
by 3%. First mortgage closing dollars were above forecast by 9% and HELOCS were
higher by 15%.

EBITDA for December was $*CONFIDENTIAL million below forecast. Production
revenue was over by $.9MM due to better than forecast loan sales (10%) and note
margins (24%), partially offset by MSR additions which were capitalized at a
rate 14% lower than forecast. Loan sales are forecast to decrease 28% in January
accompanied by a 25% decrease in realized note margins. Net Servicing revenue
was off forecast by $21 million due to net MSR valuation.

EBITDA for the full year is below budget by $*CONFIDENTIAL MM. The current
shortfall is the result of lower Production EBITDA (-$*CONFIDENTIAL MM) due to
lower closing volume (-9%) and lower Servicing EBITDA (-$*CONFIDENTIAL MM)
resulting from a higher than anticipated net decline in MSR Valuation, lower
closing volume and higher payoff volume; offset by improved capture and
retention in mortgage insurance, and lower foreclosure expense. Several
unplanned sales of investment securities, HELOCs, and servicing rights on
delinquent GNMA loans helped narrow the shortfall to budget.

Headcount for December is 6,016.

Net delinquencies for December are *CONFIDENTIAL% of the servicing portfolio,
which is down from *CONFIDENTIAL% in December 2003 and *CONFIDENTIAL% in January
2004.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

Overall Market Statistics – December 2004

Treasury rates were lower. The three-month Treasury bill rate fell 1 basis point
from prior month end. The 10-year note fell 13 basis points. Through
mid-January, Treasury rates have risen an average of 5 bps.

 

Treasury Rates    Current Month    Prior Month    Prior Year

3 Mo T-Bill

   2.212    2.223    0.917

10 Yr T-Note

   4.218    4.349    4.246

Mortgage rates are essentially flat to prior month, but above last year. Through
mid-January, mortgage rates have experienced little change.

 

Mortgage Rates    Current Month    Prior Month    Prior Year

30 Yr FRM

   5.682    5.703    5.705

15 Yr FRM

   5.096    5.103    5.028

1 Yr ARM

   4.110    4.043    3.445

 

5



--------------------------------------------------------------------------------

Application levels for the industry are below prior month, but above prior year.
Through mid-January, refinance is increasing, but purchase activity is
decreasing. June 2003 was the highest refinance application month on record with
a refinance index reading of 8,100.

 

Application Index    Current Month    Prior Month    Prior Year

Total

   671.52    718.48    621.03

Purchase

   470.40    471.73    409.68

Refi

   1841.28    2153.93    1850.25

Refinance applications for the industry as a percent of total applications are
above prior month and prior year.

 

Purch/Refi App Mix    Current Month    Prior Month    Prior Year

Purchase %

   46.62    53.02    50.44

Refi %

   53.38    46.98    49.56

Cendant Refi Closing %

   37.00    37.00    41.00

 

6



--------------------------------------------------------------------------------

Annual closing forecast from FNMA (prime mortgages) is above the prior month’s
forecast for the full year, but below prior year actual. Cendant’s full year
projection increased slightly from the prior forecast.

 

FY 2004 Closing Dollar Forecast ($B)    Current Month    Prior Month   
2003 Actual

FNMA

   2,799    2,736    3,832

Cendant

   48.60    48.30    80.61

Pipeline – December 2004

Leads (prime mortgage) are below prior month, forecast, budget and prior year.

 

Lead Units   

Current

Month

  

Prior

Month

  

Prior Year

Month

  

Forecast

Month

  

Budget

Month

1st Mtg

   32,308    40,595    43,512    36,584    43,980

HELOCs

   3,975    5,236    3,774    4,900    3,437

 

7



--------------------------------------------------------------------------------

Confidential Treatment

 

Applications are below prior month, forecast, prior year and budget.

 

App Units   

Current

Month

  

Prior

Month

  

Prior Year

Month

  

Forecast

Month

  

Budget

Month

1st Mtg

   15,757    19,903    20,032    17,092    19,642

HELOCs

   2,830    3,443    2,495    3,226    1,967

Closings are below prior month, prior year and budget, but above forecast.

 

Closing Units   

Current

Month

  

Prior

Month

  

Prior Year

Month

  

Forecast

Month

  

Budget

Month

1st Mtg

   15,529    16,296    20,906    14,229    18,656

HELOCs

   3,094    3,168    2,586    2,831    2,228

*CONFIDENTIAL are above prior month, prior year, forecast and budget.

 

*CONFIDENTIAL   

Current

Month

  

Prior

Month

  

Prior Year

Month

  

Forecast

Month

  

Budget

Month

Brands

   18.1    16.2    15.8    16.2    17.6

LOGOS

   15.6    15.1    16.2    19.0    18.3

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

Confidential Treatment

 

Brands penetration rates are as follow (one month lag):

 

Brands % Penetration   

November

Month

  

October

Month

  

Prior Year

November

NRT

   *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL

Brands

   *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL

Total

   *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL

Service levels (“I would recommend”) are flat to last month at a four-year high!

 

IWR %   

Current

Month

  

Prior

Month

  

Prior Year

Month

Company

   *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL

HELOCS

   *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

LOGO [g93259g96r72.jpg]

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

LOGO [g93259g79y59.jpg]

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

Confidential Treatment

 

KEY STATISTICS

FORECAST 2003/2004

 

     Dec-04
Actual     Dec-04
Forecast     Variance
$     Variance
%     Full Year
2004     Full Year
2003     Full Year
2002     Variance
$     Variance
%     FY Budget
2004     Variance
$     Variance
%  

Leads (units):

                        

*CONFIDENTIAL

     16,235        18,632        (2,397 )    -12.9 %      324,947        381,586
       405,284        (23,698 )    -5.8 %      382,129        (57,182 )    -17.6
% 

*CONFIDENTIAL

     12,867        14,227        (1,360 )    -9.6 %      288,964        541,787
       492,573        49,214      10.0 %      366,308        (77,344 )    -26.8
% 

*CONFIDENTIAL

     3,206        3,725        (519 )    -13.9 %      70,032        125,267     
  119,307        5,960      5.0 %      106,787        (36,755 )    -52.5 %      
                                                                               
     

*CONFIDENTIAL

     32,308        36,584        (4,276 )    -11.7 %      683,943       
1,048,640        1,017,164        31,476      3.1 %      855,224        (171,281
)    -25.0 % 

*CONFIDENTIAL

     3,975        4,900        (925 )    -18.9 %      78,444        49,034     
  —          —        0.0 %      89,394        (10,950 )    -14.0 %            
                                                                               

Total Leads

     36,283        41,484        (5,201 )    -12.5 %      762,387       
1,097,674        1,017,164        31,476      3.1 %      944,618        (182,231
)    -23.9 % 

Applications (units):

                        

*CONFIDENTIAL

     7,942        8,567        (625 )    -7.3 %      176,188        288,997     
  271,033        17,964      6.6 %      221,124        (44,936 )    -25.5 % 

*CONFIDENTIAL

     637        742        (105 )    -14.2 %      28,150        54,678       
22,336        32,342      144.8 %      30,012        (1,862 )    -6.6 % 

*CONFIDENTIAL

     2,971        3,139        (168 )    -5.4 %      55,030        74,896       
65,818        9,078      13.8 %      42,778        12,252      22.3 % 

*CONFIDENTIAL

     2,411        2,677        (266 )    -9.9 %      43,624        47,254       
39,621        7,633      19.3 %      46,384        (2,760 )    -6.3 % 

*CONFIDENTIAL

     1,796        1,967        (171 )    -8 7 %      40,021        73,413       
73,388        25      0.0 %      60,492        (20,471 )    -51.1 %            
                                                                               

*CONFIDENTIAL

     15,757        17,092        (1,335 )    -7.8 %      343,013        539,238
       472,196        67,042      14.2 %      400,790        (57,777 )    -16.8
% 

*CONFIDENTIAL

     2,830        3,226        (396 )    -12.3 %      53,413        41,241     
  —          —        0.0 %      53,760        (347 )    -0.6 %                
                                                                           

Total Apps (units)

     18,587        20,318        (1,731 )    -8.5 %      396,426        580,479
       472,196        67,042      14.2 %      454,550        (58,124 )    -14.7
% 

Applications ($):

                        

*CONFIDENTIAL

     1,347,556        1,373,007      $ (25,451 )    -1.9 %    $ 29,092,405     
  44,652,399        40,857,344      $ 3,795,055      9.3 %      33,514,395     
  (4,421,990 )    -15.2 % 

*CONFIDENTIAL

     125,840        152,341        (26,501 )    -17.4 %      5,457,929       
9,725,976        3,221,124        6,504,852      201.9 %      5,577,187       
(119,258 )    -2.2 % 

*CONFIDENTIAL

     575,736        541,227        34,509      6.4 %      9,309,344       
11,064,599        9,424,510        1,640,089      17.4 %      6,310,510       
2,998,834      32.2 % 

*CONFIDENTIAL

     669,912        720,789        (50,877 )    -7.1 %      11,467,264       
11,377,930        9,440,445        1,937,486      20.5 %      10,928,862       
538,402      4.7 % 

*CONFIDENTIAL

     675,555        688,380        (12,826 )    -1.9 %      14,698,781       
22,952,098        24,968,856        (2,016,758 )    -8.1 %      20,469,578     
  (5,772,797 )    -39.3 %                                                      
                                     

*CONFIDENTIAL

   $ 3,394,599      $ 3,475,745      $ (81,146 )    -2.3 %    $ 70,023,723     
$ 99,773,002      $ 87,912,279      $ 11,860,723      13.5 %    $ 76,800,532   
  $ (6,776,809 )    -9.7 % 

*CONFIDENTIAL

     334,504        345,583      $ (11,078 )    -3.2 %      5,480,346       
4,356,141      $ 0      $ 0      0.0 %    $ 5,271,039      $ 209,307      3.8 % 
                                                                                
         

Total Apps

   $ 3,729,103      $ 3,821,328      $ (92,225 )    -2.4 %    $ 75,504,069     
$ 104,129,143      $ 87,912,279      $ 11,860,723      13.5 %    $ 82,071,571   
  $ (6,567,502 )    -8.7 % 

Closings (units):

                        

*CONFIDENTIAL

     7,603        7,037        566      8.0 %      116,755        227,024       
173,347        53,677      31.0 %      145,554        (28,799 )    -24.7 % 

*CONFIDENTIAL

     610        603        7      1.1 %      16,847        35,324        10,368
       24,956      240.7 %      21,475        (4,628 )    -27.5 % 

*CONFIDENTIAL

     2,755        2,518        237      9.4 %      38,118        60,405       
42,043        18,362      43.7 %      28,096        10,022      26.3 % 

*CONFIDENTIAL

     2,553        2,435        118      4.8 %      35,073        42,001       
32,199        9,802      30.4 %      34,982        91      0.3 % 

*CONFIDENTIAL

     2,008        1,635        373      22.8 %      31,734        71,141       
55,044        16,097      29.2 %      46,339        (14,605 )    -46.0 %        
                                                                               
   

*CONFIDENTIAL

     15,529        14,229        1,300      9.1 %      238,527        435,895   
    313,001        122,894      39.3 %      276,447        (37,920 )    -15.9 % 

*CONFIDENTIAL

     3,094        2,831        263      9.3 %      39,375        31,692       
—          —        0.0 %      43,202        (3,827 )    -9.7 %                
                                                                           

Total Closings (units)

     18,623        17,060        1,563      9.2 %      277,902        467,587   
    313,001        122,894      39.3 %      319,649        (41,747 )    -15.0 % 

Closings ($):

                        

*CONFIDENTIAL

     1,277,465        1,152,048      $ 125,417      10.9 %    $ 18,937,331     
  35,125,673        25,738,538      $ 9,387,134      36.5 %      21,934,612     
  (2,997,281 )    -15.8 % 

*CONFIDENTIAL

     130,953        117,977        12,976      11.0 %      3,341,295       
6,120,948        1,449,329        4,671,620      322.3 %      4,040,864       
(699,570 )    -20.9 % 

*CONFIDENTIAL

     494,501        498,967        (4,466 )    -0.9 %      6,253,287       
8,700,730        5,935,380        2,765,349      46.6 %      4,183,061       
2,070,226      33.1 % 

*CONFIDENTIAL

     663,775        640,968        22,807      3.6 %      8,942,545       
9,799,654        7,425,673        2,373,981      32.0 %      8,181,141       
761,404      8.5 % 

*CONFIDENTIAL

     743,713        622,669        121,044      19.4 %      11,100,459       
20,861,549        18,731,395        2,130,154      11.4 %      15,556,595       
(4,456,136 )    -40.1 %                                                        
                                   

*CONFIDENTIAL

   $ 3,310,407      $ 3,032,629      $ 277,779      9.2 %    $ 48,574,917       
80,608,554      $ 59,280,315      $ 21,328,239      36.0 %      53,896,273     
$ (5,321,357 )    -11.0 % 

*CONFIDENTIAL

     346,054        301,017      $ 45,036      15.0 %      3,977,526       
3,092,747      $ 0      $ 0      0.0 %    $ 4,126,391      $ (148,865 )    -3.7
%                                                                              
             

Total Closings

   $ 3,656,461      $ 3,333,646      $ 322,815      9.7 %    $ 52,552,443       
83,701,301      $ 59,280,315      $ 21,328,239      36.0 %    $ 58,022,664     
$ (5,470,222 )    -10.4 % 

Saleable

   $ 2,247,168        2,058,402      $ 188,766      9.2 %    $ 32,247,680      $
60,191,252      $ 38,457,537      $ 21,733,715      56.5 %    $ 34,199,285     
$ (1,951,604 )    -6.1 % 

Non-Saleable

     1,409,293        1,275,244        134,049      10.5 %      20,304,762     
  23,510,049        20,822,778        2,687,271      12.9 %      23,823,380     
  (3,518,617 )    -17.3 %                                                      
                                         $ 3,656,461      $ 3,333,646      $
322,815      9.7 %    $ 52,552,443      $ 83,701,301      $ 59,280,315      $
24,420,986      41.2 %    $ 58,022,664      $ (5,470,222 )    -10.4 % 

Closings Refi %

     37 %      19 %      17 %    89.5 %      37 %      60 %      52 %      9 % 
  17.0 %      24 %      13 %    35.1 % 

*CONFIDENTIAL

     18.10 %      18.98 %      0.88 %    -4.64 %      15.45 %      16.19 %     
18.10 %      -1.92 %    -10.59 %      17.94 %      -2.49 %    -16.13 % 

*CONFIDENTIAL

     15.63 %      16.21 %      -0.58 %    -3.55 %      14.75 %      15.18 %     
15.22 %      -0.04 %    -0.26 %      16.51 %      -1.76 %    -11.95 % 

Servicing Portfolio

                        

*CONFIDENTIAL

   $ 142,888,284      $ 142,530,435      $ 357,849      0.3 %    $ 142,888,284
     $ 131,965,265      $ 114,073,931      $ 17,891,334      15.7 %    $
153,922,171      $ (11,033,887 )    -7.7 % 

*CONFIDENTIAL

     142,755,821        141,585,314        1,170,507      0.8 %      137,880,566
       122,828,284        105,781,000        17,047,284      16.1 %     
141,092,316        (3,211,749 )    -2.3 % 

*CONFIDENTIAL

     1,607,838        1,713,731        (105,894 )    -6.2 %      1,607,838     
  1,640,589        1,380,004        260,585      18.9 %      1,730,326       
(122,487 )    -7.6 % 

*CONFIDENTIAL

     113        120        (8 )    -6.4 %      113        124        121       
3      2.8 %      112        0      0.1 % 

*CONFIDENTIAL

     (14,042 )      (14,500 )      458      -3.2 %      (182,781 )      (342,300
)      (215,769 )      (126,531 )    58.6 %      (147,021 )      (35,760 )   
19.6 % 

EBITDA:

                        

*CONFIDENTIAL

   $ 5,701,480      $ 4,032,657      $ 1,668,824      41.4 %    $ 83,730,405   
  $ 687,354,619      $ 430,576,491      $ 258,778,128      59.6 %    $
145,980,402      $ (62,249,997 )    -74.3 % 

*CONFIDENTIAL

     —          —          —            —          —          —          —     
      —          —       

*CONFIDENTIAL

     (11,294,216 )      9,901,499        (21,195,714 )    -214.1 %     
16,148,434        (385,458,049 )      (463,167,106 )      77,709,057      16.8
%      54,077,801        (37,929,367 )    -234.9 % 

*CONFIDENTIAL

     —          —          —            —          —          —          —     
      —          —                                                              
                                   

Total

   $ (5,592,735 )    $ 13,934,155      $ (19,526,891 )    -140.1 %    $
99,878,839      $ 301,896,570      $ (32,590,615 )    $ 334,487,185      1026.3
%    $ 200,058,203      $ (100,179,364 )    -100.3 % 

*CONFIDENTIAL

   $ 2,204,779      $ 2,119,977      $ 84,802      4.0 %    $ 29,404,353      $
51,860,853      $ 34,231,032      $ 17,629,821      51.5 %    $ 31,421,834     
$ (2,017,481 )    -6.9 % 

*CONFIDENTIAL

     227,256        185,695        41,561      22.4 %      2,838,757       
7,554,277        3,823,737        3,730,539      97.6 %      3,009,510       
(170,753 )    -8.0 % 

*CONFIDENTIAL

     100,757        —          100,757          222,315        105,968       
—          105,968          —          222,315      100.0 %                    
                                                                       

Loans Sold (UPB) - Total

   $ 2,532,791      $ 2,305,672      $ 227,120      9.9 %    $ 32,465,425      $
59,521,099      $ 38,054,770      $ 21,466,329      56.4 %    $ 34,431,344     
$ (1,965,919 )    -6.1 % 

*CONFIDENTIAL

     114        132        (18 )    -13.4 %      125        140        182     
  (42 )    -23.2 %      143        (19 )    -14.8 % 

*CONFIDENTIAL

     11        19        (8 )    -40.0 %      13        21        39        (18
)    -45.1 %      26        (13 )    -102.7 %                                  
                                                         

*CONFIDENTIAL

     126        151        (25 )    -16.8 %      138        161        221     
  (60 )    -27.0 %      170        (32 )    -23.1 % 

Margin (BP)

     *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL      *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL   

Fee Income (BP)

     *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL      *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL   

Capitalized Servicing (BP)

     *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL      *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL   

Gross Prod. Rev. (BP)

     *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL      *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL      *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

Confidential Treatment

 

CENDANT MORTGAGE

KEY STATISTICS

FORECAST 2004

 

    Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04     Oct-04     Nov-04     Dec-04     Total 2004  

Leads (units):

                         

*CONFIDENTIAL

    26,957        29,031        36,054        33,470        29,107        29,707
       27,745        27,543        24,446        24,060        20,592       
16,235        324,947   

*CONFIDENTIAL

    30,501        30,567        40,992        32,180        26,284        24,340
       20,449        19,958        18,121        16,781        15,924       
12,867        288,964   

*CONFIDENTIAL

    6,492        7,022        10,753        7,609        6,113        5,925     
  5,192        4,955        4,512        4,174        4,079        3,206       
70,032                                                                         
                                 

*CONFIDENTIAL

    63,950        66,620        87,799        73,259        61,504        59,972
       53,386        52,456        47,079        45,015        40,595       
32,308        683,943   

*CONFIDENTIAL

    7,649        7,127        7,200        6,123        6,610        8,253     
  6,648        7,515        6,372        5,736        5,236        3,975       
78,444                                                                         
                                 

Total Leads

    71,599        73,747        94,999        79,382        68,114        68,225
       60,034        59,971        53,451        50,751        45,831       
36,283        762,387   

Applications (units):

                         

*CONFIDENTIAL

    15,856        16,586        23,293        18,358        16,336        16,425
       13,956        13,758        11,941        11,613        10,124       
7,942        176,188   

*CONFIDENTIAL

    3,031        3,271        4,708        3,570        3,024        3,016     
  2,257        1,674        1,076        1,040        846        637       
28,150   

*CONFIDENTIAL

    3,657        3,849        7,743        6,258        4,601        5,347     
  5,389        4,369        3,773        3,472        3,601        2,971       
55,030   

*CONFIDENTIAL

    3,024        3,752        5,523        4,570        3,898        3,985     
  3,417        3,508        3,315        3,200        3,021        2,411       
43,624   

*CONFIDENTIAL

    3,409        4,131        6,181        4,434        3,460        3,437     
  3,034        2,879        2,639        2,310        2,311        1,796       
40,021                                                                         
                                 

*CONFIDENTIAL

    28,977        31,589        47,448        37,190        31,319        32,210
       28,053        26,188        22,744        21,635        19,903       
15,757        343,013   

*CONFIDENTIAL

    4,095        4,939        5,227        4,745        4,989        5,414     
  4,480        4,852        4,378        4,021        3,443        2,830       
53,413                                                                         
                                 

  Total Apps (units)

    33,072        36,528        52,675        41,935        36,308        37,624
       32,533        31,040        27,122        25,656        23,346       
18,587        396,426   

Applications ($):

                         

*CONFIDENTIAL

  $ 2,513,232      $ 2,696,357      $ 3,888,425      $ 3,100,199      $
2,730,458      $ 2,713,001      $ 2,257,460      $ 2,227,559      $ 1,996,974   
  $ 1,923,738      $ 1,697,444      $ 1,347,556      $ 29,092,405   

*CONFIDENTIAL

    576,231        625,646        970,261        686,156        597,664       
598,259        437,837        300,727        190,318        187,077       
161,912        125,840        5,457,829   

*CONFIDENTIAL

    574,287        598,744        1,273,859        1,029,244        794,111     
  892,138        890,787        722,107        667,573        622,945       
667,814        575,736        9,309,344   

*CONFIDENTIAL

    755,559        978,821        1,448,245        1,252,443        1,027,633   
    1,021,889        873,188        879,087        865,281        890,676       
604,530        669,912        11,467,264   

*CONFIDENTIAL

    1,213,846        1,497,261        2,187,111        1,642,244       
1,280,772        1,275,365        1,160,398        1,046,605        967,094     
  866,442        884,088        675,555        14,696,781                       
                                                                               
   

*CONFIDENTIAL

  $ 5,633,154      $ 6,396,830      $ 9,767,901      $ 7,710,287      $
6,430,639      $ 6,500,652      $ 5,619,670      $ 5,176,084      $ 4,687,241   
  $ 4,490,878      $ 4,215,788      $ 3,394,599      $ 70,023,723   

*CONFIDENTIAL

    414,734        497,638        528,825        493,324        487,475       
524,815        460,171        495,708        445,035        425,154       
371,965        334,504        5,480,346                                         
                                                                 

  Total Apps

  $ 6,047,888      $ 6,894,467      $ 10,296,726      $ 8,203,611      $
6,918,114      $ 7,025,466      $ 6,079,841      $ 5,671,792      $ 5,133,276   
  $ 4,916,032      $ 4,587,752      $ 3,729,103      $ 75,504,069   

Closings (units):

                         

*CONFIDENTIAL

    7,647        8,280        11,759        12,955        13,180        12,322
       9,456        9,488        8,075        7,815        8,275        7,603   
    116,755   

*CONFIDENTIAL

    1,316        1,329        1,844        2,140        2,099        1,962     
  1,550        1,424        1,065        826        682        610        16,847
  

*CONFIDENTIAL

    1,872        1,881        2,813        4,165        4,411        4,268     
  3,306        4,006        3,285        2,711        2,645        2,755       
38,118   

*CONFIDENTIAL

    1,726        2,105        3,268        3,628        3,531        3,741     
  3,197        3,202        2,710        2,692        2,720        2,553       
35,073   

*CONFIDENTIAL

    2,400        2,225        2,917        3,260        3,862        4,080     
  2,781        2,358        2,016        1,853        1,974        2,008       
31,734                                                                         
                                 

*CONFIDENTIAL

    14,861        15,820        22,601        26,148        27,083        26,373
       20,290        20,478        17,151        15,897        15,296       
15,529        238,527   

*CONFIDENTIAL

    2,307        2,702        3,740        3,795        3,517        3,627     
  3,271        3,484        3,253        3,417        3,168        3,094       
39,375                                                                         
                                 

  Total Closings (units)

    17,168        18,522        26,341        29,943        30,600        30,000
       23,561        23,962        20,404        19,314        19,464       
18,623        277,902   

Closings ($):

                         

*CONFIDENTIAL

  $ 1,145,529      $ 1,263,906      $ 1,847,786      $ 2,092,266      $
2,167,817      $ 2,085,130      $ 1,567,916      $ 1,536,210      $ 1,284,162   
  $ 1,290,720      $ 1,378,424      $ 1,277,465      $ 18,937,331   

*CONFIDENTIAL

    248,363        255,100        355,143        426,737        440,345       
388,872        312,390        285,372        204,575        157,792       
135,651        130,953        3,341,295   

*CONFIDENTIAL

    267,903        291,490        428,771        675,233        727,055       
713,896        536,286        648,501        538,661        458,137       
472,853        494,501        6,253,287   

*CONFIDENTIAL

    418,485        532,187        833,997        936,288        944,535       
941,972        810,532        805,584        655,919        686,535       
712,738        663,775        8,942,545   

*CONFIDENTIAL

    775,597        756,798        978,149        1,116,640        1,360,834     
  1,508,915        960,279        832,660        710,309        647,382       
689,182        743,713        11,100,459                                       
                                                                   

*CONFIDENTIAL

  $ 2,855,877      $ 3,099,481      $ 4,443,846      $ 5,247,165      $
5,660,587      $ 5,638,785      $ 4,187,403      $ 4,108,328      $ 3,393,627   
  $ 3,240,665      $ 3,388,847      $ 3,310,407      $ 48,574,917   

*CONFIDENTIAL

    247,992        252,317        351,455        372,979        354,398       
358,501        314,542        345,596        336,160        357,224       
340,307        346,054        3,977,526                                         
                                                                 

  Total Closings

  $ 3,103,869      $ 3,351,797      $ 4,795,301      $ 5,620,144      $
6,014,985      $ 5,997,286      $ 4,501,945      $ 4,453,924      $ 3,729,787   
  $ 3,597,790      $ 3,729,154      $ 3,656,461      $ 52,552,443   

Saleable

  $ 1,822,185      $ 1,962,448      $ 2,694,822      $ 3,612,684      $
3,916,923      $ 3,678,130      $ 2,707,005      $ 2,706,407      $ 2,257,758   
  $ 2,155,495      $ 2,286,655      $ 2,247,168      $ 32,247,680   

Non-Saleable

    1,281,684        1,389,349        1,900,479        2,007,460       
2,098,061        2,319,156        1,794,940        1,747,517        1,472,028   
    1,442,295        1,442,499        1,409,293        20,304,762               
                                                                               
           

*CONFIDENTIAL

  $ 3,103,869      $ 3,351,797      $ 4,795,301      $ 5,620,144      $
6,014,985      $ 5,997,286      $ 4,501,945      $ 4,453,924      $ 3,729,787   
  $ 3,597,790      $ 3,729,154      $ 3,656,461      $ 52,552,443   

Closings Refi %

    40 %      43 %      45 %      46 %      46 %      33 %      23 %      25 % 
    29 %      32 %      37 %      37 %      37 % 

*CONFIDENTIAL

    13.0 %      13.4 %      15.2 %      14.1 %      14.2 %      17.4 %      16.8
%      17.2 %      15.2 %      14.5 %      16.2 %      18.1 %      15.4 % 

*CONFIDENTIAL

    12.7 %      11.6 %      15.2 %      15.1 %      14.7 %      17.1 %      16.1
%      15.9 %      13.9 %      14.0 %      15.1 %      15.6 %      14.8 % 

Servicing Portfolio

                         

*CONFIDENTIAL

    132,675,074        133,060,048        134,490,134        135,237,386       
136,659,314        138,590,408        139,659,275        140,922,899       
141,658,302        142,117,616        142,623,357        142,888,284       
142,888,284   

*CONFIDENTIAL

    132,270,169        132,533,462        133,022,630        133,465,581       
133,997,870        134,653,947        135,279,613        135,906,645       
136,481,810        136,994,156        137,463,257        137,880,566       
137,880,566   

*CONFIDENTIAL

    1,607,838        1,557,559        1,478,046        1,798,200       
1,856,159        1,854,661        1,617,563        1,648,925        1,652,726   
    1,585,586        1,704,476        1,607,838        1,607,838   

*CONFIDENTIAL

    121        117        110        133        136        134        130       
117        117        112        120        113        113   

*CONFIDENTIAL

    (10,950 )      (12,695 )      (17,738 )      (21,818 )      (19,784 )     
(17,043 )      (14,202 )      (13,611 )      (12,665 )      (13,070 )     
(13,282 )      (14,042 )      (180,910 ) 

EBITDA:

                         

*CONFIDENTIAL

  $ (17,245,309 )    $ 1,501,980      $ 1,647,784      $ 35,819,692      $
23,243,035      $ 36,985,442      $ (13,202,436 )    $ (819,355 )    $
13,478,624      $ (12,609,751 )    $ 9,229,218      $ 5,701,480      $
83,730,405   

*CONFIDENTIAL

    12,255,335        8,776,151        (5,846,210 )      4,923,212       
(12,240,391 )      (30,351,142 )      7,593,828        8,761,757       
12,797,339        9,739,112        11,033,659        (11,294,216 )     
16,148,434   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —          —          —          —                       
                                                                               
     

  Total

  $ (4,989,974 )    $ 10,278,131      $ (4,198,426 )    $ 40,742,904      $
11,002,644      $ 6,634,300      $ (5,608,608 )    $ 7,942,402      $ 26,275,962
     $ (2,870,638 )    $ 20,262,877      $ (5,592,735 )    $ 99,878,839   

*CONFIDENTIAL

  $ 1,900,557      $ 1,816,856      $ 2,360,398      $ 2,756,771      $
3,176,753      $ 3,371,314      $ 2,743,918      $ 2,690,582      $ 2,522,444   
  $ 1,833,430      $ 2,026,552      $ 2,204,779      $ 29,404,353   

*CONFIDENTIAL

    260,080        131,891        132,640        257,463        359,611       
450,487        316,782        194,800        162,730        152,342       
172,676        227,256        2,838,757   

*CONFIDENTIAL

    —          —          35,133        —          —          22,733        —  
       —          34,513        29,179        —          100,757        222,315
                                                                                
                         

Loans Sold (UPB) - Total

  $ 2,160,637      $ 1,948,746      $ 2,528,170      $ 3,014,234      $
3,536,364      $ 3,844,634      $ 3,060,700      $ 2,885,381      $ 2,739,687   
  $ 2,014,951      $ 2,199,229      $ 2,532,791      $ 32,465,425   

*CONFIDENTIAL

    124        116        119        146        148        135        124       
108        113        109        122        114        125   

*CONFIDENTIAL

    16        14        18        19        16        10        8        10     
  9        12        13        11        13                                     
                                                                     

*CONFIDENTIAL

    140        131        137        165        164        145        132       
118        122        121        135        126        138   

Margin (BP)

    *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL
  
    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL   

Fee Income (BP)

    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL   
    *CONFIDENTIAL        *CONFIDENTIAL   

Capitalized Servicing (BP)

    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL   
    *CONFIDENTIAL        *CONFIDENTIAL   

Gross Prod. Rev. (BP)

    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
      
*CONFIDENTIAL
  
    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

Confidential Treatment

 

LOGO [g93259cendant_small.jpg]

December 2004 Volume Analysis

 

     2004    2003    Budget    Forecast    2004 YTD    2003 YTD    Variance vs.
2003     Variance vs.
Budget     Variance vs.
Forecast     Variance vs.
2003 YTD     *CONFIDENTIAL

*CONFIDENTIAL

   9,663    10,725    11,061    11,034    194,669    210,512    -9.90 %   
-12.64 %    -12.43 %    -7.53 %    *CONFIDENTIAL

*CONFIDENTIAL

   17    44    24    21    454    653    -61.36 %    -30.05 %    -17.58 %   
-30.47 %   

*CONFIDENTIAL

   621    829    915    710    13,806    17,340    -25.09 %    -32.10 %   
-12.49 %    -20.38 %    *CONFIDENTIAL

*CONFIDENTIAL

   4,839    5,365    6,189    5,966    99,097    112,304    -9.80 %    -21.81 % 
  -18.89 %    -11.76 %   

*CONFIDENTIAL

   323    1,930    1    401    17,769    62,812    -83,26 %    40275.00 %   
-19.41 %    -71.71 %    *CONFIDENTIAL

*CONFIDENTIAL

   2,043    2,362    2,492    2,277    31,912    34,839    -13.51 %    -18.02 % 
  -10.28 %    -8.40 %   

*CONFIDENTIAL

   1    1    —      —      14    17    0.00 %        -17.65 %    *CONFIDENTIAL

*CONFIDENTIAL

   704    661    1,198    972    13,570    11,775    6.51 %    -41.22 %   
-27.54 %    15.24 %    *CONFIDENTIAL

*CONFIDENTIAL

   1,673    2,151    3,373    2,295    37,773    38,740    -22.22 %    -50.40 % 
  -27.11 %    -2.50 %    *CONFIDENTIAL

*CONFIDENTIAL

   143    1,338    —      195    17,646    26,253    -89.31 %      -26.67 %   
-32.78 %    *CONFIDENTIAL

*CONFIDENTIAL

   2,437    2,514    8,469    2,864    47,352    47,381    -3.06 %    -71.23 % 
  -14.91 %    -0.06 %    *CONFIDENTIAL

*CONFIDENTIAL

   967    1,030    1,044    1,436    17,724    17,161    -6.12 %    -7.36 %   
-32.66 %    3.28 %    *CONFIDENTIAL

*CONFIDENTIAL

   358    490    1,386    456    10,545    12,601    -26.94 %    -74.17 %   
-21.41 %    -16.32 %    *CONFIDENTIAL

*CONFIDENTIAL

   526    —      —      540    2,088    11        -2.59 %    18881.82 %   

*CONFIDENTIAL

   84    860    617    440    10,535    15,577    -90.23 %    -86.39 %    -80.91
%    -32.37 %    *CONFIDENTIAL

*CONFIDENTIAL

   124    377    354    124    4,281    6,728    -67.11 %    -64.95 %    0.00 % 
  -36.37 %    *CONFIDENTIAL

*CONFIDENTIAL

   11    —      —      35    796    —          -68.21 %                         
                                    

Total Purchase Leads

   24,534    30,677    37,122    29,764    520,031    614,704    -20.02 %   
-33.91 %    -17.57 %    -15.40 %   

Refi Leads

   7,774    12,835    9,904    6,820    163,912    433,936    -39.43 %    -21.51
%    13.99 %    -62.23 %   

HELOC Leads

   3,975    3,774    4,687    4,900    78,444    49,034    5.33 %    -15.20 %   
-18.88 %    59.98 %    *CONFIDENTIAL                                           
             

Total Leads

   36,283    47,286    51,713    41,484    762,387    1,097,674    -23.27 %   
-29.84 %    -12.54 %    -30.55 %    *CONFIDENTIAL                              
                          

CLOSINGS $ - Total

   2004    2003    Budget    Forecast    2004 YTD    2003 YTD    Variance vs.
2003     Variance vs.
Budget     Variance vs.
Forecast     Variance vs.
2003 YTD     *CONFIDENTIAL

*CONFIDENTIAL

   238,602    245,935    316,833    266,713    3,343,452    3,678,910    -2.98
%    -24.69 %    -10.54 %    -9.12 %   

*CONFIDENTIAL

   365    1,036    861    453    3,044    6,018    -64.76 %    -57.61 %   
-19.45 %    -49.41 %    *CONFIDENTIAL

*CONFIDENTIAL

   21,033    19,877    25,815    19,335    299,085    281,326    5.82 %   
-18.52 %    8.78 %    6.31 %   

*CONFIDENTIAL

   224,217    230,984    302,927    240,990    3,115,137    3,602,155    -2.93
%    -25.98 %    -6.96 %    -13.52 %   

*CONFIDENTIAL

   12,226    105,106    7,234    14,299    681,882    2,281,501    -88.37 %   
69.00 %    -14.49 %    -70.11 %    *CONFIDENTIAL

*CONFIDENTIAL

   181,411    175,981    187,310    191,817    2,221,408    2,203,684    3.09 % 
  -3.15 %    -5.42 %    0.80 %   

*CONFIDENTIAL

   —      —      —      —      —      —             

*CONFIDENTIAL

   32,309    39,909    88,858    34,564    512,849    348,838    -19.04 %   
-63.64 %    -6.52 %    47.02 %   

*CONFIDENTIAL

   350,648    391,594    790,873    498,072    5,117,721    4,875,131    -10.46
%    -55.66 %    -29.60 %    4.98 %   

*CONFIDENTIAL

   9,858    42,088    —      12,261    395,660    514,974    -76.58 %     
-19.60 %    -23.17 %   

*CONFIDENTIAL

   48,079    56,635    338,411    63,128    655,852    666,291    -15.11 %   
-85.79 %    -23.84 %    -1.57 %   

*CONFIDENTIAL

   50,125    50,018    54,577    60,745    669,508    623,994    0.21 %    -8.16
%    -17.48 %    7.29 %   

*CONFIDENTIAL

   32,118    25,722    80,822    31,913    377,094    360,903    24.87 %   
-60.26 %    0.64 %    4.49 %   

*CONFIDENTIAL

   13,682    —      —      9,613    35,406    920        42.32 %    3748.12 %   

*CONFIDENTIAL

   3,159    4,814    7,409    2,394    73,700    81,107    -34.39 %    -57.37 % 
  31.95 %    -9.13 %   

*CONFIDENTIAL

   258    —      —      880    7,814    —          -70.69 %                    
                                         

*CONFIDENTIAL

   1,218,091    1,389,697    2,201,929    1,447,176    17,509,612    19,525,753
   -12.35 %    -44.68 %    -15.83 %    -10.33 %   

*CONFIDENTIAL

   —         —      —      —      —             

*CONFIDENTIAL

   770,305    1,130,680    302,737    304,462    11,706,000    34,312,750   
-31.87 %    154.45 %    153.01 %    -65.88 %                                    
                       

*CONFIDENTIAL

   1,988,396    2,520,377    2,504,666    1,751,638    29,215,613    53,838,503
   -21.11 %    -20.61 %    13.52 %    -45.73 %                                 
                          

*CONFIDENTIAL

   515,970    518,740    607,764    554,920    7,233,393    6,722,001    -0.53
%    -15.10 %    -7.02 %    7.61 %   

*CONFIDENTIAL

   8,275    109,927    —      10,457    987,975    1,471,700    -92.47 %     
-20.87 %    -32.87 %   

*CONFIDENTIAL

   26,145    21,295    46,281    31,171    280,413    100,265    22.77 %   
-43.51 %    -16.12 %    179.67 %   

*CONFIDENTIAL

   21,946    44,340    45,368    20,639    408,457    302,785    -50.51 %   
-51.63 %    6.33 %    34.90 %                                                  
         

*CONFIDENTIAL

   572,335    694,302    699,413    617,188    8,910,238    8,596,752    -17.57
%    -18.17 %    -7.27 %    3.65 %   

*CONFIDENTIAL

   222,393    278,590    106,496    118,537    3,373,602    7,323,851    -20.17
%    108.83 %    87.61 %    -53.94 %                                            
               

*CONFIDENTIAL

   794,727    972,892    805,909    735,724    12,283,839    15,920,603   
-18.31 %    -1.39 %    8.02 %    -22.84 %                                      
                     

*CONFIDENTIAL

   196,699    110,920    98,575    176,915    2,035,733    1,699,074    77.33 % 
  99.54 %    11.18 %    19.81 %   

*CONFIDENTIAL

   82,909    116,759    95,128    162,810    1,794,134    1,196,866    -28.99 % 
  -12.85 %    -49.08 %    49.90 %   

*CONFIDENTIAL

   18,358    95,592    255,681    17,356    481,422    925,898    -80.79 %   
-92.82 %    5.78 %    -48.00 %                                                  
         

*CONFIDENTIAL

   297,967    323,271    449,385    357,081    4,311,289    3,821,838    -7.83
%    -33.69 %    -16.55 %    12.81 %   

*CONFIDENTIAL

   229,317    240,642    112,346    164,965    2,764,175    7,027,610    -4.71
%    104.12 %    39.01 %    -60.67 %                                            
               

*CONFIDENTIAL

   527,284    563,913    561,731    522,047    7,075,464    10,849,448    -6.50
%    -6.13 %    1.00 %    -34.79 %                                              
             

Total Purchase Closings

   2,088,392    2,407,270    3,350,727    2,421,445    30,731,139    31,944,343
   -13.25 %    -37.67 %    -13.75 %    -3.80 %   

Total Refi Closings

   1,222,015    1,649,912    521,580    587,964    17,843,777    48,664,211   
-25.93 %    134.29 %    107.84 %    -63.33 %   

Total HELOC Closings

   346,054    278,893    336,679    301,017    3,977,526    3,092,747    24.08
%    2.78 %    14.96 %    28.61 %                                              
             

Grand Total ($)

   3,656,461    4,336,075    4,208,985    3,310,426    52,552,443    83,701,301
   -15.67 %    -13.13 %    10.45 %    -37.21 %                                 
                          

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

Confidential Treatment

 

LOGO [g93259cendant_small.jpg]

December 2004 Volume Analysis

 

Refl Leads:

   2004    2003    Budget    Forecast    2004 YTD    2003 YTD    Variance vs.
2003     Variance vs.
Budget     Variance vs.
Forecast     Variance vs.
2003 YTD      

*CONFIDENTIAL

   570    593    582    581    9,168    19,993    -3.88 %    -2.09 %    -1.85 % 
  -54.14 %    *CONFIDENTIAL

*CONFIDENTIAL

   2    4    8    7    53    41    -50.00 %    -75.31 %    -70.91 %    29.27 % 
 

*CONFIDENTIAL

   90    112    48    37    1,503    3,377    -19.64 %    86.98 %    140.96 %   
-55.49 %    *CONFIDENTIAL

*CONFIDENTIAL

   463    463    331    317    7,059    18,607    0.00 %    39.76 %    46.23 % 
  -62.06 %   

*CONFIDENTIAL

   159    1,396    0    100    13,270    51,875    -88.61 %    79400.00 %   
58.68 %    -74.42 %    *CONFIDENTIAL

*CONFIDENTIAL

   47    45    —      23    884    3,395    4.44 %      104.35 %    -73.96 %   

*CONFIDENTIAL

   1    —      —      —      3    14          -78.57 %    *CONFIDENTIAL

*CONFIDENTIAL

   690    547    798    595    10,628    25,514    26.14 %    -13.58 %    15.88
%    -58.34 %    *CONFIDENTIAL

*CONFIDENTIAL

   1,533    2,087    3,288    1,430    32,259    86,527    -26.55 %    -53.38 % 
  7.23 %    -62.72 %    *CONFIDENTIAL

*CONFIDENTIAL

   86    791    —      105    10,589    40,917    -89.13 %      -18.10 %   
-74.12 %    *CONFIDENTIAL

*CONFIDENTIAL

   1,284    1,589    2,498    1,243    24,538    62,152    -19.19 %    -48.60 % 
  3.30 %    -60.52 %    *CONFIDENTIAL

*CONFIDENTIAL

   1,926    4,247    1,044    1,934    35,817    78,513    -54.65 %    84.51 % 
  -0.41 %    -54.38 %    *CONFIDENTIAL

*CONFIDENTIAL

   350    618    890    295    14,113    35,455    -43.37 %    -60.66 %    18.85
%    -60.19 %    *CONFIDENTIAL

*CONFIDENTIAL

   —      —      —      —      —      —             

*CONFIDENTIAL

   516    164    265    110    2,398    3,184    214.63 %    95.03 %    369.09
%    -24.69 %    *CONFIDENTIAL

*CONFIDENTIAL

   40    179    152    31    1,210    4,372    -77.65 %    -73.62 %    29.03 % 
  -72.32 %   

*CONFIDENTIAL

   17    —         12    420           37.10 %                                 
                            

Total Refi Leads

   7,774    12,835    9,904    6,820    163,912    433,936    -39.43 %    -21.51
%    13.99 %    -62.23 %    *CONFIDENTIAL

Purchase Leads

   24,534    30,677    37,122    29,764    520,031    614,704    -20.02 %   
-33.91 %    -17.57 %    -15.40 %   

HELOC Leads

   3,975    3,774    4,687    4,900    78,444    49,034    5.33 %    -15.20 %   
-18.88 %    59.98 %    *CONFIDENTIAL                                           
             

Total Leads

   36,283    47,286    51,713    41,484    762,387    1,097,674    -23.27 %   
-29.84 %    -12.54 %    -30.55 %                                                
           

CLOSING $ - Total

   2004    2003    Budget    Forecast    2004 YTD    2003 YTD    Variance vs.
2003     Variance vs.
Budget     Variance vs.
Forecast     Variance vs.
2003 YTD     *CONFIDENTIAL

*CONFIDENTIAL

   32,385    23,240    8,124    7,343    368,989    856,556    39.35 %    298.64
%    341.07 %    -56.92 %   

*CONFIDENTIAL

   —      —      96    50    1,613    271      -100.00 %    -100.00 %    495.01
%    *CONFIDENTIAL

*CONFIDENTIAL

   2,739    3,638    720    515    55,064    123,361    -24.69 %    280.74 %   
432.37 %    -55.36 %   

*CONFIDENTIAL

   33,262    31,074    7,830    6,208    416,826    1,361,426    7.04 %   
324.82 %    435.78 %    -69.38 %   

*CONFIDENTIAL

   7,468    106,272    185    3,575    853,357    4,448,615    -92.97 %   
3926.07 %    108.92 %    -80.82 %    *CONFIDENTIAL

*CONFIDENTIAL

   3,830    6,547    941    1,938    38,562    215,302    -41.49 %    306.94 % 
  97.69 %    -82.09 %   

*CONFIDENTIAL

   —      —      —      —      —      —             

*CONFIDENTIAL

   43,999    57,874    9,873    23,043    556,928    1,328,747    -23.97 %   
345.65 %    90.95 %    -58.09 %   

*CONFIDENTIAL

   360,282    545,079    197,718    101,517    5,160,560    13,837,699    -33.90
%    82.22 %    254.90 %    -62.71 %   

*CONFIDENTIAL

   13,628    44,933    —      6,602    503,993    2,249,074    -69.67 %     
106.42 %    -77.59 %   

*CONFIDENTIAL

   63,795    83,178    44,057    30,119    799,935    2,359,909    -23.30 %   
44.80 %    111.81 %    -66.10 %   

*CONFIDENTIAL

   153,931    157,601    23,390    101,860    2,092,078    5,140,866    -2.33 % 
  558.11 %    51.12 %    -59.30 %   

*CONFIDENTIAL

   50,863    64,861    8,980    20,906    798,880    2,280,089    -21.58 %   
466.38 %    143.29 %    -64.96 %   

*CONFIDENTIAL

   —      —      —      —      —      —             

*CONFIDENTIAL

   3,601    6,382    823    494    41,962    110,834    -43.58 %    337.45 %   
628.93 %    -62.14 %   

*CONFIDENTIAL

   520    —      —      292    17,253    —          77.83 %                    
                                         

*CONFIDENTIAL

   770,305    1,130,680    302,737    304,462    11,706,000    34,312,750   
-31.87 %    154.45 %    153.01 %    -65.88 %   

*CONFIDENTIAL

   1,218,091    1,389,697    2,201,929    1,447,176    17,509,612    19,525,753
   -12.35 %    -44.68 %    -15.83 %    -10.33 %                                 
                          

*CONFIDENTIAL

   1,988,396    2,520,377    2,504,666    1,751,638    29,215,613    53,838,503
   -21.11 %    -20.61 %    13.52 %    -45.73 %                                 
                          

*CONFIDENTIAL

   193,085    160,777    96,359    106,648    2,343,862    4,103,132    20.09 % 
  100.38 %    81.05 %    -42.88 %   

*CONFIDENTIAL

   1,328    73,865       3,486    630,633    2,418,603    -98.20 %      -61.89
%    -73.93 %   

*CONFIDENTIAL

   18,632    15,045    5,142    3,955    211,219    210,854    23.84 %    262.32
%    371.07 %    0.17 %   

*CONFIDENTIAL

   9,348    28,903    4,995    4,448    187,888    591,262    -67.66 %    87.13
%    110.17 %    -68.22 %                                                      
     

*CONFIDENTIAL

   222,393    278,590    106,496    118,537    3,373,602    7,323,851    -20.17
%    108.83 %    87.61 %    -53.94 %   

*CONFIDENTIAL

   572,335    694,302    699,413    617,188    8,910,238    8,596,752    -17.57
%    -18.17 %    -7.27 %    3.65 %                                              
             

*CONFIDENTIAL

   794,727    972,892    805,909    735,724    12,283,839    15,920,603   
-18.31 %    -1.39 %    8.02 %    -22.84 %                                      
                     

*CONFIDENTIAL

   91,529    46,652    24,644    44,229    904,735    1,857,201    96.20 %   
271.41 %    106.94 %    -51.29 %   

*CONFIDENTIAL

   123,364    126,434    23,782    115,013    1,518,685    3,947,588    -2.43 % 
  418.72 %    7.26 %    -61.53 %   

*CONFIDENTIAL

   14,425    67,555    63,920    5,724    340,755    1,222,821    -78.65 %   
-77.43 %    152.01 %    -72.13 %                                                
           

*CONFIDENTIAL

   229,317    240,642    112,346    164,965    2,764,175    7,027,610    -4.71
%    104.12 %    39.01 %    -60.67 %   

*CONFIDENTIAL

   297,967    323,271    449,385    357,081    4,311,289    3,821,838    -7.83
%    -33.69 %    -16.55 %    12.81 %                                            
               

*CONFIDENTIAL

   527,284    563,913    561,731    522,047    7,075,464    10,849,448    -6.50
%    -6.13 %    1.00 %    -34.79 %                                              
             

Total Refi Closings

   1,222,015    1,649,912    521,580    587,964    17,843,777    48,664,211   
-25.93 %    134.29 %    107.84 %    -63.33 %   

Total Purchase Closings

   2,088,392    2,407,270    3,350,727    2,421,445    30,731,139    31,944,343
   -13.25 %    -37.67 %    -13.75 %    -3.80 %   

Total HELOC Closings

   346,054    278,893    336,679    301,017    3,977,526    3,092,747    24.08
%    2.78 %    14.96 %    28.61 %                                              
             

Grand Total ($)

   3,656,461    4,336,075    4,208,985    3,310,426    52,552,443    83,701,301
   -15.67 %    -13.13 %    10.45 %    -37.21 %                                 
                          

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

Confidential Treatment

 

Performance Curve - Purchase & Refinance

 

     Jan     Feb     Mar     Apr     May     Jun     Jul     Aug     Sep     Oct
    Nov     Dec     AVG   *CONFIDENTIAL    24.38 %    23.44 %    25.61 %   
25.27 %    25.55 %    25.59 %    28.67 %    26.03 %    24.58 %    23.88 %   
23.51 %    22.25 %    24.90 %  *CONFIDENTIAL    27.18 %    26.25 %    28.37 %   
28.07 %    28.36 %    28.43 %    31.52 %    28.94 %    27.48 %    26.82 %   
26.44 %    25.18 %    27.75 %  *CONFIDENTIAL    22.44 %    25.40 %    28.00 %   
26.54 %    28.78 %    29.75 %    25.02 %    25.40 %    23.85 %    24.46 %   
23.06 %    22.60 %    25.44 %  *CONFIDENTIAL    22.44 %    25.40 %    28.00 %   
26.54 %    28.78 %    29.75 %    25.02 %    25.40 %    23.85 %    24.46 %   
23.06 %    22.79 %    25.46 %  *CONFIDENTIAL    40.73 %    37.98 %    42.92 %   
33.69 %    32.13 %    34.05 %    33.91 %    36.70 %    36.01 %    38.58 %   
39.44 %    36.28 %    36.87 %       Jan     Feb     Mar     Apr     May     Jun
    Jul     Aug     Sep     Oct     Nov     Dec     AVG   *CONFIDENTIAL    22.40
%    20.47 %    26.07 %    25.29 %    25.88 %    24.68 %    28.30 %    27.99 % 
  27.77 %    26.75 %    24.30 %    22.97 %    25.24 %  *CONFIDENTIAL    27.83 % 
  25.84 %    29.14 %    25.97 %    25.67 %    25.82 %    29.39 %    29.78 %   
30.01 %    30.10 %    28.57 %    25.19 %    27.78 %  *CONFIDENTIAL    22.97 %   
22.07 %    26.84 %    26.16 %    27.24 %    28.91 %    28.99 %    29.18 %   
27.35 %    27.14 %    26.95 %    26.11 %    26.66 %  *CONFIDENTIAL    22.97 %   
22.07 %    26.84 %    26.16 %    27.24 %    28.91 %    28.99 %    29.18 %   
27.35 %    27.14 %    26.95 %    24.50 %    26.53 %  *CONFIDENTIAL    40.03 %   
38.73 %    40.63 %    31.06 %    28.54 %    31.82 %    37.21 %    36.76 %   
36.51 %    37.97 %    33.96 %    32.04 %    35.44 %       Jan     Feb     Mar  
  Apr     May     Jun     Jul     Aug     Sep     Oct     Nov     Dec     AVG  
*CONFIDENTIAL    44.23 %    40.12 %    45.34 %    42.88 %    43.02 %    42.59 % 
  47.68 %    41.56 %    44.14 %    44.07 %    38.38 %    39.29 %    42.77 % 
*CONFIDENTIAL    47.23 %    43.12 %    48.34 %    45.88 %    46.02 %    45.59 % 
  50.68 %    44.56 %    47.14 %    47.07 %    41.38 %    42.29 %    45.77 % 
*CONFIDENTIAL    41.54 %    41.07 %    48.34 %    49.62 %    40.22 %    45.80 % 
  41.38 %    45.03 %    41.47 %    41.03 %    39.33 %    35.63 %    42.54 % 
*CONFIDENTIAL    41.54 %    41.07 %    48.34 %    49.62 %    40.22 %    45.80 % 
  41.38 %    45.03 %    41.47 %    41.03 %    39.33 %    41.29 %    43.01 %   
   Jan     Feb     Mar     Apr     May     Jun     Jul     Aug     Sep     Oct  
  Nov     Dec     AVG   *CONFIDENTIAL    18.57 %    16.85 %    26.42 %    27.73
%    29.24 %    32.57 %    33.36 %    33.53 %    30.46 %    27.23 %    19.64 % 
  20.06 %    26.31 %  *CONFIDENTIAL    32.98 %    28.98 %    36.35 %    33.26 % 
  33.96 %    36.57 %    36.83 %    36.85 %    33.84 %    30.42 %    22.69 %   
23.08 %    32.15 %  *CONFIDENTIAL    20.91 %    20.59 %    27.33 %    25.93 %   
28.37 %    28.48 %    25.14 %    26.11 %    26.21 %    23.85 %    27.11 %   
25.50 %    25.46 %  *CONFIDENTIAL    20.91 %    20.59 %    27.33 %    25.93 %   
28.37 %    28.48 %    25.14 %    26.11 %    26.21 %    23.85 %    27.11 %   
17.08 %    24.76 %  *CONFIDENTIAL    44.03 %    45.72 %    45.14 %    31.49 %   
28.43 %    33.78 %    37.43 %    38.70 %    31.24 %    31.64 %    34.60 %   
28.67 %    35.91 %       Jan     Feb     Mar     Apr     May     Jun     Jul    
Aug     Sep     Oct     Nov     Dec     AVG   *CONFIDENTIAL    55.69 %    50.59
%    57.98 %    53.84 %    64.27 %    64.87 %    66.03 %    66.73 %    61.61 % 
  60.92 %    53.96 %    66.78 %    60.27 %  *CONFIDENTIAL    55.64 %    50.27 % 
  57.49 %    54.62 %    65.97 %    65.50 %    66.80 %    67.28 %    62.54 %   
62.02 %    54.79 %    67.69 %    60.88 %  *CONFIDENTIAL    54.27 %    50.09 %   
58.78 %    55.93 %    54.55 %    61.19 %    56.87 %    59.93 %    54.28 %   
56.79 %    62.47 %    67.13 %    57.69 %  *CONFIDENTIAL    54.27 %    50.09 %   
58.78 %    55.93 %    54.55 %    61.19 %    56.87 %    59.93 %    54.28 %   
56.79 %    62.47 %    65.74 %    57.57 %  *CONFIDENTIAL    77.26 %    75.22 %   
81.68 %    77.83 %    85.26 %    86.13 %    63.63 %    84.92 %    68.91 %   
88.57 %    87.30 %    84.76 %    80.11 %       Jan     Feb     Mar     Apr    
May     Jun     Jul     Aug     Sep     Oct     Nov     Dec     AVG  
*CONFIDENTIAL    50.56 %    49.43 %    59.33 %    60.52 %    66.53 %    70.13 % 
  69.00 %    67.19 %    64.33 %    62.93 %    54.36 %    63.54 %    61.49 % 
*CONFIDENTIAL    52.64 %    50.40 %    59.57 %    61.00 %    62.91 %    71.07 % 
  68.04 %    68.36 %    68.05 %    61.98 %    57.97 %    63.99 %    62.16 % 
*CONFIDENTIAL    53.45 %    55.07 %    64.07 %    56.48 %    54.38 %    64.53 % 
  59.62 %    59.99 %    52.59 %    51.50 %    58.46 %    66.00 %    58.01 % 
*CONFIDENTIAL    53.45 %    55.07 %    64.07 %    56.48 %    54.38 %    64.53 % 
  59.62 %    59.99 %    52.59 %    51.50 %    58.46 %    62.43 %    57.71 % 
*CONFIDENTIAL    74.34 %    71.28 %    84.21 %    75.06 %    80.96 %    84.56 % 
  64.85 %    76.91 %    71.07 %    71.62 %    89.01 %    83.93 %    77.32 %   
   Jan     Feb     Mar     Apr     May     Jun     Jul     Aug     Sep     Oct  
  Nov     Dec     AVG   *CONFIDENTIAL    59.92 %    56.37 %    62.39 %    57.61
%    67.58 %    75.84 %    72.88 %    79.02 %    63.58 %    60.77 %    58.17 % 
  69.28 %    65.28 %  *CONFIDENTIAL    59.92 %    56.37 %    62.39 %    58.61 % 
  68.58 %    76.84 %    73.88 %    80.02 %    64.58 %    61.77 %    59.17 %   
70.28 %    66.03 %  *CONFIDENTIAL    58.10 %    63.11 %    70.29 %    56.13 %   
62.57 %    81.29 %    77.42 %    76.33 %    64.44 %    62.73 %    67.88 %   
80.11 %    68.37 %  *CONFIDENTIAL    58.10 %    63.11 %    70.29 %    56.13 %   
62.57 %    81.29 %    77.42 %    76.33 %    64.44 %    62.73 %    67.88 %   
69.28 %    67.47 %       Jan     Feb     Mar     Apr     May     Jun     Jul    
Aug     Sep     Oct     Nov     Dec     AVG   *CONFIDENTIAL    48.51 %    56.10
%    65.87 %    66.66 %    70.17 %    72.89 %    77.11 %    62.36 %    65.67 % 
  70.98 %    54.25 %    69.39 %    65.00 %  *CONFIDENTIAL    48.79 %    56.64 % 
  65.83 %    65.17 %    67.92 %    69.81 %    75.72 %    61.17 %    64.89 %   
69.97 %    53.86 %    69.14 %    64.08 %  *CONFIDENTIAL    54.36 %    59.46 %   
65.00 %    52.37 %    46.91 %    53.44 %    49.49 %    52.55 %    40.52 %   
37.03 %    42.62 %    34.03 %    48.98 %  *CONFIDENTIAL    54.36 %    59.46 %   
65.00 %    52.37 %    46.91 %    53.44 %    49.49 %    52.55 %    40.52 %   
37.03 %    42.62 %    44.14 %    49.82 %  *CONFIDENTIAL    74.88 %    76.51 %   
85.26 %    82.33 %    80.93 %    82.62 %    65.85 %    72.69 %    73.27 %   
54.76 %    68.47 %    42.34 %    71.66 %       Jan     Feb     Mar     Apr    
May     Jun     Jul     Aug     Sep     Oct     Nov     Dec     AVG  
*CONFIDENTIAL    13.12 %    12.16 %    13.89 %    13.40 %    16.51 %    16.83 % 
  17.31 %    18.26 %    16.34 %    15.40 %    13.15 %    15.76 %    15.18 % 
*CONFIDENTIAL    14.82 %    13.83 %    15.51 %    15.04 %    18.15 %    18.43 % 
  18.97 %    19.94 %    18.10 %    17.20 %    14.95 %    17.57 %    16.88 % 
*CONFIDENTIAL    12.67 %    11.63 %    15.18 %    15.09 %    14.71 %    17.05 % 
  16.13 %    15.89 %    13.89 %    13.99 %    15.13 %    15.63 %    14.75 % 
*CONFIDENTIAL    12.67 %    11.63 %    15.18 %    15.09 %    14.71 %    17.05 % 
  16.13 %    15.89 %    13.89 %    13.99 %    15.13 %    16.21 %    14.80 % 
*CONFIDENTIAL    25.56 %    28.33 %    32.11 %    31.60 %    32.41 %    29.44 % 
  21.43 %    29.22 %    24.65 %    32.37 %    33.05 %    32.93 %    29.43 %   
   Jan     Feb     Mar     Apr     May     Jun     Jul     Aug     Sep     Oct  
  Nov     Dec     AVG   *CONFIDENTIAL    14.70 %    12.96 %    14.22 %    14.82
%    17.39 %    18.29 %    17.64 %    18.14 %    17.81 %    17.34 %    14.69 % 
  16.24 %    16.19 %  *CONFIDENTIAL    14.72 %    13.67 %    15.38 %    16.03 % 
  17.08 %    18.36 %    17.64 %    18.73 %    18.92 %    17.87 %    17.14 %   
18.32 %    16.99 %  *CONFIDENTIAL    13.02 %    13.40 %    15.24 %    14.11 %   
14.20 %    17.36 %    16.78 %    17.25 %    15.24 %    14.50 %    16.19 %   
18.10 %    15.45 %  *CONFIDENTIAL    13.02 %    13.40 %    15.24 %    14.11 %   
14.20 %    17.36 %    16.78 %    17.25 %    15.24 %    14.50 %    16.19 %   
18.98 %    15.52 %  *CONFIDENTIAL    25.38 %    25.75 %    32.49 %    29.70 %   
30.00 %    26.70 %    19.70 %    26.13 %    25.81 %    26.28 %    32.98 %   
29.95 %    27.57 %       Jan     Feb     Mar     Apr     May     Jun     Jul    
Aug     Sep     Oct     Nov     Dec     AVG   *CONFIDENTIAL    24.53 %    24.60
%    27.41 %    26.09 %    32.05 %    35.00 %    33.45 %    37.88 %    29.66 % 
  27.99 %    26.41 %    29.74 %    29.57 %  *CONFIDENTIAL    26.48 %    26.53 % 
  29.34 %    28.02 %    34.00 %    36.97 %    35.44 %    39.89 %    31.67 %   
30.00 %    28.41 %    31.73 %    31.54 %  *CONFIDENTIAL    24.34 %    27.37 %   
31.96 %    27.20 %    32.13 %    42.23 %    39.73 %    36.79 %    30.29 %   
28.56 %    30.06 %    34.56 %    32.10 %  *CONFIDENTIAL    24.34 %    27.37 %   
31.96 %    27.20 %    32.13 %    42.23 %    39.73 %    36.79 %    30.29 %   
28.56 %    30.06 %    31.09 %    31.81 %       Jan     Feb     Mar     Apr    
May     Jun     Jul     Aug     Sep     Oct     Nov     Dec     AVG  
*CONFIDENTIAL    17.33 %    14.94 %    14.93 %    16.39 %    19.64 %    21.24 % 
  23.62 %    20.17 %    21.81 %    21.92 %    15.22 %    15.93 %    18.60 % 
*CONFIDENTIAL    19.24 %    16.82 %    16.81 %    18.27 %    21.54 %    23.14 % 
  25.55 %    22.13 %    23.77 %    23.88 %    17.17 %    17.87 %    20.52 % 
*CONFIDENTIAL    11.69 %    13.22 %    14.27 %    12.97 %    12.05 %    14.46 % 
  14.06 %    13.85 %    10.54 %    9.72 %    10.86 %    8.90 %    12.22 % 
*CONFIDENTIAL    11.69 %    13.22 %    14.27 %    12.97 %    12.05 %    14.46 % 
  14.06 %    13.85 %    10.54 %    9.72 %    10.86 %    17.30 %    12.92 % 

*CONFIDENTIAL

   28.60 %    32.36 %    37.82 %    37.67 %    32.46 %    26.47 %    21.07 %   
26.86 %    28.48 %    20.09 %    23.36 %    14.30 %    27.46 % 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

125



--------------------------------------------------------------------------------

Confidential Treatment

 

Monthly Income Statement

 

     Actuals     12&0 Forecast     December     Month Actual vs.        October
    November     December     January ‘05     February ‘05     Forecast    
Budget     Forecast     Budget  

Servicing

                  

*CONFIDENTIAL

   39,796,556      41,889,256      43,006,752      40,888,720      40,980,093   
  42,337,389      44,857,939      669,363      (1,851,187 ) 

*CONFIDENTIAL

   3,248,528      3,547,278      522,938      2,828,887      2,956,306     
3,321,713      2,178,301      (2,798,775 )    (1,655,363 ) 

*CONFIDENTIAL

   (1,569,092 )    (1,929,397 )    (4,746,755 )    (649,104 )    (1,720,107 )   
(2,571,144 )    (1,475,307 )    (2,175,611 )    (3,271,447 ) 

*CONFIDENTIAL

   311,628      275,618      365,444      —        —        250,000      —     
  115,444      365,444   

*CONFIDENTIAL

   (25,799,692 )    (25,515,938 )    (42,346,464 )    (27,000,000 )   
(27,000,000 )    (25,514,370 )    (21,064,818 )    (16,832,094 )    (21,281,646
)                                                        

Net Servicing Revenues

   15,987,926      18,266,817      (3,198,086 )    16,068,504      15,216,292   
  17,823,588      24,496,113      (21,021,674 )    (27,694,199 ) 

*CONFIDENTIAL

   6,455,403      7,002,363      8,025,670      6,766,806      6,592,252     
7,922,089      7,214,738      103,581      810,932                              
                           

*CONFIDENTIAL

   9,532,524      11,264,455      (11,223,756 )    9,301,697      8,624,040     
9,901,499      17,281,376      (21,125,255 )    (28,505,132 )                  
                                     

Average Servicing Portfolio

   141,887,959,147      142,370,456,936      142,755,820,667     
142,981,736,931      142,972,122,834      142,576,895,692      153,086,499,688
     178,924,975      (10,330,679,021 )                                        
               

Production

                  

Gross Revenues

   57,237,279      76,185,315      70,305,494      50,055,995      46,819,146   
  68,468,836      66,720,472      1,836,658      3,585,023   

Direct Expenses

   (28,780,866 )    (26,162,229 )    (24,879,709 )    (24,194,227 )   
(21,250,726 )    (23,915,137 )    (25,698,172 )    (964,572 )    818,463        
                                                 

Net Production Revenues

   28,456,413      50,023,086      45,425,785      25,861,768      25,568,420   
  44,553,699      41,022,299      872,086      4,403,486   

*CONFIDENTIAL

   29,910,928      31,019,017      32,578,089      24,573,355      25,009,042   
  28,660,696      27,481,853      3,917,393      5,096,236   

*CONFIDENTIAL

   11,172,293      9,781,486      7,161,629      13,652,705      12,412,862     
11,865,208      12,390,151      (4,703,579 )    (5,228,521 )                    
                                   

*CONFIDENTIAL

   (12,626,808 )    9,222,583      5,686, 067      (12,364,292 )    (11,853,484
)    4,027,796      1,150,296      1,658,271      4,535,771                    
                                     

Loans Closed

   3,597,789,525      3,729,154,116      3,656,461,926      2,823,081,950     
2,512,905,187      3,333,646,040      3,990,171,035      322,814,988     
(333,710,007 ) 

Loans Sold

   2,014,951,149      2,199,228,935      2,532,791,433      1,817,408,024     
1,701,051,213      2,305,671,610      2,281,856,336      227,119,823     
250,935,097                                                          

Other

                  

*CONFIDENTIAL

   206,589      (230,796 )    (70,459 )    —        —        —        —       
(70,459 )    (70,459 ) 

*CONFIDENTIAL

   17,057      6,635      15,414      9,385      9,385      4,861      5,353   
  10,553      10,061   

Summary

                  

Net Revenues

   44,667,986      68,065,742      42,172,653      41,939,657      40,794,097   
  62,382,148      65,523,766      (20,209,495 )    (23,351,113 ) 

Operating Expenses

   47,538,624      47,802,865      47,765,389      44,992,866      44,014,156   
  48,447,993      47,086,742      (682,604 )    678,647                        
                                 

*CONFIDENTIAL

   (2,870,638 )    20,262,877      (5,592,735 )    (3,053,209 )    (3,220,059 ) 
  13,934,155      18,437,024      (19,526,891 )    (24,029,760 ) 

Depreciation and Amortization

   2,833,795      2,831,889      2,542,737      2,434,353      2,415,238     
2,562,463      2,412,320      (19,725 )    130,417   

Interest Expense

   48,839      41,355      41,464      —        —        —        —            
                                                   

*CONFIDENTIAL

   (5,753,272 )    17,389,633      (8,176,937 )    (5,487,562 )    (5,635,297 ) 
  11,371,693      16,024,704      (19,548,629 )    (24,201,641 )                
                                       

 

126



--------------------------------------------------------------------------------

Confidential Treatment

 

YTD & FY Income Statement

 

    DECEMBER YTD     FULL YEAR       Actuals     Budget     Variance     2004
Forecast     2004 Budget     Variance     2003 Actuals     Variance  

Servicing

               

*CONFIDENTIAL

  490,945,904      499,076,157      (8,130,252 )    490,945,904      499,076,157
     (8,130,252 )    444,058,317      46,887,587   

*CONFIDENTIAL

  37,495,629      29,933,441      7,562,189      37,495,629      29,933,441     
7,562,189      45,922,908      (8,427,279 ) 

*CONFIDENTIAL

  (36,906,038 )    (35,388,761 )    (516,277 )    (35,905,038 )    (35,388,761
)    (516,277 )    (71,410,836 )    35,505,798   

*CONFIDENTIAL

  5,649,586      2,388,967      3,260,619      5,649,586      2,388,967     
3,260,619      26,253,017      (20,603,431 ) 

*CONFIDENTIAL

  (409,518,970 )    (361,210,536 )    (48,308,434 )    (409,518,970 )   
(361,210,536 )    (48,308,434 )    (730,960,767 )    321,441,797               
                                   

*CONFIDENTIAL

            —         

Net Servicing Revenues

  88,667,112      134,799,267      (46,132,156 )    88,667,112      134,799,267
     (46,132,156 )    (286,137,361 )    374,804,473   

*CONFIDENTIAL

            —         

*CONFIDENTIAL

  76,163,080      80,721,333      (4,558,253 )    76,163,080      80,721,333   
  (4,558,253 )    98,817,641      (22,654,561 )                                 
               

*CONFIDENTIAL

            —         

*CONFIDENTIAL

  12,504,032      54,077,935      (41,573,903 )    12,504,032      54,077,935   
  (41,573,903 )    (384,955,002 )    397,459,034                               
                   

*CONFIDENTIAL

            —         

Average Servicing Portfolio

  137,880,566,344      141,092,315,681      (3,211,749,337 )    137,880,566,344
     141,092,315,681      (3,211,749,337 )    122,828,283,732     
15,052,282,612                                                   

Production

               

Gross Revenues

  981,729,764      1,044,429,861      (62,700,098 )    981,729,764     
1,044,429,861      (62,700,098 )    1,918,058,090      (936,328,326 ) 

Direct Expenses

  (376,381,721 )    (366,108,492 )    (10,273,229 )    (376,381,721 )   
(366,108,492 )    (10,273,229 )    (606,798,102 )    230,416,381               
                                   

Net Production Revenues

  605,348,043      678,321,369      (72,973,326 )    605,348,043     
678,321,369      (72,973,326 )    1,311,259,988      (705,911,945 ) 

*CONFIDENTIAL

  391,365,368      381,454,331      9,911,037      391,365,368      381,454,331
     9,911,037      465,391,069      (74,025,701 ) 

*CONFIDENTIAL

  132,262,209      150,948,720      (18,686,510 )    132,262,209     
150,948,720      (18,686,510 )    158,631,414      (26,369,205 )               
                                 

*CONFIDENTIAL

  81,720,466      145,918,318      (64,197,853 )    81,720,466      145,918,318
     (64,197,853 )    687,237,505      (605,517,039 )                           
                     

Loans Closed

  52,552,442,773      58,022,664,361      (5,470,221,588 )    52,552,442,773   
  58,022,664,361      (5,470,221,588 )    83,701,300,901      (31,148,858,128 ) 

Loans Sold

  32,465,424,924      34,431,344,420      (1,965,919,497 )    32,465,424,924   
  34,431,344,420      (1,965,919,497 )    59,521,098,501      (27,055,673,577 ) 
                                               

Other

               

*CONFIDENTIAL

  3,644,403      2,388,967      1,255,436      3,644,403      —        3,644,403
     (503,047 )    4,147,450   

*CONFIDENTIAL

  2,009,939      62,279      1,947,660      2,009,939      62,279      1,947,660
     117,114      1,892,825   

Summary

               

Net Revenues

  699,669,496      815,571,882      (115,902,386 )    699,669,496     
813,182,915      (113,513,419 )    1,024,736,694      (325,067,198 ) 

Operating Expenses

  599,790,657      613,124,383      (13,333,726 )    599,790,657     
613,124,383      (13,333,726 )    722,840,124      (123,049,467 )               
                                 

*CONFIDENTIAL

  99,878,839      202,447,499      (102,568,660 )    99,878,839      200,058,532
     (100,179,693 )    301,896,570      (202,017,731 ) 

Depreciation, Amortization & Interest Expense

  31,770,851      30,828,606      942,245      31,770,851      30,828,606     
942,245      26,613,105      5,157,746                                         
         

*CONFIDENTIAL

  68,107,988      171,618,893      (103,510,905 )    68,107,988      169,229,926
     (101,121,938 )    275,283,465      (207,175,477 )                         
                       

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

127



--------------------------------------------------------------------------------

Confidential Treatment

 

Quarterly Income Statement

 

    2003     2004       First Quarter     Second Quarter     Third Quarter    
Fourth Quarter     First Quarter     Second Quarter     Third Quarter     Fourth
Quarter  

Servicing

               

*CONFIDENTIAL

  108,613,539      109,725,263      112,016,257      113,703,258     
120,289,682      123,925,085      122,038,574      124,692,563   

*CONFIDENTIAL

  9,066,609      8,469,605      8,128,143      20,258,551      8,815,226     
10,797,616      10,564,044      7,318,744   

*CONFIDENTIAL

  (16,342,976 )    (23,936,321 )    (16,378,777 )    (14,752,762 )   
(13,640,842 )    (13,505,195 )    (513,757 )    (8,245,244 ) 

*CONFIDENTIAL

  8,665,052      7,309,897      7,188,498      3,089,570      2,340,760     
1,533,318      822,818      952,689   

*CONFIDENTIAL

  (133,638,364 )    (187,389,590 )    (263,989,939 )    (145,942,874 )   
(93,061,991 )    (141,795,771 )    (80,999,113 )    (93,662,095 )               
                                 

Net Servicing Revenues

  (23,636,140 )    (85,821,146 )    (153,035,818 )    (23,644,257 )   
24,742,835      (19,044,947 )    51,912,566      31,056,658   

*CONFIDENTIAL

  18,297,415      26,264,268      28,247,901      26,008,057      14,189,062   
  18,623,375      21,867,208      21,483,435                                   
               

*CONFIDENTIAL

  (41,933,555 )    (112,085,414 )    (181,283,719 )    (49,652,314 )   
10,553,773      (37,668,321 )    30,045,358      9,573,222                     
                             

Average Servicing Portfolio

  115,779,517,827      119,758,106,549      125,243,682,183      130,637,845,235
     133,022,630,183      136,244,310,379      140,207,721,159     
142,321,889,907                                                   

Production

               

Gross Revenues

  422,260,048      517,942,019      620,324,974      357,531,049     
197,509,028      342,685,516      237,807,131      203,728,088   

Direct Expenses

  (130,309,732 )    (166,067,320 )    (192,074,853 )    (118,346,197 )   
(74,601,907 )    (108,025,638 )    (113,931,372 )    (79,822,804 )             
                                   

Net Production Revenues

  291,950,316      351,874,699      428,250,121      239,184,852     
122,907,121      234,659,878      123,875,759      123,905,284   

*CONFIDENTIAL

  113,655,255      128,357,324      124,064,476      99,314,014      98,061,365
     100,935,579      98,860,390      93,508,034   

*CONFIDENTIAL

  39,430,295      41,156,075      39,678,828      38,366,216      39,061,403   
  39,215,643      25,869,755      28,115,408                                   
               

*CONFIDENTIAL

  138,864,766      182,361,300      264,506,817      101,504,622     
(14,215,647 )    94,508,657      (854,386 )    2,281,842                       
                           

Loans Closed

  17,845,231,646      23,319,995,254      27,594,019,970      14,942,054,031   
  11,250,967,623      17,632,414,731      12,685,655,750      10,983,404,669   

Loans Sold

  12,672,682,912      16,298,151,671      19,227,617,252      11,322,646,666   
  6,637,553,042      10,395,132,250      8,685,768,115      6,746,971,517       
                                           

Other

               

*CONFIDENTIAL

  —        —        —        (503,047 )    4,631,503      —        (892,433 )   
(94,667 ) 

*CONFIDENTIAL

  33,414      33,414      33,414      16,872      120,102      1,539,512     
311,219      39,106   

Summary

               

Net Revenues

  268,347,590      266,086,967      275,247,717      215,054,420     
152,401,561      217,154,444      175,207,110      154,906,381   

Operating Expenses

  171,382,965      195,777,667      191,991,205      163,688,287     
151,311,830      158,774,596      146,597,353      143,106,878                 
                                 

*CONFIDENTIAL

  96,964,625      70,309,300      83,256,512      51,366,133      1,089,731     
58,379,848      28,609,757      11,799,504   

Depreciation and Amortization

  6,364,671      6,779,536      6,822,761      6,433,352      6,792,132     
7,933,660      8,363,807      8,208,421   

Interest Expense

  —        —        —        —        40,151      168,645      141,760     
131,658                                                   

*CONFIDENTIAL

  90,599,954      63,529,764      76,433,751      44,932,781      (5,742,552 ) 
  50,277,543      20,104,190      3,459,425                                     
             

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

128



--------------------------------------------------------------------------------

Confidential Treatment

 

Production Direct Expenses - Detail

 

December 2004

  December     12&0 Forecast     2004       

Key

  Actuals     Forecast     Variance     January ‘05     February ‘05     YTD
Actuals     YTD Budget     Variance  

*CONFIDENTIAL

  

*CONFIDENTIAL

  (4,426,813 )    (2,824,660 )    1,602,153      (3,302,780 )    (2,569,973 )   
(56,319,633 )    (56,552,580 )    (232,947 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        (1,061,688 )   
(1,061,688 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  (176,019 )    (162,773 )    13,246      (184,850 )    (141,663 )    (2,494,124
)    (3,593,089 )    (1,098,965 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  (201,800 )    (264,069 )    (62,269 )    (308,415 )    (90,980 )   
(13,535,930 )    (20,299,148 )    (6,763,218 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        (900 )    —        900   

*CONFIDENTIAL

  

*CONFIDENTIAL

  (3,925,125 )    (3,214,728 )    710,397      (3,009,935 )    (2,091,976 )   
(51,569,696 )    (64,316,492 )    (12,746,796 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        (15,950 )    —        15,950   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  (257,296 )    (180,384 )    76,911      (191,106 )    (147,108 )    (3,604,023
)    (4,031,647 )    (427,625 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  398,245      425,000      26,755      425,000      425,000      1,959,121     
5,623,896      3,664,775   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  7,437,757      5,948,904      (1,488,853 )    5,908,047      4,139,081     
94,659,005      112,716,723      18,057,718   

*CONFIDENTIAL

  

*CONFIDENTIAL

  665,087      508,333      (156,753 )    629,764      312,932      33,557,300
     48,716,288      15,158,988   

*CONFIDENTIAL

  

*CONFIDENTIAL

  3,005,134      3,766,890      761,756      2,620,400      2,939,348     
34,406,803      27,708,302      (6,698,500 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  4,151,330      3,064,762      (1,086,567 )    2,949,773      2,504,821     
56,922,604      31,423,983      (25,498,621 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  3,695,017      1,295,000      (2,400,017 )    1,295,000      1,295,000     
17,809,940      15,115,482      (2,694,458 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  201,250      200,000      (1,250 )    531,925      200,000      7,181,103     
15,596,003      8,414,900   

*CONFIDENTIAL

  

*CONFIDENTIAL

  178,850      117,461      (61,389 )    112,367      109,176      2,211,313   
  2,150,123      (61,191 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  85,410      —        (85,410 )    —        —        389,901      —       
(389,901 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  91,429      131,213      39,784      123,740      130,076      10,728,023     
8,685,759      (2,042,264 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  1,747,463      1,072,411      (675,052 )    972,502      864,859     
21,938,552      2,558,998      (19,379,554 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        (275 )    —        275   

*CONFIDENTIAL

  

*CONFIDENTIAL

  104,095      74,081      (30,014 )    52,800      44,597      1,360,624     
970,236      (390,389 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  3,410,925      2,208,343      (1,202,582 )    2,593,395      3,390,105     
53,351,923      62,147,282      8,795,359   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  257,156      267,191      10,035      247,157      345,624      5,001,343     
6,671,463      1,670,120   

*CONFIDENTIAL

  

*CONFIDENTIAL

  54,121      34,776      (19,345 )    35,034      53,121      884,557     
764,622      (119,935 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  190      —        (190 )    —        —        7,407      1,355      (6,052 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  25,951      58,554      32,603      47,072      66,862      723,489     
1,153,069      429,580   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        2,711      2,711      2,161      3,110      5,960      49,711     
43,751   

*CONFIDENTIAL

  

*CONFIDENTIAL

  382,935      150,000      (232,935 )    150,000      150,000      4,256,468   
  5,000,000      743,532   

*CONFIDENTIAL

  

*CONFIDENTIAL

  (293,005 )    132,956      425,961      120,505      188,504      3,202,679   
  3,490,104      287,425   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  736,454      358,985      (377,469 )    457,539      529,828      7,294,156   
  7,130,998      (163,158 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  18,002      9,871      (8,131 )    10,964      17,214      228,397     
336,552      108,155   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  50,950      52,350      1,400      51,850      51,850      638,850     
589,051      (49,799 ) 

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        23,153      23,153      276,469      284,012     
7,543   

*CONFIDENTIAL

  

*CONFIDENTIAL

  328,216      310,738      (17,478 )    271,791      222,166      4,783,392   
  5,629,746      846,354   

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  —        —        —        —        —        —        —        —     

*CONFIDENTIAL

  

*CONFIDENTIAL

  210,910      114,724      (96,187 )    90,300      110,478      2,241,414     
1,504,621      (736,792 )                                                    

Total Production Direct Expense

     17,956,819      13,658,640      (4,298,179 )    12,725,155      13,075,205
     238,480,262      216,163,733      (22,316,529 )                            
                       

 

*The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

129



--------------------------------------------------------------------------------

Confidential Treatment

 

Production Direct Expenses - Summary

December 2004

 

   

Key

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL  

Production Expense Tier 1

  (1)     3,845,821        30,917        —          —          1,930,978       
1,574,956        —          221,088        —     

Closings Tier 1

      2,189        1,346        866        —          2,527        902       
—          109        —     

*CONFIDENTIAL

      1,756.86        22.98        —          —          764.02        1,746.07
       —          2,022.43        —     

Production Expense Tier 2

  (2)     93,084        —          —          —          171,314        (1,900
)      —          109,642        —     

Closings Tier 2

      35        —          —          —          253        —          —       
  73        —     

*CONFIDENTIAL

      —          —          —          —          677.34        —          —  
       1,510.22        —     

Production Expense Tier 3

  (3)     1,583        1,019        —          (12,215 )      (5,101 )     
17,586        3,217,117        —          —     

Closings Tier 3

      —          —          —          —          —          —          1,429   
    —          —     

*CONFIDENTIAL

      —          —          —          —          —          —          2,251.56
       —          —     

Production Expense Tier 4

  (4)     —          —          —          —          —          —          —  
       —          50,950   

Closings Tier 4

      133        109        1        369        0        —          —         
—          —     

*CONFIDENTIAL

      —          —          —          —          —          —          —       
  —          —     

Production Expense Tier 6&7

  (5)     —          —          —          —          —          —         
4,151,330        —          —     

Closings Tier 6&7

      —          —          —          —          —          —          1,197   
    —          —     

*CONFIDENTIAL

      —          —          —          —          —          —          3,467.53
       —          —                                                             
                 

*CONFIDENTIAL Closings

      2,357        1,455        866        821        2,780        1,635       
2,569        182        —     

Flood Certifications (all Tiers)

  (6)     2,761        13,208        985        938        (3,111 )      (13,644
)      516        (2,824 )      1,031   

*CONFIDENTIAL

    $ 1.17      $ 9.08      $ 1.14      $ 1.14      $ (1.12 )    $ (8.34 )    $
0.20      $ (15.52 )    $ —     

Misc Production Directs (all Tiers)

  (7)     243,968        20,264        10,489        785        510,608       
52,031        84,302        30,130        1,258,435   

*CONFIDENTIAL

    $ 103.50      $ 13.93      $ 12.11      $ 0.96      $ 183.65      $ 31.82   
  $ 32.82      $ 165.63      $ —                                               
                               

*CONFIDENTIAL Applications

      3,071        1,611        895        465        3,733        1,967       
3,179        100        —     

Scoring Fees (all Tiers)

  (8)     (54,604 )      (28,638 )      (15,907 )      (8,268 )      (66,365 ) 
    (34,969 )      (56,526 )      (1,778 )      —     

*CONFIDENTIAL

    $ (17.78 )    $ (17.78 )    $ (17.78 )    $ (17.78 )    $ (17.78 )    $
(17.78 )    $ (17.78 )    $ —        $ —     

Appraisal expense, Net (ALL)

  (9)     213,532        298,623        20,979        (21,069 )      40,499     
  330,707        (6,999 )      —          (40,602 ) 

*CONFIDENTIAL

    $ 69.53      $ 185.40      $ 23.45      $ (45.31 )    $ 10.85      $ 168.15
     $ (2.20 )    $ —        $ —                                               
                               

Credit Reports

  (10)     257,731        (16,585 )      25,805        13,549        329,201   
    (37,842 )      (29 )      (3,715 )      10,322   

95% of Leads & Net 2 Applications

      13,929        3,772        2,185        465        13,040        1,713   
    —          100        —          $ 18.50      $ (4.40 )    $ 11.81      $
29.14      $ 25.25      $ (22.09 )    $ —        $ —        $ —     

*CONFIDENTIAL

      *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL       
*CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL   
    *CONFIDENTIAL        *CONFIDENTIAL   

Tier 1

    $ 1,931.79      $ 209.21      $ 30.73      $ —        $ 964.86      $
1,897.82      $ —        $ 2,172.53      $ —     

Tier 2 & 4

    $ 174.93      $ 186.23      $ 30.73      $ (31.85 )    $ 878.19      $ —  
     $ —        $ 1,660.33      $ —     

Tier 3

    $ —        $ —        $ —        $ —        $ —        $ —        $ 2,231.58
     $ —        $ —     

Tier 6 & 7

    $ —        $ —        $ —        $ —        $ —        $ —        $ 3,447.55
     $ —        $ —     

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

130



--------------------------------------------------------------------------------

Confidential Treatment

 

Fee Income - Detail (ex HELOC Revenue)

 

December 2004

  December     12&0 Forecast     2004       Actuals     Forecast     Variance  
  January ‘05     February ‘05     YTD Actuals     YTD Budget     Variance  

Application Fee Income Grouping

               

*CONFIDENTIAL

    4,396,727        —          4,396,727        —          —         
64,864,128        8,959,532      55,904,596   

*CONFIDENTIAL

    1,008,217        4,438,282        (3,430,065 )      3,364,619       
2,877,376        3,366,744        58,538,914      (55,172,169 ) 

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    345,495        —          345,495        —          —          6,073,113   
    541,597      5,531,517   

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    18,000        —          18,000        —          —          59,558       
26,190      33,368   

*CONFIDENTIAL

    199,154        312,229        (113,075 )      265,723        267,572       
712,414        2,827,864      (2,115,449 ) 

*CONFIDENTIAL

    (9,643 )      —          (9,643 )      —          —          (365,222 )     
(93,198 )    (272,024 ) 

TOTAL

    5,957,951        4,750,512        1,207,439        3,630,342       
3,144,948        74,710,736        70,800,898      3,909,838   

Misc Income Grouping

               

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    13,792        —          13,792        —          —          52,321       
—        52,321   

*CONFIDENTIAL

    197        —          197        —          —          4,495        667     
3,828   

*CONFIDENTIAL

    614        —          614        —          —          64,566        16,809
     47,757   

*CONFIDENTIAL

    370,654        187,275        183,379        197,117        209,632       
2,466,981        1,019,726      1,447,254   

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

TOTAL

    385,258        187,275        197,982        197,117        209,632       
2,588,363        1,037,202      1,551,161   

Sub Corporations Grouping

               

*CONFIDENTIAL

    3,046,807        2,819,693        227,114        2,356,696        2,548,778
       38,416,419        32,135,381      6,281,038   

*CONFIDENTIAL

    22,692        —          22,692        —          —          387,942       
52,071      335,871   

*CONFIDENTIAL

    2,342,112        3,114,323        (772,211 )      2,306,831        1,930,909
       35,184,167        31,251,265      3,932,902   

*CONFIDENTIAL

    224,781        602,235        (377,454 )      675,240        632,606       
8,919,338        12,069,114      (3,149,776 ) 

*CONFIDENTIAL

    1,107,288        1,132,522        (25,235 )      836,116        841,845     
  15,192,934        15,729,229      (536,295 ) 

*CONFIDENTIAL

    734,689        585,389        149,300        489,239        558,319       
9,135,418        7,721,504      1,413,914   

*CONFIDENTIAL

    1,065,254        2,066,621        (1,001,367 )      1,915,213       
1,371,361        24,749,509        33,715,932      (8,966,424 ) 

*CONFIDENTIAL

    197,306        270,740        (73,434 )      194,381        279,637       
3,409,196        5,594,377      (2,185,181 ) 

*CONFIDENTIAL

    470,905        546,596        (75,691 )      497,641        461,614       
3,805,973        —        3,805,973   

TOTAL

    9,211,833        11,138,119        (1,926,286 )      9,271,357       
8,625,069        139,200,895        138,268,873      932,022   

Joint Venture Grouping

    301,784        4,700,000        (4,398,216 )      —          —         
10,510,760        14,949,259      (4,438,499 )          —               

Corporate Income Grouping

        —               

*CONFIDENTIAL

    (37,038 )      —          (37,038 )      —          —          (42,774 )   
  9,228      (52,002 ) 

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    —          —          —          —          —          —          —       
—     

*CONFIDENTIAL

    (1,234,229 )      (2,713,137 )      1,478,908        (2,371,835 )     
(2,214,688 )      (14,212,551 )      (24,067,971 )    9,855,420   

TOTAL

    (1,271,267 )      (2,713,137 )      1,441,870        (2,371,835 )     
(2,214,688 )      (14,255,324 )      (24,058,742 )    9,803,418   

*CONFIDENTIAL

    4,120,061        3,348,924        771,137        2,784,790        2,334,092
       60,460,050        71,010,350      (10,550,301 )                         
                                     

Total Fee Income

    18,705,618        21,411,692        (2,706,074 )      13,511,770       
12,099,052        273,215,480        272,007,841      1,207,639                 
                                               

 

Fee Income - Summary (ex HELOC Revenue)

 



  



    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL   

*CONFIDENTIAL

    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL   

*CONFIDENTIAL

    *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL
       *CONFIDENTIAL        *CONFIDENTIAL        *CONFIDENTIAL     
*CONFIDENTIAL                                                                 

*CONFIDENTIAL

  $ *CONFIDENTIAL      $ *CONFIDENTIAL      $ *CONFIDENTIAL      $ *CONFIDENTIAL
     $ *CONFIDENTIAL      $ *CONFIDENTIAL      $ *CONFIDENTIAL     
*CONFIDENTIAL                                                                 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

131



--------------------------------------------------------------------------------

Confidential Treatment

 

PRICING MARGIN SUMMARY BASED ON LOANS CLOSED

DECEMBER 2004

 

Loan Amount    Margin    Servicing         Loan Amount    Margin    Servicing   
     Loan Amount    Margin    Servicing   316,343,386    *CONFIDENTIAL   
*CONFIDENTIAL         280,001,045    *CONFIDENTIAL    *CONFIDENTIAL        
298,527,686    *CONFIDENTIAL    *CONFIDENTIAL $ 7,464,210    *CONFIDENTIAL   
*CONFIDENTIAL       $ 5,246,537    *CONFIDENTIAL    *CONFIDENTIAL       $
6,669,098    *CONFIDENTIAL    *CONFIDENTIAL Loan Amount    Margin    Servicing
        Loan Amount    Margin    Servicing         Loan Amount    Margin   
Servicing   245,176,821    *CONFIDENTIAL    *CONFIDENTIAL         180,754,664   
*CONFIDENTIAL    *CONFIDENTIAL         5,372,993    *CONFIDENTIAL   
*CONFIDENTIAL $ 5,670,083    *CONFIDENTIAL    *CONFIDENTIAL       $ 2,700,212   
*CONFIDENTIAL    *CONFIDENTIAL       $ 68,898    *CONFIDENTIAL    *CONFIDENTIAL
Loan Amount    Margin    Servicing         Loan Amount    Margin    Servicing   
     Loan Amount    Margin    Servicing   21,947,000    *CONFIDENTIAL   
*CONFIDENTIAL         252,041,593    *CONFIDENTIAL    *CONFIDENTIAL        
92,977,517    *CONFIDENTIAL    *CONFIDENTIAL $ 498,077    *CONFIDENTIAL   
*CONFIDENTIAL       $ 4,748,424    *CONFIDENTIAL    *CONFIDENTIAL       $
1,739,987    *CONFIDENTIAL    *CONFIDENTIAL                                     
   Total    Wtd Avg    Wtd Avg

Loan Amount

   Margin    Servicing                             Loan Amount    Margin   
Servicing   499,414,161    *CONFIDENTIAL    *CONFIDENTIAL                    
2,192,556,865    *CONFIDENTIAL    *CONFIDENTIAL $ 11,929,826    *CONFIDENTIAL   
*CONFIDENTIAL                   $ 46,735,353    *CONFIDENTIAL    *CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

133



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS

December 2004

Donna Van Osten Monthly Highlights:

 

1) Leads came in at 86% and volume to LPC was 88% of forecast. Volume to LPC
improved to 15 per person in December 2004 vs. 13 prior year. *CONFIDENTIAL
remained stable at 68. Answer rates and average speed of answer continue to be
*CONFIDENTIAL answer rate with an asa of *CONFIDENTIAL Seconds. IAB was phased
out in December and Satellite (new quality pgm) was rolled out as a test month.
Results are not apples to apples to IAB platform. Quality program was changed in
coordination with the rollout of the new sales consultant compensation plan,
which is heavily weighted on *CONFIDENTIAL – as opposed to 2004 plan which was
based solely on *CONFIDENTIAL. Net results of the new comp plan will be improved
*CONFIDENTIAL

 

2) Pipeline through December averaged 41 per processor. *CONFIDENTIAL service
levels continue-*CONFIDENTIAL Agent IWR and *CONFIDENTIAL % Customer IWR. Answer
rates were *CONFIDENTIAL and achieved *CONFIDENTIAL % of closing target.

 

3) Positive variance in Bank Charges due to a reduction of the credit card fee
accrual. Negative variance in Charges and Fees attributed to higher processing
of lender credits.

 

 

*The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

134



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS

Donna Van Osten

 

     Actuals    12&0 Forecast    December    Month Volume Actuals   
Month Productivity
Variance        October    November    December    January ‘05    February ‘05
   Forecast    Budget    Forecast    Budget    Forecast     Budget   DRIVERS   
                            

*CONFIDENTIAL

   24,060    20,592    16,235    25,850    29,196    18,632    19,099    18,235
   16,235    —        —     

*CONFIDENTIAL

   6,158    5,203    4,027    4,369    7,192    4,564    5,329    4,027    4,027
   —        —     

*CONFIDENTIAL

   3,903    3,975    3,697    3,175    2,372    3,665    4,920    3,697    3,697
   —        —     

*CONFIDENTIAL

   6,650    5,604    4,508    4,784    7,891    4,834    8,853    4,308    4,308
   —        —     

*CONFIDENTIAL

   4,179    4,258    3,978    3,356    2,567    3,942    8,262    3,978    3,978
   —        —     

*CONFIDENTIAL

   265    248    239    245    311    257    354    249    305    (10 )    (66
) 

*CONFIDENTIAL

   210    197    194    173    189    201    243    201    198    (7 )    (4 ) 

*CONFIDENTIAL

   91    83    68    106    94    72    54    55    53    3      15   

*CONFIDENTIAL

   23    21    17    18    23    18    15    18    13    1      4   

*CONFIDENTIAL

   32    28    22    28    42    24    28    21    22    1      0   

*CONFIDENTIAL

   20    22    21    19    14    20    26    20    20    1      0   

BRANDS

Donna Van Osten

 

     Actuals    12&0 Forecast    December    Month Volume Actuals   
Month Productivity
Variance        October    November    December    January ‘05    February ‘05
   Forecast    Budget    Forecast    Budget    Forecast     Budget  

SUMMARY HEADCOUNT

                               

BRANDs

                                *CONFIDENTIAL    3    3    3    3    3    3    3
   3    3    —        —     

*CONFIDENTIAL

   43    38    38    28    35    29    43    28    37    10      1   

*CONFIDENTIAL

   —      —      —      245    311    257    354    249    305    (249 )    (305
) 

*CONFIDENTIAL

   139    122    111    —      —      —      —      —      —      111      111
  

*CONFIDENTIAL

   126    126    128    —      —      —      —      —      —      128      128
  

*CONFIDENTIAL

   —      —      —      —      —      —      —      —      —      —        —  
  

*CONFIDENTIAL

   78    76    72    63    63    72    65    72    57    —        15   

*CONFIDENTIAL

   2    1    1    —      —      —      —      —      —      1      1   

*CONFIDENTIAL

   10    10    10    10    10    10    10    10    10    —        —     

*CONFIDENTIAL

   401    376    363    349    421    371    474    352    412    1      (49 ) 

*CONFIDENTIAL

   —      —      —      —      —      —      —      —      —      —        —  
  

*CONFIDENTIAL

   210    197    194    173    189    201    243    201    198    (7 )    (4 ) 

*CONFIDENTIAL

   7    8    7    4    4    4    4    4    4    3      3   

*CONFIDENTIAL

   2    2    2    1    1    1    2    1    2    1      —     

*CONFIDENTIAL

   29    27    25    22    22    20    28    20    23    6      3   

*CONFIDENTIAL

   20    32    30    30    30    37    42    38    35    (8 )    (5 ) 

*CONFIDENTIAL

   14    12    12    11    11    10    12    10    10    2      2   

*CONFIDENTIAL

   282    279    271    241    258    273    331    273    272    (2 )    (1 ) 

BRANDs Headcount

   683    655    634    590    679    644    806    635    684    (1 )    (50 ) 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

135



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS

Donna Van Osten

 

    Actuals     12&0 Forecast   December   Month Volume Actuals  
Month Productivity
Variance    

Explanation of Budget
Productivity Variances

    October   November     December     January ‘05   February ‘05   Forecast  
Budget   Forecast   Budget   Forecast     Budget    

Indirect Costs

                       

*CONFIDENTIAL

  1,922,203   1,908,082      1,972,049      1,600,365   1,709,047   1,891,410  
2,271,182   1,570,997   1,934,869   101,051      37,179     

*CONFIDENTIAL

  41,258   31,117      60,086      54,904   63,239   31,729   —     30,587   —  
  29,199      50,088     

*CONFIDENTIAL

*CONFIDENTIAL

  828   —        (563 )    —     —     —     —     —     —     (563 )    (563 ) 
 

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  13,419   10,241      7,077      38,706   2,987   4,640   5,744   4,574   4,863
  2,503      2,214     

*CONFIDENTIAL

  1,891,669   1,333,201      1,153,472      988,513   1,008,882   1,053,118  
1,297,458   1,027,758   1,101,402   125,714      52,070     

*CONFIDENTIAL

*CONFIDENTIAL

  430,915   454,792      334,797      357,650   373,267   335,205   391,278  
330,078   333,091   4,719      1,706     

*CONFIDENTIAL

  269,674   202,437      184,992      305,309   307,969   270,099   321,176  
255,904   273,264   (80,911 )    88,272     

*CONFIDENTIAL

                                                     

*CONFIDENTIAL

  4,569,966   3,939,843      3,711,910      3,345,447   3,465,392   3,586,200  
4,286,839   3,530,198   3,647,489   181,712      64,420     

*CONFIDENTIAL

                                                     

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  2,961   6,880      5,858      30,319   19,412   30,500   30,500   30,500  
30,500   (24,642 )    (24,642 )   

*CONFIDENTIAL

*CONFIDENTIAL

  3,124   9,442      4,457      5,733   3,733   7,833   6,733   7,833   6,733  
(3,377 )    (2,277 )   

*CONFIDENTIAL

  108,881   (22,535 )    40,260      8,000   29,000   24,553   31,405   24,553  
24,957   15,707      15,303     

*CONFIDENTIAL

*CONFIDENTIAL

  5,923   11,719      4,285      8,530   9,755   8,875   12,875   8,700   11,200
  (4,415 )    (6,915 )   

*CONFIDENTIAL

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     272      6,415      1,200   1,200   1,200   —     1,200   —     5,215   
  6,415     

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     42      83      1,000   1,000   —     —     —     —     83      83     

*CONFIDENTIAL

  363,929   147,377      158,022      190,805   197,982   176,307   168,644  
186,806   167,682   (10,783 )    (11,660 )   

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  27,367   27,367      27,357      24,613   24,729   24,159   29,596   24,113  
25,113   3,255      2,254     

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  15,801   5,648      (24,729 )    18,467   31,090   20,289   23,690   17,902  
17,902   (42,631 )    (42,631 )   

*CONFIDENTIAL

*CONFIDENTIAL

  —     1,729      282      —     —     —     —     —     —     282      282   
 

*CONFIDENTIAL

  1,356   93,453      396      2,026   2,479   8,687   18,545   8,573   15,775  
(8,177 )    (15,379 )   

*CONFIDENTIAL

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  202,275   246,742      108,271      94,069   147,790   110,139   181,083  
98,437   136,788   9,634      (28,617 )   

*CONFIDENTIAL

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  84,202   115,401      98,674      42,067   31,432   74,302   24,599   74,940  
18,485   23,734      80,189     

*CONFIDENTIAL

*CONFIDENTIAL

  8,810   5,450      2,500      7,431   5,588   7,978   3,997   8,004   3,004  
(5,504 )    (504 )   

*CONFIDENTIAL

  13,000   10,250      10,250      11,303   8,498   14,163   12,299   14,243  
9,243   (3,993 )    1,008     

*CONFIDENTIAL

  13,160   10,721      7,496      12,931   9,828   23,376   36,232   23,587  
27,317   (16,091 )    (19,821 )   

*CONFIDENTIAL

*CONFIDENTIAL

  5,082   5,598      2,795      1,984   1,483   3,000   3,000   3,000   3,000  
(205 )    (205 )   

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  1,158   2,935      2,685      —     —     —     —     —     —     2,685     
2,685     

*CONFIDENTIAL

  —     25      135      —     —     —     —     —     —     135      135     

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  —     —        —        —     —     —     —     —     —     —        —       

*CONFIDENTIAL

  1,020,662   809,706      446,410      350,000   350,000   350,000   17,562  
350,000   17,562   96,410      428,848     

*CONFIDENTIAL

*CONFIDENTIAL

  63,905   (45,409 )    (51,730 )    —     —     —     —     —     —     (91,730
)    (51,730 )   

*CONFIDENTIAL

                                                     

Total Indirect Expenses

  6,511,563   5,382,654      4,560,091      4,155,725   4,340,391   4,471,561  
4,907,800   4,392,589   4,162,751   167,502      397,340                       
                                   

*CONFIDENTIAL

  979   961      1,059      869   550   925   716   1,020   955   39      92   
 

*CONFIDENTIAL

*CONFIDENTIAL

  1,558   1,284      1,146      1,235   1,691   1,134   784   1,104   1,046   42
     100     

*CONFIDENTIAL

*CONFIDENTIAL

  587   703      652      699   439   742   625   819   847   42      15     

*CONFIDENTIAL

*CONFIDENTIAL

  1,094   925      933      994   1,350   910   685   887   917   46      18   
 

*CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

136



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS

Donna Van Osten

 

     DECEMBER YTD     Full Year       Actuals   Budget   Variance    
Budget Volume
Actuals   Budget
Productivity
Variance     2004 Forecast   2004 Budget   Variance     2003 Actuals   Variance
    Budget Volume
Actuals   Budget
Productivity
Variance  

DRIVERS

                       

*CONFIDENTIAL

  324,947   378,447   (53,500 )    324,947   —        324,947   378,447  
(53,500 )    419,820   (94,873 )    324,947   —     

*CONFIDENTIAL

  67,103   105,879   (18,774 )    87,105   —        87,105   105,879   (18,774
)    124,884   (37,779 )    87,105   —     

*CONFIDENTIAL

  52,093   64,776   (12,683 )    52,093   —        52,093   64,776   (12,683 ) 
  85,331   (33,238 )    52,093   —     

*CONFIDENTIAL

  94,108   132,405   (38,297 )    94,108   —        94,108   116,382   (22,274
)    135,714   (41,806 )    94,108   —     

*CONFIDENTIAL

  56,163   81,679   (25,516 )    56,163   —        56,163   71,102   (14,939 ) 
  92,527   (36,364 )    56,163   —     

*CONFIDENTIAL

  239   354   (115 )    305   (66 )    299   337   (38 )    249   50      296  
3   

*CONFIDENTIAL

  194   243   (49 )    198   (4 )    206   237   (30 )    314   (107 )    203  
4   

*CONFIDENTIAL

  113   89   24      89   24      91   94   (3 )    141   (50 )    91   (1 ) 

*CONFIDENTIAL

  30   25   5      24   7      24   26   (2 )    42   (18 )    24   (0 ) 

*CONFIDENTIAL

  40   45   (5 )    40   1      38   41   (3 )    38   2      39   (1 ) 

*CONFIDENTIAL

  24   28   (4 )    24   0      23   25   (2 )    25   (2 )    23   (0 ) 

BRANDS

Donna Van Osten

 

     DECEMBER YTD     Full Year Average       Actuals   Budget   Variance    
Budget Volume
Actuals   Budget
Productivity
Variance     2004 Forecast   2004 Budget   Variance     2003 Actuals   Variance
    Budget Volume
Actuals    Budget
Productivity
Variance  

SUMMARY HEADCOUNT

                        

BRANDs

                        

*CONFIDENTIAL

  3   3   —        3   —        3   3   (0 )    4   (2 )    3    (0 ) 

*CONFIDENTIAL

  38   43   (5 )    37   1      38   41   (4 )    37   1      36    1   

*CONFIDENTIAL

  —     354   (354 )    305   (305 )    299   337   (38 )    249   50      296
   3   

*CONFIDENTIAL

  111   —     111      —     111      —     —     —        —     —        —     
—     

*CONFIDENTIAL

  128   —     128      —     128      —     —     —        —     —        —     
—     

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        10   (10 )    —     
—     

*CONFIDENTIAL

  72   65   7      57   15      74   67   7      78   (4 )    62    12   

*CONFIDENTIAL

  1   —     1      —     1      17   12   6      33   (15 )    12    6   

*CONFIDENTIAL

  10   10   —        10   —        11   10   1      6   5      10    1   

*CONFIDENTIAL

  363   474   (111 )    412   (49 )    442   470   (28 )    416   25      419   
23   

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        28   (28 )    —     
—     

*CONFIDENTIAL

  194   243   (49 )    198   (4 )    206   237   (30 )    232   (26 )    203   
4   

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        54   (54 )    —     
—     

*CONFIDENTIAL

  7   4   3      4   3      9   12   (3 )    35   (26 )    11    (2 ) 

*CONFIDENTIAL

  2   2   —        2   —        2   2   —        4   (2 )    2    —     

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        2   (2 )    —     
—     

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        5   (5 )    —     
—     

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        14   (14 )    —     
—     

*CONFIDENTIAL

  26   28   (2 )    23   3      31   28   3      34   (3 )    24    6   

*CONFIDENTIAL

  —     —     —        —     —        1   —     1      36   (35 )    —      1   

*CONFIDENTIAL

  30   42   (12 )    35   (5 )    29   42   (13 )    48   (19 )    36    (7 ) 

*CONFIDENTIAL

  —     —     —        —     —        0   —     0      6   (5 )    —      0   

*CONFIDENTIAL

  12   12   —        10   2      14   12   2      13   1      11    3   

*CONFIDENTIAL

  271   331   (60 )    272   (1 )    292   333   (41 )    510   (218 )    287   
5   

BRANDs Headcount

  634   806   (172 )    684   (50 )    733   803   (70 )    926   (193 )    706
   27   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



 

137



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS

Donna Van Osten

 

    DECEMBER YTD     Full Year       Actuals     Budget     Variance     Budget
Volume
Actuals     Budget
Productivity
Variance     2004
Forecast     2004
Budget     Variance     2003
Actuals   Variance     Budget
Volume
Actuals     Budget
Productivity
Variance  

Indirect Costs

  24,824,795      25,763,920      (939,125 )    22,750,323      2,074,472     
24,824,795      25,763,920      (939,125 )    30,508,096   (5,683,300 )   
22,750,323      2,074,472   

*CONFIDENTIAL

  1,467,605      2,997,854      (1,530,249 )    1,952,185      (494,581 )   
1,467,605      2,997,854      (1,530,249 )    4,301,070   (2,833,465 )   
1,962,185      (494,581 ) 

*CONFIDENTIAL

  56,075      1,797      54,278      1,797      54,278      56,075      1,797   
  54,278      1,130,424   (1,074,349 )    1,797      54,278   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  19,635      12,019      7,615      12,019      7,615      19,635      12,019
     7,615      570,902   (551,267 )    12,019      7,615   

*CONFIDENTIAL

  174,487      144,513      29,954      136,173      38,294      174,467     
144,513      29,954      324,275   (149,807 )    136,173      38,294   

*CONFIDENTIAL

  18,771,892      18,702,633      69,260      16,242,050      2,529,843     
18,771,892      18,702,633      69,260      25,863,177   (7,091,285 )   
16,242,050      2,529,843   

*CONFIDENTIAL

  6,807,594      5,438,859      368,735      4,734,651      1,072,943     
5,807,594      5,438,859      368,735      6,746,800   (939,205 )    4,734,651
     1,072,943   

*CONFIDENTIAL

  3,797,898      4,658,768      (860,870 )    4,045,168      (247,267 )   
3,797,898      4,658,768      (860,870 )    4,964,749   (1,166,851 )   
4,045,166      (247,267 ) 

*CONFIDENTIAL

 

                                                                     

*CONFIDENTIAL

  54,919,961      57,720,364      (2,800,403 )    49,884,363      5,035,598     
54,919,961      57,720,364      (2,800,403 )    74,409,492   (19,489,530 )   
49,884,363      5,035,598                                                       
                 

*CONFIDENTIAL

  5,054      —        5,054      —        5,054      5,054      —        5,054
     4,643   411      —        5,054   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  134,211      234,777      (100,566 )    221,017      (86,806 )    134,211     
234,777      (100,586 )    180,469   (45,258 )    221,017      (86,806 ) 

*CONFIDENTIAL

  124,281      97,420      26,860      97,306      26,975      124,281     
97,420      26,860      196,971   (72,690 )    97,306      26,975   

*CONFIDENTIAL

  642,757      521,532      121,225      434,213      208,543      642,757     
521,532      121,225      821,825   (179,068 )    434,213      208,543   

*CONFIDENTIAL

  113,423      155,698      (42,276 )    139,748      (28,326 )    113,423     
155,698      (42,276 )    526,386   (412,963 )    139,748      (26,326 ) 

*CONFIDENTIAL

  3,752      —        3,752      —        3,752      3,752      —        3,752
     56,065   (52,314 )    —        3,752   

*CONFIDENTIAL

  33,227      6,102      27,126      6,102      27,126      33,227      6,102   
  27,126      28,165   5,062      6,102      27,126   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  20,789      838      19,951      838      19,951      20,789      838     
19,951      49,719   (28,931 )    838      19,951   

*CONFIDENTIAL

  2,664,213      2,907,642      (243,429 )    2,599,443      64,771     
2,664,213      2,907,642      (243,429 )    4,437,622   (1,773,409 )   
2,599,443      64,771   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  324,092      352,838      (28,746 )    312,108      11,984      324,092     
352,838      (28,746 )    349,451   (25,359 )    312,108      11,984   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  330,130      496,452      (166,321 )    413,037      (82,906 )    330,130     
496,452      (166,321 )    734,376   (404,246 )    413,037      (82,906 ) 

*CONFIDENTIAL

  51,336      45,462      5,874      45,462      5,874      51,336      45,462
     5,874      36,792   14,544      45,462      5,874   

*CONFIDENTIAL

  192,558      274,873      (142,315 )    236,741      (104,183 )    132,558   
  274,873      (142,315 )    281,069   (148,511 )    236,741      (104,183 ) 

*CONFIDENTIAL

  —        16,000      (16,000 )    16,000      (16,000 )    —        16,000   
  (16,000 )    —     —        16,000      (16,000 ) 

*CONFIDENTIAL

  2,141,818      2,998,834      (857,018 )    2,411,642      (269,826 )   
2,141,816      2,998,834      (857,018 )    3,384,957   (1,243,141 )   
2,411,642      (269,826 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  1,145,505      642,558      502,947      565,129      580,376      1,145,505
     642,558      502,947      2,935,877   (1,790,372 )    565,129      580,376
  

*CONFIDENTIAL

  125,485      82,400      43,085      71,934      53,551      125,485     
82,400      43,085      308,278   (182,793 )    71,934      53,551   

*CONFIDENTIAL

  241,983      185,730      56,253      154,023      87,961      241,983     
185,730      56,253      331,575   (89,592 )    154,023      87,961   

*CONFIDENTIAL

  196,734      432,530      (236,797 )    341,905      (146,171 )    195,734   
  432,530      (236,797 )    628,854   (433,120 )    341,905      (146,171 ) 

*CONFIDENTIAL

  51,969      41,852      10,117      41,852      10,117      51,969      41,852
     10,117      43,331   8,638      41,852      10,117   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  968      —        968      —        968      968      —        968      5,191
  (4,223 )    —        968   

*CONFIDENTIAL

  110,886      32,685      78,201      32,665      78,201      110,886     
32,685      78,201      473,639   (362,753 )    32,685      78,201   

*CONFIDENTIAL

  (3,265 )    (5,212 )    1,947      (5,212 )    1,947      (3,285 )    (5,212
)    1,947      2,703   (5,968 )    (5,212 )    1,947   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  5,870,337      1,270,561      4,299,776      1,270,561      4,299,776     
5,570,337      1,270,561      4,299,776      2,174,715   3,395,621     
1,270,561      4,299,776   

*CONFIDENTIAL

  (511,738 )    (966,561 )    454,823      (966,561 )    454,823      (511,738
)    (966,561 )    454,823      90,527   (602,265 )    (966,561 )    454,823   
                                                                     

Total Indirect Expenses

  68,569,465      67,545,375      1,024,090      58,324,334      10,245,131     
68,569,465      67,545,375      1,024,090      92,492,693   (23,923,228 )   
58,324,334      10,245,131                                                     
                   

*CONFIDENTIAL

  729      510      218      620      109      729      580      148      682  
47      620      109   

*CONFIDENTIAL

  1,221      827      394      1,038      182      1,221      950      271     
1,000   221      1,038      182   

*CONFIDENTIAL

  584      436      148      530      54      584      498      88      548   35
     530      54   

*CONFIDENTIAL

  978      707      271      888      90      978      812      166      804  
174      888      90   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

138



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Teleservices

Donna Van Osten

 

     Actuals   12&0 Forecast   December   Monthly Volume Actuals  
Monthly Productivity
Variance       October   November   December   January ‘05   February ‘05  
Forecast   Budget   Forecast   Budget   Forecast     Budget  

DRIVERS

                     

*CONFIDENTIAL

  24,060   20,592   16,235   25,860   29,196   18,632   19,099   16,235   16,235
  —        —     

*CONFIDENTIAL

  6,158   5,203   4,027   4,369   7,192   4,564   5,329   4,027   4,027   —     
  —     

*CONFIDENTIAL

  3,903   3,975   3,697   3,175   2,372   3,665   4,920   3,697   3,697   —     
  —     

*CONFIDENTIAL

  6,650   5,604   4,308   4,784   7,891   4,834   6,853   4,308   4,308   —     
  —     

*CONFIDENTIAL

  4,179   4,258   3,978   3,366   2,567   3,942   6,262   3,978   3,978   —     
  —     

*CONFIDENTIAL

  265   248   239   245   311   257   354   249   305   (10 )    (66 ) 

*CONFIDENTIAL

  91   83   68   108   94   72   54   65   53   3      15   

*CONFIDENTIAL

  23   21   17   18   23   18   15   16   13   1      4   

 

BRANDS-Teleservices

Donna Van Osten

 



  

  



     Actuals   12&0 Forecast   December   Monthly Volume Actuals  
Monthly Productivity
Variance       October   November   December   January ‘05   February ‘05  
Forecast   Budget   Forecast   Budget   Forecast     Budget  

SUMMARY HEADCOUNT

                     

BRANDs

                     

*CONFIDENTIAL

  3   3   3   3   3   3   3   3   3   —        —     

*CONFIDENTIAL

  43   38   38   28   35   29   43   28   37   10      1   

*CONFIDENTIAL

  —     —     —     245   311   257   354   249   305   (249 )    (305 ) 

*CONFIDENTIAL

  139   122   111   —     —     —     —     —     —     111      111   

*CONFIDENTIAL

  126   126   128   —     —     —     —     —     —     128      128   

*CONFIDENTIAL

  —     —     —     —     —     —     —     —     —     —        —     

*CONFIDENTIAL

  78   76   72   63   83   72   65   72   57   —        15   

*CONFIDENTIAL

  2   1   1   —     —     —     —     —     —     1      1   

*CONFIDENTIAL

  10   10   10   10   10   10   10   10   10   —        —     

Brands Teleservices SubTotal

  401   376   363   349   421   371   474   362   412   1      (49 ) 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

138



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Teleservices

Donna Van Osten

 

      Actuals     12&0 Forecast    December    Monthly Volume Actuals    Monthly
Productivity
Variance        October     November     December     January ‘05   
February ‘05    Forecast    Budget    Forecast    Budget    Forecast     Budget
 

Indirect Costs

                            

*CONFIDENTIAL

   1,021,103      1,013,388      1,026,156      870,314    972,450    1,010,486
   1,229,319    989,452    1,078,436    36,703      (52,284 ) 

*CONFIDENTIAL

   38,800      30,174      58,515      50,840    49,331    31,477    —     
30,635    —      27,880      58,615   

*CONFIDENTIAL

   828      —        (563 )    —      —      —      —      —      —      (563 ) 
  (563 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   13,419      1,714      1,557      36,941    1,100    2,639    3,383    2,571
   2,935    (1,014 )    (1,378 ) 

*CONFIDENTIAL

   1,678,974      1,116,588      932,295      771,238    838,883    767,643   
952,416    742,869    819,858    189,426      112,437   

*CONFIDENTIAL

   264,757      292,139      204,590      216,011    236,211    209,117   
239,991    203,986    208,812    604      (4,223 ) 

*CONFIDENTIAL

   188,441      121,536      101,146      198,212    210,608    165,100   
196,356    160,902    170,846    (59,756 )    (69,701 )                        
                                     

*CONFIDENTIAL

   3,206,321      2,575,538      2,232,695      2,143,556    2,308,583   
2,186,463    2,621,465    2,130,414    2,280,888    193,281      42,607        
                                                       

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   2,961      1,500      6,142      30,319    19,412    18,000    18,000   
18,000    18,000    (12,858 )    (12,858 ) 

*CONFIDENTIAL

   2,453      7,898      4,457      3,733    3,733    4,833    3,733    4,833   
3,733    (377 )    723   

*CONFIDENTIAL

   16,602      —        32,783      4,000    4,000    18,000    9,083    18,000
   8,151    14,783      24,632   

*CONFIDENTIAL

   3,591      2,807      2,420      5,900    7,125    6,575    8,075    6,400   
7,200    (3,980 )    (4,780 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        6,081      —      —      —      —      —      —      6,081
     6,081   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        42      83      1,000    1,000    —      —      —      —      83   
  83   

*CONFIDENTIAL

   205,291      79,760      80,800      93,096    105,104    75,460    77,351   
65,752    65,305    15,048      15,496   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   15,576      15,576      15,676      14,794    14,249    13,967    17,565   
13,908    15,250    1,667      326   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   15,801      5,646      (24,729 )    18,467    31,090    20,289    23,690   
17,902    17,902    (42,631 )    (42,631 ) 

*CONFIDENTIAL

   —        1,729      282      —      —      —      —      —      —      282   
  282   

*CONFIDENTIAL

   954      45,845      195      2,013    2,466    3,685    12,642    3,565   
10,956    (3,371 )    (10,762 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   182,262      205,709      92,094      88,174    143,295    92,346    139,962
   81,822    105,769    10,272      (13,675 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   88,815      107,841      84,006      42,067    31,432    73,302    24,599   
73,940    18,485    10,066      65,521   

*CONFIDENTIAL

   6,750      3,250      1,000      5,159    3,855    2,978    3,997    3,004   
3,004    (2,004 )    (2,004 ) 

*CONFIDENTIAL

   11,000      8,000      6,750      7,937    5,931    9,163    12,299    9,243
   9,243    (2,493 )    (2,493 ) 

*CONFIDENTIAL

   2,169      1,016      (2,409 )    2,159    1,613    3,665    4,920    3,697
   3,697    (6,106 )    (6,106 ) 

*CONFIDENTIAL

   2,786      4,148      1,995      1,984    1,483    3,000    3,000    3,000   
3,000    (1,005 )    (1,005 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   (3,489 )    (3,123 )    2,745      —      —      —      —      —      —     
(2,745 )    (2,745 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   24,797      (36,715 )    (6,393 )    —      —      —      —      —      —  
   (6,393 )    (6,393 )                                                        
     

Total Indirect Expenses

   3,784,640      3,026,465      2,621,084      2,464,360    2,684,370   
2,531,726    2,980,382    2,453,480    2,570,583    167,604      50,500        
                                                       

*CONFIDENTIAL

   589      540      608      515    340    524    435    570    597    39     
12   

*CONFIDENTIAL

   906      711      659      732    1,046    642    476    617    646    42   
  13   

*CONFIDENTIAL

   482      460      539      448    293    452    383    495    529    45     
10   

*CONFIDENTIAL

   767      605      584      637    899    555    419    536    573    49     
11   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

139



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Teleservices

Donna Van Osten

 

    DECEMBER YTD     Full Year       Actuals   Budget   Variance    
Budget Volume
Actuals   Budget
Productivity
Variance     2004 Forecast   2004 Budget   Variance     2003 Actuals   Variance
    Budget Volume
Actuals   Budget
Productivity
Variance  

DRIVERS

                       

*CONFIDENTIAL

  324,947   378,447   (53,500 )    324,947   —        324,947   378,447  
(53,500 )    419,820   (94,873 )    324,947   —     

*CONFIDENTIAL

  87,105   105,879   (18,774 )    87,105   —        87,105   105,879   (18,774
)    124,884   (37,779 )    87,105   —     

*CONFIDENTIAL

  52,093   64,776   (12,683 )    52,093   —        52,093   64,776   (12,683 ) 
  85,331   (33,238 )    52,093   —     

*CONFIDENTIAL

  94,108   132,405   (38,297 )    94,108   —        94,108   116,382   (22,274
)    135,714   (41,606 )    94,108   —     

*CONFIDENTIAL

  56,163   81,679   (25,516 )    56,163   —        56,163   71,102   (14,939 ) 
  92,527   (36,364 )    56,163   —     

*CONFIDENTIAL

  239   354   (115 )    305   (66 )    299   337   (38 )    249   50      296  
3   

*CONFIDENTIAL

  113   89   24      89   24      91   94   (3 )    141   (50 )    91   (1 ) 

*CONFIDENTIAL

  30   25   5      24   7      24   26   (2 )    42   (18 )    24   (0 ) 

BRANDS-Teleservices

Donna Van Osten

 

  

  



     DECEMBER YTD     Full Year Average       Actuals   Budget   Variance    
Budget Volume
Actuals   Budget
Productivity
Variance     2004 Forecast   2004 Budget   Variance     2003 Actuals   Variance
    Budget Volume
Actuals   Budget
Productivity
Variance  

SUMMARY HEADCOUNT

                       

BRANDs

                       

*CONFIDENTIAL

  3   3   —        3   —        3   3   (0 )    4   (2 )    3   (0 ) 

*CONFIDENTIAL

  38   43   (5 )    37   1      38   41   (4 )    37   1      36   1   

*CONFIDENTIAL

  —     354   (354 )    305   (305 )    299   337   (38 )    249   50      296  
3   

*CONFIDENTIAL

  111   —     111      —     111      —     —     —        —     —        —    
—     

*CONFIDENTIAL

  128   —     128      —     128      —     —     —        —     —        —    
—     

*CONFIDENTIAL

  —     —     —        —     —        —     —     —        10   (10 )    —    
—     

*CONFIDENTIAL

  72   65   7      57   15      74   67   7      78   (4 )    62   12   

*CONFIDENTIAL

  1   —     1      —     1      17   12   6      33   (15 )    12   6   

*CONFIDENTIAL

  10   10   —        10   —        11   10   1      6   5      10   1   

Brands Teleservices SubTotal

  363   474   (111 )    412   (49 )    442   470   (28 )    416   25      419  
23   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

140



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Teleservices

Donna Van Osten

 

    DECEMBER YTD     Full Year       Actuals     Budget     Variance    
Budget Volume
Actuals     Budget
Productivity
Variance     2004 Forecast     2004 Budget     Variance     2003 Actuals  
Variance     Budget Volume
Actuals     Budget
Productivity
Variance  

Indirect Costs

                       

*CONFIDENTIAL

  13,458,265      14,042,751      (584,485 )    12,639,594      818,671     
13,458,265      14,042,751      (584,485 )    14,038,095   (579,829 )   
12,639,594      818,671   

*CONFIDENTIAL

  873,533      1,744,520      (870,987 )    1,167,454      (293,920 )    873,533
     1,744,520      (870,987 )    2,247,073   (1,373,540 )    1,167,454     
(293,920 ) 

*CONFIDENTIAL

  41,859      561      41,298      561      41,298      41,859      561     
41,298      13,203   28,655      561      41,298   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —       
368,431   (368,431 )    —        —     

*CONFIDENTIAL

  133,343      118,193      15,150      113,800      19,543      133,343     
118,193      15,150      175,794   (42,450 )    113,800      19,543   

*CONFIDENTIAL

  15,436,422      14,885,047      551,375      13,053,806      2,382,616     
15,436,422      14,885,047      551,375      19,187,508   (3,751,086 )   
13,053,806      2,382,616   

*CONFIDENTIAL

  3,740,583      3,523,915      216,668      3,112,481      628,102     
3,740,583      3,523,915      216,668      3,737,109   3,474      3,112,481     
628,102   

*CONFIDENTIAL

  2,436,474      3,024,895      (588,422 )    2,661,724      (225,251 )   
2,436,474      3,024,895      (588,422 )    2,728,963   (292,489 )    2,661,724
     (225,251 )                                                                 
     

*CONFIDENTIAL

  36,120,480      37,339,882      (1,219,402 )    32,749,420      3,371,060     
36,120,480      37,339,882      (1,219,402 )    42,496,175   (6,375,696 )   
32,749,420      3,371,060                                                       
                 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        4,643
  (4,643 )    —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  120,359      190,653      (70,294 )    176,892      (56,533 )    120,359     
190,653      (70,294 )    157,467   (37,108 )    176,892      (56,533 ) 

*CONFIDENTIAL

  99,459      57,345      42,114      57,345      42,114      99,459      57,345
     42,114      142,900   (43,441 )    57,345      42,114   

*CONFIDENTIAL

  145,023      169,044      (24,021 )    154,011      (8,988 )    145,023     
169,044      (24,021 )    173,225   (28,202 )    154,011      (8,988 ) 

*CONFIDENTIAL

  74,126      101,349      (27,223 )    92,599      (18,473 )    74,126     
101,349      (27,223 )    183,513   (109,386 )    92,599      (18,473 ) 

*CONFIDENTIAL

  3,752      —        3,752      —        3,752      3,752      —        3,752
     6,232   (2,480 )    —        3,752   

*CONFIDENTIAL

  13,334      72      13,262      72      13,262      13,334      72      13,262
     1,114   12,221      72      13,262   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  11,087      355      10,732      355      10,732      11,087      355     
10,732      38,957   (27,870 )    355      10,732   

*CONFIDENTIAL

  1,498,811      1,530,812      (32,001 )    1,311,850      186,961     
1,498,811      1,530,812      (32,001 )    2,257,397   (758,586 )    1,311,850
     186,961   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  192,208      210,350      (18,143 )    189,536      2,672      192,208     
210,350      (18,143 )    168,699   23,508      189,536      2,672   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  330,130      496,452      (166,321 )    413,037      (82,906 )    330,130     
496,452      (166,321 )    734,376   (404,246 )    413,037      (82,906 ) 

*CONFIDENTIAL

  42,049      39,116      2,933      39,116      2,933      42,049      39,116
     2,933      35,711   6,338      39,116      2,933   

*CONFIDENTIAL

  62,116      185,562      (123,446 )    162,104      (99,988 )    62,116     
185,562      (123,446 )    216,989   (154,873 )    162,104      (99,988 ) 

*CONFIDENTIAL

  —        16,000      (16,000 )    16,000      (16,000 )    —        16,000   
  (16,000 )    —     —        16,000      (16,000 ) 

*CONFIDENTIAL

  1,854,148      2,469,700      (615,552 )    1,983,615      (129,466 )   
1,854,148      2,469,700      (615,552 )    2,867,530   (1,013,381 )   
1,983,615      (129,466 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  1,032,953      609,181      423,774      531,752      501,203      1,032,955
     609,181      423,774      2,637,435   (1,604,480 )    531,752      501,203
  

*CONFIDENTIAL

  91,925      71,800      20,125      61,334      30,591      91,925      71,800
     20,125      269,025   (177,100 )    61,334      30,591   

*CONFIDENTIAL

  186,825      176,980      9,845      145,273      41,553      186,825     
176,980      9,845      270,650   (83,825 )    145,273      41,553   

*CONFIDENTIAL

  27,912      63,416      (35,504 )    50,733      (22,821 )    27,912     
63,416      (35,504 )    134,722   (106,810 )    50,733      (22,821 ) 

*CONFIDENTIAL

  31,883      38,074      (6,191 )    38,074      (6,191 )    31,883      38,074
     (6,191 )    35,915   (4,031 )    38,074      (6,191 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        5,191
  (5,191 )    —        —     

*CONFIDENTIAL

  23,334      12,238      11,095      12,238      11,095      23,334      12,238
     11,095      168,448   (145,115 )    12,238      11,095   

*CONFIDENTIAL

  848      (78 )    926      (78 )    926      848      (78 )    926      5,535
  (4,688 )    (78 )    926   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —    
—        —        —     

*CONFIDENTIAL

  (396,458 )    (973,709 )    577,251      (973,709 )    577,251      (396,458
)    (973,709 )    577,251      609,961   (1,006,420 )    (973,709 )    577,251
                                                                        

Total Indirect Expenses

  41,566,306      42,804,595      (1,238,290 )    37,211,568      4,354,737     
41,566,306      42,804,595      (1,238,290 )    53,621,810   (12,055,504 )   
37,211,568      4,354,737                                                       
                 

*CONFIDENTIAL

  442      323      118      395      46      442      368      74      395   47
     395      48   

*CONFIDENTIAL

  740      524      216      663      78      740      602      138      580  
161      663      78   

*CONFIDENTIAL

  384      282      102      348      36      384      321      63      313   71
     348      36   

*CONFIDENTIAL

  643      457      186      583      60      643      525      118      459  
184      583      60   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

141



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Production

Donna Van Osten

 

     Actuals   12&0 Forecast   December   Monthly Volume Actuals  
Monthly Productivity
Variance       October   November   December   January ‘05   February ‘05  
Forecast   Budget   Forecast   Budget   Forecast     Budget  

DRIVERS

                     

*CONFIDENTIAL

  24,060   20,592   18,235   25,860   29,196   18,632   19,099   16,235   16,235
  —        —     

*CONFIDENTIAL

  6,158   5,203   4,027   4,369   7,192   4,564   5,329   4,027   4,027   —     
  —     

*CONFIDENTIAL

  3,903   3,975   3,697   3,175   2,372   3,665   4,920   3,697   3,697   —     
  —     

*CONFIDENTIAL

  6,650   5,604   4,308   4,784   7,891   4,834   6,853   4,308   4,308   —     
  —     

*CONFIDENTIAL

  4,179   4,258   3,978   3,366   2,567   3,942   6,262   3,978   3,978   —     
  —     

*CONFIDENTIAL

  210   197   194   173   189   201   243   201   198   (7 )    (4 ) 

*CONFIDENTIAL

  32   28   22   28   42   24   28   21   22   1      0   

*CONFIDENTIAL

  20   22   21   19   14   20   26   20   20   1      0   

BRANDS-Production

Donna Van Osten

 

  

  



     Actuals   12&0 Forecast   December   Monthly Volume Actuals  
Monthly Productivity
Variance       October   November   December   January ‘05   February ‘05  
Forecast   Budget   Forecast   Budget   Forecast     Budget  

SUMMARY HEADCOUNT

                     

BRANDs

                     

*CONFIDENTIAL

  —     —     —     —     —     —     —     —     —     —        —     

*CONFIDENTIAL

  210   197   194   173   189   201   243   201   198   (7 )    (4 ) 

*CONFIDENTIAL

  7   9   7   4   4   4   4   4   4   3      3   

*CONFIDENTIAL

  2   2   2   1   1   1   2   1   2   1      —     

*CONFIDENTIAL

  29   27   25   22   22   20   28   20   23   6      3   

*CONFIDENTIAL

  —     —     —     —     —     —     —     —     —     —        —     

*CONFIDENTIAL

  20   32   30   30   30   37   42   38   35   (8 )    (5 ) 

*CONFIDENTIAL

  14   12   12   11   11   10   12   10   10   2      2   

Brands Production SubTotal

  282   279   271   241   258   273   331   273   272   (2 )    (1 ) 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

142



--------------------------------------------------------------------------------

BRANDS-Production

Donna Van Osten

 

      Actuals     12&0 Forecast    December    Month Volume Actuals    Month
Productivity
Variance        October     November     December     January ‘05   
February ‘05    Forecast    Budget    Forecast    Budget    Forecast     Budget
 

Indirect Costs

                            

*CONFIDENTIAL

   901,100      894,694      945,893      730,052    736,598    880,923   
1,041,863    881,545    856,433    64,348      89,480   

*CONFIDENTIAL

   2,458      943      1,571      4,063    13,908    252    —      252    —     
1,319      1,571   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        8,500      5,520      1,765    1,887    2,001    2,361    2,003   
1,928    3,517      3,592   

*CONFIDENTIAL

   212,695      216,614      221,177      217,276    169,999    285,474   
345,042    284,889    281,544    (63,713 )    (60,367 ) 

*CONFIDENTIAL

   166,158      162,553      130,207      141,638    137,056    126,088   
151,287    126,092    124,279    4,115      5,928   

*CONFIDENTIAL

   81,233      80,902      83,847      107,097    97,361    104,995    124,821
   105,002    102,418    (21,155 )    (18,571 ) 

*CONFIDENTIAL

   1,363,645      1,364,305      1,388,214      1,201,891    1,156,809   
1,399,737    1,665,374    1,399,784    1,366,601    (11,569 )    21,613   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        5,380      716      —      —      12,500    12,500    12,500   
12,500    (11,784 )    (11,784 ) 

*CONFIDENTIAL

   671      1,545      —        2,000    —      3,000    3,000    3,000    3,000
   (3,000 )    (3,000 ) 

*CONFIDENTIAL

   92,279      (22,535 )    7,477      4,000    25,000    6,553    22,322   
6,553    16,806    924      (9,329 ) 

*CONFIDENTIAL

   2,333      8,912      1,866      2,630    2,630    2,300    4,800    2,300   
4,000    (435 )    (2,135 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        272      334      1,200    1,200    1,200    —      1,200    —     
(866 )    334   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   158,637      67,617      76,222      97,509    92,878    100,847    111,294
   101,054    102,378    (25,832 )    (27,155 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   11,791      11,791      11,791      9,819    10,480    10,192    12,030   
10,204    9,863    1,587      1,929   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —         —        —  
  

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   402      47,608      202      13    13    5,002    5,903    5,008    4,819   
(4,807 )    (4,617 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   20,013      41,034      16,177      5,894    4,495    17,793    41,121   
16,616    31,019    (439 )    (14,842 ) 

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   (4,612 )    7,561      14,667      —      —      1,000    —      1,000    —  
   13,667      14,661   

*CONFIDENTIAL

   2,060      2,200      1,500      2,272    1,733    5,000    —      5,000   
—      (3,500 )    1,500   

*CONFIDENTIAL

   2,000      2,250      3,800      3,366    2,567    5,000    —      5,000   
—      (1,500 )    3,500   

*CONFIDENTIAL

   10,991      9,705      9,904      10,772    8,215    19,711    31,312   
19,890    23,620    (9,986 )    (13,716 ) 

*CONFIDENTIAL

   2,296      1,450      800      —      —      —      —      —      —      800
     800   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   4,647      6,508      5,430      —      —      —      —      —      —     
5,430      5,430   

*CONFIDENTIAL

   —        25      135      —      —      —      —      —      —      135     
135   

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   —        —        —        —      —      —      —      —      —      —       
—     

*CONFIDENTIAL

   1,020,662      809,708      446,410      350,000    350,000    350,000   
17,562    350,000    17,562    96,410      428,848   

*CONFIDENTIAL

   39,108      (8,694 )    (45,337 )    —      —      —      —      —      —  
   (45,337 )    (45,337 ) 

Total Indirect Expenses

   2,726,923      2,356,189      1,939,008      1,691,366    1,656,021   
1,939,835    1,927,218    1,939,109    1,592,168    (102 )    346,840   

*CONFIDENTIAL

   410      420      450      354    210    401    281    450    370    (0 )   
81   

*CONFIDENTIAL

   653      553      487      502    645    492    306    487    400    (0 )   
87   

*CONFIDENTIAL

   205      240      322      251    147    290    243    325    317    (3 )   
5       326      320      349      357    451    355    266    352    344    (3
)    5   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

143



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Production

Donna Van Osten

 

           DECEMBER YTD     Full Year        Actuals    Budget    Variance    
Budget Volume
Actual*    Budget
Productivity
Variance     2004 Forecast    2004 Budget    Variance     2003 Actuals   
Variance     Budget Volume
Actuals    Budget
Productivity
Variance I  

DRIVERS

                               

*CONFIDENTIAL

   324,947    378,447    (53,500 )    324,947    —        324,947    378,447   
(53,500 )    419,820    (94,873 )    324,947    —     

*CONFIDENTIAL

   87,105    105,879    (18,774 )    87,105    —        87,105    105,879   
(18,774 )    124,884    (37,779 )    87,105    —     

*CONFIDENTIAL

   52,093    64,776    (12,683 )    52,033    —        52,093    84,7 76   
(12,683 )    85,331    (33,230 )       —     

*CONFIDENTIAL

   94,108    132,405    (38,297 )    94,108    —        94,108    116,382   
(22,274 )    135,714    (41,606 )    94,108    —     

*CONFIDENTIAL

   96,163    81,679    (25,516 )    56,163    —        56,163    71,102   
(14,939 )    92,527    (36,364 )    56,163    —     

*CONFIDENTIAL

   194    243    (49 )    198    (4 )    206    237    (30 )    314    (107 )   
203    4   

*CONFIDENTIAL

   40    45    (5 )    40    1      38    41    (3 )    36    2      39    (1 ) 

*CONFIDENTIAL

   24    28    (4 )    24    0      23    25    (2 )    25    (2 )    23    (0
) 

BRANDS-Production

Danna Van Oaten

 

  

  



      DECEMBER YTD     Full Year Average        Actuals    Budget    Variance  
  Budget Volume
Actuals    Budget
Productivity
Variance     2004 Forecast    2004 Budget    Variance     2003 Actuals   
Variance     Budget Volume
Actuals    Budget
Productivity
Variance  

SUMMARY HEADCOUNT

                               

BRANDS

                               

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        28    (28 )   
—      —     

*CONFIDENTIAL

   —      243    (49 )    198    (4 )    206    237    (30 )    232    (26 )   
203    4   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        54    (54 )   
—      —     

*CONFIDENTIAL

   7    4    3      4    3      9    12    (3 )    35    (26 )    11    (2 ) 

*CONFIDENTIAL

   2    2    —        2    —        2    2    —        4    (2 )    2    —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        2    (2 )   
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        5    (5 )   
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        14    (14 )   
—      —     

*CONFIDENTIAL

   26    28    (2 )    23    3      31    28    3      34    (3 )    24    6   

*CONFIDENTIAL

   —      —      —        —      —        1    —      1      36    (35 )    —  
   1   

*CONFIDENTIAL

   30    42    (12 )    35    (5 )    29    42    (13 )     48    (19 )    36   
(7 ) 

*CONFIDENTIAL

   —      —      —        —      —        0    —      0      6    (5 )    —     
0   

*CONFIDENTIAL

   12    12    —        10    2      14    12    2      13    1      11    3   

Brands Production Sub Total

   271    331    (60 )    272    (1 )    292    333    (41 )    510    (218 )   
287    5   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

144



--------------------------------------------------------------------------------

Confidential Treatment

 

BRANDS-Production

Donna Van Osten

 

    DECEMBER YTD     Full Year       Actuals     Budget     Variance    
Budget Volume
Actuals     Budget
Productivity
Variance     2004 Forecast     2004 Budget     Variance     2003 Actuals    
Variance     Budget Volume
Actuals     Budget
Productivity
Variance  

Indirect Costs

                       

*CONFIDENTIAL

  11,366,530      11,721,170      (354,640 )    10,110,729      1,255,801     
11,366,530      11,721,170      (354,640      16,470,001      (5,103,471 )   
10,110,729      1,255,801   

*CONFIDENTIAL

  594,071      1,253,334      (659,263 )    794,732      (200,660 )    594,071
     1,253,334      (659,263      2,053,996      (1,459,925 )    794,732     
(200,660 ) 

*CONFIDENTIAL

  14,216      1,236      12,980      1,236      12,980      14,216      1,236   
  12,980      1,117,221      (1,103,005 )    1,236      12,980   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  19,635      12,019      7,615      12,019      7,615      19,635      12,019
     7,615      202,471      (182,837 )    12,019      7,615   

*CONFIDENTIAL

  41,124      26,320      14,804      22,373      18,751      41,124      26,320
     14,804      148,481      (107,357 )    22,373      18,751   

*CONFIDENTIAL

  3,335,470      3,817,585      (482,115 )    3,188,244      147,226     
3,335,470      3,817,585      (482,115 )    6,675,669      (3,340,199 )   
3,188,244      147,226   

*CONFIDENTIAL

  2,067,011      1,914,945      152,066      1,622,170      444,841     
2,067,011      1,914,945      152,066      3,009,690      (942,679 )   
1,622,170      444,841   

*CONFIDENTIAL

  1,361,425      1,633,873      (272,448 )    1,383,441      (22,017 )   
1,361,425      1,633,873      (272,448 )    2,235,787      (874,362 )   
1,383,441      (22,017 )                                                       
                 

*CONFIDENTIAL

  18,799,482      20,380,482      (1,581,000 )    17,134,943      1,664,538     
18,799,482      20,380,482      (1,581,000 )    31,913,316      (13,113,835 )   
17,134,943      1,664,538                                                       
                   

*CONFIDENTIAL

  5,054      —        5,054      —        5,054      5,054      —        5,054
     —        5,054      —        5,054   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  13,852      44,125      (30,273 )    44,125      (30,273 )    13,852     
44,125      (30,273 )    23,002      (9,150 )    44,125      (30,273 ) 

*CONFIDENTIAL

  24,822      40,075      (15,254 )    39,961      (15,139 )    24,822     
40,075      (15,254 )    54,071      (29,250 )    39,961      (15,139 ) 

*CONFIDENTIAL

  497,734      352,488      145,246      280,203      217,532      497,734     
352,488      145,246      648,600      (150,866 )    280,203      217,532   

*CONFIDENTIAL

  39,297      54,350      (15,053 )    47,150      (7,853 )    39,297     
54,350      (15,053 )    342,873      (303,577 )    47,150      (7,853 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        49,834
     (49,834 )    —        —     

*CONFIDENTIAL

  19,893      6,030      13,863      6,030      13,863      19,893      6,030   
  13,863      27,052      (7,159 )    6,030      13,863   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  9,702      483      9,219      483      9,219      9,702      483      9,219
     10,763      (1,061 )    483      9,219   

*CONFIDENTIAL

  1,165,402      1,376,830      (211,428 )    1,287,592      (122,191 )   
1,165,402      1,376,830      (211,428 )    2,180,225      (1,014,823 )   
1,287,592      (122,191 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  131,884      142,488      (10,603 )    122,572      9,313      131,884     
142,488      (10,603 )    180,752      (48,868 )    122,572      9,313   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  9,287      6,346      2,941      6,346      2,941      9,287      6,346     
2,941      1,081      8,206      6,346      2,941   

*CONFIDENTIAL

  70,442      89,311      (18,869 )    74,638      (4,195 )    70,442     
89,311      (18,869 )    64,080      6,362      74,638      (4,195 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  287,668      529,134      (241,466 )    428,027      (140,359 )    287,668   
  529,134      (241,466 )    517,427      (229,760 )    428,027      (140,359 ) 

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  112,550      33,378      79,173      33,378      79,173      112,550     
33,378      79,173      298,442      (185,892 )    33,378      79,173   

*CONFIDENTIAL

  33,560      10,600      22,960      10,600      22,960      33,560      10,600
     22,960      39,253      (5,693 )    10,600      22,960   

*CONFIDENTIAL

  55,158      8,750      46,408      8,750      46,408      55,158      8,750   
  46,408      60,925      (5,767 )    8,750      46,408   

*CONFIDENTIAL

  167,822      369,115      (201,293 )    291,173      (123,351 )    167,822   
  369,115      (201,293 )    494,132      (326,310 )    291,173      (123,351 ) 

*CONFIDENTIAL

  20,086      3,777      16,308      3,777      16,308      20,086      3,777   
  16,308      7,417      12,669      3,777      16,308   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  968      —        968      —        968      968      —        968      —     
  968      —        968   

*CONFIDENTIAL

  87,553      20,447      67,106      20,447      67,106      87,553      20,447
     67,106      305,191      (217,638 )    20,447      67,106   

*CONFIDENTIAL

  (4,113 )    (5,135 )    1,022      (5,135 )    1,022      (4,113 )    (5,135
)    1,022      (2,833 )    (1,280 )    (5,135 )    1,022   

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  —        —        —        —        —        —        —        —        —     
  —        —        —     

*CONFIDENTIAL

  5,570,337      1,270,561      4,299,776      1,270,561      4,299,776     
5,570,337      1,270,561      4,299,776      2,174,715      3,395,621     
1,270,561      4,299,776   

*CONFIDENTIAL

  (115,280 )    7,147      (122,428 )    7,147      (122,428 )    (115,280 )   
7,147      (122,428 )    (519,434 )    404,154      7,147      (122,428 )       
                                                                 

Total Indirect Expenses

  27,003,159      24,740,780      2,262,380      21,112,766      5,890,394     
27,003,159      24,740,780      2,262,380      38,870,883      (11,867,724 )   
21,112,766      5,890,394                                                       
                   

*CONFIDENTIAL

  287      187      100      224      63      287      213      74      286     
1      224      63   

*CONFIDENTIAL

  481      303      178      376      105      481      348      133      420   
  61      376      105   

*CONFIDENTIAL

  200      154      48      182      18      200      175      25      235     
(35 )    182      18   

*CONFIDENTIAL

  335      250      85      305      30      335      287      48      345     
(10 )    305      30   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

145



--------------------------------------------------------------------------------

Confidential Treatment

 

Cendant Mortgage Monthly Operational Update

 

Teleservices Statistics (Sales)

   December 2003     December 2004     Percentage Change
(+/-)  

Answer rates

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Average speed of answer

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Percentage of calls answered within *CONFIDENTIAL secs

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Leads per person

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Outbound calls per lead

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Percentage of purchase leads

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

 

Loans Processing Center

   December 2003     December 2004     Percentage Change
(+/-)  

Answer rates

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Average speed of answers

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Percentage of calls answered within *CONFIDENTIAL secs

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Loans per person

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Percentage of “I would recommend”

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Average Survey results

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Outbound call per loan

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Average talk time

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Percentage of purchase closings

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

 

Agent Help Desk

   December 2003     December 2004     Percentage Change
(+/-)  

Answer rates

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Average speed of answer

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

Percentage of calls answered within *CONFIDENTIAL secs

   *CONFIDENTIAL %    *CONFIDENTIAL %    *CONFIDENTIAL % 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

146



--------------------------------------------------------------------------------

Confidential Treatment

 

Cendant Mortgage Monthly Operational Update

 

Teleservice statistics

      

Definitions

Answer rates   Answer Rate = *CONFIDENTIAL Average speed of answer  
*CONFIDENTIAL Percentage of calls answered within *CONFIDENTIAL secs   Of the
calls answered in Teleservices, the percentage of calls that were answered
within *CONFIDENTIAL seconds Leads per person   *CONFIDENTIAL Internal Affairs
Bureau Results (Pass %)   *CONFIDENTIAL Outbound calls per lead   *CONFIDENTIAL
Percentage of purchase leads   Of the total leads received by Teleservices, the
percentage of leads that were purchase leads as opposed to refinance leads.    

 

Loan Processing Center

      

Definitions

Answer rates   Answer Rate = *CONFIDENTIAL Average speed of answer  
*CONFIDENTIAL Percentage of calls answered within *CONFIDENTIAL secs   Of the
calls answered in the Loan Processing Center, the percentage of calls that were
answered within *CONFIDENTIAL seconds Leads per person   *CONFIDENTIAL
Percentage of “I would recommend”   *CONFIDENTIAL Outbound calls per loan  
*CONFIDENTIAL Average talk time   *CONFIDENTIAL Percentage of purchase closings
  Of the total leads received by the Loan Processing Center, the percentage of
leads that were purchase leads as opposed to refinance leads.     

 

Agent Help Desk

      

Definitions

Answer rates   *CONFIDENTIAL Average speed of answer   *CONFIDENTIAL Percentage
of calls answered within *CONFIDENTIAL secs   Of the calls answered at the Agent
Help Desk, the percentage of calls that were answered within *CONFIDENTIAL
seconds

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

147



--------------------------------------------------------------------------------

*CONFIDENTIAL

 

 

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

148



--------------------------------------------------------------------------------

Confidential Treatment

 

Brands/NRT Monthly Management Report Overview

*CONFIDENTIAL

 

Month

  Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year     *CONFIDENTIAL
Current     +/-     Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year     *CONFIDENTIAL
Current     +/-     Last
Year     *CONFIDENTIAL
Current     +/-   2003-09   34,283   30,324   88.5 %    17,801   15,356   86.3
%    51.9 %    50.6 %    1.3 %    6,794   6,348   93.4 %    41.3 %    38.2 %   
-3.2 %    19.8 %    20.9 %    -1.1 %  2003-10   35,228   29,195   82.9 %   
17,994   14,924   82.9 %    51.1 %    51.1 %    0.0 %    6,986   5,793   82.9 % 
  38.8 %    38.8 %    0.0 %    19.8 %    19.8 %    0.0 %  2003-11   29,598  
23,317   78.8 %    15,201   12,057   79.3 %    51.4 %    51.7 %    -0.4 %   
5,846   4,653   79.6 %    38.6 %    38.5 %    -0.1 %    19.8 %    20.0 %    -0.2
%  2003-12   22,332   20,866   93.4 %    11,307   9,807   86.7 %    50.6 %   
47.0 %    3.6 %    4,412   3,801   86.2 %    38.8 %    39.0 %    0.3 %    19.8
%    18.2 %    1.5 %  2004-01   35,494   33,807   95.2 %    18,788   16,452  
87.6 %    52.9 %    48.7 %    4.3 %    6,901   6,015   87.2 %    36.6 %    36.7
%    0.2 %    19.4 %    17.8 %    1.7 %  2004-02   31,627   31,940   101.0 %   
16,673   17,304   103.8 %    52.7 %    54.2 %    -1.5 %    6,123   6,614   108.0
%    38.2 %    36.7 %    -1.5 %    19.4 %    20.7 %    -1.3 %  2004-03   40,842
  39,744   97.3 %    21,639   22,210   102.6 %    53.0 %    55.9 %    -2.9 %   
8,641   9,040   104.6 %    40.7 %    39.9 %    -0.8 %    21.2 %    22.7 %   
-1.6 %  2004-04   38,430   37,266   97.0 %    20,360   19,661   96.6 %    53.0
%    52.8 %    0.2 %    7,643   7,873   103.0 %    40.0 %    37.5 %    -2.5 %   
19.9 %    21.1 %    -1.2 %  2004-05   15,824   32,561   205.8 %    8,223  
17,663   214.8 %    52.0 %    54.2 %    -2.3 %    2,742   7,574   276.2 %   
42.9 %    33.3 %    -9.5 %    17.3 %    23.3 %    -5.9 %  2004-06   39,734  
33,427   84.1 %    21,755   18,211   83.7 %    54.8 %    54.5 %    0.3 %   
8,696   8,451   97.2 %    46.4 %    40.0 %    -6.4 %    21.9 %    25.3 %    -3.4
%  2004-07   37,892   31,523   83.2 %    20,484   16,785   81.9 %    54.1 %   
53.2 %    0.8 %    8,673   6,930   79.9 %    41.3 %    42.3 %    1.1 %    22.9
%    22.0 %    0.9 % 

*CONFIDENTIAL

 

Month

  Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year     *CONFIDENTIAL
Current     +/-     Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year     *CONFIDENTIAL
Current     +/-     Last
Year     *CONFIDENTIAL
Current     +/-   2003-09   21,435   18,658   87.0 %    10,274   8,655   84.2 % 
  47.9 %    46.4 %    1.5 %    3,936   3,480   88.4 %    40.2 %    38.3 %   
-1.9 %    18.4 %    18.7 %    -0.3 %  2003-10   22,183   17,959   81.0 %   
10,368   8,447   81.5 %    46.7 %    47.0 %    -0.3 %    4,072   3,262   80.1 % 
  38.6 %    39.3 %    0.7 %    18.4 %    18.2 %    0.2 %  2003-11   18,681  
13,685   73.3 %    8,835   6,584   74.5 %    47.3 %    48.1 %    -0.8 %    3,423
  2,555   74.6 %    38.8 %    38.7 %    -0.1 %    18.3 %    18.7 %    -0.3 % 
2003-12   14,523   12,426   85.6 %    6,753   5,510   81.6 %    46.5 %    44.3
%    2.2 %    2,633   2,133   81.0 %    38.7 %    39.0 %    0.3 %    18.1 %   
17.2 %    1.0 %  2004-01   22,834   20,741   90.8 %    11,090   9,301   83.9 % 
  48.6 %    44.8 %    3.7 %    4,087   3,436   84.1 %    36.9 %    36.9 %   
-0.1 %    17.9 %    16.6 %    1.3 %  2004-02   20,265   19,492   96.2 %    9,890
  9,694   98.0 %    48.8 %    49.7 %    -0.9 %    3,667   3,727   101.6 %   
38.4 %    37.1 %    -1.4 %    18.1 %    19.1 %    -1.0 %  2004-03   25,917  
23,899   92.2 %    12,728   12,487   98.1 %    49.1 %    52.2 %    -3.1 %   
5,076   5,093   100.3 %    40.8 %    39.9 %    -0.9 %    19.6 %    21.3 %   
-1.7 %  2004-04   24,676   22,548   91.4 %    12,254   11,120   90.7 %    49.7
%    49.3 %    0.3 %    4,642   4,364   94.0 %    39.2 %    37.9 %    -1.4 %   
18.8 %    19.4 %    -0.5 %  2004-05   10,223   19,896   194.6 %    4,945  
10,176   205.8 %    48.4 %    51.1 %    -2.8 %    1,668   4,378   262.5 %   
43.0 %    33.7 %    -9.3 %    16.3 %    22.0 %    -5.7 %  2004-06   25,419  
20,640   81.2 %    13,099   10,409   79.5 %    51.5 %    50.4 %    1.1 %   
5,206   4,879   93.7 %    46.9 %    39.7 %    -7.1 %    20.5 %    23.6 %    -3.2
%  2004-07   25,010   19,638   78.5 %    12,761   9,784   76.7 %    51.0 %   
49.8 %    1.2 %    5,490   3,978   72.5 %    40.7 %    43.0 %    2.4 %    22.0
%    20.3 %    1.7 % 

*CONFIDENTIAL

 

Month

  Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year     *CONFIDENTIAL
Current     +/-     Last
Year   *CONFIDENTIAL
Current   +/-     Last
Year     *CONFIDENTIAL
Current     +/-     Last
Year     *CONFIDENTIAL
Current     +/-   2003-09   12,848   8,883   69.1 %    7,527   5,117   68.0 %   
58.6 %    57.6 %    1.0 %    2,858   1,994   69.8 %    39.0 %    38.0 %    -1.0
%    22.2 %    22.4 %    -0.2 %  2003-10   13,045   8,468   64.9 %    7,626  
4,971   65.2 %    58.5 %    58.7 %    -0.2 %    2,914   1,760   60.4 %    35.4
%    38.2 %    2.8 %    22.3 %    20.8 %    1.6 %  2003-11   10,917   6,841  
62.7 %    6,366   4,074   64.0 %    58.3 %    59.6 %    -1.2 %    2,423   1,399
  57.7 %    34.3 %    38.1 %    3.7 %    22.2 %    20.5 %    1.7 %  2003-12  
7,809   5,944   76.1 %    4,554   3,124   68.6 %    58.3 %    52.6 %    5.8 %   
1,779   1,103   62.0 %    35.3 %    39.1 %    3.8 %    22.8 %    18.6 %    4.2
%  2004-01   12,660   10,266   81.1 %    7,698   5,749   74.7 %    60.8 %   
56.0 %    4.8 %    2,814   1,933   68.7 %    33.6 %    36.6 %    2.9 %    22.2
%    18.8 %    3.4 %  2004-02   11,362   9,877   86.9 %    6,783   6,212   91.6
%    59.7 %    62.9 %    -3.2 %    2,456   2,214   90.1 %    35.6 %    36.2 %   
0.6 %    21.6 %    22.4 %    -0.8 %  2004-03   14,925   12,585   84.3 %    8,911
  7,934   89.0 %    59.7 %    63.0 %    -3.3 %    3,565   3,024   84.8 %    38.1
%    40.0 %    1.9 %    23.9 %    24.0 %    -0.1 %  2004-04   13,754   11,505  
83.6 %    8,106   6,946   85.7 %    58.9 %    60.4 %    -1.4 %    3,001   2,618
  87.2 %    37.7 %    37.0 %    -0.7 %    21.8 %    22.8 %    -0.9 %  2004-05  
5,601   9,763   174.3 %    3,278   6,081   185.5 %    58.5 %    62.3 %    -3.8
%    1,074   2,473   230.3 %    40.7 %    32.8 %    -7.9 %    19.2 %    25.3 % 
  -6.2 %  2004-06   14,315   9,613   67.2 %    8,656   6,056   70.0 %    60.5 % 
  63.0 %    -2.5 %    3,490   2,590   74.2 %    42.8 %    40.3 %    -2.4 %   
24.4 %    26.9 %    -2.6 %  2004-07   12,882   8,699   67.5 %    7,723   5,409  
70.0 %    60.0 %    62.2 %    -2.2 %    3,183   2,052   64.5 %    37.9 %    41.2
%    3.3 %    24.7 %    23.6 %    1.1 % 

 

Month

  Last
Year   *CONFIDENTIAL
Current   +/-   Last
Year   *CONFIDENTIAL
Current   +/-   Last
Year   *CONFIDENTIAL
Current     +/-   Last
Year   *CONFIDENTIAL
Current   +/-   Last
Year     *CONFIDENTIAL
Current   +/-   Last
Year   *CONFIDENTIAL
Current     +/- 2003-09     2,783       1,584       56.9 %        874     55.2
%          31.4 %    2003-10     2,768       1,506       54.4 %        771    
51.2 %          27.9 %    2003-11     2,791       1,399       50.1 %        699
    50.0 %          25.0 %    2003-12     2,496       1,173       47.0 %       
565     48.2 %          22.6 %    2004-01     2,800       1,402       50.1 %   
    646     46.1 %          23.1 %    2004-02     2,571       1,398       54.4
%        673     48.1 %          26.2 %    2004-03     3,260       1,789      
54.9 %        923     51.6 %          28.3 %    2004-04     3,213       1,595  
    49.6 %        891     55.9 %          27.7 %    2004-05     2,902      
1,406       48.4 %        723     51.4 %          24.9 %    2004-06     3,174  
    1,746       55.0 %        982     56.2 %          30.9 %    2004-07    
3,186       1,592       50.0 %        900     56.5 %          28.2 %   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

149



--------------------------------------------------------------------------------

Confidential Treatment

 

Brands/NRT Monthly Management Report Overview

*CONFIDENTIAL

 

Month

  Last Year   *CONFIDENTIAL
Current   +/-     Last Year   *CONFIDENTIAL
Current   +/-     Last Year     *CONFIDENTIAL
Current     +/-     Last Year   *CONFIDENTIAL
Current   +/-     Last Year     *CONFIDENTIAL
Current     +/-     Last Year     *CONFIDENTIAL
Current     +/-   2003-09   7,636   6,877   90.1 %    3,874   3,356   86.6 %   
50.7 %    48.8 %    1.9 %    1,507   1,369   90.8 %    40.8 %    38.9 %    -1.9
%    19.7 %    19.9 %    -0.2 %  2003-10   8,269   6,617   80.0 %    4,110  
3,303   80.4 %    49.7 %    49.9 %    -0.2 %    1,594   1,238   77.7 %    37.5
%    38.8 %    1.3 %    19.3 %    18.7 %    0.6 %  2003-11   6,880   4,871  
70.8 %    3,403   2,492   73.2 %    49.5 %    51.2 %    -1.7 %    1,326   987  
74.4 %    39.6 %    39.0 %    -0.6 %    19.3 %    20.3 %    -1.0 %  2003-12  
5,514   4,491   81.4 %    2,726   2,116   77.6 %    49.4 %    47.1 %    2.3 %   
1,079   831   77.0 %    39.3 %    39.6 %    0.3 %    19.6 %    18.5 %    1.1 % 
2004-01   8,859   7,763   87.6 %    4,599   3,751   81.6 %    51.9 %    48.3 % 
  3.6 %    1,704   1,374   80.6 %    36.6 %    37.1 %    0.4 %    19.2 %    17.7
%    1.5 %  2004-02   8,078   7,273   90.0 %    4,238   3,854   90.9 %    52.5
%    53.0 %    -0.5 %    1,561   1,475   94.5 %    38.3 %    36.8 %    -1.4 %   
19.3 %    20.3 %    -1.0 %  2004-03   10,626   9,165   86.3 %    5,526   5,090  
92.1 %    52.0 %    55.5 %    -3.5 %    2,263   2,082   92.0 %    40.9 %    41.0
%    0.0 %    21.3 %    22.7 %    -1.4 %  2004-04   9,836   8,373   85.1 %   
5,186   4,329   83.5 %    52.7 %    51.7 %    1.0 %    1,979   1,741   88.0 %   
40.2 %    38.2 %    -2.1 %    20.1 %    20.8 %    -0.7 %  2004-05   4,026  
7,401   183.8 %    1,988   3,900   196.2 %    49.4 %    52.7 %    -3.3 %    693
  1,730   249.6 %    44.4 %    34.9 %    -9.5 %    17.2 %    23.4 %    -6.2 % 
2004-06   9,880   7,601   76.9 %    5,304   4,147   78.2 %    53.7 %    54.6 % 
  -0.9 %    2,118   1,981   93.5 %    47.8 %    39.9 %    -7.8 %    21.4 %   
26.1 %    -4.6 %  2004-07   9,517   7,272   76.4 %    5,135   3,897   75.9 %   
54.0 %    53.6 %    0.4 %    2,221   1,564   70.4 %    40.1 %    43.3 %    3.1
%    23.3 %    21.5 %    1.8 % 

*CONFIDENTIAL

 

Month

  Last Year   *CONFIDENTIAL
Current   +/-     Last Year   *CONFIDENTIAL
Current   +/-     Last Year     *CONFIDENTIAL
Current     +/-     Last Year   *CONFIDENTIAL
Current   +/-     Last Year     *CONFIDENTIAL
Current     +/-     Last Year     *CONFIDENTIAL
Current     +/-   2003-09   8,761   7,728   88.2 %    4,126   3,470   84.1 %   
47.1 %    44.9 %    2.2 %    1,529   1,327   86.8 %    38.2 %    37.1 %    1.27
%    17.5 %    17.2 %    0.3 %  2003-10   9,108   7,287   80.0 %    4,254  
3,275   77.0 %    46.7 %    44.9 %    1.8 %    1,643   1,251   76.1 %    38.2 % 
  38.6 %    0.4 %    18.0 %    17.2 %    0.9 %  2003-11   7,732   5,679   73.4
%    3,591   2,584   72.0 %    46.4 %    45.5 %    0.9 %    1,372   972   70.8
%    37.6 %    38.2 %    0.6 %    17.7 %    17.1 %    0.6 %  2003-12   5,811  
5,049   86.9 %    2,685   2,098   78.1 %    46.2 %    41.6 %    4.7 %    1,016  
785   77.3 %    37.4 %    37.8 %    0.4 %    17.5 %    15.5 %    1.9 %  2004-01
  9,019   8,357   92.7 %    4,297   3,536   82.3 %    47.6 %    42.3 %    5.3 % 
  1,519   1,290   84.9 %    36.5 %    35.4 %    -1.1 %    16.8 %    15.4 %   
1.4 %  2004-02   8,060   7,951   98.6 %    3,829   3,739   97.6 %    47.5 %   
47.0 %    0.5 %    1,394   1,390   99.7 %    37.2 %    36.4 %    -0.8 %    17.3
%    17.5 %    -0.2 %  2004-03   10,372   9,249   89.2 %    4,898   4,514   92.2
%    47.2 %    48.8 %    -1.6 %    1,903   1,799   94.5 %    39.9 %    38.9 %   
-1.0 %    18.3 %    19.5 %    -1.1 %  2004-04   10,229   9,185   89.8 %    4,843
  4,291   88.6 %    47.3 %    46.7 %    0.6 %    1,782   1,598   89.7 %    37.2
%    36.8 %    -0.4 %    17.4 %    17.4 %    0.0 %  2004-05   4,105   7,922  
193.0 %    1,958   3,866   197.4 %    47.7 %    48.8 %    -1.1 %    654   1,570
  240.1 %    40.6 %    33.4 %    -7.2 %    15.9 %    19.8 %    -3.9 %  2004-06  
10,169   8,194   80.6 %    5,106   3,832   75.0 %    50.2 %    46.8 %    3.4 % 
  1,973   1,718   87.1 %    44.8 %    38.6 %    -6.2 %    19.4 %    21.0 %   
-1.6 %  2004-07   10,270   7,991   77.8 %    5,041   3,724   73.9 %    49.1 %   
46.6 %    2.5 %    2,095   1,451   69.3 %    39.0 %    41.6 %    2.6 %    20.4
%    18.2 %    2.2 % 

*CONFIDENTIAL

 

Month

  Last Year   *CONFIDENTIAL
Current   +/-     Last Year   *CONFIDENTIAL
Current   +/-     Last Year     *CONFIDENTIAL
Current     +/-     Last Year   *CONFIDENTIAL
Current   +/-     Last Year     *CONFIDENTIAL
Current     +/-     Last Year     *CONFIDENTIAL
Current     +/-   2003-09   2,711   2,585   95.4 %    1,348   1,215   90.1 %   
49.7 %    47.0 %    2.7 %    476   504   105.9 %    41.5 %    35.3 %    -62.2 % 
  17.6 %    19.5 %    -1.9 %  2003-10   2,784   2,582   92.7 %    1,287   1,213
  94.3 %    46.2 %    47.0 %    -0.8 %    478   461   96.4 %    38.0 %    37.1
%    -0.9 %    17.2 %    17.9 %    -0.7 %  2003-11   2,434   2,047   84.1 %   
1,184   1,005   84.9 %    48.6 %    49.1 %    -0.5 %    413   370   89.6 %   
36.8 %    34.9 %    -1.9 %    17.0 %    18.1 %    -1.1 %  2003-12   1,922  
1,927   100.3 %    900   876   97.3 %    46.8 %    45.5 %    1.4 %    342   325
  95.0 %    37.1 %    38.0 %    0.9 %    17.8 %    16.9 %    0.9 %  2004-01  
3,111   3,237   104.1 %    1,504   1,393   92.6 %    48.3 %    43.0 %    5.3 % 
  569   501   88.0 %    36.0 %    37.8 %    1.9 %    18.3 %    15.5 %    2.8 % 
2004-02   2,753   2,829   102.8 %    1,359   1,372   101.0 %    49.4 %    48.5
%    0.9 %    520   539   103.7 %    39.3 %    38.3 %    -1.0 %    18.9 %   
19.1 %    -0.2 %  2004-03   3,470   3,789   109.2 %    1,746   2,019   115.6 % 
  50.3 %    53.3 %    -3.0 %    666   828   124.3 %    41.0 %    38.1 %    -2.9
%    19.2 %    21.9 %    -2.7 %  2004-04   3,327   3,525   106.0 %    1,691  
1,812   107.2 %    50.8 %    51.4 %    -0.6 %    657   689   104.9 %    38.0 % 
  38.9 %    0.8 %    19.7 %    19.5 %    0.2 %  2004-05   1,432   3,199   223.4
%    733   1,694   231.1 %    51.2 %    53.0 %    -1.8 %    229   712   310.9 % 
  42.0 %    31.2 %    -10.8 %    16.0 %    22.3 %    -6.3 %  2004-06   3,594  
3,363   93.6 %    1,851   1,723   93.1 %    51.5 %    51.2 %    0.3 %    755  
790   104.6 %    45.9 %    40.8 %    -5.1 %    21.0 %    23.5 %    -2.5 % 
2004-07   3,480   3,058   87.9 %    1,796   1,543   85.9 %    51.6 %    50.5 % 
  1.2 %    781   620   79.4 %    40.2 %    43.5 %    3.3 %    22.4 %    20.3 % 
  2.2 % 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

151



--------------------------------------------------------------------------------

Confidential Treatment

 

DECEMBER 2004 LPC REPORT CARD, BRANDS

 

GOALS:

Team

   *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    *CONFIDENTIAL   
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL     *CONFIDENTIAL  

BS1

   None      96.3 %    77    80    96.3 %    97.2 %    95 %    66.9 %    3    1
     107.8 % 

BS3

   None      94.6 %    70    74    94.6 %    97.7 %    94 %    71.3 %    1    0
     109.4 % 

BS7

   None      95.9 %    118    123    95.9 %    98.7 %    94 %    69.8 %    0   
0      110.4 % 

BS8

   None      94.6 %    87    92    94.6 %    100.0 %    96 %    67.8 %    2    0
     110.7 %       95.4 %    352    369    95.4 %    98.4 %    95 %    67.7 %   
7    1    25.0 %    109.6 % 

BW1

   None      92.3 %    84    91    92.3 %    95.3 %    98 %    67.9 %    2    2
     105.8 % 

BW5

   None      94.9 %    74    78    94.9 %    91.3 %    98 %    73.3 %    3    0
     109.3 % 

BN2

   None      94.7 %    89    94    94.7 %    97.8 %    93 %    60.3 %    0    1
     101.2 %       93.9 %    247    263    93.9 %    94.8 %    96 %    71.3 %   
8    3    23.0 %    105.4 %       94.8 %    599    632    94.8 %    96.6 %    95
%    68.4 %    15    4    24.0 %    107.8 % 

BW3

   None      93.1 %    121    130    93.1 %    98.2 %    94 %    77.7 %    3   
1      105.4 % 

BW9

   None      94.7 %    108    114    94.7 %    98.6 %    97 %    77.6 %    0   
0      92.8 %       93.9 %    229    244    93.9 %    98.4 %    96 %    77.7 % 
  3    1    20.0 %    99.1 % 

BW2

   None      90.9 %    60    66    90.9 %    97.4 %    95 %    65.8 %    1    1
     114.2 % 

BW4

   None      90.0 %    81    90    90.0 %    98.4 %    96 %    69.7 %    2    2
     95.9 %       90.4 %    141    156    90.4 %    97.9 %    96 %    67.9 %   
6    3    24.0 %    105.1 % 

BE1

   None      96.3 %    79    82    96.3 %    100.0 %    93 %    65.2 %    5    0
     109.4 % 

BN6

   None      92.7 %    89    96    92.7 %    100.0 %    94 %    63.6 %    5    0
     108.0 % 

BE3

   None      93.6 %    58    62    93.5 %    100.0 %    97 %    65.3 %    0    0
     113.7 %       94.2 %    226    240    94.2 %    100.0 %    95 %    64.7 % 
  10    0    26.7 %    110.3 %       93.1 %    596    640    93.1 %    98.8 %   
95 %    70.4 %    19    4    23.6 %    105.6 % 

BN7

   None      93.3 %    98    105    93.3 %    100.0 %    94 %    81.6 %    2   
1      101.7 % 

BN8

   None      98.9 %    86    87    98.9 %    93.9 %    94 %    73.7 %    2    0
     96.7 % 

BS9

   None      94.2 %    81    86    94.2 %    98.3 %    96 %    79.9 %    0    3
     102.2 % 

BN4

   None      87.8 %    86    98    87.8 %    100.0 %    97 %    65.2 %    2    1
     104.4 % 

TRB

   None      87.9 %    102    116    87.9 %    95.5 %    94 %    67.9 %    0   
1      85.1 %       92.1 %    453    492    92.1 %    97.5 %    95 %    73.5 % 
  9    6    24.2 %    98.0 %       92.1 %    453    492    92.1 %    97.5 %   
95 %    70.4 %    9    6    24.2 %    98.0 % 

BE4

   83.3 %    50.0 %    36    44    81.8 %    90.0 %    94 %    37.2 %    0    0
   26.7 %    96.4 % 

BS2

   88.5 %    0.0 %    46    54    85.2 %    86.2 %    96 %    33.6 %    0    0
   31.7 %    88.9 %       83.7 %    82    98    83.7 %    88.1 %    95 %    35.1
%    6    0    29.2 %    92.6 %       83.7 %    82    98    83.7 %    88.1 %   
95 %    35.1 %    6    0    29.2 %    92.6 % 

TOTAL

     92.9 %    1,730    1,862    92.9 %    97.3 %    95 %    68.4 %    49    14
   24.6 %    103.3 % 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

152



--------------------------------------------------------------------------------

Confidential Treatment

 

RE SALES SCORECARD

*CONFIDENTIAL

 

    *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL   *CONFIDENTIAL  
*CONFIDENTIAL   *CONFIDENTIAL   *CONFIDENTIAL   *CONFIDENTIAL   *CONFIDENTIAL  
*CONFIDENTIAL   *CONFIDENTIAL   *CONFIDENTIAL               *CONFIDENTIAL

Overall RE Sales Totals

  97.9 %    85.1 %    626   418   1,038     3,294     732     533   147       37

SouthEast Totals

  98.1 %    87.2 %    125   78   203     676     162     95   32       4

North-Atlantic Totals

  98.7 %    89.4 %    164   94   258     805     177     138   28       15

SouthCentral Totals

  95.6 %    78.9 %    85   57   142     448     87     76   28       9

West Totals

  98.5 %    89.1 %    97   79   176     393     87     83   15       1

MidWest Totals

  95.2 %    82.3 %    43   37   80     285     58     46   15       1

Loan Ranger Totals

  98.2 %    77.4 %    35   7   42     201     59     30   12       1

Central Totals

  99.6 %    92.4 %    106   73   179     687     161     94   29       6

Corporate Client Totals

  97.4 %    94.3 %    67   66   133     387     86     72   17       8

Overall RE Sales AVg.’s

      4   3   7   15.2   22   2.8   5   6.1   3   0.9   44.4 %    86.0      0.2

SouthEast Averages

      4   3   7   14.1   23   2.8   5   3.9   3   1.0   50.4 %    76.8      0.1

North-Atlantic Averages

      4   2   7   14.5   21   2.8   5   5.2   4   0.7   54.2 %    84.1      0.4

SouthCentral Averages

      5   3   8   13.8   26   2.6   5   7.5   3   1.2   41.1 %    89.4      0.5

West Averages

      5   4   9   12.0   20   2.6   4   8.7   5   0.8   36.3 %    85.6      0.1

MidWest Averages

      3   2   5   18.2   19   3.0   4   5.5   2   0.8   44.3 %    107.0 %    0.1

Loan Ranger Averages

      3   1   3   20.6   14   3.5   4   5.2   2   0.9   67.0 %    85.7 %    0.1

Central Averages

      4   3   6   18.3   25   3.2   5   5.6   3   0.9   40.1 %    88.7 %    0.2

Corporate Client Averages

      3   3   8   7.8   18   2.5   4   5.2   3   0.7   48.1 %    107.5 %    0.4

 

    *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL   *CONFIDENTIAL  
*CONFIDENTIAL               *CONFIDENTIAL   *CONFIDENTIAL   *CONFIDENTIAL  
*CONFIDENTIAL     *CONFIDENTIAL   *CONFIDENTIAL     *CONFIDENTIAL  
*CONFIDENTIAL     *CONFIDENTIAL   *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL   *CONFIDENTIAL   *CONFIDENTIAL     *CONFIDENTIAL   *CONFIDENTIAL
  *CONFIDENTIAL

Overall RE Sales Totals

        10,986   22,359       101,271     12,865     3,913     3,495     1,894  
    1,250   941     7,335    

SouthEast Totals

        2,125   8,206       21,312     2,577     780     814     386       295  
214     1,583     127

North-Atlantic Totals

        2,860   8,172       25,118     3,367     1,233     800     463       224
  180     1,712     186

SouthCentral Totals

        1,753   2,665       13,208     1,999     501     462     310       191  
145     1,113     213

West Totals

        1,479   2,559       11,486     1,682     600     407     200       82  
69     852     59

MidWest Totals

        1,117   1,877       9,948     1,287     366     340     194       134  
123     741     37

Loan Ranger Totals

        352   1,723       7,610     1,306     415     232     99       110   60
    417     50

Central Totals

        1,652   3,680       20,199     1,953     543     652     343       324  
210     1,334     55

Corporate Client Totals

        1,795   3,446       13,664     2,018     516     751     357       381  
304     1,538     141

Overall RE Sales AVg.’s

  6.12 %    100.77 %    15.5   51.3   51   58.2 %    58.7 %    450   2.7   60  
91.7 %    16.1   40 %    15   27 %    8   38.8 %    25.8 %    6   4   89 %    32
  4.2   3.0

SouthEast Averages

  5.89 %    104.14 %    17.1   51.8   127   59.7 %    85.8 %    520   2.6   63  
87.7 %    19.0   42 %    20   32 %    9   40.2 %    24.3 %    7   5   104 %   
37   4.0   3.1

North-Atlantic Averages

  5.80 %    100.91 %    13.7   55.0   119   59.3 %    0.0 %    483   2.6   65  
92.3 %    23.5   43 %    15   24 %    9   40.8 %    27.0 %    4   3   65 %    32
  5.3   3.6

SouthCentral Averages

  4.12 %    100.52 %    13.6   53.1   81   56.7 %    57.9 %    400   2.3   61  
88.3 %    15.2   35 %    15   24 %    9   40.2 %    27.8 %    6   4   96 %    34
  4.8   6.5

West Averages

  3.93 %    99.99 %    14.7   56.9   98   60.2 %    51.6 %    442   2.8   65  
106.4 %    19.2   35 %    16   24 %    8   36.2 %    23.5 %    3   3   81 %   
33   4.9   2.3

MidWest Averages

  8.47 %    106.18 %    16.8   50.8   85   58.4 %    69.8 %    452   2.7   59  
86.6 %    16.6   39 %    15   26 %    9   38.0 %    26.1 %    6   6   93 %    34
  4.5   1.7

Loan Ranger Averages

  5.87 %    94.47 %    20.5   16.8   82   32.5 %    62.5 %    362   3.1   62  
90.0 %    19.8   40 %    11   18 %    5   56.6 %    23.8 %    5   3   56 %    20
  5.5   2.4

Central Averages

  8.52 %    92.68 %    17.4   40.3   95   54.3 %    50.7 %    493   2.7   49  
92.3 %    13.5   44 %    16   33 %    8   37.5 %    25.7 %    8   5   120 %   
33   3.7   1.3

Corporate Client Averages

  13.24 %    104.02 %    12.1   66.5   128   42.1 %    0 %    506   2.7   70  
102.4 %    17.9   44 %    26   37 %    12   36.4 %    23.2 %    13   13   146 % 
  53   3.1   5.2

*CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

152



--------------------------------------------------------------------------------

Confidential Treatment

 

DISPUTE & CHARGEBACK REPORT

 

Summary

   2004 YTD

$ Amount Requested via Chargeback

   $ 206,217.17

$ Amount Requested via Disputes

   $ 411,637.68       

Total Disputes/Chargebacks

   $ 517,854.85       

*CONFIDENTIAL

   $ 348,118.33

*CONFIDENTIAL

   $ 196,163.80       

*CONFIDENTIAL

   $ 73,572.72       

 

    Jan-04   Feb-04   Mar-04   Apr-04   May-04   Jun-04   Jul-04     Aug-04  
Sep-04   Oct-04   Nov-04   Dec-04   2004

# Chargebacks

    44     33     64     46     45     72     51        37     51     40     44
    16     543

# Disputes

    64     51     88     93     91     109     95        55     53     68     50
    37     854                                                                  
             

Total # Disputes Chargebacks

    108     84     152     139     136     18     146        92     104     108
    94     53     1397                                                          
                     

*CONFIDENTIAL

    93     72     138     123     126     159     137        83     91     31  
  21     4     1078

*CONFIDENTIAL

    3     3     3     9     7     2     4        0     2     1     0     0    
34

*CONFIDENTIAL

    12     9     11     7     3     20     5        9     9     5     13     3  
  106

*CONFIDENTIAL

    0     0     0     0     0     0     0        0     2     71     60     46  
  179                                                                          
     

Total # Disputes Chargebacks

    108     84     152     139     138     151     146        92     104     108
    84     53     1397                                                          
                          Jan-04   Feb-04   Mar-04   Apr-04   May-04   Jun-04  
Jul-04     Aug-04   Sep-04   Oct-04   Nov-04   Dec-04   2004

*CONFIDENTIAL

  $ 12,160.00   $ 8,725.00   $ 24,523.50   $ 12,901.00   $ 14,816.00   $
20,546.50   $ 20,520.00      $ 13,437.00   $ 19,223.36   $ 6,790.17   $ 3,780.00
  $ 2,180.00   $ 159,602.53

*CONFIDENTIAL

  $ 24,298.00   $ 15,331.50   $ 29,413.00   $ 29,263.00   $ 30,978.00   $
16,495.00   $ 16,228.00      $ 11,263.00   $ 8,506.00   $ 4,000.70   $ 2,741.60
  $     $ 188,515.80

*CONFIDENTIAL

  $ 36,468.00   $ 24,056.60   $ 53,936.60   $ 42,164.00   $ 45,784.00   $
37,041.50   $ 36,748.00      $ 24,700.00   $ 27,729.36   $ 10,790.87   $
6,521.60   $ 2,180.00   $ 348,118.33

*CONFIDENTIAL

  $ 2,972.00   $ 2,350.00   $ 3,665.50   $ 7,884.00   $ 3,966.00   $ 4,873.50  
$ (1,055.00 )    $ 1,860.00   $ 2,475.00   $ 1,185.65   $ 3,717.27   $ 650.00  
$ 34,543.33

*CONFIDENTIAL

  $ 10,148.25   $ 3,054.50   $ 19,244.00   $ 27,926.50   $ 17,147.50   $
34,890.39   $ 30,833.00      $ 9,581.72   $ 7,394.82   $ 1,376.40   $ 22.80   $
    $ 161,619.88

*CONFIDENTIAL

  $ 13,120.25   $ 5,404.50   $ 22,900.50   $ 35,810.50   $ 21,113.50   $
39,763.89   $ 28,778.00      $ 10,441.72   $ 9,869.82   $ 2,562.05   $ 3,740.07
  $ 650.00   $ 196,163.80

*CONFIDENTIAL

  $ —     $ —     $ —     $ —     $ —     $ —     $ —        $ —     $ —     $
5,083.33   $ 3,693.70   $ 3,293.69   $ 12,070.72

*CONFIDENTIAL

  $ —     $ —     $ —     $ —     $ —     $ —     $ —        $ —     $ 325.00  
$ 26,804.45   $ 19,631.92   $ 14,740.63   $ 61,502.00

*CONFIDENTIAL

  $ —     $ —     $ —     $ —     $ —     $ —     $ —        $ —     $ 325.00  
$ 31,887.78   $ 23,325.62   $ 18,034.32   $ 73,572.72

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

153



--------------------------------------------------------------------------------

Confidential Treatment

 

REAL ESTATE FIELD SALES

December 2004

Marshall Gayden Monthly Highlights:

1) *CONFIDENTIAL

2) *CONFIDENTIAL

3) *CONFIDENTIAL

4) Completed and communicated the 2005 business plans to the brand partners and
mortgage field staff.

5) *CONFIDENTIAL

6) Full year expense variance for the department was under 5%.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

154



--------------------------------------------------------------------------------

Confidential Treatment

 

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

     Actuals    12&0 Forecast    December    Month Volume Actuals   
Month Productivity Variance        October    November    December   
January ‘05    February ‘05    Forecast    Budget    Forecast    Budget   
Forecast     Budget  

DRIVERS

                               

*CONFIDENTIAL

   24,060    20,592    16,235    25,860    29,196    18,632    19,099    16,235
   16,235    —        —     

*CONFIDENTIAL

   6,158    5,203    4,027    4,369    7,192    4,564    5,329    4,027    4,027
   —        —     

*CONFIDENTIAL

   3,903    3,975    3,697    3,175    2,372    3,665    4,920    3,697    3,697
   —        —     

*CONFIDENTIAL

   67    74    56    82    86    65    69    57    59    2      (1 ) 

*CONFIDENTIAL

   22    19    14    14    21    16    19    14    15    0      (0 ) 

*CONFIDENTIAL

   14    14    13    10    7    13    18    13    13    0      (0 ) 

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

  

  

     Actuals    12&0 Forecast    December    Month Volume Actuals   
Month Productivity Variance        October    November    December   
January ‘05    February ‘05    Forecast    Budget    Forecast    Budget   
Forecast     Budget  

SUMMARY HEADCOUNT

                               

*CONFIDENTIAL

   4    4    4    4    4    4    4    4    4    —        —     

*CONFIDENTIAL

   3    2    2    4    4    4    4    4    4    (2 )    (2 ) 

*CONFIDENTIAL

   26    27    27    35    38    29    31    29    31    (2 )    (4 ) 

*CONFIDENTIAL

   6    6    6    6    6    6    6    6    6    —        —     

*CONFIDENTIAL

   275    279    279    317    340    287    275    287    275    (8 )    4   

*CONFIDENTIAL

   1    1    1    4    4    4    4    4    4    (3 )    (3 ) 

*CONFIDENTIAL

   5    3    3    3    3    3    5    3    5    —        (2 ) 

*CONFIDENTIAL

   5    5    5    5    5    5    5    5    5    —        —     

TOTAL OVERALL HEADCOUNT

   325    327    327    378    404    342    334    342    334    (15 )    (7 ) 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

155



--------------------------------------------------------------------------------

Confidential Treatment

 

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

     Actuals     12&0 Forecast    December    Month Volume Actuals    Month
Productivity
Variance     Explanations of
Budget
Productivity
Variances      October     November    December     January ‘05    February ‘05
   Forecast    Budget    Forecast    Budget    Forecast     Budget    

Indirect Costs

                               

*CONFIDENTIAL

   1,368,044      1,481,114    1,555,911      1,050,563    1,020,849   
1,556,628    1,557,982    1,556,628    1,557,982    (717 )    (2071 )   

*CONFIDENTIAL

   304      591    954      263    2,755    389    389    389    389    564     
564     

*CONFIDENTIAL

   —        —      300      —      —      —      —      —      —      300     
300     

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   155,586      14,500    18,732      —      —      237,500    241,389   
237,500    241,389    (218,768 )    (222,657 )    *CONFIDENTIAL

*CONFIDENTIAL

   264,328      422,298    665,891      1,384,011    1,044,797    446,098   
557,686    455,241    442,725    210,650      223,166      *CONFIDENTIAL

*CONFIDENTIAL

   222,394      225,645    180,986      316,529    268,892    237,369    250,753
   238,453    237,130    (57,467 )    (56,144 )    *CONFIDENTIAL

*CONFIDENTIAL

   102,855      114,353    139,729      312,681    193,179    140,218    148,124
   140,858    140,077    (1,129 )    (347 )                                   
                             

*CONFIDENTIAL

   2,113,512      2,258,500    2,562,503      3,064,046    2,530,472   
2,618,203    2,756,323    2,629,069    2,619,693    (66,566 )    (57,190 )      
                                                          

*CONFIDENTIAL

   18,122      17,320    1,604      —      50,000    50,000    50,000    50,000
   50,000    (48,396 )    (48,396 )    *CONFIDENTIAL

*CONFIDENTIAL

   12,500      —      —        —      —      —      —      —      —      —     
  —       

*CONFIDENTIAL

   —        18    1,632      2,000    2,000    2,000    2,000    2,000    2,000
   (368 )    (368 )   

*CONFIDENTIAL

   598,223      645,498    699,068      676,842    922,608    711,345    692,792
   711,345    692,792    (12,227 )    6,276     

*CONFIDENTIAL

   588,082      532,955    587,443      478,867    567,567    688,276    408,333
   688,276    408,333    (100,833 )    179,110      *CONFIDENTIAL

*CONFIDENTIAL

   36,145      51,565    39,975      45,903    49,097    40,875    63,311   
40,875    63,311    (900 )    (23,336 )    *CONFIDENTIAL

*CONFIDENTIAL

   —        219    15,581      —      —      —      —      —      —      15,591
     15,591      *CONFIDENTIAL

*CONFIDENTIAL

   80      184    73      —      —      —      —      —      —      73      73
     *CONFIDENTIAL

*CONFIDENTIAL

   10,005      10,005    10,005      10,005    10,005    10,005    —  
   10,005    —      —        10,005      *CONFIDENTIAL

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   2,155      4,541    5,817      —      —      —      —      —      —     
5,817      5,817      *CONFIDENTIAL

*CONFIDENTIAL

   (125,230 )    139,500    131,583      124,321    140,429    90,559    95,789
   78,885    79,970    52,678      51,593      *CONFIDENTIAL

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   4,745      4,359    4,268      4,449    4,449    4,413    413    4,413    413
   (145 )    3,855     

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   4,070      9,037    15,076      31,250    31,250    10,417    20,833   
10,417    20,833    4,659      (5,757 )    *CONFIDENTIAL

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   37,509      53,296    32,599      15,000    15,000    15,000    11,000   
15,000    11,000    17,599      21,599      *CONFIDENTIAL

*CONFIDENTIAL

   —        25    25      —      —      —      —      —      —      25      25
    

*CONFIDENTIAL

   —        —      (19 )    —      —      —      —      —      —      (19 )   
(19 )   

*CONFIDENTIAL

   1,500      2,750    1,450      835    624    964    1,295    972    948   
478      502     

*CONFIDENTIAL

   500      —      250      318    238    367    493    370    361    (120 )   
(111 )   

*CONFIDENTIAL

   12,646      10,023    11,568      3,816    2,851    4,406    5,920    4,442
   4,332    7,126      7,236      *CONFIDENTIAL

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   174      437    463      —      —      —      —      —      —      463     
463     

*CONFIDENTIAL

   1,149      —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—                                                                     

Total Indirect Expenses

   3,315,886      3,740,232    4,120,953      4,457,651    4,326,589   
4,246,829    4,108,502    4,246,069    3,953,985    (125,115 )    166,969     
                                                             

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—                                                                     

*CONFIDENTIAL

   3,315,886      3,740,232    4,120,953      4,457,651    4,326,589   
4,246,829    4,108,502    4,246,069    3,953,985    (125,115 )    168,969     
                                                             

*CONFIDENTIAL

   538      719    1,023      1,020    602    931    771    1,054    982    (31
)    41     

*CONFIDENTIAL

   850      941    1,115      1,404    1,824    1,159    835    1,149    1,070
   (34 )    45     

*CONFIDENTIAL

   343      434    636      701    352    574    517    653    651    (17 )   
(14 )   

*CONFIDENTIAL

   542      568    693      965    1,067    714    560    711    709    (18 )   
(15 )   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

156



--------------------------------------------------------------------------------

Confidential Treatment

 

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

     DECEMBER YTD     Full Year        Actuals    Budget     Variance    
Budget Volume
Actuals     Budget
Productivity
Variance     2004 Forecast    2004 Budget     Variance     2003 Actuals   
Variance     Budget Volume
Actuals     Budget
Productivity
Variance  

DRIVERS

                           

*CONFIDENTIAL

   324,947    378,447      (53,500 )    324,947      —        324,947    378,447
     (53,500 )    381,586    (56,639 )    324,947      —     

*CONFIDENTIAL

   87,105    105,879      (18,774 )    87,105      —        87,105    105,879   
  (18,774 )    106,569    (19,464 )    87,105      —     

*CONFIDENTIAL

   52,083    64,776      (12,683 )    52,093      —        52,093    64,776     
(12,683 )    72,791    (20,698 )    52,093      —     

*CONFIDENTIAL

   1,165    1,376      (211 )    1,182      (17 )    1,200    1,382      (182 ) 
  1,305    (105 )    1,187      14   

*CONFIDENTIAL

   312    385      (73 )    317      (5 )    322    387      (65 )    365    (43
)    318      4   

*CONFIDENTIAL

   187    238      (49 )    189      (3 )    192    237      (44 )    249    (57
)    190      2   

SUMMARY HEADCOUNT

                           

*CONFIDENTIAL

   4    4      —        4      —        4    4      —        4    (0 )    4     
—     

*CONFIDENTIAL

   2    4      (2 )    4      (2 )    4    4      (0 )    4    (1 )    4      (0
) 

*CONFIDENTIAL

   27    31      (4 )    31      (4 )    28    30      (2 )    31    (3 )    30
     (2 ) 

*CONFIDENTIAL

   6    6      —        6      —        6    6      —        6    —        6   
  —     

*CONFIDENTIAL

   279    275      4      275      4      271    274      (3 )    292    (22 ) 
  274      (3 ) 

*CONFIDENTIAL

   1    4      (3 )    4      (3 )    2    3      (2 )    0    1      3      (2
) 

*CONFIDENTIAL

   3    5      (2 )    5      (2 )    5    5      0      6    (0 )    5      0
  

*CONFIDENTIAL

   5    5      —        5      —        5    5      —        4    1      5     
—      TOTAL OVERALL HEADCOUNT    327    334      (7 )    334      (7 )    324
   331      (7 )    348    (24 )    331      (7 )  REAL ESTATE FIELD SALES
*CONFIDENTIAL   

Marshall Gayden

 

  



     DECEMBER YTD     Full Year        Actuals    Budget     Variance    
Budget Volume
Actuals     Budget
Productivity
Variance     2004 Forecast    2004 Budget     Variance     2003 Actuals   
Variance     Budget Volume
Actuals     Budget
Productivity
Variance  

Indirect Costs

                           

*CONFIDENTIAL

   17,467,695    17,673,577      (205,883 )    17,673,577      (205,883 )   
17,467,695    17,673,577      (205,883 )    18,834,809    (1,367,114 )   
17,673,577      (205,883 ) 

*CONFIDENTIAL

   12,574    7,853      4,721      7,853      4,721      12,574    7,853     
4,721      6,621    5,954      7,853      4,721   

*CONFIDENTIAL

   11,427    1,067      10,360      1,067      (10,360 )    11,427    1,067     
10,360      5,416    6,011      1,067      10,360   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   52,529    16,010      34,519      18,010      34,519      52,529    18,010   
  34,519      37,514    15,015      18,010      34,519   

*CONFIDENTIAL

   899,016    1,027,945      (128,929 )    1,027,945      (128,929 )    899,016
   1,027,945      (128,929 )    1,832,834    (933,818 )    1,027,945     
(128,929 ) 

*CONFIDENTIAL

   5,638,525    6,963,247      (1,424,722 )    5,837,799      (299,274 )   
5,538,525    6,963,247      (1,424,722 )    7,625,426    (2,086,902 )   
5,837,799      (299,274 ) 

*CONFIDENTIAL

   2,831,084    3,036,970      (205,886 )    2,903,604      (72,520 )   
2,831,084    3,036,970      (205,886 )    2,930,751    (99,667 )    2,903,604   
  (72,520 ) 

*CONFIDENTIAL

   1,771,262    2,054,757      (283,495 )    1,971,669      (200,407 )   
1,771,262    2,054,757      (283,495 )    2,012,456    (241,194 )    1,971,669
     (200,407 )                                                                 
     

*CONFIDENTIAL

   28,584,111    30,783,426      (2,199,315 )    29,441,524      (857,413 )   
28,584,111    30,783,426      (2,199,315 )    33,285,827    (4,701,716 )   
29,441,524      (857,413 )                                                    
                  

*CONFIDENTIAL

   141,259    200,573      (59,314 )    200,573      (59,314 )    141,259   
200,573      (59,314 )    256,463    (115,204 )    200,573      (59,314 ) 

*CONFIDENTIAL

   12,625    —        12,625      —        12,625      12,625    —        12,625
     5,863    6,762      —        12,625   

*CONFIDENTIAL

   10,329    20,512      (10,183 )    20,512      (10,183 )    10,329    20,512
     (10,183 )    35,232    (24,903 )    20,512      (10,183 ) 

*CONFIDENTIAL

   8,054,769    8,861,686      (806,917 )    8,861,686      (806,917 )   
8,054,769    6,861,686      (806,917 )    9,569,322    (1,514,553 )    8,861,686
     (806,917 ) 

*CONFIDENTIAL

   5,538,612    5,471,928      1,086,684      5,471,928      1,086,684     
6,558,612    5,471,928      1,086,684      5,384,025    1,174,587      5,471,928
     1,086,684   

*CONFIDENTIAL

   518,444    723,448      (205,005 )    723,448      (205,005 )    518,444   
723,448      (205,005 )    708,429    (189,985 )    723,448      (205,005 ) 

*CONFIDENTIAL

   903    13,303      (12,400 )    13,303      (12,400 )    903    13,303     
(12,400 )    398,372    (397,469 )    13,303      (12,400 ) 

*CONFIDENTIAL

   1,426    596      831      598      831      1,426    596      831     
62,942    (81,515 )    596      831   

*CONFIDENTIAL

   96,704    9,150      87,554      9,150      87,554      96,704    9,150     
87,554      42,853    53,851      9,150      87,554   

*CONFIDENTIAL

   850    —        850      —        850      850    —        850      1,555   
(705 )    —        850   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   39,261    (19,134 )    58,415      (19,134 )    58,415      39,281    (19,134
)    58,415      193,689    (154,408 )    (19,134 )    58,415   

*CONFIDENTIAL

   1,839,218    1,889,200      (49,982 )    1,613,652      225,566     
1,839,218    1,889,200      (49,982 )    2,090,343    (251,125 )    1,613,652   
  225,566   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   60,772    12,981      47,791      12,981      47,791      60,772    12,981   
  47,791      54,438    6,334      12,981      47,791   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   2,300    —        2,300      —        2,300      2,300    —        2,300     
9,660    (7,360 )    —        2,300   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   286,379    380,671      (94,291 )    380,671      (94,291 )    286,379   
380,671      (94,291 )    354,626    (68,247 )    380,671      (94,291 ) 

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   355,852    134,327      221,526      134,327      221,526      355,652   
134,327      221,526      137,419    218,433      134,327      221,526   

*CONFIDENTIAL

   51    —        51      —        51      51    —        51      6    44     
—        51   

*CONFIDENTIAL

   310    —        310      —        310      310    —        310      6,434   
(6,124 )    —        310   

*CONFIDENTIAL

   42,250    22,647      19,603      19,227      23,023      42,250    22,647   
  19,603      72,025    (29,775 )    19,227      23,023   

*CONFIDENTIAL

   4,500    4,295      205      3,074      1,426      4,500    4,295      205   
  11,450    (6,950 )    3,074      1,426   

*CONFIDENTIAL

   116,712    90,550      26,162      74,920      41,792      116,712    90,550
     26,162      149,445    (32,733 )    74,920      41,792   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        50    (50
)    —        —     

*CONFIDENTIAL

   550    —        559      —        559      559    —        559      403   
158      —        559   

*CONFIDENTIAL

   1,935    40      1,894      40      1,894      1,935    40      1,894     
3,575    (1,640 )    40      1,694   

*CONFIDENTIAL

   41,307    23,648      17,659      23,648      17,659      41,307    23,648   
  17,659      16,502    24,804      23,648      17,659   

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —                                                             
             

Total Indirect Expenses

   46,771,457    48,623,847      (1,852,390 )    46,986,126      (214,669 )   
46,771,457    48,623,847      (1,852,390 )    52,850,947    (6,079,490 )   
46,986,126      (214,669 )                                                    
                  

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —     

*CONFIDENTIAL

   —      —        —        —        —        —      —        —        —     
—        —        —                                                             
             

*CONFIDENTIAL

   46,771,457    48,623,847      (1,852,390 )    46,986,126      (214,669 )   
46,771,457    48,623,847      (1,852,390 )    52,850,947    (6,079,490 )   
46,986,126      (214,669 )                                                    
                  

*CONFIDENTIAL

   590    423      166      499      91      590    423      186      450    160
     499      91   

*CONFIDENTIAL

   1,021    696      326      640      181      1,021    696      326      661
   178      640      181   

*CONFIDENTIAL

   360    268      92      313      48      360    266      92      264    123
     313      48   

*CONFIDENTIAL

   624    440      164      527      96      624    440      164      416    138
     527      98   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

157



--------------------------------------------------------------------------------

Confidential Treatment

 

REGIONAL BREAKDOWN *CONFIDENTIAL

Marshall Gayden

 

     Northeast    Southeast     Central    South Central    Mid West    Western
   Management    Total  

Applications (ex Corp Client)

     1,076      588        705      752      472      319      115      4,027   

Closing (ex Corp Client)

     906      578        585      673      456      323      176      3,697   

*CONFIDENTIAL

   $ 820.40    $ 948.58      $ 851.48    $ 601.60    $ 1,110.74    $ 1,587.17   
$ 245.40    $ 1,114.68   

*CONFIDENTIAL

   $ 245.40    $ 245.40      $ 245.40    $ 245.40    $ 245.40    $ 245.40    $
—      $ —     

*CONFIDENTIAL

   $ 1,065.80    $ 1,193.98      $ 1,096.88    $ 846.99    $ 1,356.14    $
1,832.57    $ 245.40    $ 1,114.68   

*CONFIDENTIAL

     68      89        41      38      42      37      —        295   

*CONFIDENTIAL

     6      8        3      4      3      4      —        26   

*CONFIDENTIAL

     1      1        1      1      1      1      —        6   

*CONFIDENTIAL

     16      9        17      20      11      9      —        14   

*CONFIDENTIAL

     13      8        14      18      11      9      —        13    REGIONAL
BREAKDOWN *CONFIDENTIAL   

Marshall Gayden

 

  



     Northeast    Southeast     Central    South Central    Mid West    Western
   Management    Total  

Indirect Costs

                      

*CONFIDENTIAL

     288,584      245,941        203,569      207, 933      246,104      261,095
     102,684      1,555,911   

*CONFIDENTIAL

     —        —          —        —        —        —        954      954   

*CONFIDENTIAL

     —        —          —        300      —        —        —        300   

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     4,000      4,000        2,000      2,427      475      —        5,830     
18,732   

*CONFIDENTIAL

     206,849      88,006        79,678      26,752      42,021      87,199     
135,387      665,891   

*CONFIDENTIAL

     41,724      28,361        24,508      22,693      25,041      27,542     
11,116      180,986   

*CONFIDENTIAL

     20,522      22,599        17,295      18,631      20,030      26,568     
14,085      139,729                                                            
 

*CONFIDENTIAL

     561,679      388,907        327,050      278,737      333,671      402,404
     270,055      2,562,503                                                     
        

*CONFIDENTIAL

     —        —          —        1,604      —        —        —        1,604   

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        1,632      1,632   

*CONFIDENTIAL

     119,028      120,653        116,869      86,000      123,616      77,941   
  54,961      699,068   

*CONFIDENTIAL

     15,259      11,144        18,140      12,659      17,540      9,800     
502,902      587,443   

*CONFIDENTIAL

     8,641      3,770        8,938      6,054      6,811      4,878      882   
  39,975   

*CONFIDENTIAL

     —        —          —        —        5,018      —        10,573     
15,591   

*CONFIDENTIAL

     —        —          —        64      10      —        —        73   

*CONFIDENTIAL

     8,225      —          1,000      —        —        780      —        10,005
  

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        75      —        —        5,742      5,817   

*CONFIDENTIAL

     27,882      22,925        19,865      17,729      19,044      13,822     
10,296      131,563   

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        40      4,228      4,268   

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     274      —          —        —        —        —        14,801      15,076
  

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     261      188        908      741      340      328      29,832      32,599
  

*CONFIDENTIAL

     —        —          —        —        —        —        25      25   

*CONFIDENTIAL

     —        (19 )      —        —        —        —        —        (19 ) 

*CONFIDENTIAL

     —        —          1,250      —        —        200      —        1,450   

*CONFIDENTIAL

     —        —          250      —        —        —        —        250   

*CONFIDENTIAL

     2,031      714        3,848      1,210      450      2,465      850     
11,568   

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        463      463   

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —     

*CONFIDENTIAL

     —        —          —        —        —        —        —        —        
                                                       

Total Indirect Expenses

     743,281      548,282        498,118      404,873      506,499      512,657
     907,243      4,120,953                                                     
        

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

158



--------------------------------------------------------------------------------

Confidential Treatment

 

REGIONAL BREAKDOWN *CONFIDENTIAL YEAR-TO-DATE

Marshall Gayden

     Northeast    Southeast    Central    South Central    Mid West    Western
   Management    Total

Applications (ex Corp Client)

     22,172      18,913      12,922      12,130      9,967      8,397      2,584
     87,105

Closing (ex Corp Client)

     12,576      11,370      7,708      7,326      5,918      5,499      1,696
     52,093

*CONFIDENTIAL

   $ 721.76    $ 576.10    $ 729.19    $ 628.60    $ 1,067.09    $ 1,136.76    $
157.49    $ 894.99

*CONFIDENTIAL

   $ 157.49    $ 157.49    $ 157.49    $ 157.49    $ 157.49    $ 157.49    $ —  
   $ —  

*CONFIDENTIAL

   $ 879.25    $ 733.58    $ 886.67    $ 786.09    $ 1,224.57    $ 1,294.24    $
157.49    $ 894.99

*CONFIDENTIAL

     68      69      41      38      42      37      —        295

*CONFIDENTIAL

     6      6      3      4      3      4      —        26

*CONFIDENTIAL

     1      1      1      1      1      1      —        6

*CONFIDENTIAL

     326      274      315      319      238      227      —        295

*CONFIDENTIAL

     185      165      188      193      141      149      —        177 REGIONAL
BREAKDOWN *CONFIDENTIAL YEAR-TO-DATE Marshall Gayden

 

     Northeast    Southeast     Central    South Central    Mid West     Western
    Mgmt     Total Indirect Costs                    

*CONFIDENTIAL

   3,249,293    2,747,720      2,423,322    2,062,107    2,678,495     
2,855,575      1,390,868      17,407,381

*CONFIDENTIAL

   —      —        —      194    118      —        12,262      12,574

*CONFIDENTIAL

   692    372      —      1,367    —        —        9,368      11,800

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   5,721    3,269      12,779    —      817      15,529      3,638      41,754

*CONFIDENTIAL

   393,601    132,910      93,821    73,518    101,531      40,019      66,116
     901,516

*CONFIDENTIAL

   1,957,098    1,041,967      661,932    401,509    597,673      889,167     
(58,849 )    5,490,498

*CONFIDENTIAL

   614,205    457,782      388,752    323,606    433,861      406,708     
190,814      2,815,727

*CONFIDENTIAL

   383,957    303,379      246,627    201,864    257,174      285,802     
84,715      1,763,518                                            

*CONFIDENTIAL

   6,604,568    4,687,400      3,827,233    3,064,165    4,069,670     
4,492,799      1,689,419      28,444,767                                        
   

*CONFIDENTIAL

   7,095    21,914      39,488    ,23,079    43,934      5,469      280     
141,259

*CONFIDENTIAL

   —      —        12,625    —      —        —        —        12,625

*CONFIDENTIAL

   216    4,150      1,898    —      150      150      3,766      10,329

*CONFIDENTIAL

   1,422,047    1,231,016      1,119,076    974,082    1,363,365      1,178,315
     749,628      8,037,529

*CONFIDENTIAL

   498,711    213,626      250,299    208,994    432,327      195,635     
4,768,700      6,568,292

*CONFIDENTIAL

   113,312    55,777      75,489    61,384    89,391      92,756      31,731   
  519,840

*CONFIDENTIAL

   —      5      —      —      (11,570 )    250      12,217      903

*CONFIDENTIAL

   16    (5 )    87    64    400      (208 )    1,073      1,426

*CONFIDENTIAL

   79,400    —        12,000    —      —        5,304      —        96,704

*CONFIDENTIAL

   850    —        —      —      —        —        —        850

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   797    —        —      472    290      650      37,070      39,281

*CONFIDENTIAL

   299,195    305,755      231,852    233,905    271,136      230,320     
263,520      1,835,684

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      246      400      60,126      60,772

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   2,300    —        —      —      —        —        —        2,300

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   5,005    1,023      1,465    851    15,520      968      261,547      286,379

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   17,128    12,756      15,579    11,219    16,971      12,184      269,761   
  355,599

*CONFIDENTIAL

   —      —        —      —      —        —        51      51

*CONFIDENTIAL

   —      7      —      —      —        303      —        310

*CONFIDENTIAL

   4,500    3,425      13,400    9,800    3,200      5,675      2,250     
42,250

*CONFIDENTIAL

   1,500    —        1,000    —      1,500      500      —        4,500

*CONFIDENTIAL

   20,275    13,350      18,364    14,527    18,268      29,552      3,037     
117,374

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      1      558    —      —        —        —        559

*CONFIDENTIAL

   —      —        150    —      217      —        1,568      1,935

*CONFIDENTIAL

   —      —        —      2,602    —        —        38,705      41,307

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —  

*CONFIDENTIAL

   —      —        —      —      —        —        —        —                  
                           

Total Indirect Expenses

   9,076,915    6,550,203      5,620,561    4,605,143    6,315,017     
6,251,023      8,203,961      46,622,824                                        
   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

159



--------------------------------------------------------------------------------

Confidential Treatment

 

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

     Actuals     12&0 Forecast    December    Month Volume Actuals   
Month Productivity
Variance            October     November    December     January ‘05   
February ‘05    Forecast    Budget    Forecast    Budget    Forecast     Budget
   

DRIVERS

                               

*CONFIDENTIAL

   492      401    281      415    699    270    388    281    281    —       
—       

*CONFIDENTIAL

   278      260    277      188    193    277    378    277    277    —       
—       

*CONFIDENTIAL

   10      8    6      8    14    5    8    6    4    —        —       

*CONFIDENTIAL

   5      8    6      4    4    6    5    6    4    —        —       

SUMMARY HEADCOUNT

                                   91      48    50      50    50    50    70   
50    70    —        (20 )   

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

     Actuals     12&0 Forecast    December    Month Volume Actuals   
Month Productivity
Variance     Explanations of Budget
Productivity Variances      October     November    December     January ‘05   
February ‘05    Forecast    Budget    Forecast    Budget    Forecast     Budget
   

Indirect Costs

                               

*CONFIDENTIAL

   46,495      43,630    27,227      31,071    29,592    46,266    32,539   
46,266    32,539    (9,040 )    4,688     

*CONFIDENTIAL

   —        —      136      200    200    200    200    200    200    (84 )   
(84 )   

*CONFIDENTIAL

   7,952      7,716    5,837      —      —      —      —      —      —     
5,837      5,837      *CONFIDENTIAL

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        4,000    3,600      —      —      —      —      —      —      3,600
     3,600     

*CONFIDENTIAL

   184,616      216,167    220,026      108,848    108,029    173,087    252,114
   172,920    172,920    47,106      47,106      *CONFIDENTIAL

*CONFIDENTIAL

   26,135      29,786    17,476      12,611    12,404    20,858    27,061   
20,842    19,538    (3,366 )    (2,062 )   

*CONFIDENTIAL

   11,443      14,605    12,236      16,490    13,640    16,452    21,349   
16,439    15,409    (4,203 )    (3,174 )                                        
                        

*CONFIDENTIAL

   276,640      315,904    296,517      169,220    163,864    256,862    333,263
   256,667    240,606    39,850      55,911                                     
                             

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   21,203      26,471    21,749      15,000    15,000    15,000    21,000   
15,000    21,000    6,749      749     

*CONFIDENTIAL

   4,244      339    819      3,000    3,000    1,000    1,000    1,000    1,000
   (181 )    (181 )   

*CONFIDENTIAL

   2,624      3,882    3,683      4,500    4,500    4,500    6,300    4,500   
6,300    (817 )    (2,617 )   

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   (12,350 )    13,665    11,026      6,725    11,322    4,374    6,286    4,552
   4,552    6,472      6,472      *CONFIDENTIAL

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   40      40    40      —      —      —      —      —      —      40      40   
 

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        306    —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   1,081      589    (268 )    635    1,069    413    594    430    430    (686
)    (686 )   

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   500      500    —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   120      —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

   —        —      —        —      —      —      —      —      —      —       
—                                                                     

Total Indirect Expenses

   294,102      361,696    333,575      199,079    198,756    282,150    368,442
   282,149    273,888    51,427      59,687                                     
                             

*CONFIDENTIAL

   598      902    1,167      480    284    1,045    950    1,004    975    183
     212     

*CONFIDENTIAL

   1,066      1,292    1,204      1,055    1,029    1,018    975    1,019    989
   186      213     

*CONFIDENTIAL

   562      788    1,055      408    234    951    859    913    856    142     
199     

*CONFIDENTIAL

   1,002      1,128    1,070      900    849    927    882    927    889    144
     202     

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

160



--------------------------------------------------------------------------------

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

          DECEMBER YTD     Full Year Average        Actuals    Budget   
Variance     Budget Volume
Actuals    Budget
Productivity
Variance     2004 Forecast    2004 Budget    Variance     2003 Actuals   
Variance     Budget Volume
Actuals    Budget
Productivity
Variance   DRIVERS                                

*CONFIDENTIAL

   7,003    8,974    (1,971 )    7,003    —        7,003    8,974    (1,971 )   
10,683    (3,680 )    7,003    —     

*CONFIDENTIAL

   4,040    4,951    (911 )    4,040    —        4,040    4,951    (911 )   
6,290    (2,250 )    4,040    —     

*CONFIDENTIAL

   140    128    12      100    40      144    144    0      189    (45 )    112
   32   

*CONFIDENTIAL

   61    71    10      58    23      83    80    4      111    (28 )    65    18
   SUMMARY HEADCOUNT                                

*CONFIDENTIAL

   50    70    (20 )    70    (20 )    49    62    (14 )    57    (8 )    62   
(14 ) 

REAL ESTATE FIELD SALES *CONFIDENTIAL

Marshall Gayden

 

  

  



     DECEMBER YTD     Full Year        Actuals    Budget    Variance    
Budget Volume
Actuals    Budget
Productivity
Variance     2004 Forecast    2004 Budget    Variance     2003 Actuals   
Variance     Budget Volume
Actuals    Budget
Productivity
Variance   Indirect Costs                                

*CONFIDENTIAL

   478,213    385,101    90,112      385,101    90,112      475,213    385,101
   90,112      304,361    170,852      385,101    90,112   

*CONFIDENTIAL

   143    2,000    (1,857 )    2,000    (1,857 )    143    2,000    (1,857 )   
—      143      2,000    (1,857 ) 

*CONFIDENTIAL

   92,066    23,482    68,574      23,482    68,574      92,056    23,482   
68,574      68,813    23,243      23,482    68,574   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   4,246    —      4,246      —      4,246      4,246    —      4,246      —  
   4,246      —      4,246   

*CONFIDENTIAL

   54,112    3,000    51,112      3,000    51,112      54,112    3,000    51,112
     5,251    48,861      3,000    51,112   

*CONFIDENTIAL

   2,821,471    3,417,595    (496,124 )    2,704,021    217,450      2,921,471
   3,417,595    (496,124 )    4,595,609    (1,674,139 )    2,704,021    217,450
  

*CONFIDENTIAL

   467,725    383,333    (15,608 )    315,543    52,182      367,725    383,333
   (15,608 )    438,438    (70,713 )    315,543    52,182   

*CONFIDENTIAL

   222,643    308,068    (84,425 )    255,326    (31,683 )    223,643    308,068
   (84,425 )    312,961    (89,318 )    255,326    (31,683 )                    
                                              

*CONFIDENTIAL

   4,138,609    4,522,578    (383,969 )    3,688,472    450,137      4,138,609
   4,522,578    (383,969 )    5,725,434    (1,586,824 )    3,688,472    450,137
                                                                    

*CONFIDENTIAL

   5,297    2,275    3,022      2,275    3,022      5,297    2,275    3,022     
—      5,297      2,275    3,022   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   245, 003    270,125    (25,122 )    270,125    (25,122 )    245,003   
270,125    (25,122 )    291,686    (46,684 )    270,125    (25,122 ) 

*CONFIDENTIAL

   29,216    11,174    18,042      11,174    18,042      29,216    11,174   
18,042      11,219    17,998      11,174    18,042   

*CONFIDENTIAL

   48,826    71,358    (21,532 )    71,358    (21,532 )    49,826    71,358   
(21,532 )    60,392    (10,565 )    71,358    (21,532 ) 

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   383    113    250      113    250      363    113    250      816    (253 ) 
  113    250   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      (4,055
)    —      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   117    117    —        117    —        117    117    —        4    114     
117    —     

*CONFIDENTIAL

   164,299    151,692    12,607      119,762    44,538      164,299    151,692
   12,607      217,061    (52,761 )    119,762    44,538   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   120    —      120      —      120      120    —      120      31    89     
—      120   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   349    —      349      —      349      349    —      349      229    120     
—      349   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   8,491    13,133    (4,642 )    10,117    (1,626 )    8,491    13,133   
(4,642 )    14,439    (5,947 )    10,117    (1,626 ) 

*CONFIDENTIAL

   22    9    13      9    13      22    9    13      174    (153 )    9    13
  

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        200    (200 ) 
  —      —     

*CONFIDENTIAL

   6,500    4,000    2,500      4,000    2,500      6,500    4,000    2,500     
4,000    2,500      4,000    2,500   

*CONFIDENTIAL

   2,161    314    1,847      314    1,847      2,161    314    1,847      3,356
   (1,196 )    314    1,847   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        50    (50 )   
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   268    —      268      —      268      268    —      268      570    (302 ) 
  —      268   

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —     

*CONFIDENTIAL

   —      —      —        —      —        —      —      —        —      —       
—      —                                                                       

Total Indirect Expenses

   4,650,641    5,046,889    (396,247 )    4,177,837    472,805      4,650,641
   5,046,689    (396,247 )    6,333,515    (11,682,874 )    4,177,837    472,805
                                                                    

*CONFIDENTIAL

   864    582    102      597    68      664    562    102      593    71     
597    68   

*CONFIDENTIAL

   1,151    1,019    132      1,034    117      1,151    1,016    132      1,007
   144      1,034    117   

*CONFIDENTIAL

   581    504    67      527    64      591    504    87      536    55      527
   64   

*CONFIDENTIAL

   1,024    913    111      913    111      1,024    913    111      910    114
     913    111   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

161



--------------------------------------------------------------------------------

REGIONAL BREAKDOWN *CONFIDENTIAL

Marshall Gayden

 

     Northeast     Southeast     Central    South Central     Mid West   
Western    Total  

Applications (Tier 4)

     39        107        39      22        33      22      262   

Closing (Tier 4)

     32        107        36      18        22      23      238   

*CONFIDENTIAL

   $ 3,534.51      $ 378.09      $ 1,065.77    $ 2,985.79      $ 2,655.77    $
1,281.60    $ 1,401.58   

*CONFIDENTIAL

   $ —        $ —        $ —      $ —        $ —      $ —      $ —     

*CONFIDENTIAL

   $ 3,534.51      $ 378.09      $ 1,065.77    $ 2,985.79      $ 2,655.77    $
1,281.60    $ 1,401.58   

FSR (November 2004)

     10        6        6      5        3      3      33   

*CONFIDENTIAL

     4        18        7      4        11      7      8   

*CONFIDENTIAL

     3        18        6      4        7      8      7    REGIONAL BREAKDOWN
*CONFIDENTIAL    Marshall Gayden         Northeast     Southeast     Central   
South Central     Mid West    Western    Total  

Indirect Costs

                 

*CONFIDENTIAL

     —          4,650        7,569      10,948        12,121      1,938     
37,227   

*CONFIDENTIAL

     —          —          —        116        —        —        116   

*CONFIDENTIAL

     2,931        2,906        —        —          —        —        5,837   

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          3,600      —        3,600   

*CONFIDENTIAL

     99,740        23,015        15,973      32,480        26,451      22,366   
  220,025   

*CONFIDENTIAL

     3,220        2,698        2,164      3,530        5,039      824     
17,476   

*CONFIDENTIAL

     2,779        1,646        1,465      2,489        2,015      1,841     
12,236                                                         

*CONFIDENTIAL

     108,671        34,916        27,172      49,562        49,227      26,969
     296,517                                                         

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     2,330        2,389        8,817      2,281        4,733      1,199     
21,749   

*CONFIDENTIAL

     57        —          —        —          761      —        819   

*CONFIDENTIAL

     318        414        839      824        986      302      3,683   

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     1,956        2,766        1,514      1,156        2,648      984     
11,025   

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        40        —        —        40   

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     (227 )      (30 )      25      (119 )      72      23      (256 ) 

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —     

*CONFIDENTIAL

     —          —          —        —          —        —        —              
                                            

Total Indirect Expenses

     113,104        40,455        38,368      53,744        58,427      29,477
     333,575                                                         

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

162



--------------------------------------------------------------------------------

Confidential Treatment

 

DECEMBER 2004 FORECAST

 

Team

   *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL   
% of Forecast     *CONFIDENTIAL    *CONFIDENTIAL    *CONFIDENTIAL   
% of Forecast  

West 1

   210    7.00    160.5    249    118.35 %    183    66    102    55.80 % 

West 2

   216    6.00    147.9    229    106.04 %    157    71    110    70.03 % 

West 3

   200    6.75    177.4    275    137.66 %    177    71    110    62.25 % 

West 4

   252    7.00    199.9    310    122.85 %    183    96    149    81.16 %      
                                              878    26.75    685.7    1,062   
121.00 %    700    304    471    67.26 % 

MW 1

   165    5.00    99.2    154    93.13 %    131    45    70    53.26 % 

MW 2

   198    6.00    148.8    230    116.37 %    157    56    87    55.24 % 

MW 3

   165    5.00    141.6    219    132.84 %    131    55    85    65.10 % 

MW 4

   232    8.00    179.1    277    119.52 %    209    70    108    51.78 %      
                                              760    24.00    568.7    881   
115.86 %    628    226    350    55.73 % 

Central 1

   288    8.00    225.3    349    121.14 %    209    118    183    87.29 % 

Central 2

   216    6.00    139.5    216    99.97 %    157    64    99    63.13 % 

Central 3

   288    8.00    181.7    281    97.71 %    209    66    102    48.82 % 

Central 4

   216    6.00    149.3    231    107.02 %    157    89    138    87.78 % 

Central 5

   396    12.00    304.7    472    119.15 %    314    133    206    65.59 %    
                                                1,404    40.00    1000.5   
1,549    110.34 %    1047    470    728    69.54 % 

SC2

   170    5.00    140.9    218    128.37 %    131    51    79    60.36 % 

SC3

   204    6.00    156.8    243    119.04 %    157    57    88    56.22 % 

SC4

   238    7.00    173.0    268    112.53 %    183    71    110    60.03 % 

SC5

   238    7.00    212.4    329    138.21 %    183    73    113    61.72 % 

SC6

   224    7.00    177.4    275    122.63 %    183    64    99    54.11 %      
                                              1,074    32.00    860.6    1.333
   124.07 %    837    316    489    58.44 % 

LR1

   147    7.00    95.3    148    100.39 %    183    43    67    36.35 % 

LR2

   147    7.00    94.3    146    99.33 %    183    53    82    44.81 % 

LR3

   147    7.00    110.5    171    116.40 %    183    48    74    40.58 %      
                                              441    21.00    300.1    465   
105.37 %    549    144    223    40.58 % 

NA 1

   264    8.00    182.4    282    106.96 %    209    95    147    70.28 % 

NA 2

   231    7.00    184.2    285    123.49 %    183    68    105    57.49 % 

NA 3

   264    8.00    198.2    307    116.27 %    209    82    127    60.66 % 

NA 4

   174    6.00    126.1    195    112.19 %    157    62    96    61.15 % 

NA 5

   203    7,00    167.0    259    127.41 %    183    64    99    54.11 % 

NA 6

   297    9.00    253.4    392    132.11 %    235    107    166    70.36 % 

NA 7

   264    8.00    224.3    347    131.57 %    209    106    164    78.41 %      
                                              1,697    53.00    1335.6    2,068
   121.87 %    1387    584    904    65.21 % 

SE1

   360    10.00    305.8    474    131.54 %    262    166    257    98.24 % 

SE2

   324    9.00    280.2    434    133.90 %    235    126    195    82.85 % 

SE3

   432    12.00    330.9    512    118.62 %    314    141    218    69.54 % 

SE7

   297    9.00    256.4    397    133.70 %    235    97    150    63.78 %      
                                              1,413    40.00    1173.4    1,817
   128.59 %    1047    530    821    78.41 % 

CORP 1

   —      8.00    380.9    590    #DIV/0!      209    188    291    139.07 % 

CORP 2

   —      9.00    369.1    571    #DIV/0!      235    168    260    110.47 % 

CORP 3

   —      10.00    397.0    615    #DIV/0!      262    202    313    119.54 % 
                                                   —      27.00    1146.9   
1,776    #DIV/0!      706    558    864    122.31 % 

Total All Units

   6,907    240    6,503    10,069    145.79 %    6,901    3,132    4,850   
70.28 % 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

163



--------------------------------------------------------------------------------

Confidential Treatment

 

BUDGET BY BRANDS

 

    DECEMBER     YTD     Forecast/Run Rate  

*CONFIDENTIAL

  2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03
Actuals
vs 04
Actuals
%
Growth     Budget
vs 04
Actuals
%
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03
Actuals
vs 04
Actuals
%
Growth     Budget
vs 04
Actuals
%
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03
Actuals
vs 04
Actuals
%
Growth     Budget
vs 04
Actuals
%
Growth   *CONFIDENTIAL   5,365   4,839   6,189   -9.80 %    -21.81 %    112,304
  99,097   122,977   -11.76 %    -19.42 %    112,304   99,097   122,977   -11.76
%    -19.42 %                                                                   
      *CONFIDENTIAL   463   463   331   0.00 %    39.76 %    18,607   7,059  
6,568   -62.06 %    7.48 %    18,607   7,059   6,568   -62.06 %    7.48 %       
                                                                 

Total Leads

  5,828   5,302   6,620   0.03 %    18.88 %    130,911   106,156   129,545  
-18.91 %    -18.05 %    130,911   106,156   129,545   -18.81 %    -18.05 %     
                                                                   
*CONFIDENTIAL   1,355   1,203   1,819   -11.22 %    -33.87 %    22,159   17,077
  24,114   -22.93 %    -29.18 %    22,159   17,077   24,114   -22.93 %    -29.18
%                                                                         
*CONFIDENTIAL   191   185   47   -3.14 %    293.12 %    7,703   2,266   819  
-70.58 %    176.61 %    7,703   2,266   819   -70.58 %    176.61 %             
                                                            *CONFIDENTIAL  
1,546   1,388   1,866   -10.22 %    -25.63 %    29,862   19,343   24,933  
-35.28 %    -22.42 %    29,862   19,343   24,933   -35.23 %    -22.42 %         
                                                                *CONFIDENTIAL  
114   113   129   -0.88 %    -12.60 %    1,588   1,576   1,687   -0.76 %   
-6.61 %    1,588   1,576   1,687   -0.76 %    -6.61 %                           
                                              *CONFIDENTIAL   16   19   3  
18.75 %    473.15 %    497   206   54   -58.55 %    280.88 %    497   206   54  
-58.55 %    280.88 %                                                           
              *CONFIDENTIAL   130   132   133   1.54 %    -0.45 %    2,086  
1,782   1,742   -14.53 %    2.32 %    2,085   1,782   1,742   -14.53 %    2.32
%                                                                         

Total Closing Units

  1,676   1,620   1,999   -9.31 %    -23.96 %    31,947   21,125   26,674  
-33.57 %    -20.80 %    31,947   21,125   26,674   -33.87 %    -20.80 %         
                                                                  —     —    
—         —     —     —         —     —     —           DECEMBER     YTD    
Forecast/Run Rate  

*CONFIDENTIAL

  2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03
Actual
vs 04
Actuals
%
Growth     Budget
vs 04
Actuals
%
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03
Actual
vs 04
Actuals
%
Growth     Budget
vs 04
Actuals
%
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03
Actual
vs 04
Actuals
%
Growth     Budget
vs 04
Actuals
%
Growth   *CONFIDENTIAL   4,177   3,716   4,515   -11.04 %    -17.70 %    86,049
  77,206   89,750   -10.28 %    -13.98 %    86,049   77,206   89,750   -10.28 % 
  -13.98 %                                                                     
    *CONFIDENTIAL   256   270   239   5.47 %    12.97 %    9,172   4,197   4,747
  -54.24 %    -11.59 %    19,172   4,197   4,747   -54.24 %    -11.59 %         
                                                               

Total Leads

  4,433   3,985   4,754   -10.08 %    -16.16 %    95,221   81,403   94,497  
-14.51 %    -13.86 %    95,221   -61,403   94,497   -14.51 %    -13.86 %       
                                                                  *CONFIDENTIAL
  933   892   1,192   -4.39 %    -25.16 %    14,631   12,198   15,162   -16.63
%    -19.55 %    14,631   12,198   15,162   -16.63 %    -19.55 %               
                                                          *CONFIDENTIAL   95  
108   31   13.68 %    252.23 %    3,126   1,249   496   -60.04 %    151.92 %   
3,126   1,249   496   -60.04 %    151.92 %                                     
                                    *CONFIDENTIAL   1,028   1,000   1,223  
-2.72 %    -18.20 %    17,757   13,447   15,658   -24.57 %    -14.12 %    17,757
  13,447   15,658   -24.27 %    -14.12 %                                       
                                  *CONFIDENTIAL   124   77   165   -37.90 %   
-53.41 %    1,953   1,243   2,198   -36.35 %    -43.45 %    1,953   1,243  
2,198   -36.35 %    -43.45 %                                                   
                      *CONFIDENTIAL   23   8   4   -65.22 %    88.78 %    877  
147   77   -83.24 %    89.91 %    877   147   77   -83.24 %    89.91 %         
                                                                *CONFIDENTIAL  
147   85   170   -42.18 %    -49.86 %    2,630   1,390   2,276   -50.88 %   
-38.92 %    2,830   1,390   2,276   -50.88 %    -38.92 %                       
                                                  *CONFIDENTIAL   200   255   83
  27.50 %    206.91 %    2,676   2,997   1,451   12.00 %    106.58 %    2,676  
2,997   1,451   12.00 %    106.58 %                                             
                            *CONFIDENTIAL   60   113   38   88.33 %    201.12 % 
  2,625   1,080   620   -58.86 %    74.06 %    2,625   1,080   620   -58.86 %   
74.06 %                                                                         
*CONFIDENTIAL   260   368   121   41.64 %    205.10 %    6,301   4,077   2,071  
23.09 %    96.84 %    6,301   4,077   2,071   -23.09 %    96.84 %               
                                                         

Total Closing Units

  1,436   1,463   1,613   1.25 %    -3.95 %    25,888   18,914   20,005   -26.94
%    -5.45 %    26,888   18,914   20,005   -26.94 %    -5.45 %                 
                                                          —     —     —        
—     —     —         —     —     —                                    

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

164



--------------------------------------------------------------------------------

Confidential Treatment

 

BUDGET BY BRANDS

 

    DECEMBER     YTD     Forecast/Run Rate  

*CONFIDENTIAL

  2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03 Actual vs
04 Actuals %
Growth     Budget vs 04
Actuals %
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03 Actuals vs
04 Actuals %
Growth     Budget vs 04
Actuals %
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03 Actuals vs
04 Actuals %
Growth     Budget vs 04
Actuals %
Growth  

*CONFIDENTIAL

  4,768   4,406   4,906   -7.59 %    -10.18 %    93.328   85,624   97,484  
-8.25 %    -12.17 %    93,328   85,624   97,484   -8.25 %    -12.17 % 

*CONFIDENTIAL

  244   221   262   -9.43 %    -15.78 %    7,918   3,565   5,203   -54.98 %   
-31.48 %    7,918   3,565   5,203   -54.98 %    -31.48 % 

Total Leads

  5,012   4,627   5,168   -7.68 %    -10.47 %    101,246   89,189   102,687  
-11.91 %    -13.15 %    101,246   89,189   102,687   -11.91 %    -13.16 %       
                                                                 

*CONFIDENTIAL

  874   728   1,162   -16.70 %    -37.37 %    13,106   10,570   14,874   -19.35
%    -28.94 %    13,106   10,570   14,874   -19.35 %    -28.94 % 

*CONFIDENTIAL

  63   71   30   12.70 %    135.77 %    2,759   1,004   478   -63.61 %    109.92
%    2,759   1,004   478   -63.61 %    109.92 % 

*CONFIDENTIAL

  937   799   1,192   -14.73 %    -32.99 %    15,865   11,574   15,352   -27.05
%    -24.61 %    15,865   11,574   16,352   -27.05 %    -24.61 %               
                                                         

*CONFIDENTIAL

  27   24   36   -11.11 %    -34.10 %    513   329   499   -35.87 %    -34.02 % 
  513   329   499   -35.87 %    -34.02 % 

*CONFIDENTIAL

  4   —     1       192   35   18   -81.77 %    99.77 %    192   35   18  
-81.77 %    99.77 % 

*CONFIDENTIAL

  31   24   37   -22.58 %    -35.74 %    705   364   516   -48.32 %    -29.48 % 
  705   364   516   -48.37 %    -29.48 %                                       
                                 

*CONFIDENTIAL

  202   230   172   13.86 %    33.53 %    2,398   2,552   2,562   6.42 %   
-0.37 %    2,398   2,552   2,562   6.42 %    -0.37 % 

*CONFIDENTIAL

  83   124   43   49.40 %    187.96 %    2,546   1,221   683   -52.04 %    78.77
%    2,546   1,221   683   -52.04 %    78.77 % 

*CONFIDENTIAL

  285   354   215   24.21 %    64.42 %    4,944   3,773   3,245   -23.69 %   
16.29 %    4,944   3,773   3,245   23.69 %    16.29 % 

Total Closing Units

  1,253   1,177   1,445   6.07 %    -18.55 %    21,644   15,711   19,118  
-26.97 %    -17.80 %    21,514   15,711   19,113   -26.97 %    -17.80 %     
DECEMBER     YTD   Forecast/Run Rate       2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03 Actuals
vs 04
Actuals %
Growth     Budget vs 04
Actuals %
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03 Actuals vs
04 Actuals %
Growth     Budget vs
04 Actuals %
Growth     2003
ACTUALS   2004
ACTUALS   2004
BUDGET   03 Actuals vs
04 Actuals %
Growth     Budget vs 04
Actuals %
Growth  

*CONFIDENTIAL

  1,824   1,558   1,665   -14.58 %    -6.40 %    31,788   32,293   33,080   1.59
%    -2.38 %    31,788   32,293   33,080   1.59 %    -2.38 % 

*CONFIDENTIAL

  97   81   89   -16.49 %    -8.83 %    2,944   1,459   1,762   -50.44 %   
-17.21 %    2,944   1,459   1,762   -50.44 %    -17.21 % 

Total Leads

  1,921   1,639   1,763   -14.68 %    -6.52 %    34,732   33,752   34,842  
-2.82 %    -3.18 %    34,732   33,752   34,842   -2.82 %    -3.13 % 

*CONFIDENTIAL

  51   288   407   -17.95 %    -29.27 %    5,106   4,501   5,255   -11.85 %   
-14.34 %    5,106   4,501   5,255   -11.85 %    -14.34 % 

*CONFIDENTIAL

  21   44   11   109.52 %    317.77 %    931   375   163   -59.72 %    129.57 % 
  929   375   163   -59.63 %    129.57 % 

*CONFIDENTIAL

  372   332   418   -10.75 %    -20.52 %    6,037   4,876   6,418   -19.23 %   
-10.00 %    6,035   4,876   5,418   -19.20 %    -10.00 % 

*CONFIDENTIAL

  25   28   31   12.00 %    -10.20 %    430   389   333   -9.53 %    16.88 %   
430   389   333   -9.53 %    16.88 % 

*CONFIDENTIAL

  4   4   1   0.00 %    400.31 %    112   52   12   -53.57 %    321.71 %    112
  52   12   -53.57 %    321.71 % 

*CONFIDENTIAL

  29   32   32   10.34 %    0.06 %    542   441   345   -18.63 %    27.77 %   
542   441   345   -18.63 %    27.77 % 

*CONFIDENTIAL

  77   95   44   23.38 %    115.02 %    859   1,410   608   64.14 %    131.80 % 
  859   1,410   608   64.14 %    131.80 % 

*CONFIDENTIAL

  25   34   11   36.00 %    207.82 %    939   610   164   -35.04 %    272.81 % 
  939   610   164   -35.04 %    272.81 % 

*CONFIDENTIAL

  102   129   55   26.47 %    133.58 %    1,798   2,020   772   12.35 %   
161.69 %    1,798   2,020   772   12.85 %    161.69 % 

Total Closing Units

  503   493   505   -1.99 %    -2.38 %    3,377   7,337   6,535   -12.41 %   
12.27 %    8,376   7,337   6,535   -12.39 %    12.27 %    —     —     —        
—     —     —         —     —     —      

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

165



--------------------------------------------------------------------------------

Confidential Treatment

 

LOGO [g93259cendant_small.jpg]

 

     January     February     March     First Quarter     April     May     June
    Second Quarter        2003     2004     2003     2004     2003     2004    
2003     2004     2003     2004     2003     2004     2003     2004     2003    
2004  

*CONFIDENTIAL

   34,484      35,293      36,371      38,511      48,686      58,731     
119,541      132,535      52,389      62,420      56,455      62,906      63,590
     77,911      172,434      203,238   

*CONFIDENTIAL

   54.21 %    54.24 %    52.29 %    55.64 %    53.04 %    48.40 %    53.15 %   
52.06 %    50.11 %    52.56 %    50.62 %    52.74 %    47.98 %    49.69 %   
49.49 %    51.51 % 

*CONFIDENTIAL

   18,694      19,143      19,017      21,429      25,821      28,427     
63,632      68,999      26,250      32,805      28,580      33,176      30,512
     38,716      85,342      104,697   

*CONFIDENTIAL

   5,608      5,743      5.705      6,429      7,746      8,528      19,060     
20,700      7,875      9,842      8,574      9,953      9,154      11,615     
25,603      31,409   

*CONFIDENTIAL

   1,023      860      1.132      932      1,305      1,297      3,460     
3,089      1,483      1,489      1,809      1,527      1,943      1,721     
5,235      4,737   

*CONFIDENTIAL

   5.47 %    4.49 %    5.95 %    4.35 %    5.05 %    4.58 %    5.45 %    4.48 % 
  5.65 %    4.54 %    6.33 %    4.60 %    6.37 %    4.45 %    8.13 %    4.52 % 

*CONFIDENTIAL

   28,576      27,063      27,631      27,681      35,765      40,378     
91,972      95,121      38,211      43,985      43,557      45,350      46,982
     55,049      128,750      144,384   

*CONFIDENTIAL

   48.04 %    47.44 %    48.44 %    47.78 %    50.49 %    48.77 %    49.11 %   
48.10 %    50.65 %    47.71 %    49.35 %    49.19 %    50.22 %    48.80 %   
50.05 %    48.59 % 

*CONFIDENTIAL

   13,727      12,839      13,384      13,225      18,056      19,690     
45,167      45,754      19,353      20,987      21,498      22,306      23,594
     26,865      64,444      70,158   

*CONFIDENTIAL

   4,118      3,852      4,015      3,967      5,417      5,907      13,550     
13,726      5,806      6,296      6,449      6,692      7,078      8,059     
19,333      21,047   

*CONFIDENTIAL

   2,556      1,918      2,638      2,115      3,316      3,151      8,508     
7,184      3,617      3,597      4,146      3,748      4,744      4,545     
12,507      11,890   

*CONFIDENTIAL

   18.62 %    14.94 %    19.69 %    15.99 %    18.36 %    16.00 %    18.84 %   
15.70 %    18.69 %    17.14 %    19.29 %    16.80 %    20.11 %    16.92 %   
19.41 %    16.95 % 

*CONFIDENTIAL

   63,060      62,356      64,002      66,192      84,451      99,109     
211,513      227,656      90,600      106,405      100,012      108,258     
110,572      132,960      301,184      347,622   

*CONFIDENTIAL

   51.41 %    51.29 %    50.63 %    52.35 %    51.96 %    48.55 %    51.39 %   
50.41 %    50.33 %    50.55 %    50.07 %    51.25 %    48.93 %    49.32 %   
49.73 %    50.30 % 

*CONFIDENTIAL

   32,421      31,982      32,401      34,654      43,877      48,117     
108,699      114,753      45,603      53,792      50,078      55,482      54,106
     65,581      149,786      174,855   

*CONFIDENTIAL

   9,726      9,595      9,720      10,396      13,163      14,435      32,610
     34,426      13,681      16,138      15,023      16,645      16,232     
19,674      44,936      52,457   

*CONFIDENTIAL

   3,579      2,778      3,768      3,047      4,621      4,448      11,968     
10,273      5,100      5,086      5,955      5,275      6,687      6,268     
17,742      16,627   

*CONFIDENTIAL

   11.04 %    8.69 %    11.63 %    8.79 %    10.53 %    9,24 %    11.01 %   
8.95 %    11.18 %    9.45 %    11.89 %    9.51 %    12.36 %    9.55 %    11.84
%    9.51 % 

*CONFIDENTIAL

   52,541      50,458      49,225      50,182      61,598      72,604     
163,364      173,244      67,202      77,987      74,209      82,465      81,946
     93,760      223,356      254,213   

*CONFIDENTIAL

   48.41 %    50.52 %    51.83 %    54.28 %    51.07 %    51.15 %    50.44 %   
51.87 %    50.95 %    53.41 %    52.08 %    49.10 %    48.13 %    50.22 %   
50.29 %    50.83 % 

*CONFIDENTIAL

   25,433      25,492      25,513      27,238      31,461      37,135     
82,407      89,865      34,241      41,652      38,648      40,488      39,443
     47,082      112,332      129,222   

*CONFIDENTIAL

   7,630      7,848      7,654      8,171      9,438      11,141      24,722   
  26,960      10,272      12,496      11,594      12,146      11,833      14,125
     33,700      38,767   

*CONFIDENTIAL

   957      755      921      786      1,129      1,139      3,007      2,680   
  1,264      1,323      1,441      1,300      1,550      1,392      4,255     
4,015   

*CONFIDENTIAL

   3.76 %    2.96 %    3.61 %    2.89 %    3.59 %    3.07 %    3.65 %    2.98 % 
  3.69 %    3.18 %    3.73 %    3.21 %    3.93 %    2.96 %    3.79 %    3.11 % 

*CONFIDENTIAL

   12,159      10,397      8,878      10,440      12,533      15,124      33,570
     35,962      12,634      16,836      13,998      16,950      23,322     
21,010      49,954      54,796   

*CONFIDENTIAL

   42.26 %    55.04 %    61.30 %    61.00 %    52.16 %    55.05 %    50.99 %   
56.77 %    58.19 %    56.47 %    58.07 %    56.53 %    37.71 %    52.74 %   
48.60 %    55.06 % 

*CONFIDENTIAL

   5,139      5,722      5,442      6,368      6,537      8.326      17,118     
20,416      7,352      9,508      8,129      9,581      8,795      11,081     
24,278      30,170   

*CONFIDENTIAL

   1,542      1,717      1,633      1,910      1,961      2,498      5,135     
6,125      2,206      2,852      2,439      2,874      2,639      3,324     
7,283      9,051   

*CONFIDENTIAL

   313      306      342      335      425      423      1,080      1,064     
455      617      569      635      617      702      1,641      1,954   

*CONFIDENTIAL

   6.09 %    5.35 %    6.28 %    5.26 %    6.50 %    5.08 %    6.31 %    5.21 % 
  6.19 %    6.49 %    7.00 %    6.63 %    7.02 %    6.34 %    6.76 %    6.48 % 

*CONFIDENTIAL

   127,760      123,211      122,104      126,814      158,582      186,837     
408,446      436,862      170,438      201,228      188,219      207,673     
215,839      247,729      574,494      656,630   

*CONFIDENTIAL

   49.31 %    51.29 %    51.69 %    53.83 %    51.63 %    50.09 %    50.98 %   
51.51 %    51.16 %    52.16 %    51.46 %    50.83 %    47.42 %    49.95 %   
49.85 %    50.90 % 

*CONFIDENTIAL

   62,993      63,196      63,356      68,260      81,875      93,578     
208,224      225,034      87,196      104,952      96,855      105,551     
102,344      123,744      286,394      334,247   

*CONFIDENTIAL

   18,898      18,959      19,007      20,478      24,563      28,074     
62,467      67,510      26,159      31,486      29,056      31,665      30,703
     37,123      85,918      100,274   

*CONFIDENTIAL

   5,083      4,050      5,237      4,382      6,397      6,340      16,717     
14,772      7,088      7,338      8.284      7,482      9,180      8,730     
24,552      23,550   

*CONFIDENTIAL

   8.07 %    6.41 %    8.27 %    6.42 %    7.81 %    6.77 %    8.03 %    6.56 % 
  8.13 %    6.99 %    8.55 %    7.09 %    8.97 %    7.05 %    8.57 %    7.05 % 

*CONFIDENTIAL

   89,184      96,148      94,473      99,133      122,817      146,459     
316,474      341,741      132,225      157,243      144,662      162,323     
168,857      192,680      445,744      512,247   

*CONFIDENTIAL

   49.67 %    62.37 %    52.90 %    55.52 %    51.96 %    50.45 %    51.52 %   
52.46 %    51.31 %    53.40 %    52.09 %    51.28 %    46.64 %    50.28 %   
49.79 %    51.56 % 

*CONFIDENTIAL

   49,266      50,357      49,972      55.035      63,819      73,888     
163,057      179,280      67,843      83,965      75,357      83,245      78,750
     96,879      221,950      264,089   

*CONFIDENTIAL

   14,780      15,107      14,992      16,511      19,146      22,166     
48,917      53,784      20,353      25,190      22,607      24,974      23,625
     29,064      66,585      79,227   

*CONFIDENTIAL

   2,293      1,921      2,395      2,053      2,859      2,859      7,547     
6,833      3,202      3,429      3,819      3.462      4.110      3,815     
11,131      10,706   

*CONFIDENTIAL

   4.65 %    3.81 %    4.79 %    3.73 %    4.48 %    3.87 %    4.63 %    3.81 % 
  4.72 %    4.08 %    5.07 %    4.16 %    5.22 %    3.94 %    5.02 %    4.05 % 

 

(1) *CONFIDENTIAL

(2) *CONFIDENTIAL

(3) *CONFIDENTIAL

(4) *CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

166



--------------------------------------------------------------------------------

Confidential Treatment

 

LOGO [g93259cendant_small.jpg]

 

    July     August     September     Third Quarter     October     November    
December     Fourth Quarter     Total Year       2003     2004     2003     2004
    2003     2004     2003     2004     2003     2004     2003     2004     2003
    2004     2003     2004     2003     2004  

*CONFIDENTIAL

  62,325      68,011      66,171      73,211      65,403      64,514     
193,899      205,736      59,050      58,848      55,405      54,386      58,015
     60,297      172,470      173,531      658,344      715,041   

*CONFIDENTIAL

  51.81 %    56.13 %    49.82 %    48.86 %    51.71 %    47.91 %    51.10 %   
50.97 %    51.14 %    55.15 %    42.98 %    51.05 %    46.55 %    47.56 %   
46.98 %    51.23 %    49.97 %    51.39 % 

*CONFIDENTIAL

  32,293      38,177      32,963      35,770      33,819      30,911      99,075
     104,858      30,200      32,455      23,814      27,763      27,005     
28,675      81,019      88,893      328,968      367,447   

*CONFIDENTIAL

  9,688      11,453      9,889      10,731      10,146      9,273      29,723   
  31,457      9,060      9,737      7,144      8,329      8,102      8,603     
24,306      26,668      96,690      110,234   

*CONFIDENTIAL

  1,990      1,630      1,972      1,580      1,681      1,336      5,643     
4,546      1,503      1,210      1,162      1,197      1,208      1,190     
3,873      3,597      18,211      15,969   

*CONFIDENTIAL

  6.16 %    4.27 %    5.98 %    4.42 %    4.97 %    4.32 %    5.70 %    4.34 % 
  4.98 %    3.73 %    4.88 %    4,31 %    4.47 %    4.15 %    4.78 %    4.05 % 
  5.54 %    4.35 % 

*CONFIDENTIAL

  49,075      50,014      48,712      47,785      44,472      40,006     
142,259      137,805      41,709      37,412      33,065      35,744      38,872
     38,192      113,646      111,349      476,627      488,658   

*CONFIDENTIAL

  50.82 %    49.79 %    49.80 %    50.13 %    49.34 %    49.17 %    50.01 %   
49.73 %    49.48 %    49.02 %    49.47 %    49.70 %    49.58 %    49.25 %   
49.50 %    49.32 %    49.73 %    48.98 % 

*CONFIDENTIAL

  24,938      24,902      24,260      23,957      21,943      19,669      71,141
     68,527      20,636      18,339      16,358      17,765      19,266     
18,809      56,260      54,913      237,013      239,353   

*CONFIDENTIAL

  7,482      7,470      7,278      7,187      6,583      5,901      21,342     
20,558      6,191      5,502      4,907      5,330      5,780      5,643     
16,878      16,474      71,104      71,806   

*CONFIDENTIAL

  4,782      3,868      4,768      3,600      3,864      2,996      13,414     
10,464      3,301      2,891      2,686      2,971      2,833      2,846     
8,820      8,708      43,249      38,246   

*CONFIDENTIAL

  19.18 %    15.53 %    19.65 %    15.03 %    17.61 %    15.23 %    18.86 %   
15.27 %    16.00 %    15.76 %    16.42 %    16.72 %    14.70 %    15.13 %   
15.68 %    15.86 %    18.25 %    15.98 % 

*CONFIDENTIAL

  111,400      118,025      114,883      120,996      109,874      104,520     
336,157      343,540      100,759      96,260      88,470      90,130     
96,887      98,489      286,116      284,880      1,134,970      1,203,699   

*CONFIDENTIAL

  51.37 %    53.45 %    49.81 %    49.36 %    50.75 %    48.39 %    50.64 %   
50.47 %    50.45 %    52.77 %    45.41 %    50.51 %    47.76 %    48.21 %   
47.98 %    50.48 %    49.87 %    50.41 % 

*CONFIDENTIAL

  57,231      63,079      57,223      59,727      55,762      50,560     
170,216      173,385      50,836      50,794      40,172      45,528      46,271
     47,484      137,279      143,806      565,981      606,800   

*CONFIDENTIAL

  17,169      18,924      17,167      17,918      16,729      15,174      51,065
     52,016      15,251      15,238      12,052      13,658      13,881     
14,245      41,184      43,142      169,794      182,040   

*CONFIDENTIAL

  6,772      5,498      6,740      5,180      5,545      4,332      19,057     
15,010      4,804      4,101      3,848      4,168      4,041      4,036     
12,693      12,305      61,460      54,215   

*CONFIDENTIAL

  11.83 %    8.72 %    11.78 %    8.67 %    9.94 %    8.56 %    11.20 %    8.66
%    9.45 %    8.07 %    9.58 %    9.15 %    8.73 %    8.50 %    9.25 %    8.56
%    10.86 %    8.93 % 

*CONFIDENTIAL

  78,376      86,620      76,797      87,881      79,102      78,770     
234,275      253,271      81,638      73,176      69,531      68,725      74,950
     75,766      226,120      217,667      847,114      898,394   

*CONFIDENTIAL

  49.32 %    52.26 %    58.67 %    50.33 %    50.92 %    48.40 %    52.93 %   
50.39 %    49.24 %    54.79 %    46.24 %    48,76 %    47.99 %    49.58 %   
47.90 %    51.07 %    50.41 %    50.97 % 

*CONFIDENTIAL

  36,652      45,265      45,057      44,229      40,282      38,126     
123,991      127,620      40,198      40,090      32,152      33,512      35,989
     37,564      108,319      111,166      427,049      457,873   

*CONFIDENTIAL

  11,596      13,580      13,517      13,269      12,085      11,438      37,197
     38,286      12,059      12,027      9,646      10,054      10,791     
11,269      32,496      33,350      128,115      137,362   

*CONFIDENTIAL

  1,623      1,319      1,665      1,209      1,464      1,039      4,752     
3,567      1,343      1,019      973      1,000      1,086      960      3,402
     2,979      15,416      13,241   

*CONFIDENTIAL

  4.20 %    2.91 %    3.70 %    2.73 %    3.63 %    2.73 %    3.83 %    2.80 % 
  3.34 %    2.54 %    3.03 %    2.98 %    3.02 %    2.56 %    3.14 %    2.68 % 
  3.61 %    2.89 % 

*CONFIDENTIAL

  16,799      18,515      16,013      21,380      17,323      17,846      50,135
     57,740      16,609      16,766      14,531      16,224      16,178     
18,686      47,318      51,676      180,977      200,173   

*CONFIDENTIAL

  45.91 %    60.14 %    68.68 %    52.53 %    50.81 %    52.02 %    54.88 %   
54.81 %    49.80 %    58.91 %    53.33 %    51.68 %    47.10 %    51.11 %   
49.96 %    53.82 %    51.14 %    54.98 % 

*CONFIDENTIAL

  7,712      11,134      10,998      11,230      8,802      9,284      27,512   
  31,648      8,271      9,877      7,749      8,384      7,619      9,551     
23,639      27,812      92,545      110,046   

*CONFIDENTIAL

  2,314      3,340      3,299      3,369      2,641      2,785      8,254     
9,494      2,481      2,963      2,325      2,515      2,286      2,865     
7,092      8,344      27,764      33,014   

*CONFIDENTIAL

  712      644      690      588      584      548      1,986      1,780     
533      488      402      423      435      410      1,370      1,321     
6,077      6,119   

*CONFIDENTIAL

  9.23 %    5.78 %    6.27 %    5.24 %    6.63 %    5.90 %    7.22 %    5.62 % 
  6.44 %    4.94 %    5.19 %    5.05 %    5.71 %    4.29 %    5.80 %    4.75 % 
  6.57 %    5.56 % 

*CONFIDENTIAL

  206,575      223,160      207,692      230,257      206,299      201,135     
620,567      654,552      199,006      186,202      172,533      175,080     
188,015      192,941      559,554      554,223      2,163,061      2,302,267   

*CONFIDENTIAL

  50.15 %    53.54 %    54.54 %    50.02 %    50.82 %    48.72 %    51.84 %   
50.82 %    49.90 %    54.11 %    46.41 %    49.93 %    47.79 %    49.03 %   
48.12 %    51.02 %    50.19 %    51.02 % 

*CONFIDENTIAL

  103,595      119,478      113,278      115,186      104,846      97,990     
321,719      332,653      99,305      100,761      80,073      87,424     
89,859      94,599      269,237      282,784      1,085,575      1,174,719   

*CONFIDENTIAL

  31,079      35,843      33,983      34,556      31,454      29,397      96,516
     99,796      29,791      30,228      24,022      28,227      26,958     
28,380      80,771      84,835      325,673      352,416   

*CONFIDENTIAL

  9,474      7,792      9,457      7,336      7,905      6,246      26,836     
21,374      7,002      5,844      5,470      5,811      5,806      5,607     
18,278      17,262      86,383      76,958   

*CONFIDENTIAL

  9.15 %    6.52 %    8.35 %    6.37 %    7.54 %    6.37 %    8.34 %    6.43 % 
  7.05 %    5.80 %    6.83 %    6.65 %    6.46 %    5.93 %    6.79 %    6.10 % 
  7.96 %    6.55 % 

*CONFIDENTIAL

  157,500      173,146      158,980      182,472      161,828      161,130     
478,308      516,747      157,298      148,790      139,468      139,336     
149,143      154,748      445,908      442,874      1,686,434      1,813,608   

*CONFIDENTIAL

  49.94 %    54.62 %    55.99 %    50.00 %    51.23 %    48.61 %    52.39 %   
51.11 %    50.01 %    55.39 %    45.68 %    49.99 %    47.33 %    48.98 %   
47.76 %    51.45 %    50.32 %    51.57 % 

*CONFIDENTIAL

  78,657      94,576      89,018      91,229      82,903      78,321     
250,578      264,126      78,669      82,422      63,715      69,659      70,593
     75,790      212,977      227,871      848,562      935,366   

*CONFIDENTIAL

  23,597      28,373      26,705      27,369      24,871      23,496      75,173
     79,238      23,601      24,727      19,115      20,898      21,178     
22,737      63,893      68,361      254,569      280,610   

*CONFIDENTIAL

  4,325      3,593      4,327      3,377      3,729      2,923      12,381     
9,893      3,379      2,717      2,537      2,620      2,729      2,560     
8,645      7,897      39,704      35,329   

*CONFIDENTIAL

  5.50 %    3.80 %    4.86 %    3.70 %    4.50 %    3.73 %    4.94 %    3.75 % 
  4.30 %    3.30 %    3.98 %    3.76 %    3.87 %    3.38 %    4.06 %    3.47 % 
  4.68 %    3.78 % 

 

(1) *CONFIDENTIAL

(2) *CONFIDENTIAL

(3) *CONFIDENTIAL

(4) *CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

167



--------------------------------------------------------------------------------

Confidential Treatment

 

1355 RE BUSINESS UNIT

 

December

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New Lead
ACD Calls   

September

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,199    40    505    2,115   

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    30,501    49    622    3,598

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    N/A    N/A    N/A    N/A   

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    17,848    31    576    2,510

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    9,948    24    415    1,486   

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    17,970    34    529    2,633

North Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,118    47    534    3,647   

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    22,803    49    465    3,479

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    13,208    33    400    2,264   

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    22,458    42    535    3,611

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,312    40    533    2,937   

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    31,175    51    611    3,802

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    11,486    27    425    1,581   

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    16,024    31    517    2,260

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    7,610    21    362    1,451   

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    13,263    31    428    1,960         
                                         

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    108,881    260    419    15,481   

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    172,042    316    544    23,853       
                                           

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    13,664    29    471    1,971   

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    19,167    32    599    2,491         
                                         

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %   

122,545

   289    424    17,452   

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    191,209    348    549    26,344       
                                           

November

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New Lead
ACD Calls   

August

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls

Mid-Atlantic

   *CONFIDENTIAL      *CONFIDENTIAL                 

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    22,002    20    1,100    3,143

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    13,070    26    503    2,138   

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,059    21    1,003    3,044

Northeast /Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    16,180    52    311    4,370   

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    26,365    31    850    3,919

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,404    34    835    2,803   

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    27,585    26    1,061    4,531

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    24,258    42    578    3,592   

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    36,000    32    1,125    4,807

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    14,134    30    471    2,010   

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,244    19    1,065    2,447

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    8,992    21    428    1,436   

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    14,808    26    570    2,025         
                                         

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    131,507    246    535    19,448   

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    204,096    206    991    28,473       
                                           

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    15,449    30    515    2,341   

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,155    26    775    2,630         
                                         

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    146,956    276    532    21,789   

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    224,251    232    967    31,103       
                                           

October

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New Lead
ACD Calls   

July

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,097    43    653    3,560   

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    32,414    33    987    4,602

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    14,648    25    586    2,221   

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,903    20    1,028    3,353

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    15,861    31    512    2,728   

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    23,538    25    955    3,567

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    19,082    40    477    3,268   

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,955    33    798    4,106

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    19,526    39    501    3,328   

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,059    28    900    4,439

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    30,400    44    691    4,116   

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    36,148    36    996    5,100

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    14,602    27    541    2,331   

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    18,542    21    878    2,701

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    10,477    24    437    1,474   

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    17,454    28    620    2,627         
                                         

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    152,693    273    559    23,026   

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    200,013    224    894    30,495       
                                           

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    17,939    33    544    2,234   

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    15,764    25    632    2,884         
                                         

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    170,632    306    558    25,260   

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    215,777    249    868    33,379       
                                           

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

168



--------------------------------------------------------------------------------

Confidential Treatment

 

1355 RE BUSINESS UNIT

 

June

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls   

March

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    33,635    32    1,045    5,613   

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    42,605    36    1,200    6,787

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,059    22    1,145    3,436   

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,479    21    1,188    4,519

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    22,205    24    924    3,829   

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,989    20    1,451    5,237

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    26,466
   37    718    5,700   

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    41,284    26    1,614    6,310

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,952    28    1,048    4,694   

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    37,189    26    1,426    5,914

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,260    34    594    5,350   

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,026    38    740    8,589

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,443    22    913    3,369   

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    24,646    23    1,055    4,666

Loan Rangers

   *CONFIDENTIAL %    *CONFIDENTIAL %    13,900    25    556    3,059   

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    228,218    190    1,202    42,022     
                                             

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    190,920    224    852    35,050   

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,857    26    841    3,104         
                                         

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,826    25    887    3,331   

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    250,075    216    1,159    45,126     
                                             

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    212,746    249    855    38,381        
                                                     

May

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls   

February

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    34,236    31    1,102    5,743   

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    39,089    21    1,833    5,213

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,576    20    1,009    3,833   

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    24,273    15    1,641    3,462

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    24,493    24    1,021    4,086   

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    26,322    15    1,787    3,998

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    31,700    33    956    5,801   

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    35,114    20    1,782    4,683

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    26,000    26    1,005    5,198   

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    80,187    17    4,628    4,736

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    23,405    31    744    6,302   

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,089    26    966    6,770

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    19,441    20    951    3,703   

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    25,122    15    1,715    4,182         
                                         

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    179,851    186    965    34,666   

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    224,303    129    1,746    33,044     
                                             

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    17,064    24    703    3,067   

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    20,656    10    2,073    2,435         
                                         

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    196,915    211    935    37,733   

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    244,959    138    1,769    35,479     
                                             

April

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls   

January

Region

   Answer
Rate     Service
Level     OBG Calls    Staffed (>20
ACDs
headcount)    Avg. OBG Calls
(Column D /
Column E)    New ACD
Calls

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    33,939    37    926    6,311   

Central

   *CONFIDENTIAL %    *CONFIDENTIAL %    38,171    52    734    5,797

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,657    24    921    3,949   

Mid-Atlantic

   *CONFIDENTIAL %    *CONFIDENTIAL %    23,707    82    289    3,891

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    26,221    28    934    4,621   

Midwest

   *CONFIDENTIAL %    *CONFIDENTIAL %    22,879    33    693    3,355

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    35,879    39    912    6,206   

Northeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    33,829
   129    262    4,502

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,650    29    981    5,239   

Southcentral

   *CONFIDENTIAL %    *CONFIDENTIAL %    28,965    40    724    4,996

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    24,950    41    604    6,970   

Southeast

   *CONFIDENTIAL %    *CONFIDENTIAL %    23,451    65    361    6.775

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,347    22    952    4,157   

West

   *CONFIDENTIAL %    *CONFIDENTIAL %    24,204    31    781    3,962         
                                         

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    192,643    220    874    37,453   

Subtotal R.E.

   *CONFIDENTIAL %    *CONFIDENTIAL %    214,464    333    644    33,278       
                                           

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    18,744    22    852    3,283   

Corp. Client(All)

   *CONFIDENTIAL %    *CONFIDENTIAL %    21,987    26    846    2,494         
                                         

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    211,387    242    872    40,736   

Grand Total

   *CONFIDENTIAL %    *CONFIDENTIAL %    236,451    359    659    35,772       
                                           

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

169



--------------------------------------------------------------------------------

Confidential Treatment

 

*CONFIDENTIAL

  Jan    Feb    Mar    Apr    May    Jun    Jul    Aug    Sep    Oct    Nov   
Dec    YTD *CONFIDENTIAL   635    732    942    919    916    947    776    743
   650    666    606    512    9,044 *CONFIDENTIAL   923    1,091    1,472   
1,380    1,484    1,295    1,385    1,318    1,124    1,091    963    758   
14,284 *CONFIDENTIAL   643    720    990    1,001    1,043    1,031    851   
786    763    755    665    566    9,812 *CONFIDENTIAL   2    3    6    11    4
   2    8    3    4    3    4    1    51 *CONFIDENTIAL   —      —      —     
—      —      —      —      —      —      —      0    0    —   *CONFIDENTIAL  
496    533    770    823    802    774    754    732    642    643    546    447
   7,962 *CONFIDENTIAL   452    500    566    505    453    497    457    399   
279    334    372    372    5,187 *CONFIDENTIAL   674    740    870    840   
739    884    703    652    525    530    523    460    8,139 *CONFIDENTIAL  
698    689    880    759    719    688    634    602    305    462    491    444
   7,371 *CONFIDENTIAL   98    94    124    105    102    128    136    102   
104    65    71    64    1,193 *CONFIDENTIAL   632    712    907    884    860
   870    834    724    491    622    608    530    8,674 *CONFIDENTIAL   371   
374    443    375    345    388    350    312    231    236    321    243   
3,990 *CONFIDENTIAL   405    472    555    536    479    493    516    291   
264    283    326    304    4,923 *CONFIDENTIAL   515    548    688    652   
629    697    598    528    349    419    455    380    6,457 *CONFIDENTIAL   1
   —      —      —      0    —      0    —      —      —      0    0    2
*CONFIDENTIAL   209    310    441    436    423    399    442    437    374   
341    309    182    4,302 *CONFIDENTIAL   1,314    1,636    2,340    2,193   
2,202    2,229    1,793    1,758    1,562    1,604    1,397    1,155    21,183
*CONFIDENTIAL   57    70    106    124    130    110    102    88    86    91   
80    64    1,106 *CONFIDENTIAL   507    538    767    773    760    762    651
   687    546    574    524    435    7,524 *CONFIDENTIAL   972    1,099   
1,351    1,479    1,413    1,362    1,220    1,151    991    958    1,000    764
   13,760 *CONFIDENTIAL   196    224    338    346    344    348    303    264
   229    269    228    164    3,253 *CONFIDENTIAL   93    91    113    130   
150    135    136    141    128    95    105    81    1,398 *CONFIDENTIAL  
1,505    1,971    2,638    2,640    2,460    2,401    2,302    2,086    1,811   
1,691    1,503    1,167    24,175 *CONFIDENTIAL   283    365    399    416   
436    445    433    420    326    359    323    222    4,427 *CONFIDENTIAL  
635    734    1,021    1,001    961    985    914    862    725    735    682   
523    9,778 *CONFIDENTIAL   941    1,137    1,898    1,961    1,719    1,623   
1,470    1,521    1,156    1,345    1,024    940    16,735 *CONFIDENTIAL   365
   401    586    584    569    547    697    592    464    497    453    307   
6,062 *CONFIDENTIAL   619    609    831    853    824    807    845    770   
624    652    602    488    8,524 *CONFIDENTIAL   323    389    499    486   
456    437    422    382    375    353    380    308    4,810 *CONFIDENTIAL  
353    408    556    575    555    524    495    467    424    368    303    230
   5,258 *CONFIDENTIAL   1,023    1,176    1,627    1,661    1,548    1,451   
1,318    1,276    1,068    1,019    945    756    14,868 *CONFIDENTIAL   323   
425    512    521    515    453    451    463    423    419    362    266   
5,132 *CONFIDENTIAL   624    819    1,102    975    1,053    969    885    895
   774    793    710
   531
   10,131 *CONFIDENTIAL   —      —      —      —      —      —      —      —  
   —      —      0    0    —   *CONFIDENTIAL   445    595    673    688    583
   664    629    618    544    498    464    337    6,737 *CONFIDENTIAL   1,260
   1,344    1,768    1,502    1,551    1,590    1,375    1,393    1,132    1,174
   1,122    872    16,082 *CONFIDENTIAL   246    290    369    360    280    256
   247    228    170    216    250    167    3,077 *CONFIDENTIAL   324    348   
475    384    392    383    314    314    256    231    261
   192
   3,872 *CONFIDENTIAL   0    —      —      —      —      —      —      —     
—      —      0    0    —   *CONFIDENTIAL   186    225    265    254    265   
323    253    222    211    203    188    257    2,852 *CONFIDENTIAL         233
   207    186    208    172    197    209    156    367    399    2,334         
                                                       *CONFIDENTIAL   19,346   
22,411    30,120    29,338    28,352    28,105    25,870    24,424    20,339   
20,749    19,531    15,885    284,470                                          
                      *CONFIDENTIAL   20,080    21,088    25,542    27,107   
27,242    27,812    27,318    24,011    22,536    22,665    17,753    15,804   
278,958                                                                

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended

 

170



--------------------------------------------------------------------------------

Confidential Treatment

 

SMALL CORPS

December 2004

Marshall Gayden / John Hogan Monthly Highlights:

 

1) Sub financial results were impacted by two new accounting policies
implemented in December. These policies were implemented to ensure compliance
with Sarbanes-Oxley and GAAP. The first policy establishes a reserve account for
early payoffs on loans the Subs sell in the secondary market. If the loans pay
off early (generally 90-120 days, depending on the Investor), it is required
that any premium the investor paid for the loan, be refunded. As a group,
$*CONFIDENTIAL was reserved in December to account for this. The second policy
relates to FAS 91, which requires the deferral of certain revenues and expenses
until loans are sold in the secondary market. The net effect of this deferral,
which was posted in December, was to reduce income by $*CONFIDENTIAL million. In
both cases, these figures are high due to the implementation of new policies. On
a go forward basis, the impact on the income statement will be minimal as these
figures will fluctuate with volume and warehouse balances.

 

2) December EBITDA before Executive Expenses was $*CONFIDENTIAL million
(*CONFIDENTIAL bps). YTD is $*CONFIDENTIAL million (*CONFIDENTIAL bps). December
Income before the accounting policy changes would have been $*CONFIDENTIAL
million for *CONFIDENTIAL bps, which is one of the stronger months of the year.
Figures do not include *CONFIDENTIAL as they are included in Cendant Mortgage
results.

 

3) December volume was $790 million, just short of November’s $811 million.
December ‘04 volume was *CONFIDENTIAL% higher than December ‘93. Full year
volume is $9.9 billion, *CONFIDENTIAL% ahead of budget. Figures include
*CONFIDENTIAL. Without *CONFIDENTIAL, the figures are $*CONFIDENTIAL billion and
$*CONFIDENTIAL billion, respectively.

 

4) Purchase volume in December was $549 million, down *CONFIDENTIAL% from
November. *CONFIDENTIAL were up *CONFIDENTIAL% from November for the offices
covered by the Subs. Purchases represented *CONFIDENTIAL% of total Sub closings.

 

5) Sub purchase volume in December 2004 was up *CONFIDENTIAL% over December
2003. YTD, Sub purchase volumes are up 11% over the prior year. In both cases,
the figures exclude *CONFIDENTIAL. *CONFIDENTIAL covered by the subs are up
*CONFIDENTIAL% year over year.

 

6) Sub volumes delivered to Cendant Mortgage in December via *CONFIDENTIAL were
$*CONFIDENTIAL million. This was the fourth consecutive strong increase and is
nearly double the August deliveries of $*CONFIDENTIAL million. The percentage of
Sub volume locked with Cendant was *CONFIDENTIAL%, the second consecutive month
over *CONFIDENTIAL%.

 

7) Capture rate within the *CONFIDENTIAL offices supported by the subs was
*CONFIDENTIAL%. The YTD figure is *CONFIDENTIAL%.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

171



--------------------------------------------------------------------------------

Confidential Treatment

 

SMALL CORPS TOTAL

Marshall Gayden

 

    Actuals    12&0 Forecast    December    Month Volume Actuals   
Month Productivity Variance       October    November    December    January ’05
   February ’05    Forecast    Budget    Forecast    Budget    Forecast    
Budget  

DRIVERS

                              

*CONFIDENTIAL

  589    544    475    426    498    491    522    475    475    —        —     

*CONFIDENTIAL

  496    479    459    389    421    415    454    459    459    —        —     

*CONFIDENTIAL

  74    90    82    80    101    73    175    82    82    —        —     

*CONFIDENTIAL

  63    58    70    42    52    59    159    70    70    —        —     

*CONFIDENTIAL

  135    104    85    130    153    104    —      83    83    —        —     

*CONFIDENTIAL

  67    69    86    78    72    90    —      88    88    —        —     

*CONFIDENTIAL

  655    572    515    453    687    496    363    515    515    —        —     

*CONFIDENTIAL

  488    527    453    352    296    430    457    453    453    —        —     

*CONFIDENTIAL

  78    97    50    46    53    86    290    50    50    —        —     

*CONFIDENTIAL

  116    110    107    46    52    85    87    107    107    —        —     

*CONFIDENTIAL

  356    314    161    179    229    307    323    161    161    —        —     

*CONFIDENTIAL

  283    271    268    180    206    240    294    268    268    —        —     

*CONFIDENTIAL

  209    227    183    196    193    231    324    183    183    —        —     

*CONFIDENTIAL

  229    192    144    146    135    173    227    144    144    —        —     

*CONFIDENTIAL

  582    558    488    391    452    425    340    488    488    —        —     

*CONFIDENTIAL

  505    558    512    374    276    574    533    512    512    —        —     

*CONFIDENTIAL

  522    515    374    416    671    465    739    374    374    —        —     

*CONFIDENTIAL

  465    456    457    375    317    369    539    452    452    —        —     

SMALL CORPS TOTAL

Marshall Gayden

  

  

    Actuals    12&0 Forecast    December    Month Volume Actuals   
Month Productivity Variance       October    November    December    January ’05
   February ’05    Forecast    Budget    Forecast    Budget    Forecast    
Budget   SUMMARY HEADCOUNT                               

*CONFIDENTIAL

  49    48    46    50    50    48    48    48    48    (2 )    (2 ) 

*CONFIDENTIAL

  24    26    26    33    33    26    29    26    29    —        (3 ) 

*CONFIDENTIAL

  172    172    171    168    168    172    185    172    185    (1 )    (14 ) 

*CONFIDENTIAL

  177    175    174    172    172    188    188    188    188    (14 )    (14 ) 

*CONFIDENTIAL

  63    60    62    57    57    60    —      60    —      2      62   

*CONFIDENTIAL

  159    159    168    139    140    159    146    159    146    (1 )    12   

*CONFIDENTIAL

  44    43    44    43    43    43    50    43    50    1      (6 ) 

*CONFIDENTIAL

  93    93    89    93    93    93    100    93    100    (4 )    (11 ) 

*CONFIDENTIAL

  92    91    91    99    99    93    96    93    96    (2 )    (5 ) 

SUB-CORPORATIONS TOTAL

  873    867    861    854    855    882    842    882    842    (21 )    19   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

172



--------------------------------------------------------------------------------

Confidential Treatment

 

SMALL CORPS TOTAL

Marshall Gayden

 

    Actuals     12&0 Forecast    December    Month Volume Actuals    Month
Productivity
Variance           October    November     December     January ‘05   
February ‘05    Forecast    Budget    Forecast    Budget    Forecast     Budget
    Explanations of
Budget
Productivity
Variances

Indirect Costs

                              

*CONFIDENTIAL

  1,908,606    1,918,018      1,938,061      1,884,691    1,792,238    1,979,815
   1,799,170    1,979,815    1,799,170    (41,754 )    138,891     
*CONFIDENTIAL

*CONFIDENTIAL

  26,194    25,305      34,630      23,427    20,283    25,144    20,711   
25,144    20,711    9,486      13,919      *CONFIDENTIAL

*CONFIDENTIAL

  48,722    36,323      41,952      31,000    25,000    50,250    30,060   
50,250    29,880    (8,298 )    12,072      *CONFIDENTIAL

*CONFIDENTIAL

  —      —        —        1,500    1,500    —      —      —      —      —     
  —       

*CONFIDENTIAL

  524,813    452,760      461,228      171,174    214,103    455,960    470,127
   455,960    470,127    5,268      (8,899 )   

*CONFIDENTIAL

  260,165    288,089      400,538      229,291    197,227    275,098    251,501
   277,403    259,636    123,134      140,902      *CONFIDENTIAL

*CONFIDENTIAL

  5,695,757    6,160,427      4,552,801      4,506,750    4,263,979    5,325,286
   5,381,376    5,459,477    5,876,872    (906,676 )    (1,324,071 )   
*CONFIDENTIAL

*CONFIDENTIAL

  576,122    533,770      209,637      599,299    564,818    547,600    474,078
   563,150    479,811    (353,513 )    (270,174 )    *CONFIDENTIAL

*CONFIDENTIAL

  269,559    276,826      232,730      616,714    418,822    283,249    303,757
   287,786    303,133    (55,056 )    (70,403 )    *CONFIDENTIAL               
                                             

*CONFIDENTIAL

  9,309,937    9,691,519      7,871,676      8,063,845    7,497,971    8,942,403
   8,730,779    9,098,986    9,239,340    (1,227,410 )    (1,367,764 )   
*CONFIDENTIAL                                                             

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  18,781    6,175      9,744      44,500    3,500    21,500    2,000    21,500
   2,000    (11,756 )    7,744      *CONFIDENTIAL

*CONFIDENTIAL

  (17)    576      4,488      1,050    2,550    600    600    600    600   
3,888      3,888     

*CONFIDENTIAL

  126,978    131,780      248,810      171,127    176,219    258,654    140,054
   258,654    140,054    (9,844 )    108,756      *CONFIDENTIAL

*CONFIDENTIAL

  145,984    195,323      240,816      89,566    138,060    132,372    126,793
   132,372    126,793    108,445      114,023      *CONFIDENTIAL

*CONFIDENTIAL

  101,681    128,548      156,666      99,791    96,838    100,498    100,957   
104,675    100,697    51,991      55,969      *CONFIDENTIAL

*CONFIDENTIAL

  72,151    89,887      103,955      63,687    52,319    87,858    71,451   
91,498    69,111    12,457      34,844      *CONFIDENTIAL

*CONFIDENTIAL

  89,641    81,882      80,553      44,724    44,724    102,534    68,518   
102,898    68,440    (22,345 )    12,113      *CONFIDENTIAL

*CONFIDENTIAL

  260,406    304,086      301,161      461,265    461,265    320,017    288,484
   320,017    288,484    (18,856 )    12,677      *CONFIDENTIAL

*CONFIDENTIAL

  16,881    25,709      21,578      18,317    18,317    17,575    8,684   
17,575    11,626    4,003      9,951      *CONFIDENTIAL

*CONFIDENTIAL

  9,047    5,643      16,447      15,969    15,969    9,006    8,506    9,006   
8,506    7,441      7,941      *CONFIDENTIAL

*CONFIDENTIAL

  47,624    51,655      36,549      81,272    65,892    15,632    39,503   
15,968    39,191    20,581      (2,642 )    *CONFIDENTIAL

*CONFIDENTIAL

  118,665    110,913      110,999      117,530    116,192    117,108    98,900
   118,228    95,396    (7,229 )    15,603      *CONFIDENTIAL

*CONFIDENTIAL

  —      —        —        1,680    1,680    —      —      —      —      —     
  —       

*CONFIDENTIAL

  1,939    1,878      1,718      2,141    2,447    2,750    2,750    2,750   
2,750    (1,032 )    (1,032 )   

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  —      —        —        17,790    20,540    1,750    1,750    1,750    1,750
   (1,750 )    (1,750 )   

*CONFIDENTIAL

  —      1,547      228      912    942    2,240    1,794    2,268    1,768   
(2,041 )    (1,541 )   

*CONFIDENTIAL

  7,868    9,580      8,584      7,081    7,145    3,461    2,370    3,461   
2,370    5,123      6,214      *CONFIDENTIAL

*CONFIDENTIAL

  (95)    306      117      500    500    174    174    174    174    (57 )   
(57 )    *CONFIDENTIAL

*CONFIDENTIAL

  25,940    19,696      41,191      14,483    12,333    25,900    19,400   
25,900    19,400    15,291      21,791      *CONFIDENTIAL

*CONFIDENTIAL

  19,964    24,108      22,636      32,727    24,100    25,683    13,214   
25,683    13,214    (3,048 )    9,421      *CONFIDENTIAL

*CONFIDENTIAL

  76,871    82,530      81,935      66,636    57,559    75,812    73,765   
76,107    71,212    5,829      10,724      *CONFIDENTIAL

*CONFIDENTIAL

  10,268    23,576      14,187      13,089    12,622    22,542    17,832   
22,521    18,596    (8,334 )    (4,410 )   

*CONFIDENTIAL

  14,097    (5,964 )    (383 )    7,965    6,321    17,890    2,500    17,890   
2,500    (18,273 )    (2,883 )   

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  (1,000)    2,729      905      13,950    13,294    3,000    1,500    3,000   
1,500    (2,095 )    (595 )   

*CONFIDENTIAL

  —      —        —        1,800    1,800    —      —      —      —      —     
  —       

*CONFIDENTIAL

  3,264    13,828      12,417      15,900    19,900    13,907    14,290   
13,907    14,290    (1,490 )    (1,873 )   

*CONFIDENTIAL

  7,588    12,830      11,126      14,720    13,450    11,323    10,627   
11,351    10,601    (225 )    525     

*CONFIDENTIAL

  (33,962)    5,778      19,343      2,944    2,339    1,001,763    18,900   
1,001,763    18,900    (982,420 )    443     

*CONFIDENTIAL

  1,821    1,164      6,225      2,351    2,227    4,378    3,334    4,378   
3,430    1,847      2,795     

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  —      —        —        —      —      —      —      —      —      —       
—       

*CONFIDENTIAL

  —      —        —        —      —      —      1,000    —      1,000    —     
  (1,000 )   

*CONFIDENTIAL

  37,000    37,000      37,000      34,062    37,039    37,000    13,500   
37,000    13,500    —        23,500      *CONFIDENTIAL

*CONFIDENTIAL

  5,036    (8,638 )    (2,268 )    —      —      —      —      —      —     
(2,268 )    (2,268 )                                                            
    Total Indirect Expenses   10,494,355    11,045,644      9,458,303     
9,523,374    8,926,052    11,375,330    9,883,928    11,541,879    10,387,194   
(2,083,576 )    (928,890 )                                                      
         

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

173



--------------------------------------------------------------------------------

Confidential Treatment

 

SMALL CORPS TOTAL

Marshall Gayden

 

    DECEMBER YTD    Full Year Average     

Actuals

   Budget    Variance     Budget
Volume
Actuals    Budget
Productivity
Variance    2004
Forecast    2004
Budget    Variance     2003
Actuals    Variance     Budget
Volume
Actuals    Budget
Productivity
Variance

DRIVERS

                               

*CONFIDENTIAL

  7,494    6,395    1,099      7,494    —      7,494    6,395    1,099     
7,885    (391 )    7,494    —  

*CONFIDENTIAL

  6,326    5,385    938      6,326    —      6,326    5,388    938      6,868   
(542 )    6,326    —  

*CONFIDENTIAL

  1,097    1,847    (750 )    1,097    —      1,097    1,847    (750 )    —     
1,097      1,097    —  

*CONFIDENTIAL

  821    1,367    (546 )    821    —      821    1,367    (546 )    —      821
     821    —  

*CONFIDENTIAL

  970    —      970      970    —      970    —      970      —      970     
970    —  

*CONFIDENTIAL

  776    —      776      776    —      776    —      776      —      776     
776    —  

*CONFIDENTIAL

  8,641    7,125    1,516      8,641    —      8,641    7,125    1,516     
8,786    (145 )    8,641    —  

*CONFIDENTIAL

  6,069    5,668    401      6,069    —      6,089    5,668    401      7,089   
(1,020 )    6,069    —  

*CONFIDENTIAL

  1,438    2,834    (1,396 )    1,438    —      1,438    2,634    (1,396 )   
1,615    (177 )    1,438    —  

*CONFIDENTIAL

  1,590    1,162    428      1,590    —      1,590    1,162    428      1,355   
235      1,590    —  

*CONFIDENTIAL

  4,390    4,647    (257 )    4,390    —      4,390    4,647    (257 )    3,698
   692      4,390    —  

*CONFIDENTIAL

  3,706    4,353    (647 )    3,706    —      3,706    4,353    (647 )    4,838
   (932 )    3,706    —  

*CONFIDENTIAL

  3,562    4,152    (590 )    3,562    —      3,562    4,152    (590 )    4,451
   (889 )    3,562    —  

*CONFIDENTIAL

  2,472    2,772    (300 )    2,472    —      2,472    2,772    (300 )    3,585
   (1,113 )    2,472    —  

*CONFIDENTIAL

  8,362    9,946    (1,584 )    8,362    —      8,362    9,946    (1,584 )   
8,854    (492 )    8,362    —  

*CONFIDENTIAL

  6,665    7,125    (460 )    6,665    —      6,665    7,125    (460 )    7,766
   (1,101 )    6,665    —  

*CONFIDENTIAL

  7,670    9,438    (1,768 )    7,670    —      7,670    9,438    (1,768 )   
11,965    (4,295 )    7,670    —  

*CONFIDENTIAL

  6,648    7,085    (437 )    6,648    —      6,160    7,085    (905 )    10,090
   (3,910 )    6,180    —  

SMALL CORPS TOTAL

Marshall Gayden

 

    DECEMBER YTD     Full Year Average       

Actuals

   Budget    Variance     Budget
Volume
Actuals    Budget
Productivity
Variance     2004
Forecast    2004
Budget    Variance     2003
Actuals    Variance     Budget
Volume
Actuals    Budget
Productivity
Variance  

SUMMARY HEADCOUNT

                              

*CONFIDENTIAL

  46    48    (2 )    48    (2 )    48    48    1      46    3      48    1   

*CONFIDENTIAL

  26    26    (3 )    29    (3 )    23    24    (1 )    —      23      24    (1
) 

*CONFIDENTIAL

  171    185    (14 )    185    (14 )    178    185    (7 )    169    9      185
   (7 ) 

*CONFIDENTIAL

  174    188    (14 )    188    (14 )    182    186    (4 )    196    (14 )   
186    (4 ) 

*CONFIDENTIAL

  62    —      62      —      62      48    —      48      —      48      —     
48   

*CONFIDENTIAL

  158    146    12      146    12      153    146    7      146    7      146   
7   

*CONFIDENTIAL

  44    50    (6 )    50    (6 )    44    48    (5 )    46    (2 )    48    (5
) 

*CONFIDENTIAL

  89    100    (11 )    100    (11 )    90    96    (7 )    90    0      96   
(7 ) 

*CONFIDENTIAL

  91    96    (5 )    96    (5 )    94    97    (3 )    101    (7 )    97    (3
)  SUB-CORPORATIONS TOTAL   861    842    19      842    19      851    831   
21      793    59      831    21   

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

175



--------------------------------------------------------------------------------

Confidential Treatment

 

SMALL CORPS TOTAL

Marshall Gayden

 

    DECEMBER YTD     Full Year       Actuals    Budget    Variance    
Budget Volume
Actuals    Budget
Productivity
Variance     2004 Forecast     2004 Budget    Variance     2003 Actuals   
Variance     Budget Volume
Actuals    Budget
Productivity
Variance  

Indirect Costs

                             

*CONFIDENTIAL

  22,736,640    20,655,867    2,080,773      20,655,867    2,080,773     
22,736,640      20,655,867    2,080,773      20,628,928    2,107,712     
20,655,867    2,080,773    *CONFIDENTIAL   594,152    398,472    195,680     
386,052    208,100      594,152      398,472    195,680      709,861    (115,709
)    386,052    208,100    *CONFIDENTIAL   782,058    441,243    340,815     
422,433    359,625      782,058      441,243    340,815      956,688    (174,630
)    422,433    359,625    *CONFIDENTIAL   —      —      —        —      —     
  —        —      —        —      —        —      —      *CONFIDENTIAL  
4,727,259    5,401,110    (673,852 )    5,401,110    (673,852 )    4,727,259   
  5,401,110    (673,852 )    6,253,954    (1,526,695 )    5,401,110    (673,852
)  *CONFIDENTIAL   3,464,199    3,022,025    442,174      3,246,986    217,213
     3,464,199      3,022,025    442,174      4,031,449    (567,251 )   
3,246,986    217,213    *CONFIDENTIAL   69,821,426    66,882,439    2,938,987   
  75,096,479    (5,275,054 )    69,821,426      66,882,439    2,938,987     
79,095,804    (9,274,379 )    75,096,479    (5,275,054 )  *CONFIDENTIAL  
6,904,747    6,293,042    611,705      6,407,731    497,016      6,904,747     
6,293,042    611,705      6,315,074    589,673      6,407,731    497,016   
*CONFIDENTIAL   4,556,505    5,092,891    (536,386 )    5,237,202    (680,697 ) 
  4,556,505      5,092,891    (536,386 )    4,578,563    (22,058 )    5,237,202
   (680,697 )                                                                   
*CONFIDENTIAL   113,586,984    108,187,089    5,399,895      116,853,861   
(3,266,877 )    113,586,984      108,187,089    5,399,895      122,570,321   
(8,983,337 )    116,853,861    (3,266,877 )                                    
                               *CONFIDENTIAL   —      —      —        —      —  
     —        —      —        —      —        —      —      *CONFIDENTIAL  
65,862    20,076    45,786      20,076    45,786      65,862      20,076   
45,786      27,838    38,024      20,076    45,786    *CONFIDENTIAL   34,651   
17,989    16,662      17,989    16,662      34,651      17,989    16,662     
52,368    (17,717 )    17,989    16,662    *CONFIDENTIAL   1,732,115   
1,736,782    (4,667 )    1,736,782    (4,667 )    1,732,115      1,736,782   
(4,667 )    1,528,123    203,992      1,736,782    (4,667 )  *CONFIDENTIAL  
1,767,503    1,696,293    71,210      1,696,293    71,210      1,767,503     
1,696,293    71,210      1,608,505    158,998      1,696,293    71,210   
*CONFIDENTIAL   1,561,733    1,290,460    271,273      1,285,086    276,647     
1,561,733      1,290,460    271,273      1,809,920    (248,187 )    1,285,086   
276,647    *CONFIDENTIAL   1,152,559    910,895    241,664      852,665   
299,894      1,152,559      910,895    241,664      1,135,789    16,770     
852,665    299,894    *CONFIDENTIAL   1,048,573    876,195    172,378     
874,254    174,319      1,048,573      876,195    172,378      1,010,330   
38,244      874,254    174,319    *CONFIDENTIAL   3,423,223    3,504,355   
(81,132 )    3,504,355    (81,132 )    3,423,223      3,504,355    (81,132 )   
2,886,116    537,107      3,504,355    (81,132 )  *CONFIDENTIAL   314,307   
183,161    131,146      199,531    114,776      314,307      183,161    131,146
     247,886    66,421      199,531    114,776    *CONFIDENTIAL   95,393   
92,847    2,546      92,847    2,546      95,393      92,847    2,546     
119,049    (23,656 )    92,847    2,546    *CONFIDENTIAL   446,443    415,739   
29,704      407,975    37,468      445,443      415,739    29,704      440,646
   4,797      407,975    37,468    *CONFIDENTIAL   1,335,661    1,189,884   
145,777      1,161,786    173,875      1,335,661      1,189,884    145,777     
1,408,354    (72,693 )    1,161,786    173,875    *CONFIDENTIAL   —      —     
—        —      —        —        —      —        —      —        —      —     
*CONFIDENTIAL   25,195    31,840    (6,645 )    31,840    (6,645 )    25,195   
  31,840    (6,645 )    10,174    15,020      31,840    (6,645 )  *CONFIDENTIAL
  —      —      —        —      —        —        —      —        —      —     
  —      —      *CONFIDENTIAL   —      —      —        —      —        —       
—      —        —      —        —      —      *CONFIDENTIAL   —      17,500   
(17,500 )    17,500    (17,500 )    —        17,500    (17,500 )    —      —  
     17,500    (17,500 )  *CONFIDENTIAL   16,769    34,031    (17,262 )   
33,384    (16,615 )    16,769      34,031    (17,262 )    14,593    2,176     
33,384    (16,615 )  *CONFIDENTIAL   97,566    61,133    36,433      61,133   
36,433      97,566      61,133    36,433      94,587    2,979      61,133   
36,433    *CONFIDENTIAL   4,434    4,770    (335 )    4,770    (335 )    4,434
     4,770    (335 )    3,542    893      4,770    (335 )  *CONFIDENTIAL  
314,042    179,983    134,059      179,983    134,059      314,042      179,983
   134,059      448,756    (134,714 )    179,983    134,059    *CONFIDENTIAL  
290,301    162,047    128,254      162,047    128,254      290,301      162,047
   128,254      406,154    (115,854 )    162,047    128,254    *CONFIDENTIAL  
950,035    908,370    41,665      893,267    56,768      950,035      908,370   
41,665      1,012,482    (62,447 )    893,267    56,768    *CONFIDENTIAL  
199,034    223,114    (24,079 )    233,203    (34,168 )    199,034      223,114
   (24,079 )    215,463    (16,429 )    233,203    (34,168 )  *CONFIDENTIAL  
238,931    72,854    166,077      72,854    166,077      238,931      72,854   
166,077      140,207    98,724      72,854    166,077    *CONFIDENTIAL   —     
—      —        —      —        —        —      —        —      —        —     
—      *CONFIDENTIAL   —      —      —        —      —        —        —     
—        500    (500 )    —      —      *CONFIDENTIAL   26,803    20,363   
6,441      20,363    6,441      26,803      20,363    6,441      40,689   
(13,686 )    20,363    6,441    *CONFIDENTIAL   —      —      —        —     
—        —        —      —        396    (396 )    —      —      *CONFIDENTIAL  
158,539    140,365    18,173      140,365    18,173      158,539      140,365   
18,173      144,542    13,997      140,365    18,173    *CONFIDENTIAL   116,091
   118,934    (2,843 )    118,287    (2,196 )    116,091      118,934    (2,843
)    112,853    3,237      118,287    (2,196 )  *CONFIDENTIAL   93,824   
257,063    (163,239 )    257,063    (163,239 )    93,824      257,063   
(163,239 )    379,380    (285,556 )    257,063    (163,239 )  *CONFIDENTIAL  
32,546    36,692    (4,146 )    39,235    (6,689 )    32,546      36,692   
(4,146 )    47,616    (15,070 )    39,235    (6,689 )  *CONFIDENTIAL   —     
—      —        —      —        —        —      —        —      —        —     
—      *CONFIDENTIAL   —      —      —        —      —        —        —     
—        —      —        —      —      *CONFIDENTIAL   —      23,000    (23,000
)    23,000    (23,000 )    —        23,000    (23,000 )    —      —       
23,000    (23,000 )  *CONFIDENTIAL   430,000    162,000    268,000      162,000
   268,000      430,000      162,000    268,000      120,000    310,000     
162,000    268,000    *CONFIDENTIAL   (88,260)    5,208    (93,469 )    5,208   
(93,469 )    (88,260 )    5,208    (93,469 )    658,955    (747,215 )    5,208
   (93,469 )                                                                   

Total Indirect Expenses

  129,469,856    122,581,034    6,888,823      131,159,003    (1,689,147 )   
129,469,856      122,581,034    6,888,823      138,696,132    (9,226,275 )   
131,159,003    (1,689,147 )                                                    
              

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

176



--------------------------------------------------------------------------------

Cendant Mortgage Subsidiaries

Monthly Variance Report

December 2004

The Budget is equal to the 0&12 Forecast for the following pages.

LOGO [g93259cendant_big.jpg]

 

176



--------------------------------------------------------------------------------

Confidential Treatment

 

DECEMBER
PROFIT & LOSS
REVIEW

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                     

Total Application Units

    136        523        565        85        650        234        301       
606        103        374        2,936   

Total Application Dollars

  $ 32,035      $ 218,206      $ 201,851      $ 14,106      $ 215,957      $
30,992      $ 56,123      $ 144,081      $ 23,073      $ 89,393      $ 809,860
                                                                                
         

Total Closing Units

    226        517        492        79        571        192        326       
622        108        452        3,015   

Total Closing Dollars

  $ 52,902      $ 217,532      $ 168,171      $ 14,397      $ 182,568      $
22,372      $ 51,873      $ 135,525      $ 25,439      $ 101,382      $ 789,593
  

Average Loan Amount

    234,080        420,759        341,810        182,242        524,052       
116,519        159,121        217,885        233,389        224,296       
261,888                                                                         
                 

Purchase Closing Units

    171        345        339        70        409        143        289       
538        63        330        2,288   

Purchase Closing Dollars

  $ 4,006      $ 136,713      $ 113,988      $ 12,545      $ 126,533      $
16,074      $ 47,095      $ 115,015      $ 16,827      $ 68,984      $ 531,248
  

Average Loan Amount

    23,425        396,269        336,249        179,210        515,459       
112,405        162,960        213,783        267,102        209,043       
232,189                                                                         
                 

Refi Closing - Units

    55        172        153        9        162        49        37        84
       46        122        727   

Refi Closing - Dollars

  $ 48,896      $ 80,820      $ 54,182      $ 1,852      $ 56,034      $ 6,298
     $ 4,778      $ 20,509      $ 8,612      $ 32,398      $ 258,345   

Average Loan Amount

    889,027        469,881        354,131        205,828        559,959       
128,526        129,136        244,159        187,217        265,555       
355,358                                                                         
                  *CONFIDENTIAL   $ 33,068      $ 19,613      $ 18,726      $
1,985      $ 20,712      $ 6,070      $ 10,212      $ 29,498      $ 6,645      $
95,454      $ 221,302    *CONFIDENTIAL     92.4 %      37.2 %      32.2 %     
12.9 %      30.7 %      28.2 %      9.2 %      15.1 %      33.9 %      32.0 %   
  32.7 %  *CONFIDENTIAL     15.2 %      20.7 %      19.3 %      6.4 %      0.0
%      18.6 %      16.6 %      21.1 %      16.1 %      24.6 %      19.8 % 
*CONFIDENTIAL     62.5 %      9.0 %      11.1 %      13.8 %      11.3 %     
27.1 %      19.7 %      21.8 %      26.1 %      94.2 %      28.0 % 
*CONFIDENTIAL     1.37 %      1.33 %      1.03 %      1.39 %      1.06 %     
-0.21 %      1.51 %      1.35 %      1.85 %      0.00 %      1.09 % 
*CONFIDENTIAL   $ (91 )    $ 199      $ 56      $ 22      $ 51      $ 259      $
30      $ (250 )    $ 151      $ —        $ 11    *CONFIDENTIAL     49.53 %     
68.64 %      36.37 %      29.46 %      35.65 %      -20.88 %      21.79 %     
19.69 %      50.27 %      0.00 %      52.96 %  *CONFIDENTIAL     0.00 %     
-0.04 %      0.22 %      -0.26 %      0.19 %      0.84 %      0.30 %      -0.66
%      -0.08 %      0.00 %      -0.04 %  *CONFIDENTIAL     1.39 %      1.40 %   
  1.39 %      1.37 %      1.39 %      1.00 %      2.13 %      0.79 %      1.85
%      0.00 %      1.16 %  *CONFIDENTIAL     0.71 %      0.49 %      1.02 %     
0.96 %      1.01 %      0.96 %      1.80 %      0.52 %      0.96 %      -0.74 % 
    0.59 %  *CONFIDENTIAL   $ 3,251      $ 5,893      $ 4,760      $ 2,498     
$ 4,447      $ 1,171      $ 3,397      $ 1,713      $ 4,320      $ —        $
3,048    *CONFIDENTIAL   $ 991      $ 1,257      $ 1,564      $ 1,870      $
1,606      $ 1,856      $ 1,197      $ 1,216      $ 2,783      $ 1,867      $
1,473    *CONFIDENTIAL     0.42 %      0.30 %      0.46 %      1.03 %      0.50
%      1.59 %      0.75 %      0.56 %      1.19 %      0.83 %      0.56 % 

Loans over 60 days

    N/A        N/A        3        N/A        0        N/A        N/A        3
       N/A        N/A        6   

Summary Headcount

    44        46        158        26        184        91        89        171
       62        174        861   

DECEMBER
PROFIT & LOSS
REVIEW

  PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE MOVES     MORTGAGE     BURNET    
TOTAL  

Revenue

    722,261        2,895,264        1,738,622        200,410        1,939,032   
    (46,293 )      785,554        1,831,355        470,014        —         
8,597,187    *CONFIDENTIAL     55,140        143,546        162,415       
24,341        186,756        13,926        134,930        214,768        8,053
       —          575,117    *CONFIDENTIAL     (20,564 )      103,105       
27,534        1,712        29,245        49,726        9,735        (155,366 ) 
    16,506        —          32,388    *CONFIDENTIAL     —          —         
—          —          —          —          —          —          —          —  
       —      *CONFIDENTIAL     —          —          —          —          —  
       —          —          —          —          —          —     
*CONFIDENTIAL     (22,149 )      (521,244 )      —          —          —       
  —          —          —          (7,854 )      —          (551,247 ) 
*CONFIDENTIAL     0        512,302        35,188        7,999        43,188     
  20,252        23,853        66,712        3,309        —          669,615   
*CONFIDENTIAL     —          (86,164 )      378,354        (37,156 )     
341,197        187,169        153,217        (892,215 )      (19,124 )      —  
       (315,919 )                                                               
                         

Gross Revenue

    734,689        3,046,807        2,342,112        197,306        2,539,418   
    224,781        1,107,288        1,065,254        470,905        —         
9,188,141                                                                       
                   

Commissions

    357,744        1,987,184        632,298        59,046        691,344       
9,668        171,199        360,539        226,682        748,441       
4,552,801                                                                       
                   

Net Revenue

    376,945        1,059,624        1,709,814        138,260        1,848,074   
    215,113        936,088        704,715        244,222        (748,441 )     
4,636,340                                                                       
                   

Indirect Costs

                      *CONFIDENTIAL     86,591        233,554        355,726   
    45,426        401,153        170,585        167,195        347,860       
148,700        382,422        1,938,061    *CONFIDENTIAL     169        259     
  22,773        1,638        24,411        610        744        7,077       
1,067        293        34,630    *CONFIDENTIAL     1,137        —         
23,544        —          23,544        6,996        —          7,187       
3,088        —          41,952    *CONFIDENTIAL     —          —          —     
    —          —          —          —          —          —          —         
—      *CONFIDENTIAL     21,852        64,260        123,847        6,894       
130,740        1,898        59,122        14,896        46,112        61,676   
    400,538    *CONFIDENTIAL     8,990        7,117        19,430        12,739
       32,168        5,905        6,501        22,794        24,484       
101,678        209,637    *CONFIDENTIAL     11,451        36,320        15,782
       11,651        27,432        30,362        15,674        51,065       
20,922        39,504        232,730    *CONFIDENTIAL     —          —         
891        —          891        890        —          —          1,321       
1,386        4,488    *CONFIDENTIAL     —          —          —          244   
    244        500        —          —          9,000        —          9,744   
*CONFIDENTIAL     10,873        —          —          —          —          —  
       9,053        2,375        2,750        16,140        41,919   
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —          —          —          —                               
                                                              *CONFIDENTIAL    
141,063        341,511        561,992        78,591        640,593       
217,746        258,288        453,235        257,455        503,100       
2,912,970                                                                       
                    *CONFIDENTIAL     14,579        69,634        50,389       
13,665        64,054        35,208        31,063        26,144        4,926     
  55,552        301,161    *CONFIDENTIAL     —          —          4,878       
—          4,878        1,929        —          9,200        —          5,570   
    21,578    *CONFIDENTIAL     875        7,702        —          —         
—          3,090        —          1,736        3,044        —          16,447
                                                                                
          *CONFIDENTIAL     15,454        77,336        55,268        13,665   
    68,933        40,227        31,063        37,080        7,970        61,123
       339,186                                                                 
                          *CONFIDENTIAL     5,206        4,690        1,490     
  350        1,840        —          681        —          —          —         
12,417    *CONFIDENTIAL     100        —          —          —          —       
  6,429        4,465        7,584        13,006        4,965        36,549     
                                                                               
      *CONFIDENTIAL     5,306        4,690        1,490        350        1,840
       6,429        5,146        7,584        13,006        4,965        48,968
                                                                                
          *CONFIDENTIAL     20,484        15,000        40,210        5,969     
  46,179        19,473        9,100        14,207        4,403        111,971   
    240,816    *CONFIDENTIAL     15,447        67,039        28,308        5,981
       34,289        7,571        6,380        110,255        1,490        6,340
       248,810                                                                 
                          *CONFIDENTIAL     35,931        82,039        68,517
       11,951        80,468        27,043        15,479        124,462       
5,893        118,311        469,626                                             
                                              *CONFIDENTIAL     3,822       
17,866        17,657        1,994        19,651        30,889        17,116     
  13,305        3,070        5,321        110,999    *CONFIDENTIAL     4,398   
    17,273        22,725        1,237        23,963        3,204        11,654
       16,853        2,444        2,147        81,935    *CONFIDENTIAL     (63
)      2,368        4,972        683        5,655        1,452        —         
1,153        1,000        2,621        14,187                                   
                                                        *CONFIDENTIAL     8,157
       37,506        45,354        3,914        49,268        35,545       
28,820        31,311        6,514        9,999        207,121                   
                                                                       
*CONFIDENTIAL     2,202        39,501        26,219        12,020        38,239
       21,131        8,973        24,630        4,976        17,015       
156,666                                                                         
                  *CONFIDENTIAL     2,202        39,501        26,219       
12,020        38,239        21,131        8,973        24,630        4,976     
  17,015        156,666                                                         
                                  *CONFIDENTIAL     —          —          —     
    1,718        1,718        —          —          —          —          —     
    1,718    *CONFIDENTIAL     4,085        1,300        (14,538 )      19,850
       5,313        3,658        35,851        25,721        2,960        25,069
       103,955    *CONFIDENTIAL     2,322        8,335        965        3,562
       4,527        202        1,300        5,949        —          —         
22,638    *CONFIDENTIAL     3,584        233        5,846        658       
6,504        416        —          390        —          —          11,126   
*CONFIDENTIAL     5,695        40,447        16,965        1,432        18,397
       3,016        1,957        3,119        1,023        6,897        80,553
                                                                                
          *CONFIDENTIAL     15,686        50,315        9,238        27,221     
  36,459        7,292        39,109        35,179        3,983        31,966   
    219,989                                                                     
                      *CONFIDENTIAL     —          —          107        —     
    107        798        1,404        6,275        —          —          8,584
   *CONFIDENTIAL     —          —          228        —          228        —  
       —          —          —          —          228    *CONFIDENTIAL     —  
       16,731        —          —          —          —          2,004       
594        15        (0 )      19,343    *CONFIDENTIAL     —          —         
193        9        202        —          —          6,023        —          —  
       6,225    *CONFIDENTIAL     —          —          —          —         
—          —          —          —          —          (2,268 )      (2,268 ) 
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —          —          117        117                             
                                                              *CONFIDENTIAL    
—          16,731        528        9        537        798        3,408       
12,891        15        (2,151 )      32,229                                   
                                                        *CONFIDENTIAL     114   
    —          760        —          760        52        —          —         
—          (1,309 )      (383 )  *CONFIDENTIAL     —          —          —     
    —          —          —          —          —          —          905       
905    *CONFIDENTIAL     —          —          —          —          —         
—          —          30,000        3,500        —          33,500             
                                                                             
*CONFIDENTIAL     114        —          760        —          760        52     
  —          30,000        3,500        (405 )      34,022                     
                                                                     

Total Expenses

    223,914        649,630        769,366        147,721        917,087       
356,263        390,285        756,372        303,302        843,922       
4,440,775                                                                       
                   

Other Corporate Allocations

    3,500        —          —          —          —          —          —       
  —          —          —          3,500                                       
                                                   

Total Controllable Expenses

    227,141        649,630        769,366        147,721        917,087       
356,263        390,285        756,372        303,302        843,922       
4,444,275                                                                       
                   

EBITDA before Executive Expenses

    149,531        409,994        940,448        (9,460 )      930,988       
(141,150 )      545,803        (51,657 )      (59,080 )      (1,592,363 )     
192,065                                                                         
                 

The Budget is equal to the 0&12 Forecast for the following pages.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

177



--------------------------------------------------------------------------------

Confidential Treatment

 

YTD

FORECAST

PROFIT &

LOSS REVIEW

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                     

Total Application Units

    2,101        7,773        8,871        1,120        9,991        3,880     
  4,615        9,035        1,035        7,743        46,173   

Total Application Dollars

  $ 467,172      $ 3,236,918      $ 3,019,662      $ 181,285      $ 3,200,946   
  $ 500,379      $ 756,576      $ 2,086,193      $ 239,197      $ 1,679,040     
$ 12,166,421                                                                   
                       

Total Closing Units

    2,592        6,606        6,464        883        7,347        2,793       
3,879        7,813        817        6,648        38,495   

Total Closing Dollars

  $ 563,941      $ 2,759,138      $ 2,151,704      $ 144,802      $ 2,296,306   
  $ 327,756      $ 623,627      $ 1,742,216      $ 186,589      $ 1,405,789     
$ 9,905,363   

Average Loan Amount

    217,570        417,671        332,875        163,762        312,550       
117,349        160,770        222,989        228,383        211,460       
257,316                                                                         
                 

Purchase Closing Units

    2,080        4,397        4,646        792        5,438        2,163       
3,428        6,708        589        5,266        30,069   

Purchase Closing Dollars

  $ 409,952      $ 1,794,836      $ 1,529,367      $ 126,401      $ 1,655,768   
  $ 229,487      $ 505,869      $ 1,478,717      $ 128,116      $ 1,085,626     
$ 7,288,369   

Average Loan Amount

    197,092        408,195        329,179        159,598        304,481       
106,097        147,570        220,441        217,514        206,158       
242,388                                                                         
                 

Refi Closings - Units

    512        2,209        1,818        91        1,909        630        451
       1,105        228        1,382        8,426   

Refi Closings - Dollars

  $ 153,989        964,302      $ 622,338      $ 18,201      $ 640,539      $
98,269      $ 117,759      $ 263,499      $ 58,473      $ 320,163      $
2,616,993   

Average Loan Amount

    300,760        436,533        342,320        200,010        335,536       
155,983        261,106        238,461        256,462        231,666       
310,585                                                                         
                 

*CONFIDENTIAL

  $ 269,803      $ 107,394      $ 176,579      $ 12,255      $ 188,834      $
46,102      $ 30,316      $ 308,241      $ 12,127      $ 1,322,402      $
2,285,220   

*CONFIDENTIAL

    27.3 %      34.9 %      28.9 %      12.6 %      27.9 %      30.0 %      18.9
%      15.1 %      31.3 %      22.8 %      26.4 % 

*CONFIDENTIAL

    N/A        N/A        N/A        N/A        N/A        N/A        N/A       
N/A        N/A        N/A        N/A   

*CONFIDENTIAL

    47.8 %      3.9 %      8.2 %      8.5 %      8.2 %      14.1 %      4.9 %   
  17.7 %      6.5 %      94.1 %      23.1 % 

*CONFIDENTIAL

    1.51 %      1.22 %      1.05 %      1.38 %      1.07 %      1.51 %      1.43
%      1.36 %      0.99 %      0.00 %      1.07 % 

*CONFIDENTIAL

  $ (23 )    $ 216      $ 78      $ 33      $ 73      $ 274      $ 35      $
(241 )    $ 143      $ —        $ 27   

*CONFIDENTIAL

    47.44 %      68.50 %      55.14 %      45.77 %      54.39 %      73.68 %   
  49.41 %      39.24 %      94.05 %      N/A        65.82 % 

*CONFIDENTIAL

    0.00 %      0.06 %      0.42 %      0.67 %      0.44 %      0.88 %      0.71
%      0.07 %      0.98 %      0.00 %      0.22 % 

*CONFIDENTIAL

    1.62 %      1.39 %      1.64 %      2.36 %      1.68 %      2.72 %      2.44
%      1.42 %      2.04 %      0.00 %      1.40 % 

*CONFIDENTIAL

    0.91 %      0.56 %      1.05 %      1.73 %      1.10 %      1.61 %      1.73
%      0.89 %      1.11 %      -0.73 %      0.70 % 

*CONFIDENTIAL

  $ 3,524      $ 5,815      $ 5,443      $ 3,861      $ 5,253      $ 3,194     
$ 3,917      $ 3,168      $ 4,658      $ —        $ 3,606   

*CONFIDENTIAL

  $ 1,051      $ 1,075      $ 1,605      $ 1,864      $ 1,636      $ 1,733     
$ 1,433      $ 1,336      $ 3,012      $ 1,465      $ 1,426   

*CONFIDENTIAL

    0.48 %      0.26 %      0.48 %      1.14 %      0.52 %      1.48 %      0.89
%      0.60 %      1.32 %      0.69 %      0.55 % 

Loans over 60 days

    0        2        37        0        0        27        0        95        0
       0        N/A   

Summary Headcount (FY Avg)

    44        46        158        26        184        91        89        171
       62        174        861   

YTD PROFIT

PROFIT &

LOSS REVIEW

  PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE MOVES     LI MORTGAGE     BURNET    
TOTAL  

Revenue

                     

*CONFIDENTIAL

    8,488,556        33,561,716        22,656,297        1,989,371       
24,645,669        4,955,781        8,945,863        23,627,519        1,853,877
       —          106,078,982   

*CONFIDENTIAL

    498,980        1,603,096        2,358,718        292,250        2,650,968   
    (50,476 )      1,431,062        1,306,870        96,966        —         
7,537,466   

*CONFIDENTIAL

    (59,411 )      1,425,218        504,883        29,248        534,131       
765,487        137,650        (1,879,858 )      116,994        —         
1,040,210   

*CONFIDENTIAL

    (3,586 )      —          0        —          0        (86,067 )      —     
    (118,186 )      5,794        —          (202,045 ) 

*CONFIDENTIAL

    (95,798 )      —          (140,238 )      (13,488 )      (153,726 )     
(49,786 )      (140,468 )      41,625        (28,022 )      —          (426,174
) 

*CONFIDENTIAL

    307,053        (10,708 )      66,989        16,472        83,461       
2,196        —          (147,753 )      (61,175 )      —          173,074   

*CONFIDENTIAL

    (378 )      125,787        633,202        119,322        752,525       
513,338        399,401        749,270        (5,650 )      —          2,534,293
  

*CONFIDENTIAL

    —          1,711,311        9,104,316        976,018        10,080,334     
  2,871,062        4,419,422        1,170,021        1,827,191        —         
22,079,341                                                                     
                     

Gross Revenue

    9,135,417        38,416,420        36,184,167        3,409,194       
38,593,361        8,921,538        15,192,930        24,749,509        3,805,975
       —          138,815,146                                                   
                                       

Commissions

    4,027,097        22,989,903        12,493,196        910,503       
13,403,699        3,651,631        4,420,407        9,271,535        1,743,604
       10,313,550        69,821,426                                             
                                             

Net Revenue

    5,108,319        15,426,517        22,680,971        2,498,692       
25,189,662        5,269,904        10,772,523        15,477,974        2,062,371
       (10,313,550 )      68,993,721                                           
                                               

Indirect Costs

                     

*CONFIDENTIAL

    1,047,634        2,862,432        3,924,385        459,321        4,383,706
       2,106,171        2,210,890        4,317,908        1,403,771       
4,404,127        22,736,640   

*CONFIDENTIAL

    8,594        7,534        286,705        47,303        334,007        10,937
       39,066        156,770        6,647        30,596        594,152   

*CONFIDENTIAL

    3,497        116,506        280,363        8,395        288,758       
116,491        77,534        158,970        20,302        —          782,058   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —          —     

*CONFIDENTIAL

    205,637        484,519        1,597,934        107,085        1,705,019     
  16,515        417,719        113,352        86,252        435,186       
3,464,199   

*CONFIDENTIAL

    427,855        370,905        1,285,709        167,968        1,433,677     
  664,657        664,984        1,300,559        221,797        1,820,312       
6,904,747   

*CONFIDENTIAL

    260,879        254,443        1,031,744        140,706        1,172,449     
  439,303        446,975        933,625        195,202        853,628       
4,556,505   

*CONFIDENTIAL

    —          —          (452 )      1,981        1,529        5,759        —  
       10,499        9,456        7,409        34,651   

*CONFIDENTIAL

    —          —          3,212        16,631        19,843        22,661       
—          1,350        21,500        508        65,862   

*CONFIDENTIAL

    15,879        —          —          58        58        —          33,653   
    88,940        17,581        157,932        314,042   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —          —                                             
                                               

*CONFIDENTIAL

    1,969,976        4,096,339        8,389,599        949,446        9,339,045
       3,382,494        3,890,821        7,081,974        1,982,509       
7,709,698        39,452,855                                                     
                                     

*CONFIDENTIAL

    171,906        756,591        579,273        171,450        750,723       
399,371        361,962        469,105        94,075        419,490       
3,423,223   

*CONFIDENTIAL

    —          —          66,787        31,171        97,958        38,484     
  4,123        136,932        25,035        11,775        314,307   

*CONFIDENTIAL

    875        45,470        2,033        71        2,103        22,360       
2,452        13,686        8,446        —          95,393                       
                                                                   

*CONFIDENTIAL

    172,781        802,061        648,093        202,691        850,784       
460,215        368,538        619,723        127,556        431,266       
3,832,923                                                                       
                   

*CONFIDENTIAL

    11,208        72,612        26,749        3,336        30,085        —     
    11,777        10,152        1,092        21,612        158,539   

*CONFIDENTIAL

    4,119        21,599        —          2,626        2,626        66,191     
  60,651        185,024        27,228        78,006        445,443             
                                                                             

*CONFIDENTIAL

    15,327        94,211        26,749        5,962        32,710        66,191
       72,428        195,176        28,320        99,618        603,982         
                                                                               
 

*CONFIDENTIAL

    172,786        24,326        366,969        24,295        391,264       
189,538        116,549        196,386        39,921        636,732       
1,767,503   

*CONFIDENTIAL

    84,092        665,976        107,836        66,898        174,734       
37,941        130,835        644,940        28,259        (34,661 )     
1,732,115                                                                       
                   

*CONFIDENTIAL

    256,878        690,302        474,805        91,194        565,998       
227,479        247,383        841,326        68,180        602,071       
3,499,618                                                                       
                   

*CONFIDENTIAL

    54,116        220,334        171,300        32,713        204,013       
353,886        203,886        164,578        29,048        105,801       
1,335,661   

*CONFIDENTIAL

    65,779        185,235        171,097        19,098        190,195       
21,918        136,066        262,946        26,296        61,599        950,035
  

*CONFIDENTIAL

    8,122        33,857        50,325        4,417        54,742        20,998
       530        37,242        10,032        33,511        199,034             
                                                                             

*CONFIDENTIAL

    128,017        439,426        392,722        56,229        448,951       
396,801        340,482        464,766        65,376        200,911       
2,484,730                                                                       
                   

*CONFIDENTIAL

    33,651        342,192        265,137        72,565        337,702       
198,675        166,768        209,378        42,709        230,659       
1,561,733                                                                       
                   

*CONFIDENTIAL

    33,651        342,192        265,137        72,565        337,702       
198,675        166,768        209,378        42,709        230,659       
1,561,733                                                                       
                   

*CONFIDENTIAL

    5,432        —          —          19,763        19,763        —         
—          —          —          —          25,195   

*CONFIDENTIAL

    25,904        38,877        (136,463 )      196,327        59,865       
52,761        394,815        277,822        32,259        270,257       
1,152,559   

*CONFIDENTIAL

    45,210        91,584        2,627        29,883        32,510        6,178
       15,439        90,593        8,287        500        290,301   

*CONFIDENTIAL

    10,755        1,387        71,325        4,577        75,902        10,482
       1,105        7,268        796        8,396        116,091   

*CONFIDENTIAL

    58,815        467,662        219,173        14,803        233,976       
30,413        59,966        55,124        25,459        117,159        1,048,573
                                                                                
         

*CONFIDENTIAL

    146,116        599,508        156,663        265,353        422,015       
99,834        471,325        430,807        66,800        396,312       
2,632,719                                                                       
                   

*CONFIDENTIAL

    85        —          703        90        793        7,243        10,252   
    78,954        240        —          97,566   

*CONFIDENTIAL

    —          —          11,966        —          11,966        —          —  
       2,554        500        1,749        16,769   

*CONFIDENTIAL

    40        40,109        1        1,639        1,640        (0 )      (10,889
)      5,319        50,160        7,444        93,824   

*CONFIDENTIAL

    —          —          2,154        1,017        3,171        —          —  
       26,679        —          2,697        32,546   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          (88,260 )      (88,260 ) 

*CONFIDENTIAL

    —          —          —          —          —          250        —         
—          —          4,184        4,434                                       
                                                   

*CONFIDENTIAL

    125        40,109        14,823        2,746        17,569        7,493     
  (637 )      113,506        50,901        (72,187 )      156,879               
                                                                           

*CONFIDENTIAL

    1,255        —          6,018        75        6,093        771        —  
       117,981        742        112,089        238,931   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          26,803        26,803   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
360,000        28,000        —          388,000                                 
                                                         

*CONFIDENTIAL

    1,255        —          6,018        75        6,093        771        —  
       477,981        28,742        138,892        653,734                     
                                                                     

Total Expenses

    2,724,126        7,104,150        10,374,608        1,646,260       
12,020,868        4,839,951        5,557,108        10,434,636        2,461,093
       9,737,240        54,879,172                                             
                                             

Other Corporate Allocations

    42,000        —          —          —          —          —          —     
    —          —          —          42,000                                     
                                                     

Total Controllable Expenses

    2,766,126        7,104,150        10,374,608        1,646,260       
12,020,868        4,839,951        5,557,108        10,434,636        2,461,093
       9,737,240        54,921,172                                             
                                             

EBITDA before Executive Expenses *

    2,342,193        8,322,367        12,316,363        852,432       
13,168,795        429,953        5,215,415        5,043,338        (398,722 )   
  (20,050,790 )      14,072,549                                                 
                                         

The Budget is equal to the 0&12 Forecast for the following pages.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

178



--------------------------------------------------------------------------------

Confidential Treatment

 

DECEMBER
PROFIT & LOSS
REVIEW

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                     

Total Application Units

    136        523        565        85        650        243        301       
606        103        374        2,936   

Total Application Dollars

  $ 32,035      $ 218,206      $ 201,851      $ 14,106      $ 215,957      $
30,992      $ 56,123      $ 144,081      $ 23,073      $ 89,393      $ 809,860
                                                                                
         

Total Closing Units

    226        517        492        79        571        192        326       
622        109        452        3,015   

Total Closing Dollars

  $ 52,902      $ 217,532      $ 168,170      $ 14,397      $ 182,568      $
22,372      $ 51,873      $ 135,525      $ 25,439      $ 101,382      $ 789,593
  

Average Loan Amount

    234,080        420,759        341,810        182,242        524,052       
116,519        159,121        217,885        233,389        224,296       
261,888                                                                         
                 

Purchase Closing Units

    171        345        339        70        409        143        289       
538        63        330        2,288   

Purchase Closing Dollars

  $ 4,006      $ 136,713      $ 113,988      $ 12,545      $ 126,533      $
16,074      $ 47,095      $ 115,015      $ 16,827      $ 68,984      $ 531,248
  

Average Loan Amount

    23,425        396,269        336,249        179,210        515,459       
112,405        162,960        213,783        267,102        209,043       
232,189                                                                         
                 

Refi Closings – Units

    55        172        153        9        162        49        37        84
       46        112        727   

Refi Closings – Dollars

  $ 48,896      $ 80,820      $ 54,182      $ 1,852      $ 56,034      $ 6,298
     $ 4,778      $ 20,509      $ 8,612      $ 32,398      $ 258,345   

Average Loan Amount

    889,027        469,881        354,131        205,828        559,959       
128,526        129,136        244,159        187,217        265,555       
355,358                                                                         
                  *CONFIDENTIAL   $ 33,068      $ 19,613      $ 18,726      $
1,985      $ 20,712      $ 6,070      $ 10,212      $ 29,497      $ 6,646      $
95,484      $ 221,302    *CONFIDENTIAL     92.4 %      37.2 %      32.2 %     
12.9 %      30.7 %      28.2 %      9.2 %      15.1 %      33.9 %      32.0 %   
  32.7 %  *CONFIDENTIAL     15.2 %      20.7 %      19.3 %      6.4 %      0.0
%      18.6 %      16.6 %      21.1 %      16.1 %      24.6 %      19.8 % 
*CONFIDENTIAL     62.5 %      9.0 %      11.1 %      13.8 %      11.3 %     
27.1 %      19.7 %      21.8 %      26.1 %      94.2 %      28.0 % 
*CONFIDENTIAL     1.37 %      1.33 %      1.03 %      1.39 %      1.06 %     
-0.21 %      1.51 %      1.35 %      1.85 %      0.00 %      1.09 % 
*CONFIDENTIAL   $ (91 )    $ 199      $ 56      $ 22      $ 51      $ 259      $
30      $ (250 )    $ 151      $ —        $ 11    *CONFIDENTIAL     49.53 %     
68.64 %      36.37 %      29.46 %      35.65 %      -20.88 %      21.79 %     
19.69 %      50.27 %      0.00 %      52.96 %  *CONFIDENTIAL     0.00 %     
-0.04 %      0.22 %      -0.26 %      0.19 %      0.84 %      0.30 %      -0.66
%      -0.08 %      0.00 %      -0.04 %  *CONFIDENTIAL     1.39 %      1.40 %   
  1.39 %      1.37 %      1.39 %      1.00 %      2.13 %      0.79 %      1.85
%      0.00 %      1.16 %  *CONFIDENTIAL     0.71 %      0.49 %      1.02 %     
0.96 %      1.01 %      0.96 %      1.80 %      0.52 %      0.96 %      -0.74 % 
    0.59 %  *CONFIDENTIAL   $ 3,251      $ 5,893      $ 4,760      $ 2,498     
$ 4,447      $ 1,171      $ 3,397      $ 1,713      $ 4,320      $ —        $
3,048    *CONFIDENTIAL   $ 991      $ 1,257      $ 1,564      $ 1,870      $
1,606      $ 1,856      $ 1,197      $ 1,216      $ 2,783      $ 1,867      $
1,473    *CONFIDENTIAL     0.42 %      0.30 %      0.46 %      1.03 %      0.50
%      1.59 %      0.75 %      0.56 %      1.19 %      0.83 %      0.56 % 

Loans over 60 days

    N/A        N/A        3        N/A        0        N/A        N/A        3
       N/A        N/A        6   

Summary Headcount

    44        46        158        26        184        91        89        171
       62        174        861   

DECEMBER
PROFIT & LOSS
REVIEW

  PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE
MOVES     LI
MORTGAGE     BURNET     TOTAL  

Revenue

                      *CONFIDENTIAL     136.53        133.10        103.38     
  139.20        106.21        (20.69 )      151.44        135.13        184.76
       0.00        108.88    *CONFIDENTIAL     10.42        6.60        9.66   
    16.91        10.23        6.22        26.01        15.85        3.17       
0.00        9.59    *CONFIDENTIAL     (3.89 )      4.74        1.64        1.19
       1.60        22.23        1.88        (11.46 )      6.49        0.00     
  0.41    *CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.00        0.00        0.00   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00        0.00   
*CONFIDENTIAL     (4.19 )      (23.96 )      0.00        0.00        0.00       
0.00        0.00        0.00        (3.09 )      0.00        (6.98 ) 
*CONFIDENTIAL     0.00        23.55        2.09        5.56        2.37       
9.05        4.60        4.92        1.30        0.00        8.48   
*CONFIDENTIAL     0.00        (3.96 )      22.50        (25.81 )      18.69     
  83.66        29.54        (65.83 )      (7.52 )      0.00        (4.00 )     
                                                                               
   

Gross Revenue

    138.88        140.06        139.27        137.04        139.09        100.48
       213.46        78.60        185.11        0.00        116.38             
                                                                             

Commissions

    67.62        91.35        37.60        41.01        37.87        4.32       
33.00        26.60        89.11        73.82        57.66                       
                                                                   

Net Revenue

    71.25        48.71        101.67        96.03        101.23        96.15   
    180.46        52.00        96.00        (73.82 )      58.72                 
                                                                         

Indirect Costs

                      *CONFIDENTIAL     16.37        10.74        21.15       
31.55        21.97        76.25        32.23        25.67        58.45       
37.72        24.55    *CONFIDENTIAL     0.03        0.01        1.35        1.14
       1.34        0.27        0.14        0.52        0.42        0.03       
0.44    *CONFIDENTIAL     0.21        0.00        1.40        0.00        1.29
       3.13        0.00        0.53        1.21        0.00        0.53   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00        0.00   
*CONFIDENTIAL     4.13        2.95        7.36        4.79        7.16       
0.85        11.40        1.10        18.13        6.08        5.07   
*CONFIDENTIAL     1.70        0.33        1.16        8.85        1.76       
2.64        1.25        1.68        9.62        10.03        2.66   
*CONFIDENTIAL     2.16        1.67        0.94        8.09        1.50       
13.57        3.02        3.77        8.22        3.90        2.95   
*CONFIDENTIAL     0.00        0.00        0.05        0.00        0.05       
0.40        0.00        0.00        0.52        0.14        0.06   
*CONFIDENTIAL     0.00        0.00        0.00        0.17        0.01       
0.22        0.00        0.00        3.54        0.00        0.12   
*CONFIDENTIAL     2.06        0.00        0.00        0.00        0.00       
0.00        1.75        0.18        1.08        1.59        0.52   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00        0.00               
                                                                           
*CONFIDENTIAL     26.66        15.70        33.42        54.59        35.09     
  97.33        49.79        33.44        101.20        59.49        36.89       
                                                                               
    *CONFIDENTIAL     2.76        3.20        3.00        9.49        3.51     
  15.74        5.99        1.93        1.94        5.48        3.81   
*CONFIDENTIAL     0.00        0.00        0.29        0.00        0.27       
0.86        0.00        0.68        0.00        0.55        0.27   
*CONFIDENTIAL     0.17        0.35        0.00        0.00        0.00       
1.38        0.00        0.13        1.20        0.00        0.21               
                                                                           
*CONFIDENTIAL     2.92        3.56        3.29        9.49        3.78       
17.98        5.99        2.74        3.13        6.03        4.30               
                                                                           
*CONFIDENTIAL     0.98        0.22        0.09        0.24        0.10       
0.00        0.13        0.00        0.00        0.00        0.16   
*CONFIDENTIAL     0.02        0.00        0.00        0.00        0.00       
2.87        0.86        0.56        5.11        0.49        0.46               
                                                                           
*CONFIDENTIAL     1.00        0.22        0.09        0.24        0.10       
2.87        0.99        0.56        5.11        0.49        0.62               
                                                                           
*CONFIDENTIAL     3.87        0.69        2.39        4.15        2.53       
8.70        1.75        1.05        1.73        11.04        3.05   
*CONFIDENTIAL     2.92        3.08        1.68        4.15        1.88       
3.38        1.23        8.14        0.59        0.63        3.15               
                                                                           
*CONFIDENTIAL     6.79        3.77        4.07        8.30        4.41       
12.08        2.98        9.18        2.32        11.67        6.20             
                                                                             
*CONFIDENTIAL     0.72        0.82        1.05        1.38        1.08       
13.81        3.31        0.98        1.21        0.52        1.41   
*CONFIDENTIAL     0.83        0.79        1.35        0.86        1.31       
1.43        2.25        1.24        0.96        0.21        1.04   
*CONFIDENTIAL     (0.01 )      0.11        0.30        0.47        0.31       
0.65        0.00        0.09        0.39        0.26        0.18               
                                                                           
*CONFIDENTIAL     1.54        1.72        2.70        2.72        2.70       
15.89        5.56        2.31        2.56        0.99        2.62               
                                                                           
*CONFIDENTIAL     0.42        1.82        1.56        8.35        2.09       
9.45        1.73        1.82        1.96        1.68        1.98               
                                                                           
*CONFIDENTIAL     0.42        1.82        1.56        8.35        2.09       
9.45        1.73        1.82        1.96        1.68        1.98               
                                                                           
*CONFIDENTIAL     0.00        0.00        0.00        1.19        0.09       
0.00        0.00        0.00        0.00        0.00        0.02   
*CONFIDENTIAL     0.77        0.06        (0.86 )      13.79        0.29       
1.63        6.91        1.90        1.16        2.47        1.32   
*CONFIDENTIAL     0.44        0.38        0.06        2.47        0.25       
0.09        0.25        0.44        0.00        0.00        0.29   
*CONFIDENTIAL     0.68        0.01        0.35        0.46        0.36       
0.19        0.00        0.03        0.00        0.00        0.14   
*CONFIDENTIAL     1.08        1.86        1.01        0.99        1.01       
1.35        0.38        0.23        0.40        0.68        1.02               
                                                                           
*CONFIDENTIAL     2.97        2.31        0.55        18.91        2.00       
3.26        7.54        2.60        1.57        3.15        2.79               
                                                                           
*CONFIDENTIAL     0.00        0.00        0.01        0.00        0.01       
0.36        0.27        0.46        0.00        0.00        0.11   
*CONFIDENTIAL     0.00        0.00        0.01        0.00        0.01       
0.00        0.00        0.00        0.00        0.00        0.00   
*CONFIDENTIAL     0.00        0.77        0.00        0.00        0.00       
0.00        0.39        0.04        0.01        (0.00 )      0.24   
*CONFIDENTIAL     0.00        0.00        0.01        0.01        0.01       
0.00        0.00        0.44        0.00        0.00        0.08   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        (0.22 )      (0.03 ) 
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.01        0.00               
                                                                           
*CONFIDENTIAL     0.00        0.77        0.03        0.01        0.03       
0.36        0.66        0.95        0.01        (0.21 )      0.41               
                                                                           
*CONFIDENTIAL     0.02        0.00        0.05        0.00        0.04       
0.02        0.00        0.00        0.00        (0.13 )      (0.00 ) 
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.09        0.01   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        2.21        1.38        0.00        0.42               
                                                                           
*CONFIDENTIAL     0.02        0.00        0.05        0.00        0.04       
0.02        0.00        2.21        1.38        (0.04 )      0.43               
                                                                           

Total Expenses

    42.33        29.86        45.75        102.60        50.23        159.25   
    75.24        55.81        119.23        83.24        56.24                 
                                                                         

Other Corporate Allocations

    0.66        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.04                                 
                                                         

Total Controllable Expenses

    42.99        29.86        45.75        102.60        50.23        159.25   
    75.24        55.81        119.23        83.24        56.29                 
                                                                         

EBITDA before Executive Expenses

    28.27        18.85        55.92        (6.57 )      50.99        (63.09 )   
  105.22        (3.81 )      (23.22 )      (157.07 )      2.43                 
                                                                         

The Budget is equal to the 0&12 Forecast for the following pages.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

179



--------------------------------------------------------------------------------

Confidential Treatment

 

YTD PROFIT
PROFIT & LOSS
REVIEW

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                     

Total Application Units

    2,101        7,773        8,871        1,120        9,991        3,880     
  4,615        9,035        1,035        7,743        46,173   

Total Application Dollars

  $ 467,172      $ 3,236,918      $ 3,019,662      $ 181,285      $ 3,200,946   
  $ 500,379      $ 756,576      $ 2,086,193      $ 239,197      $ 1,679,040     
$ 12,166,421                                                                   
                       

Total Closing Units

    2,592        6,606        6,464        883        7,347        2,793       
3,879        7,813        817        6,648        38,495   

Total Closing Dollars

  $ 563,941      $ 2,759,138      $ 2,151,704      $ 144,602      $ 2,296,306   
  $ 327,756      $ 623,627      $ 1,742,216      $ 186,589      $ 1,405,789     
$ 9,905,363   

Average Loan Amount

    217,570        417,671        332,875        163,762        312,550       
117,349        160,770        222,989        228,383        211,460       
257,316                                                                         
                 

Purchase Closing Units

    2,080        4,397        4,646        792        5,438        2,163       
3,428        6,708        589        5,266        30,069   

Purchase Closing Dollars

  $ 409,952      $ 1,794,836      $ 1,529,367      $ 126,401      $ 1,655,768   
  $ 229,487      $ 505,869      $ 1,478,717      $ 128,116      $ 1,085,626     
$ 7,288,369   

Average Loan Amount

    197,092        408,195        329,179        159,598        304,481       
106,097        147,570        220,441        217,514        206,158       
242,388                                                                         
                 

Refi Closings – Units

    512        2,209        1,818        91        1,909        630        451
       1,105        228        1,382        8,426   

Refi Closings – Dollars

  $ 153,989      $ 964,302      $ 622,338      $ 18,201      $ 640,539      $
98,269      $ 117,759      $ 263,499      $ 58,473      $ 320,163      $
2,616,993   

Average Loan Amount

    300,760        436,533        342,320        200,010        335,536       
155,983        261,106        238,461        256,462        231,666       
310,585                                                                         
                 

*CONFIDENTIAL

  $ 269,803      $ 107,394      $ 176,579      $ 12,255      $ 188,834      $
46,102      $ 30,316      $ 308,241      $ 12,127      $ 1,322,402      $
2,285,220   

*CONFIDENTIAL

    27.3 %      34.9 %      28.9 %      12.6 %      27.9 %      30.0 %      18.9
%      15.1 %      31.3 %      22.8 %      26.4 % 

*CONFIDENTIAL

    N/A        N/A        N/A        N/A        N/A        N/A        N/A       
N/A        N/A        N/A        N/A   

*CONFIDENTIAL

    47.8 %      3.9 %      8.2 %      8.5 %      8.2 %      14.1 %      4.9 %   
  17.7 %      6.5 %      94.1 %      23.1 % 

*CONFIDENTIAL

    1.51 %      1.22 %      1.05 %      1.38 %      1.07 %      1.51 %      1.43
%      1.36 %      0.99 %      0.00 %      1.07 % 

*CONFIDENTIAL

  $ (23 )    $ 216      $ 78      $ 33      $ 73      $ 274      $ 35      $
(241 )    $ 143      $ —        $ 27   

*CONFIDENTIAL

    47.44 %      68.50 %      55.14 %      45.77 %      54.39 %      73.68 %   
  49.41 %      39.24 %      94.05 %      N/A        65.82   

*CONFIDENTIAL

    0.00 %      0.06 %      0.42 %      0.67 %      0.44 %      0.88 %      0.71
%      0.07 %      0.98 %      0.00 %      0.22 % 

*CONFIDENTIAL

    1.62 %      1.39 %      1.64 %      2.36 %      1.68 %      2.72 %      2.44
%      1.42 %      2.04 %      0.00 %      1.40 % 

*CONFIDENTIAL

    0.91 %      0.56 %      1.05 %      1.73 %      1.10 %      1.61 %      1.73
%      0.89 %      1.11 %      -0.73 %      0.70 % 

*CONFIDENTIAL

  $ 3,524      $ 5,815      $ 5,443      $ 3,861      $ 5,253      $ 3,194     
$ 3,917      $ 3,168      $ 4,658      $ —        $ 3,606   

*CONFIDENTIAL

  $ 1,051      $ 1,075      $ 1,605      $ 1,864      $ 1,636      $ 1,733     
$ 1,433      $ 1,336      $ 3,012      $ 1,462      $ 1,426   

*CONFIDENTIAL

    0.48 %      0.26 %      0.48 %      1.14 %      0.52 %      1.48 %      0.89
%      0.60 %      1.32 %      0.69 %      0.55 % 

Loans over 60 days

    0        2        37        0        0        27        0        95        0
       0        N/A   

Summary Headcount

    44        46        158        26        184        91        89        171
       62        174        861   

YTD PROFIT
PROFIT & LOSS
REVIEW

  PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE MOVES     LI MORTGAGE     BURNET    
TOTAL  

Revenue

                     

*CONFIDENTIAL

    150.52        121.64        105.29        137.58        107.33        151.20
       143.45        135.62        99.36        0.00        107.09   

*CONFIDENTIAL

    8.85        5.81        10.96        20.21        11.54        (1.54 )     
22.95        7.50        5.20        0.00        7.61   

*CONFIDENTIAL

    (1.05 )      5.17        2.35        2.02        2.33        23.36       
2.21        (10.79 )      6.27        0.00        1.05   

*CONFIDENTIAL

    (0.06 )      0.00        0.00        0.00        0.00        (2.63 )     
0.00        (0.68 )      0.31        0.00        (0.20 ) 

*CONFIDENTIAL

    (1.70 )      0.00        (0.65 )      (0.93 )      (0.67 )      (1.52 )     
(2.25 )      0.24        (1.50 )      0.00        (0.43 ) 

*CONFIDENTIAL

    5.44        (0.04 )      0.31        1.14        0.36        0.07       
0.00        (0.85 )      (3.28 )      0.00        0.17   

*CONFIDENTIAL

    (0.01 )      0.46        2.94        8.25        3.28        15.66       
6.40        4.30        (0.30 )      0.00        2.56   

*CONFIDENTIAL

    0.00        6.20        42.31        67.50        43.90        87.60       
70.87        6.72        97.93        0.00        22.29                         
                                                                 

Gross Revenue

    161.99        139.23        163.52        235.76        168.07        272.20
       243.62        142.06        203.98        0.00        140.14             
                                                                             

Commissions

    71.41        83.32        58.06        62.97        58.37        111.41     
  70.88        53.22        93.45        73.36        70.49                     
                                                                     

Net Revenue

    90.58        55.91        105.46        172.80        109.70        160.79
       172.74        88.84        110.53        (73.36 )      69.65             
                                                                             

Indirect Costs

                     

*CONFIDENTIAL

    18.58        10.37        18.24        31.76        19.09        64.26     
  35.45        24.78        75.23        31.33        22.95   

*CONFIDENTIAL

    0.15        0.03        1.33        3.27        1.45        0.33        0.63
       0.90        0.36        0.22        0.60   

*CONFIDENTIAL

    0.06        0.42        1.30        0.58        1.26        3.55        1.24
       0.91        1.09        0.00        0.79   

*CONFIDENTIAL

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.00   

*CONFIDENTIAL

    3.65        1.76        7.43        7.41        7.43        0.50        6.70
       0.65        4.62        3.10        3.50   

*CONFIDENTIAL

    7.59        1.34        5.88        11.62        6.24        20.28       
10.66        7.46        11.89        12.95        6.97   

*CONFIDENTIAL

    4.63        0.92        4.80        9.73        5.11        13.40       
7.17        5.36        10.46        6.07        4.60   

*CONFIDENTIAL

    0.00        0.00        (0.00 )      0.14        0.01        0.18       
0.00        0.06        0.51        0.05        0.03   

*CONFIDENTIAL

    0.00        0.00        0.01        1.15        0.09        0.69        0.00
       0.01        1.15        0.00        0.07   

*CONFIDENTIAL

    0.28        0.00        0.00        0.00        0.00        0.00        0.54
       0.51        0.94        1.12        0.32   

*CONFIDENTIAL

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.00                                 
                                                         

*CONFIDENTIAL

    34.93        14.85        38.99        65.66        40.67        103.20     
  62.39        40.65        106.25        54.84        39.63                   
                                                                       

*CONFIDENTIAL

    3.05        2.74        2.69        11.86        3.27        12.18       
5.80        2.69        5.04        2.98        3.46   

*CONFIDENTIAL

    0.00        0.00        0.31        2.16        0.43        1.17        0.07
       0.79        1.34        0.08        0.32   

*CONFIDENTIAL

    0.02        0.16        0.01        0.00        0.01        0.68        0.04
       0.08        0.45        0.00        0.10                                 
                                                         

*CONFIDENTIAL

    3.06        2.91        3.01        14.02        3.71        14.04       
5.91        3.56        6.84        3.07        3.87                           
                                                               

*CONFIDENTIAL

    0.20        0.26        0.12        0.23        0.13        0.00        0.19
       0.06        0.06        0.15        0.16   

*CONFIDENTIAL

    0.07        0.08        0.00        0.18        0.01        2.02        0.97
       1.06        1.46        0.55        0.45                                 
                                                         

*CONFIDENTIAL

    0.27        0.34        0.12        0.41        0.14        2.02        1.16
       1.12        1.52        0.71        0.61                                 
                                                         

*CONFIDENTIAL

    3.06        0.09        1.71        1.68        1.70        5.78        1.87
       1.13        2.14        4.53        1.78   

*CONFIDENTIAL

    1.49        2.41        0.50        4.63        0.76        1.16        2.10
       3.70        1.51        (0.25 )      1.75                               
                                                           

*CONFIDENTIAL

    4.56        2.50        2.21        6.31        2.46        6.94        3.97
       4.83        3.65        4.28        3.53                                 
                                                         

*CONFIDENTIAL

    0.96        0.80        0.80        2.26        0.89        10.80       
3.27        0.94        1.56        0.75        1.35   

*CONFIDENTIAL

    1.17        0.67        0.80        1.32        0.83        0.67        2.18
       1.51        1.41        0.44        0.96   

*CONFIDENTIAL

    0.14        0.12        0.23        0.31        0.24        0.64        0.01
       0.21        0.54        0.24        0.20                                 
                                                         

*CONFIDENTIAL

    2.27        1.59        1.83        3.89        1.96        12.11       
5.46        2.67        3.50        1.43        2.51                           
                                                               

*CONFIDENTIAL

    0.60        1.24        1.23        5.02        1.47        6.06        2.67
       1.20        2.29        1.64        1.58                                 
                                                         

*CONFIDENTIAL

    0.60        1.24        1.23        5.02        1.47        6.06        2.67
       1.20        2.29        1.64        1.58                                 
                                                         

*CONFIDENTIAL

    0.10        0.00        0.00        1.37        0.09        0.00        0.00
       0.00        0.00        0.00        0.03   

*CONFIDENTIAL

    0.46        0.14        (0.63 )      13.58        0.26        1.61       
6.33        1.59        1.73        1.92        1.16   

*CONFIDENTIAL

    0.80        0.33        0.01        2.07        0.14        0.19        0.25
       0.52        0.44        0.00        0.29   

*CONFIDENTIAL

    0.19        0.01        0.33        0.32        0.33        0.32        0.02
       0.04        0.04        0.06        0.12   

*CONFIDENTIAL

    1.04        1.69        1.02        1.02        1.02        0.93        0.96
       0.32        1.36        0.83        1.06                                 
                                                         

*CONFIDENTIAL

    2.59        2.17        0.73        18.35        1.84        3.05       
7.56        2.47        3.58        2.82        2.66                           
                                                               

*CONFIDENTIAL

    0.00        0.00        0.00        0.01        0.00        0.22        0.16
       0.45        0.01        0.00        0.10   

*CONFIDENTIAL

    0.00        0.00        0.06        0.00        0.05        0.00        0.00
       0.01        0.03        0.01        0.02   

*CONFIDENTIAL

    0.00        0.15        0.00        0.11        0.01        (0.00 )     
(0.17 )      0.03        2.69        0.05        0.09   

*CONFIDENTIAL

    0.00        0.00        0.01        0.07        0.01        0.00        0.00
       0.15        0.00        0.02        0.03   

*CONFIDENTIAL

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        (0.63 )      (0.09 ) 

*CONFIDENTIAL

    0.00        0.00        0.00        0.00        0.00        0.01        0.00
       0.00        0.00        0.03        0.00                                 
                                                         

*CONFIDENTIAL

    0.00        0.15        0.07        0.19        0.08        0.23       
(0.01 )      0.65        2.73        (0.51 )      0.16                         
                                                                 

*CONFIDENTIAL

    0.02        0.00        0.03        0.01        0.03        0.02        0.00
       0.68        0.04        0.80        0.24   

*CONFIDENTIAL

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.19        0.03   

*CONFIDENTIAL

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       2.07        1.50        0.00        0.39                                 
                                                         

*CONFIDENTIAL

    0.02        0.00        0.03        0.01        0.03        0.02        0.00
       2.74        1.54        0.99        0.66                                 
                                                         

Total Expenses

    48.31        25.75        48.22        113.85        52.35        147.67   
    89.11        59.89        131.90        69.27        55.40                 
                                                                         

Other Corporate Allocations

    0.74        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.04                                 
                                                         

Total Controllable Expenses

    49.05        25.75        48.22        113.85        52.35        147.67   
    89.11        59.89        131.90        69.27        55.45                 
                                                                         

EBITDA before Executive Expenses

    41.53        30.16        57.24        58.95        57.35        13.12     
  83.63        28.95        (21.37 )      (142.63 )      14.21                 
                                                                         

The Budget is equal to the 0&12 Forecast for the following pages.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

180



--------------------------------------------------------------------------------

Confidential Treatment

 

DECEMBER
PROFIT & LOSS
REVIEW

   *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                    

Total Application Units

     136        523        565        85        650        243        301       
606        103        2,562   

Total Application Dollars

   $ 32,035      $ 218,206      $ 201,851      $ 14,106      $ 215,957      $
30,992      $ 56,123      $ 144,081      $ 23,073      $ 720,467                
                                                                   

Total Closing Units

     226        517        492        79        571        192        326       
622        109        2,563   

Total Closing Dollars

   $ 52,902      $ 217,532      $ 168,170      $ 143,997      $ 182,568      $
22,372      $ 51,873      $ 135,525      $ 25,439      $ 688,211   

Average Loan Amounts

     234,080        420,759        341,810        182,242        524,052       
116,519        159,121        217,885        233,389        268,518            
                                                                       

Purchase Closing Units

     171        345        339        70        409        143        289       
538        63        1,958   

Purchase Closing Dollars

   $ 4,006      $ 136,713      $ 113,988      $ 12,545      $ 126,533      $
16,074      $ 47,095      $ 115,015      $ 16,827      $ 462,264   

Average Loan Amount

     23,425        396,269        336,249        179,210        515,459       
112,405        162,960        213,783        267,102        236,090            
                                                                       

Refi Closings – Units

     55        172        153        9        162        49        37        84
       46        605   

Refi Closings – Dollars

   $ 48,896      $ 80,820      $ 54,182      $ 1,852      $ 56,034      $ 6,298
     $ 4,778      $ 20,509      $ 8,612      $ 225,948   

Average Loan Amount

     889,027        469,881        354,131        205,828        559,959       
128,526        129,136        244,159        187,217        373,467            
                                                                       

*CONFIDENTIAL

   $ 33,068      $ 19,613      $ 18,726      $ 1,985      $ 20,712      $ 6,070
     $ 10,212      $ 29,497      $ 6,646      $ 125,818   

*CONFIDENTIAL

     92.4 %      37.2 %      32.2 %      12.9 %      30.7 %      28.2 %      9.2
%      15.1 %      33.9 %      32.8 % 

*CONFIDENTIAL

     15.2 %      20.7 %      19.3 %      6.4 %      0.0 %      18.6 %      16.6
%      21.1 %      16.1 %      N/A   

*CONFIDENTIAL

     62.5 %      9.0 %      11.1 %      13.8 %      11.3 %      27.1 %      19.7
%      21.8 %      26.1 %      18.3 % 

*CONFIDENTIAL

     1.37 %      1.33 %      1.03 %      1.39 %      1.06 %      -0.21 %     
1.51 %      1.35 %      1.85 %      1.25 % 

*CONFIDENTIAL

   $ (91 )    $ 199      $ 56      $ 22      $ 51      $ 259      $ 30      $
(250 )    $ 151      $ 13   

*CONFIDENTIAL

     49.53 %      68.64 %      36.37 %      29.46 %      35.65 %      -20.88 % 
    21.79 %      19.69 %      50.27 %      44.25 % 

*CONFIDENTIAL

     0.00 %      -0.04 %      0.22 %      -0.26 %      0.19 %      0.84 %     
0.30 %      -0.66 %      -0.08 %      -0.05 % 

*CONFIDENTIAL

     1.39 %      1.40 %      1.39 %      1.37 %      1.39 %      1.00 %     
2.13 %      0.79 %      1.85 %      1.34 % 

*CONFIDENTIAL

     0.71 %      0.49 %      1.02 %      0.96 %      1.01 %      0.96 %     
1.80 %      0.52 %      0.96 %      0.78 % 

*CONFIDENTIAL

   $ 3,251      $ 5,893      $ 4,760      $ 2,498      $ 4,447      $ 1,171     
$ 3,397      $ 1,713      $ 4,320      $ 3,585   

*CONFIDENTIAL

   $ 991      $ 1,257      $ 1,564      $ 1,870      $ 1,606      $ 1,856      $
1,197      $ 1,216      $ 2,783      $ 1,403   

*CONFIDENTIAL

     0.42 %      0.30 %      0.46 %      1.03 %      0.50 %      1.59 %     
0.75 %      0.56 %      1.19 %      0.52 % 

Loans over 60 days

     N/A        N/A        3        N/A        0        N/A        N/A        3
       N/A        6   

Summary Headcount

     44        46        158        26        184        91        89        171
       62        687   

DECEMBER
PROFIT & LOSS
REVIEW

   PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE MOVES     LI MORTGAGE     TOTAL
Ex Bumet  

Revenue

                    

*CONFIDENTIAL

     722,261        2,895,264        1,738,622        200,410        1,939,032
       (46,293 )      785,554        1,831,355        470,014        8,597,187
  

*CONFIDENTIAL

     55,140        143,546        162,415        24,341        186,756       
13,926        134,930        214,768        8,053        757,117   

*CONFIDENTIAL

     (20,564 )      103,105        27,534        1,712        29,245       
49,726        9,735        (155,366 )      16,506        32,388   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —     

*CONFIDENTIAL

     (22,149 )      (521,224 )      —          —          —          —         
—          —          (7,854 )      (551,247 ) 

*CONFIDENTIAL

     0        512,302        35,188        7,999        43,188        20,252   
    23,853        66,712        3,309        669,615   

*CONFIDENTIAL

     —          (86,164 )      378,354        (31,156 )      341,197       
187,169        153,217        (892,215 )      (19,124 )      (315,919 )        
                                                                         

Gross Revenue

     734,689        3,046,807        2,345,112        197,306        2,539,418
       224,781        1,107,288        1,065,254        470,905        9,188,141
                                                                               
   

Commissions

     357,744        1,987,184        632,298        59,046        691,344       
9,668        171,199        360,539        226,682        3,804,360            
                                                                       

Net Revenue

     376,945        1,059,624        1,709,814        13,260        1,848,074   
    215,113        936,088        704,715        244,222        5,384,781      
                                                                             

Indirect Costs

                    

*CONFIDENTIAL

     86,591        233,554        355,726        45,426        401,153       
170,585        167,195        347,860        148,700        1,555,639   

*CONFIDENTIAL

     196        259        22,773        1,638        24,411        610       
744        7,077        1,067        34,337   

*CONFIDENTIAL

     1,137        —          23,544        —          23,544        6,996       
—          7,187        3,088        41,952   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —     

*CONFIDENTIAL

     21,852        64,260        123,847        6,894        130,740       
1,898        59,122        14,876        46,112        338,861   

*CONFIDENTIAL

     8,990        7,117        19,430        12,739        32,168        5,905
       6,501        22,794        24,484        107,960   

*CONFIDENTIAL

     11,451        36,320        15,782        11,651        27,432       
30,362        15,674        51,065        20,922        193,226   

*CONFIDENTIAL

     —          —          891        —          891        890        —       
  —          1,321        3,102   

*CONFIDENTIAL

     —          —          —          244        244        500        —       
  —          9,000        9,744   

*CONFIDENTIAL

     10,873        —          —          —          —          —          9,053
       2,375        2,750        25,051   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —                                                      
                               

*CONFIDENTIAL

     141,063        341,511        561,992        78,591        640,583       
217,745        258,288        453,235        257,445        2,309,871          
                                                                         

*CONFIDENTIAL

     14,579        69,634        50,389        13,665        64,054       
35,208        31,063        26,144        4,926        245,609   

*CONFIDENTIAL

     —          —          4,878        —          4,878        1,929        —  
       9,200        —          16,008   

*CONFIDENTIAL

     875        7,702        —          —          —          3,090        —  
       1,736        3,044        16,447                                        
                                           

*CONFIDENTIAL

     15,454        77,338        55,268        13,665        68,933       
40,227        31,063        37,080        7,970        278,063                  
                                                                 

*CONFIDENTIAL

     5,206        4,690        1,490        350        1,840        —         
681        —          —          12,417   

*CONFIDENTIAL

     100        —          —          —          —          6,429        4,465
       7,584        13,006        31,584                                        
                                           

*CONFIDENTIAL

     5,306        4,690        1,490        350        1,840        6,429       
5,148        7,584        13,006        44,001                                  
                                                 

*CONFIDENTIAL

     20,484        15,00        40,210        5,969        46,179        19,473
       9,100        14,207        4,403        128,846   

*CONFIDENTIAL

     15,447        67,039        28,308        5,981        34,289        7,571
       6,380        110,255        1,490        242,470                        
                                                           

*CONFIDENTIAL

     35,931        82,039        68,517        11,951        80,468       
27,043        15,479        124,462        5,893        371,315                
                                                                   

*CONFIDENTIAL

     3,822        17,866        17,657        1,994        19,651        30,889
       17,166        13,305        3,070        105,768   

*CONFIDENTIAL

     4,398        17,273        22,725        1,237        23,963        3,204
       11,654        16,853        2,444        79,789   

*CONFIDENTIAL

     (63 )      2,368        4,972        683        5,655        1,452       
—          1,153        1,000        11,565                                    
                                               

*CONFIDENTIAL

     8,157        37,506        45,354        3,914        49,268        35,545
       28,820        31,311        6,514        197,122                        
                                                           

*CONFIDENTIAL

     2,202        39,501        26,219        12,020        38,239        21,131
       8,973        24,630        4,976        139,651                          
                                                         

*CONFIDENTIAL

     2,202        39,501        26,219        12,020        38,239        21,131
       8,973        24,630        4,976        139,651                          
                                                         

*CONFIDENTIAL

     —          —          —          1,718        1,718        —          —  
       —          —          1,718   

*CONFIDENTIAL

     4,085        1,300        (14,538 )      19,850        5,313        3,658
       35,851        25,721        2,960        78,887   

*CONFIDENTIAL

     2,322        8,335        965        3,562        4,527        202       
1,300        5,949        —          22,636   

*CONFIDENTIAL

     3,584        233        5,846        658        6,504        416        —  
       390        —          11,126   

*CONFIDENTIAL

     5,695        40,447        16,965        1,432        18,397        3,016
       1,957        3,119        1,023        73,655                            
                                                       

*CONFIDENTIAL

     15,686        50,315        9,238        27,221        36,459        7,292
       39,109        35,179        3,983        188,022                        
                                                           

*CONFIDENTIAL

     —          —          107        —          107        798        1,404   
    6,275        —          8,584   

*CONFIDENTIAL

     —          —          228        —          228        —          —       
  —          —          228   

*CONFIDENTIAL

     —          16,731        —          —          —          —          2,004
       594        15        19,343   

*CONFIDENTIAL

     —          —          193        9        202        —          —         
6,023        —          6,225   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —                                                      
                               

*CONFIDENTIAL

     —          16,731        528        9        537        798        3,408   
    12,891        15        34,380                                              
                                     

*CONFIDENTIAL

     114        —          760        —          760        52        —         
—          —          927   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  30,000        3,500        33,500                                            
                                       

*CONFIDENTIAL

     114        —          760        —          760        52        —         
30,000        3,500        34,427                                              
                                     

Total Expenses

     223,914        649,630        769,366        147,721        917,087       
356,263        390,285        756,372        303,302        3,596,853          
                                                                         

Other Corporate Allocations

     3,500        —          —          —          —          —          —     
    —          —          3,500                                                
                                   

Total Controllable Expenses

     227,414        649,630        769,366        147,721        917,087       
356,236        390,285        756,372        303,302        3,600,353          
                                                                         

EBITDA before Executive Expenses

     149,531        409,994        940,448        (9,460 )      930,988       
(141,150 )      545,803        (51,657 )      (59,080 )      1,784,429          
                                                                         

The Budget is equal to the 0&12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

181



--------------------------------------------------------------------------------

Confidential Treatment

 

DECEMBER

PROFIT &

LOSS

REVIEW

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                   

Total Application Units

    136        523        565        85        650        243        301       
606        103        2,562   

Total Application Dollars

  $ 32,035      $ 218,206      $ 201,851      $ 14,106      $ 215,957      $
30,992      $ 56,123      $ 144,081      $ 23,073      $ 720,467               
                                                                   

Total Closing Units

    226        517        492        79        571        192        326       
622        109        2,563   

Total Closing Dollars

  $ 52,902      $ 217,532      $ 168,170      $ 14,397      $ 182,568      $
22,372      $ 51,873      $ 135,525      $ 25,439      $ 688,211   

Average Loan Amount

    234,080        420,759        341,810        182,242        524,052       
116,519        159,121        217,885        233,389        268,518             
                                                                     

Purchase Closing Units

    171        345        339        70        409        143        289       
538        63        1,958   

Purchase Closing Dollars

  $ 4,006      $ 136,713      $ 113,988      $ 12,545      $ 126,533      $
16,074      $ 47,095      $ 115,015      $ 16,827      $ 462,264   

Average Loan Amount

    23,425        396,269        336,249        179,210        515,459       
112,405        162,960        213,783        267,102        236,090             
                                                                     

Refi Closings – Units

    55        172        153        9        162        49        37        84
       46        605   

Refi Closings – Dollars

  $ 48,896      $ 80,820      $ 54,182      $ 1,852      $ 56,034      $ 6,298
     $ 4,778      $ 20,509      $ 8,612      $ 225,948   

Average Loan Amount

    889,027        469,881        354,131        205,828        559,959       
128,526        129,136        244,159        187,217        373,467             
                                                                     
*CONFIDENTIAL   $ 33,068      $ 19,613      $ 18,726      $ 1,985      $ 20,712
     $ 6,070      $ 10,212      $ 29,497      $ 6,646      $ 125,818   
*CONFIDENTIAL     92.4 %      37.2 %      32.2 %      12.9 %      30.7 %     
28.2 %      9.2 %      15.1 %      33.9 %      32.8 %  *CONFIDENTIAL     15.2 % 
    20.7 %      19.3 %      6.4 %      0.0 %      18.6 %      16.6 %      21.1
%      16.1 %      N/A    *CONFIDENTIAL     62.5 %      9.0 %      11.1 %     
13.8 %      11.3 %      27.1 %      19.7 %      21.8 %      26.1 %      18.3 % 
*CONFIDENTIAL     1.37 %      1.33 %      1.03 %      1.39 %      1.06 %     
-0.21 %      1.51 %      1.35 %      1.85 %      1.25 %  *CONFIDENTIAL   $ (91
)    $ 199      $ 58      $ 22      $ 51      $ 259      $ 30      $ (250 )    $
151      $ 13    *CONFIDENTIAL     49.53 %      68.64 %      36.37 %      29.46
%      35.65 %      -20.88 %      21.79 %      19.69 %      50.27 %      44.25
%  *CONFIDENTIAL     0.00 %      -0.04 %      0.22 %      -0.26 %      0.19 %   
  0.84 %      0.30 %      -0.66 %      -0.80 %      -0.05 %  *CONFIDENTIAL    
1.39 %      1.40 %      1.39 %      1.37 %      1.39 %      1.00 %      2.13 % 
    0.79 %      1.85 %      1.34 %  *CONFIDENTIAL     0.71 %      0.49 %     
1.02 %      0.96 %      1.01 %      0.96 %      1.80 %      0.52 %      0.96 % 
    0.78 %  *CONFIDENTIAL   $ 3,251      $ 5,893      $ 4,760      $ 2,498     
$ 4,447      $ 1,171      $ 3,397      $ 1,713      $ 4,320      $ 3,585   
*CONFIDENTIAL   $ 991      $ 1,257      $ 1,564      $ 1,870      $ 1,606      $
1,856      $ 1,197      $ 1,216      $ 2,783      $ 1,403    *CONFIDENTIAL    
0.42 %      0.30 %      0.46 %      1.03 %      0.50 %      1.59 %      0.75 % 
    0.56 %      1.19 %      0.52 % 

Loans over 60 days

    N/A        N/A        3        N/A        0        N/A        N/A        3
       N/A        6   

Summary Headcount

    44        46        158        26        184        91        89        171
       62        687   

DECEMBER

PROFIT &

LOSS

REVIEW

  PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE MOVES     LJ MORTGAGE     TOTAL
Ex Burnet  

Revenue

    136.53        133.10        103.38        139.20        106.21        (20.69
)      151.44        135.13        184.76        124.92    *CONFIDENTIAL    
10.42        6.60        9.66        16.91        10.23        6.22        26.01
       15.85        3.17        11.00    *CONFIDENTIAL     (3.89 )      4.74   
    1.64        1.19        1.60        22.23        1.88        (11.46 )     
6.49        0.47    *CONFIDENTIAL     0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.00        0.00        0.00   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00    *CONFIDENTIAL     (4.19
)      (23.96 )      0.00        0.00        0.00        0.00        0.00       
0.00        (3.09 )      (8.01 )  *CONFIDENTIAL     0.00        23.55       
2.09        5.56        2.37        9.05        4.60        4.92        1.30   
    9.73    *CONFIDENTIAL     0.00        (3.96 )      22.50        (25.81 )   
  18.69        83.66        29.54        (65.83 )      (7.52 )      (4.59 )     
                                                                           

Gross Revenue

    135.85        140.06        139.27        137.04        139.09        100.48
       213.46        78.60        185.11        133.52                         
                                                         

Commissions

    67.62        91.35        37.60        41.01        37.87        4.32       
33.00        26.60        89.11        55.28                                   
                                               

Net Revenue

    71.25        48.71        101.67        96.03        101.23        96.15   
    180.46        52.00        96.00        78.24                               
                                                   

Indirect Costs

    16.37        10.74        21.15        31.55        21.97        76.25     
  32.23        25.67        58.45        22.60    *CONFIDENTIAL     0.03       
0.01        1.35        1.14        1.34        0.27        0.14        0.52   
    0.42        0.50    *CONFIDENTIAL     0.21        0.00        1.40       
0.00        1.29        3.13        0.00        0.53        1.21        0.61   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00    *CONFIDENTIAL     4.13
       2.95        7.36        4.79        7.16        0.85        11.40       
1.10        18.13        4.92    *CONFIDENTIAL     1.70        0.33        1.16
       8.85        1.76        2.64        1.25        1.68        9.62       
1.57    *CONFIDENTIAL     2.16        1.67        0.94        8.09        1.50
       13.57        3.02        3.77        8.22        2.81    *CONFIDENTIAL  
  0.00        0.00        0.05        0.00        0.05        0.40        0.00
       0.00        0.52        0.05    *CONFIDENTIAL     0.00        0.00       
0.00        0.17        0.01        0.22        0.00        0.00        3.54   
    0.14    *CONFIDENTIAL     2.06        0.00        0.00        0.00       
0.00        0.00        1.75        0.18        1.08        0.36   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00                           
                                                        *CONFIDENTIAL     26.66
       15.70        33.42        54.59        35.09        97.33        19.79   
    33.44        101.20        33.56                                           
                                        *CONFIDENTIAL     2.76        3.20     
  3.00        9.49        3.51        15.74        5.99        1.93        1.94
       3.57    *CONFIDENTIAL     0.00        0.00        0.29        0.00       
0.27        0.86        0.00        0.68        0.00        0.23   
*CONFIDENTIAL     0.17        0.35        0.00        0.00        0.00       
1.38        0.00        0.13        1.20        0.24                           
                                                        *CONFIDENTIAL     2.92
       3.58        3.29        9.49        3.78        17.98        5.99       
2.74        3.13        4.04                                                   
                                *CONFIDENTIAL     0.98        0.22        0.09
       0.24        0.10        0.00        0.13        0.00        0.00       
0.18    *CONFIDENTIAL     0.02        0.00        0.00        0.00        0.00
       2.87        0.86        0.56        5.11        0.46                     
                                                              *CONFIDENTIAL    
1.00        0.22        0.09        0.24        0.10        2.87        0.99   
    0.56        5.11        0.64                                               
                                    *CONFIDENTIAL     3.87        0.69       
2.39        4.15        2.53        8.70        1.75        1.05        1.73   
    1.87    *CONFIDENTIAL     2.92        3.08        1.68        4.15       
1.88        3.38        1.23        8.14        0.59        3.52               
                                                                   
*CONFIDENTIAL     6.79        3.77        4.07        8.30        4.41       
12.09        2.98        9.18        2.92        5.40                           
                                                        *CONFIDENTIAL     0.72
       0.82        1.05        1.38        1.08        13.81        3.31       
0.98        1.21        1.54    *CONFIDENTIAL     0.83        0.79        1.35
       0.86        1.31        1.43        2.25        1.24        0.96       
1.16    *CONFIDENTIAL     (0.01 )      0.11        0.30        0.47        0.31
       0.65        0.00        0.09        0.39        0.17                     
                                                              *CONFIDENTIAL    
1.54        1.72        2.70        2.72        2.70        15.89        5.56   
    2.31        2.56        2.86                                               
                                    *CONFIDENTIAL     0.42        1.82       
1.56        8.35        2.09        9.45        1.73        1.82        1.96   
    2.03                                                                       
            *CONFIDENTIAL     0.42        1.82        1.56        8.35       
2.09        9.45        1.73        1.82        1.96        2.03               
                                                                   
*CONFIDENTIAL     0.00        0.00        0.00        1.19        0.09       
0.00        0.00        0.00        0.00        0.02    *CONFIDENTIAL     0.77
       0.06        (0.86 )      13.79        0.29        1.63        6.91       
1.90        1.16        1.15    *CONFIDENTIAL     0.44        0.38        0.06
       2.47        0.25        0.09        0.25        0.44        0.00       
0.33    *CONFIDENTIAL     0.68        0.01        0.35        0.46        0.36
       0.19        0.00        0.03        0.00        0.16    *CONFIDENTIAL    
1.08        1.86        1.01        0.99        1.01        1.35        0.38   
    0.23        0.40        1.07                                               
                                    *CONFIDENTIAL     2.97        2.31       
0.55        18.91        2.00        3.26        7.54        2.60        1.57   
    2.73                                                                       
            *CONFIDENTIAL     0.00        0.00        0.01        0.00       
0.01        0.36        0.27        0.46        0.00        0.12   
*CONFIDENTIAL     0.00        0.00        0.01        0.00        0.01       
0.00        0.00        0.00        0.00        0.00    *CONFIDENTIAL     0.00
       0.77        0.00        0.00        0.00        0.00        0.39       
0.04        0.01        0.28    *CONFIDENTIAL     0.00        0.00        0.01
       0.01        0.01        0.00        0.00        0.44        0.00       
0.09    *CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00        0.00        0.00    *CONFIDENTIAL    
0.00        0.00        0.00        0.00        0.00        0.00        0.00   
    0.00        0.00        0.00                                               
                                    *CONFIDENTIAL     0.00        0.77       
0.03        0.01        0.03        0.36        0.66        0.95        0.01   
    0.50                                                                       
            *CONFIDENTIAL     0.02        0.00        0.05        0.00       
0.04        0.02        0.00        0.00        0.00        0.01   
*CONFIDENTIAL     0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        0.00        0.00    *CONFIDENTIAL     0.00
       0.00        0.00        0.00        0.00        0.00        0.00       
2.21        1.38        0.49                                                   
                                *CONFIDENTIAL     0.02        0.00        0.05
       0.00        0.04        0.02        0.00        2.21        1.38       
0.50                                                                           
       

Total Expenses

    42.33        29.86        45.75        102.60        50.23        159.25   
    75.24        55.81        119.23        52.26                               
                                                   

Other Corporate Allocations

    0.66        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.05                                             
                                     

Total Controllable Expenses

    42.99        29.86        45.75        102.60        50.23        159.25   
    75.24        55.81        119.23        52.31                               
                                                   

EBITDA before Executive Expenses

    28.27        18.85        55.92        (6.57 )      50.99        (63.09 )   
  105.22        (3.81 )      (23.22 )      25.93                               
                                                   

The Budget is equal to the 0&12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

182



--------------------------------------------------------------------------------

Confidential Treatment

 

YTD PROFIT &
LOSS REVIEW

  *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL     *CONFIDENTIAL    
*CONFIDENTIAL     TOTAL  

Revenue/Key Drivers

                   

Total Application Units

    2,101        7,773        8,871        1,120        9,991        3,880     
  4,615        9,035        1,035        38,430   

Total Application Dollars

  $ 467,172      $ 3,236,918      $ 3,019,662      $ 181,285      $ 3,200,946   
  $ 500,379      $ 756,576      $ 2,086,193      $ 239,197      $ 10,487,381   

Total Closing Units

    2,592        6,606        6,464        883        7,347        2,793       
3,879        7,813        817        31,847   

Total Closing Dollars

  $ 563,941      $ 2,759,138      $ 2,151,704      $ 144,602      $ 2,296,306   
  $ 327,756      $ 623,627      $ 1,742,216      $ 186,589      $ 8,499,574   

Average Loan Amount

    217,570        417,671        332,875        163,762        312,550       
117,349        160,770        222,989        228,383        266,888   

Purchase Closing Units

    2,080        4,397        4,646        792        5,438        2,163       
3,428        6,708      $ 589        24,803   

Purchase Closing Dollars

  $ 409,952      $ 1,794,836      $ 1,529,367      $ 126,401      $ 1,655,768   
  $ 229,487      $ 505,869      $ 1,478,717      $ 128,116      $ 6,202,743   

Average Loan Amount

    197,092        408,195        329,179        159,598        304,481       
106,097        147,570        220,441        217,514        250,080   

Refi Closings - Units

    512        2,209        1,818        91        1,909        630        451
       1,105        228        7,044   

Refi Closings - Dollars

  $ 153,989      $ 964,302      $ 622,338      $ 18,201      $ 640,539      $
98,269      $ 117,759      $ 263,499      $ 58,473      $ 2,296,830   

Average Loan Amount

    300,760        436,533        342,320        200,010        335,536       
155,983        261,106        238,461        256,462        326,069   

*CONFIDENTIAL

  $ 269,803      $ 107,394      $ 176,579      $ 12,255      $ 188,834      $
46,102      $ 30,316      $ 308,241      $ 12,127      $ 962,818   

*CONFIDENTIAL

    27.3 %      34.9 %      28.9 %      12.6 %      27.9 %      30.0 %      18.9
%      15.1 %      31.3 %      27.0 % 

*CONFIDENTIAL

    18.0 %      22.2 %      19.4 %      5.4 %      0.0 %      17.0 %      16.5
%      21.9 %      15.9 %      N/A   

*CONFIDENTIAL

    47.8 %      3.9 %      8.2 %      8.5 %      8.2 %      14.1 %      4.9 %   
  17.7 %      6.5 %      11.3 % 

*CONFIDENTIAL

    1.51 %      1.22 %      1.05 %      1.38 %      1.07 %      1.51 %      1.43
%      1.36 %      0.99 %      1.25 % 

*CONFIDENTIAL

  $ (23 )    $ 216      $ 78      $ 33      $ 73      $ 274      $ 35      $
(241 )    $ 143      $ 33   

*CONFIDENTIAL

    47.44 %      68.50 %      55.14 %      45.77 %      54.39 %      73.68 %   
  49.41 %      39.24 %      94.05 %      56.10 % 

*CONFIDENTIAL

    0.00 %      0.06 %      0.42 %      0.67 %      0.44 %      0.88 %      0.71
%      0.07 %      0.98 %      0.26 % 

*CONFIDENTIAL

    1.62 %      1.39 %      1.64 %      2.36 %      1.68 %      2.72 %      2.44
%      1.42 %      2.04 %      1.63 % 

*CONFIDENTIAL

    0.91 %      0.56 %      1.05 %      1.73 %      1.10 %      1.61 %      1.73
%      0.89 %      1.11 %      0.93 % 

*CONFIDENTIAL

  $ 3,524      $ 5,815      $ 5,443      $ 3,861      $ 5,253      $ 3,194     
$ 3,917      $ 3,168      $ 4,658      $ 4,359   

*CONFIDENTIAL

  $ 1,051      $ 1.075      $ 1,605      $ 1,864      $ 1,636      $ 1,733     
$ 1,433      $ 1,336      $ 3,012      $ 1,417   

*CONFIDENTIAL

    0.48 %      0.26 %      0.48 %      1.14 %      0.52 %      1.48 %      0.89
%      0.60 %      1.32 %      0.53 % 

Loans over 60 days

    N/A        2        37        0        0        27        0        95       
0        161   

Summary Headcount

    44        46        158        26        184        91        89        171
       62        687   

YTD PROFIT &
LOSS REVIEW

  PREFERRED     FIRST CAPITAL     PRINCETON     LANDOVER     PRINCETON
CONSOLIDATED     AXIOM     SUNBELT     NE MOVES     LI MORTGAGE     TOTAL Ex
Burnet  

Revenue

                   

*CONFIDENTIAL

    8,488,556        33,561,716        22,656,297        1,989,371       
24,645,669        4,955,781        8,945,863        23,627,519        1,853,877
       106,078,982   

*CONFIDENTIAL

    498,980        1,603,096        2,358,718        292,250        2,650,968   
    (50,476 )      1,431,062        1,306,870        96,966        7,537,466   

*CONFIDENTIAL

    (59,411 )      1,425,218        504,883        29,248        534,131       
765,487        137,650        (1,879,858 )      116,994        1,040,210   

*CONFIDENTIAL

    (3,586 )      —          0        —          0        (86,067 )      —     
    (118,186 )      5,794        (202,045 ) 

*CONFIDENTIAL

    (95,798 )      —          (140,238 )      (13,488 )      (153,726 )     
(49,786 )      (140,468 )      41,625        (28,022 )      (426,174 ) 

*CONFIDENTIAL

    307,053        (10,708 )      66,989        16,472        83,461       
2,196        —          (147,753 )      (61,175 )      173,074   

*CONFIDENTIAL

    (378 )      125,787        633,202        119,322        752,525       
513,338        399,401        749,270        (5,650 )      2,534,293   

*CONFIDENTIAL

    —          1,711,311        9,104,316        976,018        10,080,334     
  2,871,062        4,419,422        1,170,021        1,827,191        22,079,341
  

Gross Revenue

    9,135,417        38,416,420        35,184,167        3,409,194       
38,593,361        8,921,536        15,192,930        24,749,509        3,805,975
       138,815,146   

Commissions

    4,027,097        22,989,903        12,493,196        910,503       
13,403,699        3,651,631        4,420,407        9,271,535        1,743,604
       59,507,875   

Net Revenue

    5,108,319        15,426,517        22,690,971        2,498,692       
25,189,662        5,269,904        10,772,523        15,477,974        2,062,371
       79,307,271   

Indirect Costs

                   

*CONFIDENTIAL

    1,047,634        2,862,432        3,924,385        459,321        4,383,706
       2,106,171        2,210,890        4,317,908        1,403,771       
18,332,513   

*CONFIDENTIAL

    8,594        7,534        286,705        47,303        334,007        10,937
       39,066        156,770        6,647        563,556   

*CONFIDENTIAL

    3,497        116,506        280,363        8,395        288,758       
116,491        77,534        158,970        20,302        782,058   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —     

*CONFIDENTIAL

    205,637        484,519        1,597,934        107,085        1,705,019     
  16,515        417,719        113,352        86,252        3,029,013   

*CONFIDENTIAL

    427,855        370,905        1,265,709        167,968        1,433,677     
  664,657        664,984        1,300,559        221,797        5,084,434   

*CONFIDENTIAL

    260,879        254,443        1,031,744        140,706        1,172,449     
  439,303        446,975        933,625        195,202        3,702,877   

*CONFIDENTIAL

    —          —          (452 )      1,981        1,529        5,759        —  
       10,499        9,456        27,242   

*CONFIDENTIAL

    —          —          3,212        16,631        19,843        22,661       
—          1,350        21,500        65,354   

*CONFIDENTIAL

    15,879        —          —          58        58        —          33,653   
    88,940        17,581        156,110   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —     

*CONFIDENTIAL

    1,969,976        4,096,339        8,389,599        949,446        9,339,045
       3,382,494        3,890,821        7,081,974        1,982,509       
31,743,158   

*CONFIDENTIAL

    171,906        756,591        579,273        171,450        750,723       
399,371        361,962        469,105        94,075        3,003,732   

*CONFIDENTIAL

    —          —          66,787        31,171        97,958        38,484     
  4,123        136,932        25,035        302,532   

*CONFIDENTIAL

    875        45,470        2,033        71        2,103        22,360       
2,452        13,686        8,446        95,393   

*CONFIDENTIAL

    172,781        802,061        648,093        202,691        850,784       
460,215        368,538        619,723        127,656        3,401,657   

*CONFIDENTIAL

    11,208        72,612        26,749        3,336        30,085        —     
    11,777        10,152        1,092        136,926   

*CONFIDENTIAL

    4,119        21,599        —          2,626        2,626        66,191     
  60,651        185,024        27,228        367,437   

*CONFIDENTIAL

    15,327        94,211        26,749        5,962        32,710        66,191
       72,428        195,176        28,320        504,363   

*CONFIDENTIAL

    172,786        24,326        366,969        24,295        391,264       
189,538        116,549        196,386        39,921        1,130,771   

*CONFIDENTIAL

    84,092        665,976        107,836        66,898        174,734       
37,941        130,835        644,940        28,259        1,766,776   

*CONFIDENTIAL

    256,878        690,302        474,805        91,194        565,998       
227,479        247,383        841,326        68,180        2,897,547   

*CONFIDENTIAL

    54,116        220,334        171,300        32,713        204,013       
353,886        203,886        164,578        29,048        1,229,860   

*CONFIDENTIAL

    65,779        185,235        171,097        19,098        190,195       
21,918        136,066        262,946        26,296        888,435   

*CONFIDENTIAL

    8,122        33,857        50,325        4,417        54,742        20,998
       530        37,242        10,032        165,524   

*CONFIDENTIAL

    128,017        439,426        392,722        56,229        446,951       
396,801        340,482        464,766        65,376        2,283,819   

*CONFIDENTIAL

    33,651        342,192        265,137        72,565        337,702       
198,675        166,768        209,378        42,709        1,331,074   

*CONFIDENTIAL

    33,651        342,192        265,137        72,565        337,702       
198,675        166,768        209,378        42,709        1,331,074   

*CONFIDENTIAL

    5,432        —          —          19,763        19,763        —         
—          —          —          25,195   

*CONFIDENTIAL

    25,904        38,877        (136,463 )      196,327        59,865       
52,761        394,815        277,822        32,259        882,302   

*CONFIDENTIAL

    45,210        91,584        2,627        29,883        32,510        6,178
       15,439        90,593        8,287        289,801   

*CONFIDENTIAL

    10,755        1,387        71,325        4,577        75,902        10,482
       1,105        7,268        796        107,695   

*CONFIDENTIAL

    58,815        467,662        219,173        14,803        233,976       
30,413        59,966        55,124        25,459        931,414   

*CONFIDENTIAL

    146,116        599,509        156,663        265,353        422,015       
99,834        471,325        430,807        68,800        2,238,406   

*CONFIDENTIAL

    85        —          703        90        793        7,243        10,252   
    78,954        240        97,566   

*CONFIDENTIAL

    —          —          11,966        —          11,966        —          —  
       2,554        500        15,020   

*CONFIDENTIAL

    40        40,109        1        1,639        1,640        (0 )      (10,889
)      5,319        50,160        86,380   

*CONFIDENTIAL

    —          —          2,154        1,017        3,171        —          —  
       26,679        —          29,850   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —     

*CONFIDENTIAL

    —          —          —          —          —          250        —         
—          —          250   

*CONFIDENTIAL

    125        40,109        14,823        2,746        17,569        7,493     
  (637 )      113,506        50,901        229,066   

*CONFIDENTIAL

    1,255        —          6,018        75        6,093        771        —  
       117,981        742        126,842   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
360,000        28,000        388,000   

*CONFIDENTIAL

    1,255        —          6,018        75        6,093        771        —  
       477,981        28,742        514,842   

Total Expenses

    2,724,126        7,104,150        10,374,608        1,646,260       
12,020,868        4,839,951        5,557,108        10,434,636        2,461,093
       45,141,932   

Other Corporate Allocations

    42,000        —          —          —          —          —          —     
    —          —          42,000   

Total Controllable Expenses

    2,766,126        7,104,150        10,374,608        1,646,260       
12,020,868        4,839,951        5,557,108        10,434,636        2,461,093
       45,183,932   

EBITDA before Executive Expenses

    2,342,193        8,322,367        12,316,363        852,432       
13,168,795        429,953        5,215,415        5,043,338        (398,722 )   
  34,123,339   

The Budget is equal to the 0&12 Forecast for the following pages.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

183



--------------------------------------------------------------------------------

Confidential Treatment

 

 

*CONFIDENTIAL

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     136        290        172        138        (154 )      —     

Total Application Dollars

   $ 32,035      $ 56,613      $ 38,000      $ 32,035      $ (24,578 )    $ —  
                                                   

Total Closing Units

     226        174        165        226        52        —     

Total Closing Dollars

   $ 52,902      $ 33,930      $ 35,600      $ 52,902      $ 18,972      $ —  
  

Average Loan Amount

     234,080        195,000        215,758        234,080                      
                                 

Purchase Closing Units

     171        153        124        171        18        —     

Purchase Closing Dollars

   $ 4,006      $ 29,852      $ 26,788      $ 4,006      $ (25,847 )    $ —     

Average Loan Amount

     23,425        195,000        218,471        23,425                        
                               

Refi Closings - Units

     55        21        41        55        34        —     

Refi Closings - Dollars

   $ 48,898      $ 4,076      $ 8,812      $ 48,896      $ 44,819      $ —     

Average Loan Amount

     889,027        195,000        213,619        889,027                      
                                 

*CONFIDENTIAL

   $ 33,068        $ 17,200         

*CONFIDENTIAL

     92.4 %      12.0 %      24.8 %      92.4 %     

*CONFIDENTIAL

     15.2 %           

*CONFIDENTIAL

     62.5 %        48.3 %       

*CONFIDENTIAL

     1.37 %      1.50 %      1.50 %      1.50 %     

*CONFIDENTIAL

     (91 )      (45 )      (50 )      (54 )     

*CONFIDENTIAL

     49.53 %      42.00 %      48.00 %      42.00 %     

*CONFIDENTIAL

     0.00 %      0.00 %      0.00 %      0.00 %     

*CONFIDENTIAL

     1.39 %      1.71 %      1.64 %      1.71 %     

*CONFIDENTIAL

     0.71 %      1.08 %      0.92 %      1.08 %     

*CONFIDENTIAL

   $ 3,251      $ 3,336      $ 3,548      $ 4,004       

*CONFIDENTIAL

   $ 991      $ 1,425      $ 1,349      $ 1,220       

*CONFIDENTIAL

     0.42 %      0.73 %      0.63 %      0.52 %     

Loans over 60 days

     N/A        N/A        N/A        N/A       

Summary Headcount

     44        50        43        50        (6 )      (6 ) 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE  

Revenue

     722,261        508,950        534,000        793,532        213,311       
(71,271 ) 

*CONFIDENTIAL

     55,140        50,830        31,139        79,252        4,310       
(24,112 ) 

*CONFIDENTIAL

     (20,564 )      (7,830 )      (8,250 )      (12,208 )      (12,734 )     
(8,355 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     (22,149 )      16,500        28,500        25,726        (38,649 )     
(47,875 ) 

*CONFIDENTIAL

     0        12,000        —          18,710        (12,000 )      (18,710 ) 

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

Gross Revenue

     734,689        580,450        585,359        905,012        154,239       
(170,323 )                                                  

Commissions

     357,744        213,759        256,320        333,283        143,985       
24,460                                                    

Net Revenue

     376,946        366,691        329,069        571,728        10,254       
(194,763 )                                                  

Indirect Costs

            

*CONFIDENTIAL

     86,591        100,555        93,373        100,555        (13,984 )     
(13,964 ) 

*CONFIDENTIAL

     169        —          —          —          169        169   

*CONFIDENTIAL

     1,137        250        250        390        887        747   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     21,582        13,003        18.838        20,274        8,549        1,579
  

*CONFIDENTIAL

     8,990        25,145        24.478        25,145        (16,155 )     
(16,155 ) 

*CONFIDENTIAL

     11,451        30,359        15.141        30,359        (18,908 )     
(18,908 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     10,873        5,500        5,500        5,500        5,373        5,373   

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     141,063        174,812        157,580        182,222        (33,748 )     
(41,159 )                                                  

*CONFIDENTIAL

     14,579        15,125        15,125        15,125        (546 )      (546 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     875        —          —          —          875        875                
                                   

*CONFIDENTIAL

     15,454        15,125        15,125        15,125        329        329   
                                                

*CONFIDENTIAL

     5,206        1,500        1,500        1,500        3,706        3,706   

*CONFIDENTIAL

     100        4,950        4,900        4,950        (4,850 )      (4,850 ) 
                                                

*CONFIDENTIAL

     5,306        6,450        6,400        6,450        (1,144 )      (1,144 ) 
                                                

*CONFIDENTIAL

     20,484        8,100        12,000        12,629        12,384        7,855
  

*CONFIDENTIAL

     15,447        7,250        7,250        7,250        6,197        8,197   
                                                

*CONFIDENTIAL

     35,931        15,350        19,250        19,879        20,581       
16,052                                                    

*CONFIDENTIAL

     3,822        12,320        4,500        19,209        (8.498 )      (15,387
) 

*CONFIDENTIAL

     4,398        7,169        5,002        11,178        (2,771 )      (6,779
) 

*CONFIDENTIAL

     (63 )      1,200        1,200        1,871        (1,263 )      (1,934 ) 
                                                

*CONFIDENTIAL

     8,157        20,689        10,702        32,258        (12,532 )     
(24,101 )                                                  

*CONFIDENTIAL

     2,202        7,106        2,975        11,079        (4,904 )      (8,877
)                                                  

*CONFIDENTIAL

     2,202        7,106        2,975        11,079        (4,904 )      (8,877
)                                                  

*CONFIDENTIAL

     —          750        750        1,169        (750 )      (1,169 ) 

*CONFIDENTIAL

     4,085        2,308        2,308        2,308        1,777        1,777   

*CONFIDENTIAL

     2,322        —          2,500        —          2,322        2,322   

*CONFIDENTIAL

     3,584        650        650        650        2,934        2,934   

*CONFIDENTIAL

     5,695        4,380        4,158        4,380        1,315        1,315   
                                                

*CONFIDENTIAL

     15,686        8,088        10,366        8,507        7,598        7,179   
                                                

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          250        250        250        250        250   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     —          250        250        250        (250 )      (250 )            
                                     

*CONFIDENTIAL

     114        —          —          —          114        114                
                                   

*CONFIDENTIAL

     114        —          —          —          114        114                
                                   

Total Expenses

     223,914        247,870        222,648        275,771        (23,956 )     
(51,857 )                                                  

Allocation

     3,500        —          3,500        —          3,500        3,500        
                                           

Total Controllable Expenses

     227,414        247,870        226,148        275,771        (20,456 )     
(48,357 )                                                  

EBITDA before Executive Expenses

     149,531        118,821        102,920        295,957        30,710       
(146,426 )                                                  

EBITDA before Executive Expenses-BPS

     28.27        22.46        19.45        55.94       

The Budget is equal to the 0&12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

184



--------------------------------------------------------------------------------

Confidential Treatment

 

* YTD total only includes actual expenses.

 

*CONFIDENTIAL

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue/Key Drivers

                  

Total Application Units

     161        159        270        133        131        197        164     
  224        191   

Total Application Dollars

   $ 32,087      $ 34,584      $ 56,877      $ 31,817      $ 26,089      $
42,698      $ 35,469      $ 48,198      $ 48,748                                
                                           

Total Closing Units

     118        166        222        255        278        272        249     
  195        209   

Total Closing Dollars

   $ 21,424      $ 32,926      $ 44,051      $ 51,871      $ 60,851      $
65,207      $ 55,163      $ 42,707      $ 45,739   

Average Loan Amount

     181,559        198,351        198,428        202,633        218,888       
239,731        221,536        219,008        218,848                            
                                               

Purchase Closing Units

     95        121        159        184        215        237        238       
173        172   

Purchase Closing Dollars

   $ 16,846      $ 24,107      $ 29,609      $ 35,88      $ 44,539      $ 58,314
     $ 53,207      $ 38,184      $ 36,332   

Average Loan Amount

     177,326        199,234        186,223        195,006        207,157       
237,611        223,558        220,718        211,231                            
                                               

Refi Closings – Units

     23        45        63        71        63        35        11        22   
    37   

Refi Closings – Dollars

   $ 4,578      $ 8,819      $ 14,442      $ 15,790      $ 16,312      $ 8,893
     $ 1,956      $ 4,522      $ 9,407   

Average Loan Amount

     199,043        195,978        229,233        222,399        258,925       
254,082        177,800        205,567        254,255                            
                                               

*CONFIDENTIAL

   $ 9,687      $ 9,336      $ 13,696      $ 21,452      $ 26,977      $ 32,251
     $ 27,595      $ 23,513      $ 23,759   

*CONFIDENTIAL

     21.4 %      26.8 %      32.8 %      30.6 %      26.8 %      13.6 %      3.5
%      10.6 %      20.6 % 

*CONFIDENTIAL

     19.1 %      17.5 %      18.3 %      19.4 %      19.4 %      16.1 %     
18.3 %      14.7 %      19.5 % 

*CONFIDENTIAL

     45.2 %      28.4 %      31.1 %      41.5 %      44.3 %      49.5 %     
50.0 %      55.1 %      51.9 % 

*CONFIDENTIAL

     1.77 %      1.70 %      1.59 %      1.44 %      1.45 %      1.33 %     
1.51 %      1.70 %      1.53 % 

*CONFIDENTIAL

     3        (0 )      (2 )      (3 )      1        (1 )      (13 )      (25 ) 
    (14 ) 

*CONFIDENTIAL

     48.06 %      43.45 %      44,27 %      50.15 %      45.82 %      53.03 %   
  48.11 %      48.88 %      47.95 % 

*CONFIDENTIAL

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %     
0.00 %      0.00 %      0.00 % 

*CONFIDENTIAL

     2.05 %      1.86 %      1.68 %      1.61 %      1.53 %      1.53 %     
1.62 %      1.71 %      1.62 % 

*CONFIDENTIAL

     1.20 %      1.12 %      0.98 %      0.89 %      0.86 %      0.82 %     
0.90 %      0.92 %      0.89 % 

*CONFIDENTIAL

   $ 3,728      $ 3,681      $ 3,341      $ 3,259      $ 3,345      $ 3,662     
$ 3,598      $ 3,751      $ 3,547   

*CONFIDENTIAL

   $ 1,788      $ 1,218      $ 1,135      $ 949        852      $ 991      $
1,016      $ 990      $ 1,058   

*CONFIDENTIAL

     0.98 %      0.61 %      0.57 %      0.47 %      0.39 %      0.41 %     
0.48 %      0.45 %      0.46 % 

Loans over 60 days

     N/A        N/A        N/A        N/A        N/A        N/A        N/A     
  N/A        N/A   

Summary Headcount

     43        44        44        45        44        44        42        43   
    43   

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue

     379,766        559,581        699,811        744,577        881,556       
869,223        835,479        728,087        698,059   

*CONFIDENTIAL

     14,316        28,277        47,251        51,848        52,978       
54,519        38,901        39,815        40,925   

*CONFIDENTIAL

     325        (1 )      (464 )      (688 )      218        (190 )      (3,172
)      (4,803 )      (2,993 ) 

*CONFIDENTIAL

     (1,993 )      425        (790 )      (120 )      (1,065 )      (43 )     
—          —          —     

*CONFIDENTIAL

     —          (12,475 )      (13,258 )      (12,572 )      (12,573 )     
(10,996 )      (506 )      (30,175 )      (3,245 ) 

*CONFIDENTIAL

     26,700        13,469        52,111        48,179        8,744        83,459
       25,127        457        8,483   

*CONFIDENTIAL

     20,738        21,802        (42,916 )      —          —          —         
—          (0 )      (1 ) 

*CONFIDENTIAL

       —          —          —          —          —          —          —     
    —                                                                          
   

Gross Revenue

     439,852        811,078        741,747        831,046        929,658       
995,972        895,829        731,361        741,229                            
                                               

Commissions

     182,523        243,146        309,792        373,407        403,918       
460,917        401,908        340,381        334,698                            
                                               

Net Revenue

     257,329        367,932        431,965        457,639        525,940       
535,055        493,922        390,980        406,530                            
                                               

Indirect Costs

                  

*CONFIDENTIAL

     86,803        74,742        95,608        79,231        82,817       
95,249        83,115        90,546        93,170   

*CONFIDENTIAL

     6552        23        —          —          —          76        804       
382        203   

*CONFIDENTIAL

     64        —          —          640        533        —          —         
203        148   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     11,352        8,744        16,094        16,606        19,139        25,964
       25,033        15,953        18,164   

*CONFIDENTIAL

     35,866        31,961        36,819        43,767        42,909       
47,987        44,794        37,744        31,416   

*CONFIDENTIAL

     34,564        20,495        23,634        29,318        29,367       
31,858        24,528        18,431        13,770   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     (75 )      975        25        399        2,578        3,503        1,244
       —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     175,128        136,940        172,150        169,960        177,343       
204,635        179,516        363,258        156,871                            
                                               

*CONFIDENTIAL

     13,981        13,981        13,981        14,978        14,180       
14,180        28,659        (351 )      14,579   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     13,981        13,981        13,981        14,976        14,180       
14,180        28,659        (351 )      14,579                                  
                                         

*CONFIDENTIAL

     879        —          579        310        (0 )      1,707        —       
  —          600   

*CONFIDENTIAL

     (4,028 )      1,355        1,088        50        2,059        698       
1,191        24        149                                                      
                     

*CONFIDENTIAL

     (3,149 )      1,365        1,697        360        2,053        2,404     
  1,191        24        749                                                    
                       

*CONFIDENTIAL

     7,996        17,061        11,590        11,851        13,113        14,443
       15,323        11,783        14,927   

*CONFIDENTIAL

     2,368        14,562        11,693        7,249        5,425        3,870   
    4,041        2,919        8,129                                            
                               

*CONFIDENTIAL

     10,364        31,624        23,283        19,100        16,538       
18,314        19,365        14,702        23,058                                
                                           

*CONFIDENTIAL

     4,530        3,512        7,286        3,737        4,248        5,101     
  4,678        2,724        5,256   

*CONFIDENTIAL

     2,775        4,745        7,266        7,745        7,626        5,659     
  4,883        3,762        5,082   

*CONFIDENTIAL

     694        907        272        1,814        —          309        871   
    442        500                                                              
             

*CONFIDENTIAL

     7,899        9,164        14,824        13,295        11,874        11,069
       10,432        6,928        10,838                                        
                                   

*CONFIDENTIAL

     1,801        2,646        2,981        3,778        4,699        4,172     
  2,665        1,689        1,648                                              
                             

*CONFIDENTIAL

     1,801        2,646        2,981        3,778        4,699        4,172     
  2,665        1,689        1,648                                              
                             

*CONFIDENTIAL

     1,561        1,477        895        522        287        —          —  
       389        —     

*CONFIDENTIAL

     1,150        1,150        1,150        2,760        1,150        1,150     
  1,677        2,140        3,224   

*CONFIDENTIAL

     —          100        13,683        6,851        2,737        6,081       
2,222        2,222        2,222   

*CONFIDENTIAL

     120        1,285        3,398        988        664        623        198
       (1,152 )      461   

*CONFIDENTIAL

     1,719        2,496        3,938        7,393        3,280        6,870     
  7,141        3,094        7,342                                              
                             

*CONFIDENTIAL

     4,850        8,508        23,064        20,514        8,119        14,724
       11,239        6,694        13,269                                        
                                   

*CONFIDENTIAL

     (2 )      (14 )      —          88        —          12        —         
—          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     (0 )      —          39        —          —          —          —         
—          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     (2 )      (14 )      39        88        —          12        —         
—          —                                                                    
         

*CONFIDENTIAL

     7        46        24        1        57        30        15        28     
  41                                                                            

*CONFIDENTIAL

     7        46        24        1        57        30        15        28     
  41                                                                            

Total Expenses

     210,979        202,251        252,044        242,074        236,863       
269,539        253,081        192,973        221,051                            
                                               

Allocation

     3,500        3,500        3,500        3,500        3,500        3,500     
  3,500        3,500        3,500                                              
                             

Total Controllable Expenses

     214,479        205,751        255,544        245,574        240,363       
273,039        256,581        196,473        224,551                            
                                               

EBITDA before Executive Expenses

     42,850        162,181        176,411        212,085        285,577       
262,016        237,341        194,507        181,980                            
                                               

EBITDA before Executive Expenses-BPS

     20.00        49.26        40.05        41.04        46.93        40.18     
  43.03        45.55        39.79   

 

YTD PROFIT & LOSS
REVIEW

   Oct-04     Nov-04     Dec-04     YTD     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue/Key Drivers

                

Total Application Units

     148        187        136        2,101        3,004        2,101       
(903 )      —     

Total Application Dollars

   $ 34,421      $ 44,150      $ 32,035      $ 467,172      $ 585,794      $
467,172      $ (118,622 )    $ —                                                
                     

Total Closing Units

     193        209        226        2,592        2,343        2,592        249
       —     

Total Closing Dollars

   $ 42,697      $ 46,603      $ 52,902      $ 563,941      $ 456,885      $
563,941      $ 107,056      $ —     

Average Loan Amount

     221,228        232,550        234,080        217,570        195,000       
217,570        22,570                                                          
           

Purchase Closing Units

     154        161        171        2,080        2,153        2,080        (73
)      —     

Purchase Closing Dollars

   $ 33,483      $ 37,444      $ 4,006      $ 409,952      $ 419,799      $
409,952      $ (9,847 )    $ —     

Average Loan Amount

     217,420        232,574        23,425        197,092        195,000       
197,092                                                                        

Refi Closings – Units

     39        48        55        512        190        512        322       
—     

Refi Closings – Dollars

   $ 9,214      $ 11,159      $ 48,896      $ 153,989      $ 37,086      $
153,989      $ 116,903      $ —     

Average Loan Amount

     236,264        232,470        889,027        300,760        195,000       
300,760                                                                        

*CONFIDENTIAL

   $ 20,367      $ 28,102      $ 33,068      $ 269,803           

*CONFIDENTIAL

     21.6 %      23.0 %      92.4 %      27.3 %      8.1 %      27.3 %     

*CONFIDENTIAL

     18.4 %      22.4 %      15.2 %      18.0 %         

*CONFIDENTIAL

     47.7 %      57.8 %      62.5 %      47.8 %         

*CONFIDENTIAL

     1.48 %      1.52 %      1.37 %      1.51 %      1.50 %      1.50 %     

*CONFIDENTIAL

     (75 )      (61 )      (91 )      (23 )      —          —         

*CONFIDENTIAL

     45.01 %      45.15 %      49.53 %      47.44 %      42.00 %      42.00 %   
 

*CONFIDENTIAL

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %     

*CONFIDENTIAL

     1.66 %      1.59 %      1.39 %      1.62 %      1.70 %      1.70 %     

*CONFIDENTIAL

     0.99 %      0.91 %      0.71 %      0.91 %      1.07 %      1.07 %     

*CONFIDENTIAL

   $ 3,672      $ 3,704      $ 3,251      $ 3,524      $ 3,318      $ 3,702     
 

*CONFIDENTIAL

   $ 1,147      $ 947      $ 991      $ 1,051      $ 1,194      $ 1,124       

*CONFIDENTIAL

     0.52 %      0.41 %      0.42 %      0.48 %      0.61 %      0.52 %     

Loans over 60 days

     N/A        N/A        N/A        N/A        N/A        N/A       

Summary Headcount

     44        43        44        44        50        50        —          (6
) 

YTD PROFIT & LOSS
REVIEW

   Oct-04     Nov-04     Dec-04     YTD     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue

     633,972        738,204        722,281        8,488,556        6,853,275   
    8,459,113        1,635,281        29,443   

*CONFIDENTIAL

     37,875        37,335        55,140        498,980        691,165       
853,141        (192,205 )      (354,161 ) 

*CONFIDENTIAL

     (14,398 )      (12,704 )      (20,564 )      (59,411 )      —          —  
       (59,411 )      (59,411 ) 

*CONFIDENTIAL

     —          —          —          (3,586 )      (6,000 )      (7,408 )     
2,414        3,820   

*CONFIDENTIAL

     —          —          —          (95,798 )      (105,435 )      (130,140 ) 
    9,637        34,343   

*CONFIDENTIAL

     51,213        11,260        (22,149 )      307,053        198,000       
244,395        109,053        62,658   

*CONFIDENTIAL

     (0 )      (0 )      0        (378 )      144,000        177,742       
(144,378 )      (178,120 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

Gross Revenue

     708,662        774,095        734,689        9,135,417        7,775,025   
    9,596,844        1,380,392        (461,428 )                                
                                 

Commissions

     285,361        333,301        357,744        4,027,097        2,878,376   
    3,552,827        1,148,722        474,270                                  
                                 

Net Revenue

     423,300        440,794        376,945        5,108,319        4,895,650   
    6,044,017        211,670        (935,698 )                                  
                               

Indirect Costs

                

*CONFIDENTIAL

     91,508        88,254        66,591        1,047,634        1,129,704       
1,129,704        (82,070 )      (82,070 ) 

*CONFIDENTIAL

     241        145        169        6,594        —          —          8,594
       8,594   

*CONFIDENTIAL

     376        396        1,137        3,497        3,000        3,000       
497        497   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     14,850        11,888        21,852        205,637        116,299       
143,549        99,339        62,088   

*CONFIDENTIAL

     36,874        28,727        8,990        427,855        320,646       
320,648        107,206        107,208   

*CONFIDENTIAL

     12,531        10,938        11,451        280,879        381,994       
381,994        (121,115 )      (121,115 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     216        (3,860 )      10,873        15,879        16,000        16,000
       (121 )      (121 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     156,595        136,487        141,065        1,969,976        1,867,463   
    1,994,694        2,333        (24,918 )                                    
                             

*CONFIDENTIAL

     14,579        14,579        14,579        171,906        178,989       
178,989        (7,083 )      (7,083 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          875        875        —          —          875     
  875                                                                    

*CONFIDENTIAL

     14,579        14,579        15,454        172,781        178,989       
178,989        (6,208 )      (6,208 )                                          
                       

*CONFIDENTIAL

     1,927        —          5,206        11,208        6,000        6,000     
  5,208        5,208   

*CONFIDENTIAL

     509        930        100        4,119        44,550        44,550       
(40,431 )      (40,431 )                                                        
         

*CONFIDENTIAL

     2,437        930        8,306        15,327        50,560        50,560   
    (35,223 )      (35,223 )                                                    
             

*CONFIDENTIAL

     14,687        19,526        20,484        172,766        106,000       
130,838        66,786        41,949   

*CONFIDENTIAL

     4,539        3,850        15,447        84,092        109,000       
109,000        (24,908 )      (24,908 )                                        
                         

*CONFIDENTIAL

     19,226        25,375        35,931        258,878        215,000       
239,838        41,878        17,041                                            
                       

*CONFIDENTIAL

     4,718        4,503        3,822        54,116        110,880        138,861
       (58,764 )      (82,745 ) 

*CONFIDENTIAL

     5,454        6,385        4,398        65,779        79,336        97,926
       (13,557 )      (32,146 ) 

*CONFIDENTIAL

     1,800        577        (63 )      8,122        8,000        9,875       
122        (1,753 )                                                            
     

*CONFIDENTIAL

     11,973        11,465        8,157        128,017        198,216       
244,661        (70,199 )      (116,644 )                                        
                         

*CONFIDENTIAL

     2,662        2,707        2,202        33,651        63,954        78,940
       (30,303 )      (45,289 )                                                
                 

*CONFIDENTIAL

     2,662        2,707        2,202        33,651        63,954        78,940
       (30,303 )      (45,289 )                                                
                 

*CONFIDENTIAL

     —          —          —          5,432        6,750        8,332       
(1,318 )      (2,900 ) 

*CONFIDENTIAL

     3,630        2,638        4,065        25,904        27,696        27,696
       (1,792 )      (1,792 ) 

*CONFIDENTIAL

     2,547        2,222        2,322        45,210        42,000        42,000
       3,210        3,210   

*CONFIDENTIAL

     418        148        3,584        10,755        7,800        7,800       
2,955        2,955   

*CONFIDENTIAL

     5,948        3,898        5,695        58,815        37,840        37,840
       20,975        20,975                                                    
               

*CONFIDENTIAL

     12,543        8,906        15,686        146,116        122,086       
123,868        24,030        22,448                                            
                       

*CONFIDENTIAL

     —          —          —          85        —          85        85       
85   

*CONFIDENTIAL

     —          —          —          —          1,000        1,000       
(1,000 )      (1,000 ) 

*CONFIDENTIAL

     1,096        (1,096 )      —          40        —          —          40   
    40   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     1,098        (1,096 )      —          125        1,000        1,000       
(875 )      (875 )                                                              
   

*CONFIDENTIAL

     244        648        114        1,255            1,255        1,255      
                                                             

*CONFIDENTIAL

     244        648        114        1,255        —          —          1,255
       1,255                                                                    

Total Expenses

     221,358        198,002        223,914        2,724,126        2,797,438   
    2,912,539        (73,312 )      (188,412 )                                  
                               

Allocation

     3,500        3,500        3,500        42,000        —          —         
42,000        42,000                                                            
       

Total Controllable Expenses

     224,858        201,502        227,414        2,766,126        2,797,438   
    2,912,539        (31,312 )      (146,412 )                                  
                               

EBITDA before Executive Expenses

     198.442        239,292        149,531        2,342,193        2,099,212   
    3,131,479        242,982        (789,285 )                                  
                               

EBITDA before Executive Expenses-BPS

     46.48        49.23        28.27        41.83        45.95        55.53     
 

The Budget is equal to the 0 &12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

185



--------------------------------------------------------------------------------

Confidential Treatment

 

 

*CONFIDENTIAL

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     523        522        518        523        1        —     

Total Application Dollars

   $ 218,206      $ 185,471      $ 225,000      $ 218,206      $ 32,735      $
—                                                      

Total Closing Units

     517        454        438        517        63        —     

Total Closing Dollars

   $ 217,532      $ 165,528      $ 190,000      $ 217,532      $ 52,004      $
—     

Average Loan Amount

     420,759        364,599        433,790        420,759                      
                                 

Purchase Closing Units

     345        364        372        345        (19 )      —     

Purchase Closing Dollars

   $ 136,713      $ 132,534      $ 181,500      $ 136,713      $ 4,179      $
—     

Average Loan Amount

     396,269        364,599        433,790        396,269                      
                                 

Refi Closings - Units

     172        90        66        172        82        —     

Refi Closings - Dollars

   $ 80,820      $ 32,994      $ 28,500      $ 80,820      $ 47,826      $ —  
  

Average Loan Amount

     469,881        364,599        433,790        469,881                      
                                 

*CONFIDENTIAL

   $ 19,613        $ 10,000         

*CONFIDENTIAL

     37.2 %      19.9 %      15.0 %      37.2 %     

*CONFIDENTIAL

     20.7 %           

*CONFIDENTIAL

     9.0 %        5.3 %       

*CONFIDENTIAL

     1.33 %      1.35 %      1.25 %      1.35 %     

*CONFIDENTIAL

     199        180        225        206       

*CONFIDENTIAL

     68.64 %      70.27 %      70.19 %      70.27 %     

*CONFIDENTIAL

     -0.04 %      0.11 %      0.11 %      0.11 %     

*CONFIDENTIAL

     1.40 %      1.64 %      1.48 %      1.54 %     

*CONFIDENTIAL

     0.49 %      0.69 %      0.61 %      0.69 %     

*CONFIDENTIAL

   $ 5,893      $ 5,976      $ 6,438        6,896        6,696     

*CONFIDENTIAL

   $ 1,257      $ 1,217      $ 1,435        1,123       

*CONFIDENTIAL

     0.30 %      0.33 %      0.33 %      0.27 %     

Loans over 60 days

     N/A        N/A        N/A        N/A       

Summary Headcount

     48        48        48        48        (2 )      (2 ) 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue

            

*CONFIDENTIAL

     2,895,264        2,234,628        2,375,000        2,936,689       
860,836
  
    (41,425 )  *CONFIDENTIAL      143,546        115,770        111,690       
152,142        27,776        (8,596 )  *CONFIDENTIAL      103,105        81,764
       98,503        107,452        21,341        (4,347 )  *CONFIDENTIAL     
—          —          —          —          —          —      *CONFIDENTIAL     
—          —          —          —          —          —      *CONFIDENTIAL     
(521,244 )      107,109        35,000        140,760        (628,353 )     
(662,004 )  *CONFIDENTIAL      521,302        —          —          —         
512,302        512,302    *CONFIDENTIAL      (86,164 )      173,804       
199,500        228,499        (259,959 )      (314,573 )                        
                         

Gross Revenue

     3,046,607        2,713,076        2,819,693        3,565,452        333,732
       (518,644 )                                                  

Commissions

     1,987,184        1,570,227        1,667,084        2,063,551        416,957
       (76,367 )                                                  

Net Revenue

     1,059,624        1,142,848        1,152,809        1,501,901        (63,225
)      (442,277 )                                                  

Indirect Costs

            

*CONFIDENTIAL

     233,564        237,021        231,798        237,021        (3,467 )     
(3,467 ) 

*CONFIDENTIAL

     259        —          —          —          259        259   

*CONFIDENTIAL

     —          17,000        10,000        22,341        (17,000 )      (22,341
) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     64,260        23,334        30,670        30,665        40,928       
33,595   

*CONFIDENTIAL

     7,117        30,433        34,770        30,433        (23,316 )     
(23,316 ) 

*CONFIDENTIAL

     36,320        14,346        14,030        14,346        21,974       
21,974   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     341,511        322,135        321,267        334,806        19,376       
6,705                                                    

*CONFIDENTIAL

     69,634        66,423        66,423        66,423        3,211        3,211
  

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     7,702        5,056        5,056        5,056        2,646        2,646   
                                                

*CONFIDENTIAL

     77,336        71,479        71,479        71,479        5,857        5,857
                                                   

*CONFIDENTIAL

     4,690        2,083        3,500        2,083        2,607        2,607   

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     4,690        2,083        3,500        2,083        2,607        2,607   
                                                

*CONFIDENTIAL

     15,000        —          —          —          15,000        15,000   

*CONFIDENTIAL

     67,039        54,629        54,629        54,629        12,410       
12,410                                                    

*CONFIDENTIAL

     82,039        54,629        54,629        54,629        27,410       
27,410                                                    

*CONFIDENTIAL

     17,886        17,813        17,813        23,409        53        (5,544 ) 

*CONFIDENTIAL

     17,273        9,648        12,860        12,679        7,625        4,594
  

*CONFIDENTIAL

     2,368        3,583        3,583        4,709        (1,215 )      (2,341 ) 
                                                

*CONFIDENTIAL

     37,506        31,044        34,256        40,797        6,462        (3,291
)                                                  

*CONFIDENTIAL

     39,501        18,217        22,920        23,940        21,284       
15,561                                                    

*CONFIDENTIAL

     39,501        18,217        22,920        23,940        21,284       
15,561                                                    

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     1,300        7,133        2,500        7,133        (5,833 )      (5,833 ) 

*CONFIDENTIAL

     8,335        2,500        9,000        2,500        5,835        5,835   

*CONFIDENTIAL

     233        100        100        100        133        133   

*CONFIDENTIAL

     40,477        43,356        43,356        43,358        (2,909 )     
(2,909 )                                                  

*CONFIDENTIAL

     50,315        53,089        54,966        53,089        (2,774 )     
(2,774 )                                                  

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     16,731        —          65,365        —          16,731        16,731   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     16,731        —          65,365           —          16,731        16,731
                                                   

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

Total Expenses

     649,630        552,676        628,372        580,824        96,954       
68,806                                                    

Other Corporate Allocations

     —          —          —          —          —          —                  
                                   

Total Controllable Expenses

     649,630        552,676        628,372        580,824        96,954       
68,806                                                    

EBITDA before Executive Expenses

     409,994        690,173        524,237        921,077        (180,179 )     
(511,083 )                                                  

EBITDA before Executive Expenses-BPS

     18.85        27.13        24.10        42.34       

The Budget is equal to the 0&12 Forecast for the following pages.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

186



--------------------------------------------------------------------------------

Confidential Treatment

 

* YTD total only include actual expenses.

*CONFIDENTIAL

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04  

Revenue/Key Drivers

                

Total Application Units

     490        605        899        837        645        713        606     
  594   

Total Application Dollars

   $ 208,212      $ 250,961      $ 367,119      $ 347,909      $ 271,296      $
299,724      $ 249,386      $ 233,761                                          
                         

Total Closing Units

     354        429        643        670        857        660        566     
  559   

Total Closing Dollars

   $ 136,226      $ 173,622      $ 261,812      $ 279,036      $ 303,013      $
276,128      $ 233,652      $ 227,399   

Average Loan Amount

     364,818        404,713        407,173        416,475        461,207       
418,376        412,812        406,797                                          
                         

Purchase Closing Units

     241        270        407        399        383        485        416     
  389   

Purchase Closing Dollars

   $ 90,787      $ 102,626      $ 160,038      $ 163,986      $ 172,082      $
192,894      $ 167,338      $ 153,886   

Average Loan Amount

     376,709        380,098        393,215        410,993        449,301       
414,825        402,256        395,593                                          
                         

Refi Closings - Units

     113        159        236        271        274        195        150     
  170   

Refi Closings - Dollars

   $ 45,439      $ 70,995      $ 101,774      $ 115,052      $ 130,931      $
83,235      $ 66,313      $ 73,514   

Average Loan Amount

     402,113        446,512        431,246        424,546        477,850       
426,845        442,088        432,434                                          
                         

*CONFIDENTIAL

   $ 1,266      $ 921      $ 1,475      $ 4,658      $ 5,479      $ 16,280     
$ 11,396      $ 8,895   

*CONFIDENTIAL

     33.4 %      40.9 %      38.9 %      41.2 %      43.2 %      30.1 %     
28.4 %      32.3 % 

*CONFIDENTIAL

     19.6 %      22.8 %      21.8 %      20.6 %      22.4 %      23.9 %     
23.6 %      22.1 % 

*CONFIDENTIAL

     0.9 %      0.5 %      0.6 %      1.7 %      1.8 %      5.9 %      4.9 %   
  3.9 % 

*CONFIDENTIAL

     1.21 %      1.31 %      1.22 %      1.23 %      1.04 %      1.04 %     
1.22 %      1.20 % 

*CONFIDENTIAL

     319        211        211        211        244        178        227     
  287   

*CONFIDENTIAL

     67.08 %      69.26 %      65.73 %      68.97 %      70.82 %      67.28 %   
  67.19 %      69.42 % 

*CONFIDENTIAL

     0.05 %      0.03 %      0.06 %      0.05 %      0.06 %      0.05 %     
0.10 %      0.13 % 

*CONFIDENTIAL

     1.50 %      1.41 %      1.37 %      1.39 %      1.22 %      1.19 %     
1.46 %      1.47 % 

*CONFIDENTIAL

     0.69 %      0.51 %      0.57 %      0.54 %      0.46 %      0.48 %     
0.64 %      0.63 % 

*CONFIDENTIAL

   $ 5,782      $ 5,725      $ 5,596      $ 5,786      $ 5,634      $ 4,962     
$ 6,021      $ 5,962   

*CONFIDENTIAL

   $ 1,515      $ 1,219      $ 977      $ 888      $ 911      $ 936      $ 1,130
     $ 1,050    *CONFIDENTIAL      0.39 %      0.30 %      0.24 %      0.21 %   
  0.20 %      0.22 %      0.27 %      0.26 % 

Loans over 60 days

     N/A        N/A        N/A        N/A        N/A        N/A        2       
N/A   

Summary Headcount

     44        48        48        47        49        50        50        50   

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04  

Revenue

                

*CONFIDENTIAL

     1,650,827        2,277,680        3,184,571        3,424,794       
3,163,833        2,887,715        2,847,966        2,737,303   

*CONFIDENTIAL

     52,211        118,765        154,983        152,413        151,281       
135,264        157,918        139,208   

*CONFIDENTIAL

     112,939        90,543        135,513        141,515        147,238       
117,520        128,565        160,395   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     50,502          51,885        49,511        79,922        51,955       
70,276        31,753   

*CONFIDENTIAL

     109,041        (109,041 )      (81,167 )      (34,104 )      (31,381 )     
(35,668 )      (32,631 )      (35,106 ) 

*CONFIDENTIAL

     71,413        48,652        152,505        142,822        190,551       
128,072        235,656        298,936                                          
                         

Gross Revenue

     2,046,933        2,465,845        3,598,290        3,876,951       
3,701,444        3,274,858        3,407,751        3,332,489                    
                                               

Commissions

     1,107,346        1,577,605        2,093,284        2,361,952       
2,240,544        1,936,238        1,913,520        1,900,106                    
                                               

Net Revenue

     939,587        678,240        1,505,006        1,514,999        1,460,900
       1,338,820        1,494,230        1,432,382                              
                                     

Indirect Costs

                

*CONFIDENTIAL

     236,565        216,620        267,027        243,805        232,697       
241,925        246,763        233,962   

*CONFIDENTIAL

     2,105        406        204        957        1,181        931        1,244
       166   

*CONFIDENTIAL

     —          —          15,608        12,401        43,415        15,016     
  10,187        13,296   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     35,773        21,834        47,554        37,122        36,895       
39,221        47,633        37,869   

*CONFIDENTIAL

     33,832        29,768        37,764        36,297        34,396       
35,569        38,035        32,984   

*CONFIDENTIAL

     25,501        13,908        23,713        22,498        20,652       
21,121        25,007        17,891   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     333,776        282,535        391,870        353,079        371,237       
353,785        388,869        336,169                                          
                          *CONFIDENTIAL      46,283        46,283        46,163
       58,408        76,043        70,483        67,201        67,221   
*CONFIDENTIAL      —          —          —          —          —          —     
    —          —      *CONFIDENTIAL      4,572        923        2,145       
1,240        2,842        4,408        9,121        2,378                      
                                              *CONFIDENTIAL      50,856       
47,208        48,328        59,648        78,885        74,891        76,322   
    69,599                                                                    
*CONFIDENTIAL      3,418        3,772        5,659        9,115        10,378   
    8,557        19,418        1,757    *CONFIDENTIAL      —          —         
—          —          —          10,493        —          —                    
                                                  *CONFIDENTIAL      3,418     
  3,772        5,659        9,115        10,378        19,050        19,418     
  1,757                                                                    
*CONFIDENTIAL      —          8,132        —          —          —          —  
       1,194        —      *CONFIDENTIAL      45,995        50,192        50,697
       53,189        57,843        55,089        53,244        60,244          
                                                          *CONFIDENTIAL     
45,995        58,324        50,697        53,189        57,843        55,089   
    54,438        60,244                                                        
            *CONFIDENTIAL      15,508        17,615        19,056        18,431
       19,359        17,407        20,984        18,615    *CONFIDENTIAL     
10,791        13,282        15,985        20,519        19,360        16,602   
    11,618        13,742    *CONFIDENTIAL      2,168        5,185        500   
    5,382        2,488        3,011        2,160        3,376                  
                                                  *CONFIDENTIAL      28,467     
  35,082        35,542        44,332        41,207        37,220        34,762
       35,734                                                                  
  *CONFIDENTIAL      20,197        21,360        35,741        31,215       
25,155        32,983        28,607        29,353                                
                                    *CONFIDENTIAL      20,197        21,260     
  35,741        31,215        25,155        32,983        28,807        29,353
                                                                   
*CONFIDENTIAL      —          —          —          —          —          —     
    —          —      *CONFIDENTIAL      (4,000 )      2,300        23,895     
  2,005        1,150        2,037        1,219        2,813    *CONFIDENTIAL   
  5,430        7,237        6,420        5,770        5,195        5,170       
12,766        9,000    *CONFIDENTIAL      100        75        —          —     
    —          58        —          —      *CONFIDENTIAL      44,720       
53,185        32,158        36,907        7,314        37,217        43,314     
  42,523                                                                    
*CONFIDENTIAL      46,250        62,796        62,273        44,683       
13,659        44,482        57,300        54,336                                
                                    *CONFIDENTIAL      —          —          —  
       —          —          —          —          —      *CONFIDENTIAL      —  
       —          —          —          —          —          —          —     
*CONFIDENTIAL      7,296        10,929        211        —          —         
—          —          —      *CONFIDENTIAL      —          —          —         
—          —          —          —          —      *CONFIDENTIAL      —         
—          —          —          —          —          —          —     
*CONFIDENTIAL      —          —          —          —          —          —     
    —          —                                                                
      *CONFIDENTIAL      7,296        10,929        211        —          —     
    —          —          —                                                    
                  *CONFIDENTIAL      —          —          —          —         
—          —          —          —                                              
                        *CONFIDENTIAL      —          —          —          —  
       —          —          —          —                                      
                               

Total Expenses

     536,254        522,904        628,321        595,262        598,363       
617,499        639,717        587,192                                          
                         

Other Corporate Allocations

     —          —          —          —          —          —          —       
  —                                                                      

Total Controllable Expenses

     536,254        522,904        628,321        595,262        598,363       
617,499        639,717        587,192                                          
                         

EBITDA before Executive Expenses

     403,333        355,337        876,685        919,737        862,536       
721,121        854,513        845,190                                          
                         

EBITDA before Executive Expenses - BPS

     29.61        20.47        33.49        32.96        28.47        26.12     
  36.57        37.17   

The Budget is equal to the 0&12 Forecast for the following pages.

                

 

YTD PROFIT & LOSS
REVIEW

   Sep-04     Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue/Key Drivers

                  

Total Application Units

     625        634        602        523        7,773        5,989        7,773
       1,784        —     

Total Application Dollars

   $ 253,591      $ 288,832      $ 247,919      $ 218,206      $ 3,236,918     
$ 2,318,388      $ 3,236,918      $ 918,530      $ —                            
                                                 

Total Closing Units

     502        522        527        517        6,606        5,210        6,606
       1,396        —     

Total Closing Dollars

   $ 196,425      $ 225,510      $ 228,779      $ 217,532      $ 2,759,138     
$ 1,900,000      $ 2,759,138      $ 859,138      $ —     

Average Loan Amount

     391,285        432,012        434,116        420,759        417,671       
364,683        417,671        52,988                                            
                                 

Purchase Closing Units

     353        364        365        345        4,397        3,915        4,397
       482        —     

Purchase Closing Dollars

   $ 144,769      $ 158,510      $ 151,206      $ 136,713      $ 1,794,836     
$ 1,427,668      $ 1,794,836      $ 367,167      $ —     

Average Loan Amount

     410,111        435,466        414,263        396,269        408,195       
364,683        408,195                                                          
                     

Refi Closings - Units

     149        158        182        172        2,209        1,295        2,209
       914        —     

Refi Closings - Dollars

   $ 51,656      $ 67,001      $ 77,573      $ 80,820      $ 964,302      $
472,332      $ 964,302      $ 491,971      $ —     

Average Loan Amount

     346,684        424,054        478,847        469,881        436,533       
364,685        436,533                                                          
                      *CONFIDENTIAL    $ 7,952      $ 9,174      $ 20,286      $
19,613      $ 107,394            *CONFIDENTIAL      26.3 %      29.7 %      33.9
%      37.2 %      34.9 %      0.0 %      34.9 %      *CONFIDENTIAL      20.8 % 
    25.1 %      23.2 %      20.7 %      22.2 %          *CONFIDENTIAL      4.0
%      4.1 %      8.9 %      9.0 %      3.9 %          *CONFIDENTIAL      1.29
%      1.30 %      1.32 %      1.33 %      1.22 %      1.35 %      1.35 %     
*CONFIDENTIAL      181        196        179        199        216        177   
    203        *CONFIDENTIAL      69.32 %      66.87 %      71.01 %      68.64
%      68.50 %      70.33 %      70.33 %      *CONFIDENTIAL      0.06 %     
0.08 %      0.11 %      0.04 %      0.06 %      0.11 %      0.11 %     
*CONFIDENTIAL      1.46 %      1.48 %      1.52 %      1.40 %      1.39 %     
1.64 %      1.64 %      *CONFIDENTIAL      0.56 %      0.61 %      0.58 %     
0.49 %      0.56 %      0.69 %      0.69 %      *CONFIDENTIAL    $ 5,703      $
6,403      $ 6,584      $ 5,893      $ 5,815      $ 5,995      $ 6,866       
*CONFIDENTIAL    $ 1,156      $ 1,081      $ 1,109      $ 1,257      $ 1,075   
  $ 1,287      $ 1,076        *CONFIDENTIAL      0.30 %      0.25 %      0.26 % 
    0.30 %      0.26 %      0.35 %      0.26 %     

Loans over 60 days

     N/A        N/A        N/A        N/A        2        N/A        N/A       

Summary Headcount

     49        49        48        46        46        48        48        —  
       (2 ) 

YTD PROFIT & LOSS
REVIEW

   Sep-04     Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue

                   *CONFIDENTIAL      2,538,522        2,939,943       
3,023,299        2,895,264        33,561,716        25,650,000        37,248,358
       7,911,716        (3,686,642 )  *CONFIDENTIAL      131,377        133,035
       133,095        143,546        1,603,096        1,328,550        1,929,291
       274,546        (326,195 )  *CONFIDENTIAL      91,055        102,455     
  94,375        103,105        1,425,218        922,116        1,339,076       
503,102        86,142    *CONFIDENTIAL      —          —          —          —  
       —          —          —          —          —      *CONFIDENTIAL      —  
       —          —          —          —          —          —          —     
    —      *CONFIDENTIAL      25,323        42,102        28,061        (521,244
)      (10,708 )      1,338,864        1,944,268        (1,349,572 )     
(1,954,976 )  *CONFIDENTIAL      (40,864 )      (44,667 )      (50,927 )     
512,302        125,787        —          —          125,787        125,787   
*CONFIDENTIAL      117,339        169,681        241,848        (86,164 )     
1,711,311        1,995,00        2,897,095        (283,669 )      (1,185,784 ) 
                                                                        

Gross Revenue

     2,862,752        3,342,549        3,469,751        3,046,807       
38,416,420        31,234,530        45,358,088        7,181,890       
(6,941,668 )                                                                    
     

Commissions

     1,759,600        1,985,825        2,146,699        1,967,184       
22,989,903        18,038,500        26,195,107        4,951,403       
(3,205,205 )                                                                    
     

Net Revenue

     1,103,152        1,378,724        1,323,052        1,059,624       
15,428,517        13,196,030        19,162,960        2,230,487       
(3,736,463 )                                                                    
     

Indirect Costs

                   *CONFIDENTIAL      239,930        229,256        240,329     
  233,554        2,862,432        2,830,633        2,830,633        31,799     
  31,799    *CONFIDENTIAL      72        8        0        259        7,534     
  —          —          7,534        7,534    *CONFIDENTIAL      6,231       
350        —          —          116,506        204,000        204,000       
(87,494 )      (87,494 )  *CONFIDENTIAL      —          —          —         
—          —          —          —          —          —      *CONFIDENTIAL     
40,802        36,265        37,293        64,260        484,519        280,000
       406,610        204,519        77,910    *CONFIDENTIAL      26,074       
30,048        29,020        7,117        370,905        363,453        363,453
       7,452        7,452    *CONFIDENTIAL      17,604        15,447       
14,780        36,320        254,443        279,760        279,760        (25,317
)      (25,317 )  *CONFIDENTIAL      —          —          —          —         
—          —          —          —          —      *CONFIDENTIAL      —         
—          —          —          —          —          —          —          —  
   *CONFIDENTIAL      —          —          —          —          —          —  
       —          —          —      *CONFIDENTIAL      —          —          —  
       —          —          —          —          —          —                
                                                              *CONFIDENTIAL     
330,714        311,373        321,422        341,511        4,096,339       
3,957,846        4,084,456        138,493        11,863                        
                                                    *CONFIDENTIAL      70,684   
    70,684        67,484        89,634        756,591        756,730       
756,730        (139 )      (139 )  *CONFIDENTIAL      —          —          —  
       —          —          —          —          —          —     
*CONFIDENTIAL      722        6,374        3,043        7,702        45,470     
  60,672        60,672        (15,202 )      (15,202 )                          
                                                *CONFIDENTIAL      71,405       
77,058        70,527        77,336        802,081        817,402        617,402
       (15,341 )      (15,341 )                                                
                          *CONFIDENTIAL      2,364        2,549        934     
  4,690        72,612        24,996        24,996        47,616        47,616   
*CONFIDENTIAL      4,444        —          6,663        —          21,599       
—          —          21,599        21,599                                      
                                      *CONFIDENTIAL      6,808        2,549     
  7,596        4,690        24,211        24,996        24,996        69,215   
    69,215                                                                      
      *CONFIDENTIAL      —          —          —          15,000        24,326
       —          —          24,326        24,326    *CONFIDENTIAL      54,916
       57,904        59,625        67,036        665,976        655,548       
655,548        10,428        10,428                                            
                                *CONFIDENTIAL      54,916        57,904       
59,625        82,039        680,302        655,548        655,548        34,754
       34,754                                                                  
          *CONFIDENTIAL      17,898        19,282        18,312        17,866   
    220,334        213,756        310,412        6,578        (90,078 ) 
*CONFIDENTIAL      14,927        14,287        16,649        17,273       
185,235        119,830        174,014        65,405        11,221   
*CONFIDENTIAL      2,055        2,157        3,007        2,368        33,857   
    42,998        62,438        (9,139 )      (28,580 )                        
                                                  *CONFIDENTIAL      34,850     
  35,726        37,968        37,586        439,426        376,582       
548,864        52,844        (107,438 )                                        
                                  *CONFIDENTIAL      27,036        25,730       
27,415        39,501        342,192        224,992        326,728        117,200
       15,464                                                                  
          *CONFIDENTIAL      27,036        25,730        27,415        39,501   
    342,192        224,992        326,728        117,200        15,464          
                                                                  *CONFIDENTIAL
     —          —          —          —          —          —          —       
  —          —      *CONFIDENTIAL      2,332        2,250        1,775       
1,300        38,877        85,596        85,596        (46,719 )      (46,719 ) 
*CONFIDENTIAL      8,060        8,000        10,199        8,335        91,584
       41,630        41,830        49,754        49,754    *CONFIDENTIAL     
185        568        168        233        1,387        1,200        1,200     
  187        187    *CONFIDENTIAL      44,066        43,070        42,741       
40,447        467,662        520,272        520,272        (52,610 )     
(52,610 )                                                                      
    *CONFIDENTIAL      54,643        53,888        54,884        50,315       
599,509        648,898        648,898        (49,389 )      (49,389 )          
                                                                *CONFIDENTIAL   
  —          —          —          —          —          —          —         
—          —      *CONFIDENTIAL      —          —          —          —         
—          —          —          —          —     

 

*CONFIDENTIAL

     —          (2 )      4,944        16,731        40,109        —         
—          40,109        40,109    *CONFIDENTIAL      —          —          —  
       —          —          —          —          —          —     

 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —      *CONFIDENTIAL      —          —          —          —       
  —          —          —          —          —                                
                                             

 

*CONFIDENTIAL

     —          (2 )      4,944        16,731        40,109        —         
—          40,109        40,109                                                
                           

 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
            *CONFIDENTIAL      —          —          —          —          —  
       —          —          —          —                                      
                                       

Total Expenses

     560,403        564,226        584,380        649,630        7,104,150     
  6,706,264        7,104,892        397,886        (742 )                      
                                                   

Other Corporate Allocations

     —          —          —          —          —          —          —       
  —          —                                                                  
           

Total Controllable Expenses

     580,403        564,226        584,380        649,630        7,104,150     
  6,706,264        7,104,892        397,886        (742 )                      
                                                   

EBITDA before Executive Expenses

     522,749        812,499        738,672        409,994        8,322,367     
  6,469,766        12,058,088        1,832,601        (3,735,721 )              
                                                           

EBITDA before Executive Expenses - BPS

     26.61        36.03        32.29        18.85        30.16        34.16     
  43.7       

The Budget is equal to the 0&12 Forecast for the following pages.

                  

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

187



--------------------------------------------------------------------------------

Confidential Treatment

 

 

*CONFIDENTIAL

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     565        363        550        565        202     

Total Application Dollars

   $ 201,851      $ 106,967      $ 195,250      $ 201,851      $ 94,884      $
—                                                      

Total Closing Units

     492        468        478        492        26        —     

Total Closing Dollars

   $ 168,170      $ 137,470      $ 170,000      $ 168,170      $ 30,700      $
—     

Average Loan Amount

     341,810        295,000        355,649        341,810                      
                                 

Purchase Closing Units

     339        388        382        339        (29 )      —     

Purchase Closing Dollars

   $ 113,988      $ 108,601      $ 136,000      $ 113,988      $ 5,387      $
—     

Average Loan Amount

     336,249        295,000        355,649        336,249                      
                                 

Refi Closing - Units

     153        98        96        153        55        —     

Refi Closing - Dollars

   $ 54,182      $ 28,869      $ 34,000      $ 54,182      $ 25,313      $ —  
  

Average Loan Amount

     354,131        295,000        355,649        354,131                      
                                  *CONFIDENTIAL    $ 18,726        $ 17,000     
    *CONFIDENTIAL      32.2 %      21.00 %      20.0 %      32.2 %     
*CONFIDENTIAL      19.3 %            *CONFIDENTIAL      11.1 %        10.0 %   
    *CONFIDENTIAL      1.03 %      1.17 %      1.10 %      1.17 %     
*CONFIDENTIAL      56        102        58        119        *CONFIDENTIAL     
36.37 %      58.50 %      57.50 %      58.50 %      *CONFIDENTIAL      0.22 %   
  0.43 %      0.55 %      0.43 %      *CONFIDENTIAL      1.39 %      1.82 %     
1.83 %      1.82 %      *CONFIDENTIAL      1.02 %      1.14 %      1.20 %     
1.14 %      *CONFIDENTIAL    $ 4,760      $ 5,374      $ 6,515      $ 6,227     
  *CONFIDENTIAL    $ 1,564      $ 1,646      $ 2,211      $ 1,635       
*CONFIDENTIAL      0.46 %      0.56 %      0.62 %      0.48 %     

Loans over 60 Days

     3        N/A        N/A        N/A       

Summary Headcount

     158        146        159        146        12        12   

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE  

Revenue

             *CONFIDENTIAL      1,738,622        1,608,399        1,870,000     
  1,967,593        130,223        (228,972 )  *CONFIDENTIAL      162,415       
163,100        167,300        199,524        (685 )      (37,109 ) 
*CONFIDENTIAL      27,534        47,672        27,724        58,318       
(20,138 )      (30,785 )  *CONFIDENTIAL      —          —          —         
—          —          —      *CONFIDENTIAL      —          —          —         
—          —          —      *CONFIDENTIAL      —          (2,563 )      17,000
       (3,135 )      2,563        3,135    *CONFIDENTIAL      35,188       
93,899        96,317        114,869        (58,711 )      (79,681 ) 
*CONFIDENTIAL      378,354        593,968        935,982        726,615       
(215,614 )      (348,262 )                                                  

Gross Revenue

     2,342,112        2,504,475        3,114,323        3,063,784       
(162,362 )      (721,672 )                                                  

Commissions

     632,298        940,913        1,075,250        1,151,042        (308,815 ) 
    (518,744 )                                                  

Net Revenue

     1,709,814        1,583,561        2,039,073        1,912,742        145,253
       (202,928 )                                                  

Indirect Costs

             *CONFIDENTIAL      355,726        335,541        354,924       
335,541        20,185        20,185    *CONFIDENTIAL      22,773        6,711   
    12,000        6,711        16,062        16,062    *CONFIDENTIAL      23,544
       —          25,000        —          23,544        23,544    *CONFIDENTIAL
     —          —          —          —          —          —      *CONFIDENTIAL
     123,847        103,103        122,400        126,128        20,744       
(2,281 )  *CONFIDENTIAL      19,430        92,400        85,392        92,400   
    (72,970 )      (72,970 )  *CONFIDENTIAL      15,782        63,460       
71,501        63,460        (47,678 )      (47,678 )  *CONFIDENTIAL      891   
    —          —          —          891        891    *CONFIDENTIAL      —     
    —          —          —          —          —      *CONFIDENTIAL      —     
    —          —          —          —          —      *CONFIDENTIAL      —     
    —          —          —          —          —                              
                        *CONFIDENTIAL      561,992        601,214        671,217
       624,239        (39,222 )      (62,247 )                                  
                *CONFIDENTIAL      50,389        53,700        50,500       
53,700        (3,311 )      (3,311 )  *CONFIDENTIAL      4,878        5,109     
  5,600        5,109        (231 )      (231 )  *CONFIDENTIAL      —         
300        300        300        (300 )      (300 )                            
                      *CONFIDENTIAL      55,268        59,109        56,400     
  59,109        (3,842 )      (3,842 )                                          
        *CONFIDENTIAL      1,490        2,500        2,500        2,500       
(1,010 )      (1,010 )  *CONFIDENTIAL      —          7,000        —         
7,000        (7,000 )      (7,000 )                                            
      *CONFIDENTIAL      1,490        9,500        2,500        9,500       
(6,010 )      (8,010 )                                                  
*CONFIDENTIAL      40,210        24,770        24,770        30,302       
15,440        9,908    *CONFIDENTIAL      28,308        15,000        17,000   
    15,000        13,308        13,308                                          
          *CONFIDENTIAL      68,517        39,770        41,770        45,302   
    28,747        23,216                                                    
*CONFIDENTIAL      17,657        11,874        13,500        14,525        5,783
       3,132    *CONFIDENTIAL      22,725        8,094        15,890       
9,902        14,631        12,824    *CONFIDENTIAL      4,972        4,399     
  5,440        5,381        573        (409 )                                  
                *CONFIDENTIAL      45,364        24,366        34,830       
28,808        20,988        15,546                                              
      *CONFIDENTIAL      26,219        13,980        14,340        17,102       
12,239        9,117                                                    
*CONFIDENTIAL      26,219        13,980        14,340        17,102       
12,239        9,117                                                    
*CONFIDENTIAL      —          —          —          —          —          —     
*CONFIDENTIAL      (14,538 )      2,500        (11,100 )      2500       
(17,038 )      (17,038 )  *CONFIDENTIAL      965        —          —         
—          965        965    *CONFIDENTIAL      5,846        6,000        6,000
       6,000        (155 )      (155 )  *CONFIDENTIAL      16,965        7,800
       20,000        7,800        9,165        9,165                            
                        *CONFIDENTIAL      9,236        16,300        14,900   
    16,300        (7,062 )      (7,062 )                                        
          *CONFIDENTIAL      107        —          —          —          107   
    107    *CONFIDENTIAL      228        —          —          —          228   
    228    *CONFIDENTIAL      —          —          218,977        —         
—          —      *CONFIDENTIAL      193        1,734        1,778        2,121
       (1,540 )      (1,927 )  *CONFIDENTIAL      —          —          —       
  —          —          —      *CONFIDENTIAL      —          —          —       
  —          —          —                                                      
*CONFIDENTIAL      528        1,734        220,755        2,121        (1,206 ) 
    (1,593 )                                                   *CONFIDENTIAL   
  760        —          —          —          760        760                    
                                *CONFIDENTIAL      760        1,000        —  
       1,000        (240 )      (240 )                                          
       

Total Expenses

     769,366        766,973        1,056,712        804,481        2,393       
(35,115 )                                                  

Other Corporate Allocations

     —          —          —          —          —          —                  
                                   

Total Controllable Expenses

     769,366        786,973        1,056,712        804,481        2,393       
(35,115 )                                                  

EBITDA before Executive Expenses

     940,448        796,588        982,360        1,108,261        143,860     
  (157,813 )                                                  

EBITDA before Executive Expenses-BPS

     55.92        47.37        58.41        65.90       

The Budget is equal to the 0&12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

188



--------------------------------------------------------------------------------

*YTD total only includes actual expense

 

*CONFIDENTIAL

YTD PROFIT & LOSS REVIEW

  Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04  

Revenue/Key Drivers

               

Total Application Units

    523        844        1,065        921        784        787        858     
  692   

Total Application Dollars

  $ 160,078      $ 283,939      $ 377,650      $ 321,915      $ 259,361      $
253,958      $ 215,848      $ 229,086   

Total Closing Units

    278        408        670        685        595        624        525       
596   

Total Closing Dollars

  $ 82,288      $ 126,602      $ 220,474      $ 244,725      $ 203,339      $
207,105      $ 170,205      $ 188,452   

Average Loan Amount

    296,001        310,299        329,065        357,326        341,746       
331,899        324,200        316,194   

Purchase Closing Units

    202        282        463        431        419        482        423       
482   

Purchase Closing Dollars

  $ 59,278      $ 77,831      $ 147,655      $ 149,540      $ 144,679      $
154,603      $ 143,496      $ 150,125   

Average Loan Amount

    293,455        297,064        318,694        346,960        345,295       
320,752        339,235        324,947   

Refi Closings - Units

    76        146        207        254        176        142        102       
134   

Refi Closings - Dollars

  $ 23,010      $ 48,771      $ 72,916      $ 95,188      $ 58,660      $ 52,503
     $ 26,709      $ 38,327   

Average Loan Amount

    302,767        334,049        352,263        374,747        333,296       
369,736        261,848        286,019    *CONFIDENTIAL   $ 1,685      $ 3,062   
  $ 3,460      $ 21,741      $ 20,973      $ 23,125      $ 13,172      $ 5,964
   *CONFIDENTIAL     26.0 %      38.5 %      33.1 %      38.9 %      28.8 %     
25.4 %      15.7 %      20.3 %  *CONFIDENTIAL     18.4 %      21.8 %      22.7
%      19.2 %      20.6 %      20.3 %      16.7 %      19.4 %  *CONFIDENTIAL    
2.0 %      2.4 %      1.6 %      8.9 %      10.3 %      11.2 %      7.7 %     
3.2 %  *CONFIDENTIAL     1.12 %      1.09 %      1.08 %      1.00 %      0.99 % 
    1.04 %      1.08 %      1.05 %  *CONFIDENTIAL     35        89        57   
    54        101        79        (26 )      136    *CONFIDENTIAL     35.69 % 
    58.72 %      60.87 %      77.21 %      25.04 %      51.35 %      60.37 %   
  60.98 %  *CONFIDENTIAL     0.54 %      0.34 %      0.42 %      0.43 %     
0.45 %      0.55 %      0.43 %      0.42 %  *CONFIDENTIAL     1.95 %      1.45
%      1.71 %      1.56 %      1.62 %      1.74 %      1.65 %      1.65 % 
*CONFIDENTIAL     1.32 %      0.80 %      1.05 %      0.79 %      1.37 %     
1.21 %      1.00 %      1.01 %  *CONFIDENTIAL   $ 5,757      $ 4,486      $
5,618      $ 5,563      $ 5,536      $ 5,783      $ 5,337      $ 5,205   
*CONFIDENTIAL   $ 3,142      $ 1,937      $ 1,483      $ 1,417      $ 1,627     
$ 1,419      $ 1,670      $ 1,336    *CONFIDENTIAL     1.06 %      0.62 %     
0.44 %      0.40 %      0.48 %      0.43 %      0.52 %      0.42 % 

Loans over 60 days

    1        1        0        0        2        1        2        0   

Summary Headcount

    144        148        148        149        150        147        154       
158   

YTD PROFIT & LOSS REVIEW

  Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04  

Revenue

               

*CONFIDENTIAL

    919,881        1,386,212        2,370,527        2,435,941        2,008,486
       2,148,589        1,830,078        1,971,906    *CONFIDENTIAL     104,668
       164,659        268,513        277,300        238,306        190,111     
  183,442        213,234    *CONFIDENTIAL     9,704        36,327        38,267
       36,741        59,850        49,096        13,720        81,342   
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —      *CONFIDENTIAL     (4,909 )      (22,027 )      (20,590 ) 
    (31,861 )      (11,920 )      (14,752 )      (12,743 )      (7,090 ) 
*CONFIDENTIAL     —          —          —          —          —          —     
    66,989        —      *CONFIDENTIAL     123,077        (160,445 )     
181,848        46,732        75,130        98,600        22,460        54,930   
*CONFIDENTIAL     448,352        425,666        925,296        1,045,541       
924,041        1,136,836        725,557        788,149   

Gross Revenue

    1,800,573        1,830,392,        3,763,661        3,810,394       
3,293,693        3,508,480        2,602,063        3,102,471   

Commissions

    512,204        813,918        1,442,843        1,880,847        502,902     
  1,103,282        1,104,830        1,202,429   

Net Revenue

    1,068,369        1,016,474        2,321,018        1,929,547       
2,750,921        2,505,198        1,697,232        1,900,042   

Indirect Costs

                *CONFIDENTIAL     338,784        284,977        355,723       
324,971        305,022        334,852        331,660        333,003   
*CONFIDENTIAL     55,854        15,567        27,561        33,797        29,237
       22,043        26,559        12,173    *CONFIDENTIAL     12,548       
16,798        26,040        19,301        33,954        24,627        28,604   
    30,697    *CONFIDENTIAL     —          —          —          —          —  
       —          —          —      *CONFIDENTIAL     55,059        97,592     
  172,168        177,874        150,973        150,113        122,099       
140,142    *CONFIDENTIAL     144,030        79,646        122,700        130,173
       123,844        123,542        134,696        75,774    *CONFIDENTIAL    
137,506        95,463        137,395        138,837        84,319        59,969
       62,109        56,623    *CONFIDENTIAL     —          86        400       
—          —          44        203        413    *CONFIDENTIAL     —         
—          —          —          1,637        —          138        —     
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —      *CONFIDENTIAL     —          —          —          —     
    —          —          —          —      *CONFIDENTIAL     743,762       
590,130        641,987        824,953        728,984        715,189       
726,088        858,824    *CONFIDENTIAL     49,706        49,145        49,378
       42,460        48,027        47,866        47,765        50,320   
*CONFIDENTIAL     (6,608 )      30,458        3,918        425        1,817     
  5,546        5,499        6,868    *CONFIDENTIAL     90        125        716
       (103 )      90        —          —          —      *CONFIDENTIAL    
43,189        79,728        54,012        42,762        49,935        53,212   
    53,264        57,188    *CONFIDENTIAL     —          2,127        5,342     
  1,528        2,803        206        (897 )      487    *CONFIDENTIAL     —  
       —          —          —          —          —          —          —     
*CONFIDENTIAL       2,127        5,342        1,528        2,803        206     
  (897 )      487    *CONFIDENTIAL     20,491        39,891        15,281       
26,547        61,875        18,479        33,313        13,300    *CONFIDENTIAL
    3,459        8,532        6,540        7,537        7,405        5,021     
  9,997        7,296    *CONFIDENTIAL     23,950        48,423        21,820   
    34,084        69,280        23,500        43,310        20,596   
*CONFIDENTIAL     10,625        11,741        16,148        17,026        13,181
       15,391        13,334        13,223    *CONFIDENTIAL     10,057       
11,699        16,795        18,056        17,616        13,880        14,617   
    13,643    *CONFIDENTIAL     7,508        8,569        3,002        8,056   
    6        1,537        3,000        3,066    *CONFIDENTIAL     28,189       
32,010        35,946        43,144        31,003        30,807        30,952   
    29,932    *CONFIDENTIAL     12,032        28,256        26,892        22,896
       20,933        53,928        12,083        17,140    *CONFIDENTIAL    
12,032        26,256        26,692        22,656        20,933        53,925   
    12,083        17,140    *CONFIDENTIAL     —          —          —         
—          —          —          —          —      *CONFIDENTIAL     (9,850 )   
  (12,600 )      (21,600 )      (23,650 )      41,743        (23,130 )     
(17,488 )      (14,500 )  *CONFIDENTIAL     7,007        (1,388 )      (10,527
)      500        1,411        —          (400 )      215    *CONFIDENTIAL    
6,478        4,511        6,859        5,311        5,409        5,189       
6,615        5,758    *CONFIDENTIAL     17,803        17,742        19,072     
  16,627        16,247        20,671        22,263        19,593   
*CONFIDENTIAL     21,436        8,285        (6,196 )      566        64,809   
    2,730        10,990        11,067    *CONFIDENTIAL     —          —         
283        —          —          14        (0 )      —      *CONFIDENTIAL    
125        —          —          167        —          5,100        —         
600    *CONFIDENTIAL     0        —          —          —          —         
—          —          —      *CONFIDENTIAL     251        469        144       
90        145        186        164        (37 )  *CONFIDENTIAL     —         
—          —          —          —          —          —          —     
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —      *CONFIDENTIAL     376        469        427        257   
    145        5,300        184        564    *CONFIDENTIAL     432        715
       300        381        410        625        840        240   
*CONFIDENTIAL     432        715        300        381        410        625   
    840        240   

Total Expenses

    873,386        790,142        980,530        970,613        968,302       
885,496        876,614        796,038   

Other Corporate Allocations

    —          —          —          —          —          —          —         
—     

Total Controllable Expenses

    873,386        790,142        980,530        970,613        968,302       
885,498        876,614        796,038   

EBITDA before Executive Expenses

    214,963        226,332        1,340,486        958,934        1,822,689     
  1,619,702        620,419        1,104,004   

EBITDA before Executive Expenses - BPS

    26.13        17.68        60,80        39.18        89.64        78.21     
  48.20        58.58   

The Budget is equal to the 0&12 Forecast for the following pages.

  

 

YTD PROFIT & LOSS REVIEW

  Sep-04     Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue/Key Drivers

                 

Total Application Units

    722        699        611        565        8,871        6,836        8,871
       2,235        —     

Total Application Dollars

  $ 240,482      $ 247,222      $ 228,290      $ 201,851      $ 3,019,662      $
1,956,443      $ 3,019,662      $ 1,063,218      $ —     

Total Closing Units

    505        521        565        492        6,464        5,637        6,464
       827        —     

Total Closing Dollars

  $ 164,208      $ 174,850      $ 201,286      $ 168,170      $ 2,151,704      $
1,662,030      $ 2,151,704      $ 489,674      $ —     

Average Loan Amount

    325,164        335,605        356,258        341,810        332,875       
294,836        332,875        38,039     

Purchase Closing Units

    372        286        405        339        4,646        4,453        4,646
       193        —     

Purchase Closing Dollars

  $ 120,353      $ 127,549      $ 140,370      $ 113,988      $ 1,529,367      $
1,313,004      $ 1,529,367      $ 216,363      $ —     

Average Loan Amount

    323,528        330,438        346,592        336,249        329,179       
294,836        329,179       

Refi Closings - Units

    133        135        160        153        1,818        1,184        1,618
       634        —     

Refi Closings - Dollars

  $ 43,855      $ 47,301      $ 60,917      $ 54,182      $ 622,338      $
349,026      $ 622,336      $ 273,311      $ —     

Average Loan Amount

    329,737        350,376        380,730        354,131        342,320       
294,836        342,320        *CONFIDENTIAL   $ 21,154      $ 23,032      $
20,486      $ 18,726      $ 176,579            *CONFIDENTIAL     28.7 %     
27.1 %      30.3 %      32.2 %      28.9 %      21.0 %      28.9 %     
*CONFIDENTIAL     16.4 %      19.9 %      20.3 %      19.3 %      19.4         
  *CONFIDENTIAL     12.9 %      13.2 %      10.2 %      11.1 %      8.2 %       
  *CONFIDENTIAL     1.12 %      1.06 %      1.07 %      1.03 %      1.05 %     
1.17 %      1.17 %      *CONFIDENTIAL     145        109        88        56   
    78        102        115        *CONFIDENTIAL     53.41 %      57.90 %     
57.68 %      36.37 %      65.14 %      58.50 %      58.50 %      *CONFIDENTIAL  
  0.50 %      0.42 %      0.38 %      0.22 %      0.42 %      0.46 %      0.46
%      *CONFIDENTIAL     1.75 %      1.69 %      1.59 %      1.39 %      1.64 % 
    1.85 %      1.65 %      *CONFIDENTIAL     1.15 %      1.07 %      0.98 %   
  1.02 %      1.05 %      1.17 %      1.17 %      *CONFIDENTIAL   $ 5,691      $
5,857      $ 5,680      $ 4,760      $ 5,443      $ 5,468      $ 6,174       
*CONFIDENTIAL   $ 1,591      $ 1,535      $ 1,523      $ 1,564      $ 1,605     
$ 1,689      $ 1,566        *CONFIDENTIAL     0.49 %      0.46 %      0.43 %   
  0.46 %      0.48 %      0.57 %      0.47 %     

Loans over 60 days

    18        8        1        3        37        N/A        N/A       

Summary Headcount

    156        159        159        158        158        146        146       
  12   

YTD PROFIT & LOSS REVIEW

  Sep-04     Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue

                 

*CONFIDENTIAL

    1,837,612        1,857,693        2,150,551        1,738,622       
22,656,297        ‘19,445,751        25,174,941        3,210,548       
(2,518,643 )  *CONFIDENTIAL     170,855        184,362        200,853       
162,415        2,358,718        1,972,997        2,554,269        385,721       
(195,572 )  *CONFIDENTIAL     73,172        56,669        49,902        27,534
       504,883        576,679        746,582        (71,796 )      (241,700 ) 
*CONFIDENTIAL     —          —          0        —          0        —         
—          0        0    *CONFIDENTIAL     (14,346 )      —          0       
—          (140,238 )      —          —          (140,238 )      (140,238 ) 
*CONFIDENTIAL     (82,005 )      70,853        11,152        —          66,989
       (31,097 )      (40,259 )      98,085        107,247    *CONFIDENTIAL    
73,630        49,560        32,492        35,188        633,202        1,135,682
       1,470,541        (502,680 )      (837,339 )  *CONFIDENTIAL     814,724   
    727,712        764,089        378,354        9,104,316        7,724,967     
  10,000,930        1,379,349        (896,614 ) 

Gross Revenue

    2,873,641        2,947,048        3,209,039        2,342,112       
35,184,167        30,825,180        39,907,025        4,358,987       
(4,722,858 ) 

Commissions

    961,519        1,075,664        1,240,460        632,298        12,493,196
       11,375,764        14,727,340        1,117,431        (2,234,144 ) 

Net Revenue

    1,692,322        1,871,664        1,968,579        1,709,814       
22,690,971        19,449,415        25,179,685        3,241,555       
(2,488,714 ) 

Indirect Costs

                  *CONFIDENTIAL     338,503        304,599        316,545       
355,726        3,924,385        3,792,384        3,792,384        132,001       
132,001    *CONFIDENTIAL     12,117        12,845        16,180        22,773   
    286,705        75,848        75,848        210,857        210,857   
*CONFIDENTIAL     20,955        26,708        16,590        23,544       
280,363        —          —          280,363        280,363    *CONFIDENTIAL    
—          —          —          —          —          —          —          —  
       —      *CONFIDENTIAL     124,333        139,896        143,838       
123,847        1,597,934        1,246,523        1,613,778        351,411       
(15,844 )  *CONFIDENTIAL     115,510        108,196        88,169        19,430
       12,265,709        1,263,800        1,263,800        1,909        1,909   
*CONFIDENTIAL     72,607        62,617        78,514        15,782       
1,031,744        1,144,091        1,144,091        (112,347 )      (112,347 ) 
*CONFIDENTIAL     —          (2,489 )      —          891        (452 )      —  
       —          (452 )      (452 )  *CONFIDENTIAL     —          1,438       
—          —          3,212        —          —          3,212        3,212   
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —          —      *CONFIDENTIAL     —          —          —     
    —          —          —          —          —          —      *CONFIDENTIAL
    684,025        853,809        859,836        561,992        8,389,599       
7,522,643        7,889,900        866,954        499,698    *CONFIDENTIAL    
48,135        46,946        49,334        50,389        579,273        636,000
       636,000        (56,727 )      (56,727 )  *CONFIDENTIAL     5,487       
4,549        3,950        4,678        66,787        66,982        66,982       
(195 )      (195 )  *CONFIDENTIAL     961        154        —          —       
  2,033        3,600        3,600        (1,567 )      (1,567 )  *CONFIDENTIAL  
  54,583        51,649        53,284        35,368        648,093        706,582
       706,582        (58,490 )      (58,490 )  *CONFIDENTIAL     394       
1,351        11,917        1,490        26,749        30,000        30,000     
  (3,251 )      (3,251 )  *CONFIDENTIAL     —          —          —          —  
       —          89,600        89,600        (89,600 )      (89,600 ) 
*CONFIDENTIAL     394        1,351        11,917        1,490        26,749     
  119,600        119,600        (92,851 )      92,851    *CONFIDENTIAL    
22,448        26,629        48,506        40,120        386,969        367,240
       475,438        (271 )      108,469    *CONFIDENTIAL     5,981       
8,652        9,108        28,308        107,836        70,000        70,000     
  37,836        37,836    *CONFIDENTIAL     26,429        35,280        57,614
       68,517        474,805        437,240        545,438        37,585       
70,633    *CONFIDENTIAL     10,025        14,895        18,052        17,657   
    171,300        143,102        185,263        28,198        (13,963 ) 
*CONFIDENTIAL     2,924        10,903        17,982        22,725        171,097
       113,434        146,856        37,663        24,243    *CONFIDENTIAL    
3,011        2,038        5,556        4,972        50,325        53,185       
68,855        (2,860 )      (18,530 )  *CONFIDENTIAL     15,961        27,838   
    41,590        45,354        392,722        309,721        400,972       
63,001        (8,250 )  *CONFIDENTIAL     5,239        17,046        22,473     
  26,219        265,127        169,114        218,939        96,023       
46,198    *CONFIDENTIAL     5,239        17,046        22,473        26,219     
  265,127        169,114        218,939        96,023        46,198   
*CONFIDENTIAL     —          —          —          —          —          —     
    —          —          —      *CONFIDENTIAL     (13,550 )      (14,600 )     
(12,300 )      (14,538 )      (136,463 )      30,000        30,000       
(166,463 )      (166,463 )  *CONFIDENTIAL     —          5,000        (175 )   
  965        2,627        —          —          2,627        2,627   
*CONFIDENTIAL     5,208        4,850        9,263        5,846        71,325   
    72,000        72,000        (675 )      (675 )  *CONFIDENTIAL     16,958   
    16,728        16,504        16,965        219,173        93,600       
93,600        125,573        125,573    *CONFIDENTIAL     8,676        11,787   
    13,311        9,236        156,683        195,600        195,600       
(38,937 )      (38,937 )  *CONFIDENTIAL     0        259        40        107   
    703        —          —          703        703    *CONFIDENTIAL     5,600
       —          147        226        11,966        16,500        16,500     
  (4,534 )      (4,534 )  *CONFIDENTIAL     —          1        —          —  
       1        —          —          1        1    *CONFIDENTIAL     200       
20        308        193        2,154        20,970        27,148        (16,616
)      (24,995 )  *CONFIDENTIAL     —          —          —          —         
—          —          —          —          —      *CONFIDENTIAL     —         
—          —          —          —          —          —          —          —  
   *CONFIDENTIAL     5,800        280        495        526        14,823       
37,470        43,648        (22,647 )      (28,825 )  *CONFIDENTIAL     494     
  820        —          760        6,018        —            6,018        6,018
   *CONFIDENTIAL     494        820        —          760        6,018       
25,000        —          (18,982 )      6,018   

Total Expenses

    803,541        799,861        860,521        769,366        10,374,606     
  9,522,972        10,120,680        851,636        253,928   

Other Corporate Allocations

    —          —          —          —          —          —          —         
—          —     

Total Controllable Expenses

    803,541        799,861        860,521        769,364        10,374,608     
  9,522,972        10,120,680        851,638        253,828   

EBITDA before Executive Expenses

    1,088,781        1,071,524        1,108,058        940,448        12,316,363
       9,926,443        15,0595,005        2,389,920        (2,742,642 ) 

EBITDA before Executive Expenses - BPS

    66.31        61.28        55.05        55.02        57.24        50.72     
  69.99       

The Budget is equal to the 0&12 Forecast for the following pages.

  

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

189



--------------------------------------------------------------------------------

Confidential Treatment

 

*CONFIDENTIAL

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     85        175        80        85        (90 )      —     

Total Application Dollars

   $ 14,106      $ 34,125      $ 15,000      $ 14,106      $ 20,019      $ —  
                                                   

Total Closing Units

     79        159        64        79        (80 )      —     

Total Closing Dollars

   $ 14, 397      $ 31,000      $ 12,000      $ 14,397      $ (16,603 )    $ —  
  

Average Loan Amount

     182,242        195,000        187,500        182,242                      
                                 

Purchase Closing Units

     70        127        47        70        (57 )      —     

Purchase Closing Dollars

   $ 12,545      $ 24,800      $ 75,520      $ 12,545      $ (12,255 )    $ —  
  

Average Loan Amount

     179,210        195,000        160,000        179,210                      
                                 

Refi Closing — Units

     9        32        17        9        (23 )      —     

Refi Closing — Dollars

   $ 1,852      $ 6,200      $ 4,480      $ 1,852      $ (4,348 )    $ —     

Average Loan Amount

     205,828        195,000        263,529        205,828                      
                                 

*CONFIDENTIAL

   $ 1,985        $ 960         

*CONFIDENTIAL

     12.9 %      20.0 %      37.3 %      12.9 %     

*CONFIDENTIAL

     6.4 %           

*CONFIDENTIAL

     13.8 %        8.0 %       

*CONFIDENTIAL

     1.39 %      1.30 %      1.30 %      1.30 %     

*CONFIDENTIAL

     22        168        128        157       

*CONFIDENTIAL

     29.46 %      52.50 %      52.50 %      52.50 %     

*CONFIDENTIAL

     -0.28 %      0.55 %      0.64 %      0.55 %     

*CONFIDENTIAL

     1.37 %      2.11 %      2.26 %      2.11 %     

*CONFIDENTIAL

     0.96 %      1.43 %      1.57 %      1.43 %     

*CONFIDENTIAL

   $ 2,498        4,117      $ 4,230      $ 3,847       

*CONFIDENTIAL

   $ 1,870      $ 818      $ 3,977      $ 1,433       

*CONFIDENTIAL

     1.03 %      0.42 %      2.12 %      0.79 %     

Loans over 60 days

     N/A        N/A        N/A        N/A       

Summary Headcount

     26        29        26        29        (3 )      (3 ) 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue

            

*CONFIDENTIAL

     200,410        403,000        156,000        187,163        (202,590 )     
13,247   

*CONFIDENTIAL

     24,341        31,795        19,200        14,766        (7,454 )      9,574
  

*CONFIDENTIAL

     1,712        26,692        8,160        12,396        (24,980 )     
(10,685 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     7,999        23,210        10,880        10,779        (15,211 )     
(2,780 ) 

*CONFIDENTIAL

     (37,156 )      169,725        76,500        78,824        (206,881 )     
(115,980 )                                                  

Gross Revenue

     197,306        654,422        270,740        303,929        (457,116 )     
(106,624 )                                                  

Commissions

     59,046        211,575        81,900        98,261        (152,529 )     
(39,215 )                                                  

Net Revenue

     138,260        442,847        188,840        205,669        (304,587 )     
(57,409 )                                                  

Indirect Costs

     45,426        43,354        47,861        43,354        2,072        2,072
  

*CONFIDENTIAL

     1,638        2,000        2,000        2,000        (362 )      (362 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     6,894        23,429        9,180        10,881        (15,535 )      (3,987
) 

*CONFIDENTIAL

     12,739        14,000        21,069        14,000        (1,261 )     
(1,261 ) 

*CONFIDENTIAL

     11,651        22,269        12,505        22,269        (10,618 )     
(10,618 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     244        —          —          —          244        244   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     78,591        105,052        92,614        92,504        (26,461 )     
(13,913 )                                                  

*CONFIDENTIAL

     13,665        14,500        12,500        14,500        (835 )      (835 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     13,665        14,500        12,500        14,500        (835 )      (835 ) 
                                                

*CONFIDENTIAL

     350        250        250        250        100        100   

*CONFIDENTIAL

     —          2,175        3,482        2,175        (2,175 )      (2,175 ) 
                                                

*CONFIDENTIAL

     350        2,425        3,732        2,425        (2,075 )      (2,075 ) 
                                                

*CONFIDENTIAL

     5,969        —          2,000        —          5,969        5,969   

*CONFIDENTIAL

     5,981        —          6,000        —          5,981        5,981        
                                           

*CONFIDENTIAL

     11,951          8,000          11,951        11,951                        
                           

*CONFIDENTIAL

     1,994        7,949        3,200        3,692        (5,955 )      (1,698 ) 

*CONFIDENTIAL

     1,237        —          1,216        —          1,237        1,237   

*CONFIDENTIAL

     683        —          320        —          683        683                
                                   

*CONFIDENTIAL

     3,914        7,949        4,736        3,692        (4,034 )      223      
                                             

*CONFIDENTIAL

     12,020        —          1,920        —          12,020        12,020      
                                             

*CONFIDENTIAL

     12,020        —          1,920        —          12,020        12,020      
                                             

*CONFIDENTIAL

     1,718        —          —          —          1,718        1,718   

*CONFIDENTIAL

     19,850        —          15,800        —          19,850        19,850   

*CONFIDENTIAL

     3,562        —          4,061        —          3,562        3,582   

*CONFIDENTIAL

     658        100        750        100        558        558   

*CONFIDENTIAL

     1,432        —          12,000        —          1,432        1,432        
                                           

*CONFIDENTIAL

     27,221        100        32,411        100        27,121        27,121   
                                                

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          98,539        —          —          —     

*CONFIDENTIAL

     9        —          —          —          9        9   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     9        —          98,539        —          9        9                    
                               

*CONFIDENTIAL

     —          —          100        —          —          —                  
                                   

*CONFIDENTIAL

     —          —          100        —          —          —                  
                                   

Total Expenses

     147,721        130,026        254,552        113,321        17,695       
34,500                                                    

Other Corporate Allocations

     —          —          —          —          —          —                  
                                   

Total Controllable Expenses

     147,721        130,026        254,552        113,321        17,695       
34,500                                                    

EBITDA before Executive Expenses

     (9,460 )      312,821        (65,712 )      92,448        (332,282 )     
(101,909 )                                                  

EBITDA before Executive Expenses-BPS

     (6.57 )      217.28        (45.64 )      64.21       

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

190



--------------------------------------------------------------------------------

Confidential Treatment

 

* YTD total only includes actual expenses.

 

*CONFIDENTIAL

YTD PROFIT & LOSS REVIEW

  Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue/Key Drivers

                 

Total Application Units

    59        75        103        90        90        118        112        121
       98   

Total Application Dollars

  $ 10,016      $ 12,296      $ 17,246      $ 13,288      $ 14,464      $ 19,328
     $ 181,168      $ 19,436      $ 14,706                                     
                                     

Total Closing Units

    32        43        77        92        83        93        87        93   
    72   

Total Closing Dollars

  $ 5,432      $ 6,746      $ 11,770      $ 16,449      $ 13,151      $ 13,923
     $ 14,462      $ 15,023      $ 10,774   

Average Loan Amount

    169,761        156,880        162,854        178,799        158,443       
149,709        166,235        161,534        149,634                           
                                               

Purchase Closing Units

    22        38        71        81        73        83        75        88   
    68   

Purchase Closing Dollars

  $ 3,686      $ 5,493      $ 10,934      $ 14,356      $ 10,471      $ 12,351
     $ 11,601      $ 14,077      $ 10,153   

Average Loan Amount

    167,533        144,562        153,996        177,233        143,439       
148,805        157,347        159,965        149,310                           
                                               

Refi Closings - Units

    10        5        6        11        10        10        12        5       
4   

Refe Closings - Dollars

  $ 1,747      $ 1,253      $ 836      $ 2,094      $ 2,680      $ 1,572      $
2,861      $ 946      $ 621   

Average Loan Amount

    174,685        250,500        139,340        190,327        267,970       
157,215        221,783        189,150        155,150                           
                                               

*CONFIDENTIAL

  $ —        $ —        $ —        $ 2,468      $ 1,916      $ 1,960      $ 644
     $ 151      $ 732   

*CONFIDENTIAL

    32.2 %      16.6 %      7.1 %      12.7 %      20.4 %      11.3 %      1X.4
%      6.3 %      5.8 % 

*CONFIDENTIAL

    3.3 %      5.2 %      5.8 %      5.9 %      6.0 %      5.5 %      5.4 %     
5.5 %      4.2 % 

*CONFIDENTIAL

    0.0 %      0.0 %      0.0 %      15.0 %      14.6 %      14.1 %      4.5 % 
    1.0 %      6.8 % 

*CONFIDENTIAL

    1.36 %      1.52 %      1.60 %      1.29 %      1.1X %      1.21 %      1.36
%      1.51 %      1.40 % 

*CONFIDENTIAL

    96        128        106        48        119        30        (136 )     
63        (27 ) 

*CONFIDENTIAL

    65.10 %      34.91 %      46.72 %      49.03 %      48.32 %      45.57 %   
  52.91 %      42.79 %      46.72 % 

*CONFIDENTIAL

    0.54 %      0.78 %      0.68 %      0.72 %      0.80 %      0.99 %      0.57
%      0.64 %      1.01 % 

*CONFIDENTIAL

    2.07 %      2.48 %      2.52 %      2.45 %      2.37 %      2.53 %      2.22
%      2.49 %      2.75 % 

*CONFIDENTIAL

    1.19 %      1.95 %      1.78 %      1.82 %      1.80 %      1.98 %      1.50
%      1.84 %      2.10 % 

*CONFIDENTIAL

  $ 3,516      $ 3,896      $ 3,855      $ 4,384      $ 3,755      $ 3,791     
$ 3,692      $ 4,016      $ 4,120   

*CONFIDENTIAL

  $ 4,330      $ 2,246      $ 1,847      $ 1,684      $ 972      $ 1,796      $
1,778      $ 1,549      $ 1,570   

*CONFIDENTIAL

    2.55 %      1.43 %      1.21 %      0.94 %      0.61 %      1.20 %      1.07
%      0.96 %      1.25 % 

Loans over 60 days

    N/A        N/A        N/A        N/A        N/A        N/A        N/A       
N/A        N/A   

Summary Headcount

    21        21        22        21        22        24        24        22   
    24                                                                         
 

YTD PROFIT & LOSS REVIEW

  Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue

                 

*CONFIDENTIAL

    73,851        102,505        188,013        212,756        155,398       
169,101        197,134        226,438        150,585   

*CONFIDENTIAL

    11,230        14,595        27,339        30,050        29,715        32,023
       26,913        30,575        24,254   

*CONFIDENTIAL

    3,069        5,499        8,124        4,235        9,906        2,779     
  (11,856 )      7,70X        (1,940 ) 

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —     

*CONFIDENTIAL

    —          (633 )      (1,892 )      (1,663 )      (1,848 )      (1,740 )   
  (2,381 )      (1,329 )      (2,004 ) 

*CONFIDENTIAL

    —          —          —          —          —          —          16,472   
    —          —     

*CONFIDENTIAL

    (4,832 )      (6,630 )      (5,278 )      40,225        13,730        12,054
       12,656        14,085        17,080   

*CONFIDENTIAL

    29,270        52,295        80,159        117,707        104,727       
138,310        82,263        96,054        10X,720                             
                                             

Gross Revenue

    112,588        187,631        296,825        403,310        311,62X       
352,527        321,202        373,530        296,676                           
                                               

Commissions

    48,079        35,786        87,840        104,315        75,095       
77,062        104,304        96,891        70,344                               
                                           

Net Revenue

    64,509        131,845        208,X85        29X,99X        236,533       
275,465        216,898        278,640        226,332                           
                                               

Indirect Costs

                 

*CONFIDENTIAL

    49,393        12,262        32,840        26,629        43,241        48,021
       40,441        37,002        39,468   

*CONFIDENTIAL

    931        6,522        5,189        2,271        4,467        1,902       
6,804        7,235        5,241   

*CONFIDENTIAL

    —          —          —          7,640        (325 )      —          1,080
       —          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —     

*CONFIDENTIAL

    7,402        2,792        9,707        11,966        11,015        12,267   
    11,814        9,403        8,691   

*CONFIDENTIAL

    17,269        16,364        19,034        10,938        X,866        13,593
       14,683        13,122        11,944   

*CONFIDENTIAL

    10,636        5,61X        13,903        13,779        13,860        12,960
       14,326        12,915        10,072   

*CONFIDENTIAL

    —          163        208        —          —          —          —         
—          —     

*CONFIDENTIAL

    —          —          1,189        7,500        469        844        —     
    560        111   

*CONFIDENTIAL

    —          —          —          —          —          58        —         
—          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —                                                                   
         

*CONFIDENTIAL

    85,631        43,720        82,070        80,724        81,593        89,64X
       89,149        80,236        75,527                                       
                                   

*CONFIDENTIAL

    20,635        20,665        12,665        12,665        13,165        12,165
       13,665        13,165        12,665   

*CONFIDENTIAL

    1,736        2,700        5,024        5,838        4,671        6,401     
  4,801        —          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —                                                                   
         

*CONFIDENTIAL

    22,371        23,365        17,689        18,603        17,836        18,588
       18,466        13,165        12,665                                       
                                   

*CONFIDENTIAL

    —          —          —          —          930        38        1,607     
  (175 )      —     

*CONFIDENTIAL

    —          —          —          —          —          —          2,475     
  151        —                                                                 
           

*CONFIDENTIAL

    —          —          —          —          930        38        4,082     
  (26 )      —                                                                 
           

*CONFIDENTIAL

    1,000        172        1,444        905        1,037        2,930       
3,593        2,513        1,831   

*CONFIDENTIAL

    6,152        6,245        4,636        6,524        4,203        8,489     
  6,394        6,716        3,817                                               
                           

*CONFIDENTIAL

    7,152        6,417        6,080        7,429        5,241        11,419     
  9,986        9,229        5,546                                               
                           

*CONFIDENTIAL

    2,028        1,835        2,572        3,725        2,687        2,637     
  3,086        3,320        3,368   

*CONFIDENTIAL

    460        504        1,114        1,725        2,744        1,479       
1,419        1,693        1,158   

*CONFIDENTIAL

    498        543        200        708        37        (434 )      719       
282        420                                                                 
         

*CONFIDENTIAL

    2,965        2,582        3,886        6,158        5,X67        3,882     
  5,224        5,296        4,944                                               
                           

*CONFIDENTIAL

    6,144        3,475        3,648        8,744        4,188        5,905     
  3,803        3,676        5,852                                               
                           

*CONFIDENTIAL

    6,144        3,475        3,648        8,744        4,188        5,905     
  3,803        3,676        5,852                                               
                           

*CONFIDENTIAL

    876        876        1,142        1,090        1,544        1,886       
1,X89        1,910        3,012   

*CONFIDENTIAL

    12,240        14,900        24,900        31,150        (38,350 )     
33,124        19,971        22,800        18,743   

*CONFIDENTIAL

    210        21        165        27        275        (230 )      (20 )     
6,734        5,994   

*CONFIDENTIAL

    250        —          514        250        —          925        750       
—          400   

*CONFIDENTIAL

    579        958        736        1,241        804        1,722        1,097
       1,039        1,641                                                       
                   

*CONFIDENTIAL

    14,155        16,756        27,458        33,758        35,728        37,429
       23,687        32,283        29,7XX                                       
                                   

*CONFIDENTIAL

    63        23        100        (100 )      —          4        —         
—          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —     

*CONFIDENTIAL

    75        (40 )      1,266        (274 )      612        (115 )      115   
    —          —     

*CONFIDENTIAL

    —          —          —          —          300        161        152       
174        195   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—          —                                                                   
         

*CONFIDENTIAL

    138        (17 )      1,366        (374 )      912        50        267     
  174        195                                                               
           

*CONFIDENTIAL

    —          —          —          —          —          75        —         
—          —                                                                   
         

*CONFIDENTIAL

    —          —          —          —          —          75        —         
—          —                                                                   
         

Total Expenses

    138,576        96,596        142,198        154,941        80,640       
167,010        154,664        144,036        134,620                           
                                               

Other Corporate Allocations

    —          —          —          —          —          —          —         
—          —                                                                   
         

Total Controllable Expenses

    138,576        96,596        142,198        154,941        80,640       
167,010        154,664        144,036        134,620                           
                                               

EBITDA before Executive Expenses

    (74,067 )      35,249        66,787        144,054        155,894       
108,455        62,235        132,604        91,712                             
                                             

EBITDA before Executive Expenses-BPS

    (136.34 )      52.25        56.74        87.57        118.54        77.90   
    43.03        88.27        85.13   

 

YTD PROFIT & LOSS REVIEW

 

Oct-04

    Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue/Key Drivers

               

Total Application Units

    75        94        85        1,120        1,861        1,120        (741 ) 
    —     

Total Application Dollars

  $ 13,139      $ 15,092      $ 14,106      $ 181,285      $ 362,875      $
181,285      $ (181,590 )    $ —                                               
               

Total Closing Units

    70        62        79        883        1,390        863        (507 )     
—     

Total Closing Dollars

  $ 10,785      $ 11,690      $ 14,397      $ 144,602      $ 271,000      $
144,602      $ (126,398 )    $ —     

Average Loan Amount

    154,072        188,548        182,242        163,762        195,000       
163,762        (31,238 )                                                       
     

Purchase Closing Units

    64        59        70        792        1,112        792        (320 )     
—     

Purchase Closing Dollars

  $ 9,549      $ 10,985      $ 12,545      $ 126,401      $ 216,800      $
126,401      $ (90,399 )    $ —     

Average Loan Amount

    149,211        186,194        179,210        159,598        195,000       
159,598                                                                 

Refi Closings - Units

    6        3        9        91        278        91        (187 )      —     

Refe Closings - Dollars

  $ 1,238      $ 705      $ 1,852      $ 18,201      $ 54,200      $ 18,201     
$ (35,999 )    $ —     

Average Loan Amount

    205,931        234,833        205,828        200,010        195,000       
200,010                                                                 

*CONFIDENTIAL

  $ 1,423      $ 976      $ 1,985      $ 12,255           

*CONFIDENTIAL

    11.5 %      6.0 %      12.9 %      12.6 %      20.0 %      12.6 %     

*CONFIDENTIAL

    5.3 %      5.4 %      6.4 %      5.4 %         

*CONFIDENTIAL

    13.2 %      8.3 %      13.8 %      8.5 %         

*CONFIDENTIAL

    1.29 %      1.49 %      1.39 %      1.38 %      1.29 %      1.29 %     

*CONFIDENTIAL

    5        (6 )      22        33        167        140       

*CONFIDENTIAL

    47.78 %      49.00 %      29.46 %      45.77 %      52.50 %      52.50 %   
 

*CONFIDENTIAL

    1.01 %      0.81 %      -0.26 %      0.67 %      0.54 %      0.54 %     

*CONFIDENTIAL

    2.59 %      2.54 %      1.37 %      2.36 %      2.10 %      2.10 %     

*CONFIDENTIAL

    1.98 %      1.81 %      0.96 %      1.73 %      1.42 %      1.42 %     

*CONFIDENTIAL

  $ 3,993      $ 4,782      $ 2,498      $ 3,861      $ 4,099      $ 3,442     
 

*CONFIDENTIAL

  $ 1,954      $ 2,395      $ 1,870      $ 1,884      $ 865      $ 1,216       

*CONFIDENTIAL

    1.27 %      1.27 %      1.03 %      1.14 %      0.44 %      0.74 %     

*CONFIDENTIAL

    N/A        N/A        N/A        —          N/A        N/A       

*CONFIDENTIAL

    24        26        26        26        29        29        —          (3 ) 
                                                         

YTD PROFIT & LOSS REVIEW

  Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue

               

*CONFIDENTIAL

    139,048        174,154        200,410        1,989,371        3,507,500     
  1,871,558        (1,518,129 )      117,814   

*CONFIDENTIAL

    21,470        19,745        24,341        292,250        277,949       
148,310        14,302        143,940   

*CONFIDENTIAL

    372        (359 )      1,712        29,248        232,241        123,921   
    (202,993 )      (94,673 ) 

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—     

*CONFIDENTIAL

    —          —          —          (13,488 )      —          —         
(13,488 )      (13,488 ) 

*CONFIDENTIAL

    —          —          —          16,472        —          —          16,472
       16,472   

*CONFIDENTIAL

    9,898        8,335        7,999        119,322        201,949        107,757
       (82,626 )      11,565   

*CONFIDENTIAL

    108,702        94,606        (37,156 )      976,018        1,476,750       
787,975        (500,732 )      188,043                                         
                   

Gross Revenue

    279,49X        295,482        197,305        3,409,194        5,596,388     
  3,039,521        (2,287,194 )      369,674                                   
                         

Commissions

    66,406        85,336        59,046        910,503        1,841,438       
982,588        (930,935 )      (72,065 )                                       
                   

Net Revenue

    213,084        211,14X        138,260        2,4X8,692        3,854,951     
  2,056,953        (1,356,259 )      441,739                                   
                         

Indirect Costs

               

*CONFIDENTIAL

    39,345        45,252        45,426        459,321        416,412       
416,412        42,909        42,909   

*CONFIDENTIAL

    3,194        1,907        1,838        47,303        21,000        21,000   
    26,303        26,303   

*CONFIDENTIAL

    —          —          —          8,395        —          —          8,395   
    8,395   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—     

*CONFIDENTIAL

    7,628        7,506        6,894        107,085        206,363        110,113
       (99,278 )      (3,028 ) 

*CONFIDENTIAL

    13,235        16,182        12,739        167,988        129,500       
129,500        38,468        38,468   

*CONFIDENTIAL

    9,568        11,416        11,651        140,706        197,137       
197,137        (56,431 )      (56,431 ) 

*CONFIDENTIAL

    1,610        —          —          1,981        —          —          1,981
       1,981   

*CONFIDENTIAL

    114        5,600        244        16,631        —          —         
16,631        16,631   

*CONFIDENTIAL

    —          —          —          58        —          —          58       
58   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—                                                               

*CONFIDENTIAL

    74,695        87,663        78,591        949,446        970,413       
874,162        (20,968 )      75,284                                           
                 

*CONFIDENTIAL

    12,665        13,665        13,665        171,450        138,000       
138,000        33,450        33,450   

*CONFIDENTIAL

    —          —          —          31,171        —          —          31,171
       31,171   

*CONFIDENTIAL

    —          71        —          71        —          —          71        71
                                                            

*CONFIDENTIAL

    12,665        13,736        13,665        202,691        138,000       
138,000        64,691        64,691                                             
               

*CONFIDENTIAL

    566        —          350        3,336        3,000        3,000        336
       336   

*CONFIDENTIAL

    —          —          —          2,626        20,700        20,700       
(18,075 )      (18,075 )                                                       
   

*CONFIDENTIAL

    586        —          350        5,962        23,700        23,700       
(17,738 )      (17,738 )                                                       
   

*CONFIDENTIAL

    2,160        742        5,969        24,295        —          —         
24,295        24,295   

*CONFIDENTIAL

    6,269        1,472        5,981        66,898        —          —         
66,898        66,898                                                           
 

*CONFIDENTIAL

    8,429        2,214        11,951        91,194        —          —         
91,194        91,194                                                           
 

*CONFIDENTIAL

    2,710        2,354        1,994        32,713        69,487        37,077   
    (36,774 )      (4,364 ) 

*CONFIDENTIAL

    2,189        3,377        1,237        19,098        —          —         
19,098        19,098   

*CONFIDENTIAL

    489        272        683        4,417        —          —          4,417   
    4,417                                                             

*CONFIDENTIAL

    5,388        6,003        3,914        56,229        68,487        37,077   
    (13,259 )      19,151                                                       
     

*CONFIDENTIAL

    5,974        9,135        12,020        72,565        —          —         
72,565        72,565                                                           
 

*CONFIDENTIAL

    5,974        9,135        12,020        72,565        —          —         
72,565        72,565                                                           
 

*CONFIDENTIAL

    1,939        1,878        1,718        19,783        —          —         
19,763        19,763   

*CONFIDENTIAL

    19,X50        17,350        19,850        196,327        —          —       
  196,327        196,327   

*CONFIDENTIAL

    4,313        8,832        3,562        29,883        —          —         
29,883        29,883   

*CONFIDENTIAL

    830        —          658        4,577        1,200        1,200       
3,377        3,377   

*CONFIDENTIAL

    2,122        1,432        1,432        14,803        —          —         
14,803        14,803                                                           
 

*CONFIDENTIAL

    29,054        29,492        27,221        265,353        1,200        1,200
       264,153        264,153                                                   
         

*CONFIDENTIAL

    —          —          —          90        —          —          90       
90   

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—     

*CONFIDENTIAL

    —          —          —          1,639          —          1,639       
1,639   

*CONFIDENTIAL

    (3 )      29        9        1,017        —          —          1,017       
1,017   

*CONFIDENTIAL

    —          —          —          —            —          —          —     

*CONFIDENTIAL

    —          —          —          —          —          —          —         
—                                                               

*CONFIDENTIAL

    (3 )      29        9        2,746        —          —          2,746       
2,746                                                             

*CONFIDENTIAL

    —          —          —          75            75        75                 
                                           

*CONFIDENTIAL

    —          —          —          75        —          —          75       
75                                                             

Total Expenses

    136,787        148,472        147,721        1,646,260        1,202,800     
  1,074,140        443,460        572,120                                       
                     

Other Corporate Allocations

    —          —          —          —          —          —          —         
—                                                               

Total Controllable Expenses

    136,787        148,472        147,721        1,646,260        12,020,800   
    1,074,140        443,460        572,120                                     
                       

EBITDA before Executive Expenses

    76,297        62,674        (9,460 )      852,432        2,852,151       
982,813        (1,799,719 )      (130,382 )                                     
                     

EBITDA before Executive Expenses-BPS

    70.74        53.61        (6.57 )      58.95        97.87        67.97     
 

The Budget is equal to the 0 & 12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

191



--------------------------------------------------------------------------------

Confidential Treatment

 

*CONFIDENTIAL

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     650        538        630        650        112        —     

Total Application Dollars

   $ 215,957      $ 141,092      $ 210,250      $ 215,957      $ 74,865      $
—                                                      

Total Closing Units

     571        625        542        571        (54 )      —     

Total Closing Dollars

   $ 182,568      $ 168,470      $ 182,000      $ 182,568      $ 14,098      $
—     

Average Loan Amount

     524,052        490,000        543,149        319,733                      
                                 

Purchase Closing Units

     409        495        429        409        (86 )      —     

Purchase Closing Dollars

   $ 126,533      $ 133,401      $ 143,520      $ 126,533      $ (6,868 )    $
—     

Average Loan Amount

     515,459        490,000        515,649        309,372                      
                                 

Refi Closings — Units

     162        130        113        162        32        —     

Refi Closings — Dollars

   $ 55,034      $ 35,069      $ 38,480      $ 56,034      $ 20,986      $ —  
  

Average Loan Amount

     559,959        490,000        619,178        345,892                      
                                 

*CONFIDENTIAL

   $ 20,712        $ 17,960         

*CONFIDENTIAL

     30.7 %      20.8 %      21.1 %      30.7 %     

*CONFIDENTIAL

     N/A        N/A        N/A        N/A       

*CONFIDENTIAL

     11.3 %        9.9 %       

*CONFIDENTIAL

     1.08 %      1.19 %      1.11 %      1.19 %     

*CONFIDENTIAL

     51        119        66        141       

*CONFIDENTIAL

     35.65 %      57.30 %      57.12 %      57.30 %     

*CONFIDENTIAL

     0.19 %      0.45 %      0.56 %      0.45 %     

*CONFIDENTIAL

     1.39 %      1.88 %      1.88 %      1.88 %     

*CONFIDENTIAL

     1.01 %      1.19 %      1.22 %      1.19 %     

*CONFIDENTIAL

   $ 4,447      $ 5,054      $ 6,246      $ 5,995       

*CONFIDENTIAL

   $ 1,606      $ 1,435      $ 2,419      $ 1,600       

*CONFIDENTIAL

     0.50 %      0.53 %      0.72 %      0.50 %     

Loans over 60 days

     N/A        N/A        N/A        N/A       

Summary Headcount

     134        175        135        175        9        9   

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue

            

*CONFIDENTIAL

     1,939,032        2.011,399        2,026,000        2,179,712        (72,367
)      (240,680 ) 

*CONFIDENTIAL

     186,756        194,895        186,500        211,204        (8,7139 )     
(24,448 ) 

*CONFIDENTIAL

     29,246        74,364        35,884        80,586        (45,119 )     
(51,341 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          (2,563 )      17,000        (2,777 )      2,563        2,777   

*CONFIDENTIAL

     43,187.50        117,109        107,197        126,909        (73,922 )   
  (83,721 ) 

*CONFIDENTIAL

     341,197        763,693        1,012,482        827,598        (422,495 )   
  (486,401 )                                                  

Gross Revenue

     2,539,418        3,158,896        3,385,063        3,429,232       
(619,479 )      (883,814 )                                                  

Commissions

     691,344        1,152,488        1,157,150        1,248,928        (481,145
)      (557,585 )                                                  

Net Revenue

     1,848,074        2,006,408        2,227,913        2,174,304       
(158,334 )      (326,230 )                                                  

Indirect Costs

            

*CONFIDENTIAL

     401,153        378,896        402,785        378,896        22,257       
22,257   

*CONFIDENTIAL

     24,411        8,711        14,000        8,711        15,700        15,700
  

*CONFIDENTIAL

     23,544        —          25,000        —          23,644        23,544   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     130,740        126,531        131,580        137,119        4,209       
(6,379 ) 

*CONFIDENTIAL

     32,168        106,400        106,460        106,400        (74,232 )     
(74,232 ) 

*CONFIDENTIAL

     27,432        85,728        84,006        85,728        (58,296 )     
(58,296 ) 

*CONFIDENTIAL

     891        —          —          —          891        891   

*CONFIDENTIAL

     244        —          —          —          244        244   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     640,583        706,266        763,831        716,854        (65,683 )     
(76,271 )                                                  

*CONFIDENTIAL

     64,054        68,200        63,000        88,200        (4,146 )     
(4,146 ) 

*CONFIDENTIAL

     4,878        5,109        5,600        5,109        (231 )      (231 ) 

*CONFIDENTIAL

     —          300        300        300        (300 )      (300 )            
                                     

*CONFIDENTIAL

     68,933        73,609        68,900        73,609        (4,677 )     
(4,677 )                                                  

*CONFIDENTIAL

     1,840        2,750        2,750        2,750        (910 )      (910 ) 

*CONFIDENTIAL

     —          9,175        3,482        9,175        (9,175 )      (9,175 ) 
                                                

*CONFIDENTIAL

     1,840        11,925        6,232        11,925        (10,085 )     
(10,085 )                                                  

*CONFIDENTIAL

     46,179        24,770        26,770        26,843        21,409       
19,336   

*CONFIDENTIAL

     34,289        15,000        23,000        15,000        19,289       
19,289                                                    

*CONFIDENTIAL

     80,468        39,770        49,770        41,843        40,898       
38,625                                                    

*CONFIDENTIAL

     19,851        19,822        16,700        21,481        (172 )      (1,830
) 

*CONFIDENTIAL

     23,963        8,094        17,106        8,771        15,869        15,191
  

*CONFIDENTIAL

     5,655        4,399        5,760        4,767        1,256        888      
                                             

*CONFIDENTIAL

     49,268        32,315        39,565        35,019        16,953       
14,249                                                    

*CONFIDENTIAL

     38,239        13,980        16,260        15,150        24,259       
23,089                                                    

*CONFIDENTIAL

     38,239        13,980        16,260        15,150        24,259       
23,089                                                    

*CONFIDENTIAL

     1,718        —          —          —          1,718        1,718   

*CONFIDENTIAL

     5,313        2,500        4,500        2,500        2,813        2,813   

*CONFIDENTIAL

     4,527        —          4,061        —          4,527        4,527   

*CONFIDENTIAL

     6,504        6,100        6,750        6,100        404        404   

*CONFIDENTIAL

     18,397        7,800        32,000        7,800        10,597        10,597
                                                   

*CONFIDENTIAL

     36,459        16,400        47,311        16,400        20,059       
20,059                                                    

*CONFIDENTIAL

     107        —          —          —          107        107   

*CONFIDENTIAL

     228        —          —          —          228        228   

*CONFIDENTIAL

     —          —          317,516        —          —          —     

*CONFIDENTIAL

     202        1,734        1,778        1,879        (1,531 )      (1,676 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     537        1,734        319,294        1,879        (1,197 )      (1,342 ) 
                                                

*CONFIDENTIAL

     760        —          100        —          760        760                
                                   

*CONFIDENTIAL

     760        1,000        100        1,000        (240 )      (240 )        
                                         

Total Expenses

     917,087        896,999        1,311,264        913,679        20,087       
3,408                                                    

Other Corporated Allocations

     —          —          —          —          —          —                  
                                   

Total Controllable Expenses

     917,087        896,999        1,311,264        913,679        20,087       
3,408                                                    

EBITDA Before Executive Expenses

     930,988        1,109,409        916,649        1,260,625        (178,421 ) 
    (329,637 )                                                  

EBITDA Before Executive Expenses-BPS

     50.99        60.77        50.21        69.05       

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

192



--------------------------------------------------------------------------------

Confidential Treatment

 

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue/Key Drivers

                  

Total Application Units

     582        919        1,168        1,011        874        905        770
       813        820   

Total Application Dollars

   $ 170,095      $ 296,235      $ 394,897$      $ 335,203      $ 273,825      $
273,286      $ 234,015      $ 248,502      $ 255,188                            
                                               

Total Closing Units

     310        451        747        777        678        717        612     
  689        577   

Total Closing Dollars

   $ 87,721      $ 133,348      $ 232,243      $ 261,175      $ 216,499      $
221,028      $ 184,667      $ 203,474      $ 174,981   

Average Loan Amount

     465,762        467,179        481,919        536,062        500,189       
481,609        490,435        477,729        474,798                            
                                               

Purchase Closing Units

     224        300        534        512        492        565        498     
  550        440   

Purchase Closing Dollars

   $ 62,964      $ 83,324      $ 158,489      $ 163,896      $ 155,150      $
169,953      $ 155,298      $ 164,202      $ 130,506   

Average Loan Amount

     460,987        441,626        472,690        524,193        488,735       
469,558        496,562        484,912        472,838                            
                                               

Refi Closing - Units

     86        151        213        265        186        152        114       
139        137   

Refi Closing - Dollars

   $ 24,757      $ 50,024      $ 73,754      $ 97,279      $ 61,340      $
54,075      $ 29,370      $ 39,272      $ 44,476   

Average Loan Amount

     477,432        584,549        491,603        565,074        601,266       
526,951        483,631        475,169        484,887                            
                                               

*CONFIDENTIAL

   $ 1,685      $ 3,062      $ 3,460      $ 24,208      $ 22,889      $ 25,085
     $ 13,816      $ 6,114      $ 21,886   

*CONFIDENTIAL

     28.2 %      37.5 %      31.8 %      37.2 %      28.3 %      24.5 %     
15.9 %      19.3 %      25.4 % 

*CONFIDENTIAL

     NA        NA        NA        NA        NA        NA        NA        NA   
    NA   

*CONFIDENTIAL

     1.9 %      2.3 %      1.5 %      9.3 %      10.8 %      11.3 %      7.5 % 
    3.0 %      12.5 % 

*CONFIDENTIAL

     1.13 %      1.12 %      1.10 %      1.01 %      1.00 %      1.05 %     
1.10 %      1.08 %      1.14 % 

*CONFIDENTIAL

     41        93        62        53        103        72        (42 )      129
       123   

*CONFIDENTIAL

     56.39 %      57.08 %      59.83 %      74.95 %      26.71 %      50.93 %   
  59.65 %      59.10 %      52.90 % 

*CONFIDENTIAL

     0.54 %      0.36 %      0.43 %      0.45 %      0.48 %      0.58 %     
0.44 %      0.43 %      0.53 % 

*CONFIDENTIAL

     1.95 %      1.50 %      1.75 %      1.61 %      1.67 %      1.79 %     
1.69 %      1.71 %      1.81 % 

*CONFIDENTIAL

     1.31 %      0.86 %      1.09 %      0.85 %      1.40 %      1.26 %     
1.04 %      1.07 %      1.21 % 

*CONFIDENTIAL

   $ 5,526      $ 4,430      $ 5,436      $ 5,423      $ 5,318      $ 5,524     
$ 5,103      $ 5,045      $ 5,495   

*CONFIDENTIAL

   $ 3,264      $ 1,966      $ 1,503      $ 1,449      $ 1,547      $ 1,468     
$ 1,685      $ 1,364      $ 1,626   

*CONFIDENTIAL

     1.15 %      0.66 %      0.48 %      0.43 %      0.48 %      0.48 %     
0.56 %      0.46 %      0.54 % 

Loans over 60 days

     NA        NA        NA        NA        NA        NA        NA        NA   
    NA   

Summary Headcount

     165        169        170        170        172        171        178     
  180        180   

YTD PROFIT AND LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue

                  

*CONFIDENTIAL

     993,532        1,488,717        2,558,540        2,848,697        2,163,882
       2,317,690        2,027,213        2,198,344        1,988,376   

*CONFIDENTIAL

     115,898        179,254        295,852        307,350        268,021       
222,134        210,355        243,809        195,109   

*CONFIDENTIAL

     12,773        41,826        46,391        40,976        69,756       
51,875        (25,576 )      89,050        71,232   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     (4,909 )      (22,660 )      (22,462 )      (33,524 )      13,766       
(16,492 )      (15,124 )      (8,419 )      (16,350 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          83,461   
    —          (82,005 ) 

*CONFIDENTIAL

     116,245        (167,075 )      176,570        86,957        88,860       
110,654        35,116        69,014        90,710   

*CONFIDENTIAL

     477,622        477,961        1,005,815        1,163,248        1,028,768
       1,275,146        807,821        884,203        923,444   

Gross Revenue

     1,713,161        1,998,023        4,060,686        4,213,704       
3,605,521        3,961,007        3,123,265        3,476,001        3,170,516   

Commissions

     560,283        849,704        1,530,683        1,985,162        577,997   
    1,180,345        1,209,134        1,299,319        1,051,863   

Net Revenue

     1,152,878        1,145,319        2,530,003        2,228,542       
3,027,524        2,780,662        1,914,131        2,176,682        2,118,854   

Indirect Costs

                  

*CONFIDENTIAL

     388,177        297,238        388,564        351,600        348,263       
382,873        372,121        370,004        377,971   

*CONFIDENTIAL

     56,784        22,069        32,750        36,069        33,704       
23,945        33,363        19,408        17,358   

*CONFIDENTIAL

     12,548        16,798        26,040        26,941        33,629       
24,627        29,684        30,697        20,955   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     62,461        100,384        181,875        189,840        161,988       
162,380        133,914        149,545        133,024   

*CONFIDENTIAL

     161,299        96,011        141,733        141,110        132,709       
137,135        149,379        88,896        127,454   

*CONFIDENTIAL

     148,144        101,081        151,299        152,616        96,179       
72,929        96,435        79,538        82,679   

*CONFIDENTIAL

     —          249        608        —          —          44        203       
413        —     

*CONFIDENTIAL

     —          —          1,189        7,500        2,106        844        136
       560        111   

*CONFIDENTIAL

     —          —          —          —          —          58        —         
—          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     829,413        633,850        924,057        906,675        810,578       
804,835        815,237        739,061        759,552   

*CONFIDENTIAL

     70,341        69,810        62,043        55,125        61,192       
59,831        61,430        63,485        60,800   

*CONFIDENTIAL

     (4,872 )      33,157        8,942        6,263        6,469        11,946
       10,300        8,866        5,487   

*CONFIDENTIAL

     90        125        716        (103 )      90        —          —         
—          961   

*CONFIDENTIAL

     65,559        103,082        71,702        61,285        67,771       
71,778        71,730        70,353        67,248   

*CONFIDENTIAL

     —          2,127        5,342        1,528        3,733        244       
710        312        394   

*CONFIDENTIAL

     —          —          —          —          —          —          2,475   
    151        —     

*CONFIDENTIAL

     —          2,127        5,342        1,528        3,733        244       
3,185        463        394   

*CONFIDENTIAL

     21,491        40,063        16,724        27,452        62,912       
21,409        36,905        15,813        24,279   

*CONFIDENTIAL

     9,611        14,777        11,176        14,061        11,609        13,510
       16,391        14,012        9,799   

*CONFIDENTIAL

     31,102        54,839        27,900        41,513        74,521       
34,919        53,296        29,825        34,077   

*CONFIDENTIAL

     12,653        13,576        18,721        20,750        16,068       
18,226        16,420        18,544        13,391   

*CONFIDENTIAL

     10,517        12,203        17,909        19,761        20,559       
15,358        16,036        15,336        4,082   

*CONFIDENTIAL

     8,004        9,112        3,202        8,770        43        1,103       
3,719        3,348        3,431   

*CONFIDENTIAL

     31,173        34,891        39,832        49,302        36,670       
34,689        36,175        33,228        20,905   

*CONFIDENTIAL

     18,176        31,731        30,540        31,641        25,121       
59,831        15,886        20,816        11,091   

*CONFIDENTIAL

     18,176        31,731        30,540        31,641        25,121       
59,831        15,886        20,816        11,091   

*CONFIDENTIAL

     876        876        1,142        1,090        1,544        1,889       
1,889        1,910        3,012   

*CONFIDENTIAL

     2,390        2,300        3,300        7,300        3,393        9,993     
  2,484        8,100        5,193   

*CONFIDENTIAL

     7,217        (1,347 )      (10,362 )      527        1,686        (230 )   
  (420 )      6,949        5,994   

*CONFIDENTIAL

     6,728        4,511        7,373        5,561        5,409        6,114     
  7,365        5,758        5,608   

*CONFIDENTIAL

     18,382        18,701        19,809        19,868        17,050       
22,393        23,359        20,632        18,598   

*CONFIDENTIAL

     35,593        25,041        21,262        34,346        29,081       
40,159        34,677        43,350        38,404   

*CONFIDENTIAL

     63        23        383        (100 )      —          18        (0 )     
—          0   

*CONFIDENTIAL

     125        —          —          167        —          5,100        —     
    800        5,600   

*CONFIDENTIAL

     75        (40 )      1,266        (274 )      612        (115 )      115   
    —          —     

*CONFIDENTIAL

     251        469        144        90        445        347        336       
138        395   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     514        452        1,793        (117 )      1,057        5,350       
451        738        5,995                                                    
                       

*CONFIDENTIAL

     432        715        300        381        410        700        840     
  240        494                                                                
           

*CONFIDENTIAL

     432        715        300        381        410        700        840     
  240        494                                                                
           

Total Expenses

     1,011,961        886,739        1,122,727        1,125,554        1,048,942
       1,052,506        1,031,477        940,074        936,161                
                                                           

Other Corporate Allocations

     —          —          —          —          —          —          —       
  —          —                                                                  
           

Total Controllable Expenses

     1,011,961        886,739        1,122,727        1,125,554        1,048,942
       1,052,506        1,031,477        940,074        936,161                
                                                           

EBITDA before Executive Expenses

     140,916        261,580        1,407,276        1,102,989        1,978,583
       1,728,156        882,653        1,236,608        1,180,493              
                                                             

EBITDA before Executive Expenses-BPS

     16.06        19.62        60.59        42.23        91.39        78.19     
  47.80        60.77        67.46   

 

YTD PROFIT & LOSS REVIEW

   Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

                

Total Application Units

     774        705        650        9,991        8,497        9,991       
1,494        —     

Total Application Dollars

   $ 260,361      $ 243,382      $ 215,957      $ 3,200,946      $ 2,319,318   
  $ 3,200,946      $ 881,628      $ —                                          
                           

Total Closing Units

     591        627        571        7,347        7,027        7,347        320
       —     

Total Closing Dollars

   $ 165,635      $ 212,976      $ 182,588      $ 2,296,308      $ 1,933,030   
  $ 2,296,306      $ 363,276      $ —     

Average Loan Amount

     489,677        544,807        524,052        312,550        275,091       
312,550        37,459        —                                                  
                   

Purchase Closing Units

     450        464        409        5,438        5,565        5,438       
(127 )      —         $ 137,099      $ 151,355      $ 126,533      $ 1,655,768
     $ 1,529,804      $ 1,655,768      $ 125,964      $ —     

Average Loan Amount

     479,649        532,786        515,459        304,481        274,891       
304,481        29,590        —                                                  
                   

Refi Closings - Units

     141        163        162        1,909        1,462        1,908        447
       —     

Refi Closings - Dollars

   $ 48,538      $ 61,621      $ 56,034      $ 640,539      $ 403,226      $
640,539      $ 237,312      $ —     

Average Loan Amount

     556,307        615,563        559,959        335,536        275,852       
335,536        59,684                                                          
           

*CONFIDENTIAL

   $ 24,455      $ 21,461      $ 20,712      $ 188,834           

*CONFIDENTIAL

     26.1 %      28.9 %      30.7 %      27.9 %      20.9 %      27.9 %     
7.03 %   

*CONFIDENTIAL

     NA        NA        NA             

*CONFIDENTIAL

     13.2 %      10.1 %      11.3 %      8.2 %         

*CONFIDENTIAL

     1.08 %      1.09 %      1.06 %      1.07 %      1.19 %      1.18 %      (0
)   

*CONFIDENTIAL

     97        79        51        73        115        118      $ (42 )   

*CONFIDENTIAL

     57.19 %      57.03 %      35.65 %      54.39 %      57.58 %      58.08 %   
  -3.2 %   

*CONFIDENTIAL

     0.45 %      0.40 %      0.19 %      0.44 %      0.48 %      0.47 %     
-0.04 %   

*CONFIDENTIAL

     1.74 %      1.65 %      1.39 %      1.68 %      1.89 %      1.87 %     
-0.21 %   

*CONFIDENTIAL

     1.12 %      1.02 %      1.01 %      1.10 %      1.21 %      1.19 %     
-0.11 %   

*CONFIDENTIAL

   $ 5,459      $ 5,591      $ 4,447      $ 5,253      $ 5,197      $ 5,845     
$ 56     

*CONFIDENTIAL

   $ 1,585      $ 1,609      $ 1,608      $ 1,638      $ 1,526      $ 1,524     
$ 110     

*CONFIDENTIAL

     0.50 %      0.47 %      0.50 %      0.52 %      0.55 %      0.49 %     
-0.03 %   

Loans over 60 days

     NA        NA        NA          NA        NA        NA     

Summary Headcount

     183        185        184        184        175        175        9       
9    YTD PROFIT AND LOSS REVIEW    Oct-04     Nov-04     Dec-04     YTD*    
BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     PRODUCTIVITY
VARIANCE  

Revenue

                

*CONFIDENTIAL

     1,996,941        2,324,705        1,939,032        24,645,669       
22,953,251        27,046,498        1,692,418        (2,400,829 ) 

*CONFIDENTIAL

     205,832        220,598        186,756        2,650,968        2,250,945   
    2,702,599        400,023        (51,631 ) 

*CONFIDENTIAL

     57,040        49,543        29,245        534,131        808,920       
870,503        (274,789 )      (336,372 ) 

*CONFIDENTIAL

     —          0        —          0        —          —          0        0   

*CONFIDENTIAL

     —          0        —          (153,726 )      —          —         
(153,726 )      (153,726 ) 

*CONFIDENTIAL

     70,853        11,152        —          83,461        (31,097 )      (40,259
)      114,557        123,719   

*CONFIDENTIAL

     59,458        40,827        43,189        752,525        1,337,831       
1,578,298        (585,307 )      (825,774 ) 

*CONFIDENTIAL

     836,414        856,695        341,197        10,080,334        9,201,717   
    10,788,905        878,617        (708,571 ) 

Gross Revenue

     3,226,538        3,505,520        2,539,418        38,593,381       
36,521,568        42,946,546        2,071,793        (4,353,185 ) 

Commissions

     1,142,069        1,325,796        691,344        13,403,699       
13,217,202        15,709,908        186,497        (2,306,209 ) 

Net Revenue

     2,084,469        2,179,725        1,848,074        25,189,862       
23,304,366        27,236,636        1,885,296        (2,046,975 ) 

Indirect Costs

                 0     

*CONFIDENTIAL

     343,945        361,797        401,153        4,363,706        4,208,796   
    4,208,796        174,910        174,910   

*CONFIDENTIAL

     16,040        16,088        24,411        334,007        96,848       
96,848        237,160        237,160   

*CONFIDENTIAL

     26,706        16,590        23,544        288,758        —          —     
    258,758        288,758   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     147,524        151,344        130,740        1,705,019        1,452,886   
    1,723,891        252,133        (18,872 ) 

*CONFIDENTIAL

     121,431        104,351        32,166        1,433,677        1,393,300     
  1,393,300        40,377        40,377   

*CONFIDENTIAL

     72,186        89,931        27,432        1,172,449        1,341,228       
1,341,228        (166,779 )      (168,779 ) 

*CONFIDENTIAL

     (879 )      —          891        1,529        —          —          1,529
       1,529   

*CONFIDENTIAL

     1,552        5,600        244        19,643        —          —         
19,643        19,843   

*CONFIDENTIAL

     —          —          —          58        —          —          58       
58   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     726,504        747,700        640,583        9,339,045        8,493,057   
    8,764,063        845,988        574,982   

*CONFIDENTIAL

     59,611        62,999        64,054        750,723        774,000       
774,000        (23,227 )      (23,227 ) 

*CONFIDENTIAL

     4,549        3,950        4,878        97,958        66,982        66,982
       30,978        30,976   

*CONFIDENTIAL

     154        71        —          2,103        3,600        3,600       
(1,497 )      (1,497 ) 

*CONFIDENTIAL

     64,314        67,020        68,933        850,784        844,582       
844,582        6,202        6,202   

*CONFIDENTIAL

     1,938        11,917        1,840        30,085        33,000        33,000
       (2,915 )      (2,915 ) 

*CONFIDENTIAL

     —          —          —          2,626        110,300        110,300       
(107,675 )      (107,675 ) 

*CONFIDENTIAL

     1,938        11,917        1,840        32,710        143,300       
143,300        (110,590 )      (110,590 ) 

*CONFIDENTIAL

     28,789        49,248        46,179        391,264        367,240       
475,438        24,024        (84,173 ) 

*CONFIDENTIAL

     14,921        10,580        34,289        174,734        70,000       
70,000        104,734        104,734   

*CONFIDENTIAL

     43,710        59,828        80,468        565,998        437,240       
545,438        128,758        20,561   

*CONFIDENTIAL

     17,604        20,406        19,651        204,013        212,589       
222,340        (8,576 )      (18,327 ) 

*CONFIDENTIAL

     13,093        21,358        23,963        190,195        113,434       
146,855        76,761        43,341   

*CONFIDENTIAL

     2,527        5,828        5,655        54,742        53,185        68,855
       1,557        (14,112 ) 

*CONFIDENTIAL

     33,223        47,593        49,268        448,951        379,208       
438,049        69,743        10,901   

*CONFIDENTIAL

     23,022        31,608        38,239        337,702        169,114       
218,939        168,588        118,763   

*CONFIDENTIAL

     23,022        31,608        38,239        337,702        169,114       
218,939        168,588        118,763   

*CONFIDENTIAL

     1,939        1,878        1,718        19,763        —          —         
19,763        19,763   

*CONFIDENTIAL

     5,050        5,050        5,313        59,865        30,000        30,000
       29,865        29,865   

*CONFIDENTIAL

     9,313        8,656        4,527        32,510        —          —         
32,510        32,510   

*CONFIDENTIAL

     5,689        9,283        6,504        75,902        73,200        73,200
       2,702        2,702   

*CONFIDENTIAL

     18,850        17,936        18,397        233,976        93,600       
93,600        140,376        140,376   

*CONFIDENTIAL

     40,841        42,803        36,459        422,016        196,800       
196,800        225,215        225,215   

*CONFIDENTIAL

     259        40        107        793        —          —          793       
793   

*CONFIDENTIAL

     —          147        228        11,966        16,500        16,500       
(4,534 )      (4,534 ) 

*CONFIDENTIAL

     1        —          —          1,640        —          —          1,640   
    1,640   

*CONFIDENTIAL

     17        337        202        3,171        20,970        27,148       
(17,800 )      (23,978 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     277        524        537        17,569        37,470        43,648       
(19,901 )      (26,079 )                                                        
         

*CONFIDENTIAL

     820        —          760        6,093        —          —          6,093
       6,093                                                                    

*CONFIDENTIAL

     820        —          760        6,093        25,000        —         
(18,907 )      6,093                                                            
       

Total Expenses

     936,648        1,008,992        917,087        12,020,868        10,725,772
       11,194,820        1,295,096        826,048                              
                                     

Other Corporate Allocations

     —          —          —          —          —          —          —       
  —                                                                      

Total Controllable Expenses

     936,648        1,008,992        917,087        12,020,868        10,725,772
       11,194,820        1,295,096        826,048                              
                                     

EBITDA before Executive Expenses

     1,147,821        1,170,732        930,986        13,166,795       
12,578,595        16,041,818        590,200        (2,873,023 )                
                                                 

EBITDA before Executive Expenses-BPS

     81.83        54.97        50.99        57.35        65.07        89.86     
 

The Budget is equal to the 0 & 12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Confidential Treatment

 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE               

Revenue/Key Drivers

            

Total Application Units

     243        320        289        243        (77 )      —     

Total Application Dollars

   $ 30,992      $ 45,120      $ 31,400      $ 30,992      $ 14,128      $ —  
                                                   

Total Closing Units

     192        224        216        192        (32 )      —     

Total Closing Dollars

   $ 22,372      $ 31,584        23,796      $ 22,372      $ 9,212      $ —     

Average Loan Amount

     118,519        141,000      $ 108,796        116,519        (26 )          
           

 

 

 

226

 

  

                       

Purchase Closing Units

     143        169          143        (7,720 )      —     

Purchase Closing Dollars

   $ 16,074      $ 23,794        23,794      $ 16,074      $ 6      $ —     

Average Loan Amount

     112,405        141,000      $ 105,794        112,405        (1,492 )      
               

 

 

 

105,470

 

  

                       

Refi Closings - Units

     49        55                49       

Refi Closings - Dollars

   $ 6,298      $ 7,790        (10 )    $ 6,298       

Average Loan Amount

     128,526        141,000      $ 294        18,526       

*CONFIDENTIAL

                  

 

 

 

30,625

 

  

                       

*CONFIDENTIAL

   $ 6,070        $ 4,700            —     

*CONFIDENTIAL

     28.2 %      24.7 %      -1.3 %      28.2 %      $ —     

*CONFIDENTIAL

     18.6 %           

*CONFIDENTIAL

     27.1 %        20.0 %       

*CONFIDENTIAL

     -0.21 %      1.85 %      1.44 %      1.85 %     

*CONFIDENTIAL

     259        358        271        296       

*CONFIDENTIAL

     -20.88 %      62.65 %      62.96 %      62.65 %     

*CONFIDENTIAL

     0.84 %      0.80 %      0.68 %      0.80 %     

*CONFIDENTIAL

     1.00 %      3.14 %      2.56 %      3.14 %     

*CONFIDENTIAL

     0.96 %      1.98 %      1.66 %      1.98 %     

*CONFIDENTIAL

   $ 1,171      $ 4,427      $ 2,788      $ 3,658       

*CONFIDENTIAL

   $ 1,856      $ 1,921      $ 2,127      $ 2,092       

*CONFIDENTIAL

     1.59 %      1.36 %      1.95 %      1.80 %     

Loans over 60 days

     N/A        N/A        N/A        N/A       

Summary Headcount

     91        96        93        96        (5 )      (5 ) 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE  

Revenue

            

*CONFIDENTIAL

     (46.293 )      584,304        338,400        413,875        (630,597 )     
(460,168 ) 

*CONFIDENTIAL

     13,926        6,423        3,755        4,549        7,603        9,376   

*CONFIDENTIAL

     49,728        80,277        58,450        56,862        (30,550 )     
(7,135 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          3,158        2,350        2,237        (3,158 )      (2,237 ) 

*CONFIDENTIAL

     20,252        66,326        39,480        46,980        (46,975 )     
(26,729 ) 

*CONFIDENTIAL

     187,169        251,093        159,800        177,854        (63,923 )     
9,315                                                    

Gross Revenue

     224,781        991,581        602,235        702,358        (756,800 )     
(447,578 )                                                  

Commissions

     9,668        366,054        213,058        259,284        (356,386 )     
(249,616 )                                                  

Net Revenue

     215,113        625,527        389,177        443,074        (410,414 )     
(227,961 )                                                  

Indirect Costs

            

*CONFIDENTIAL

     170,585        177,461        187,648        177,461        (6,876 )     
(6,876 ) 

*CONFIDENTIAL

     610        —          1,000        —          610        610   

*CONFIDENTIAL

     6,996        4,500        4,500        3,187        2,496        3,809   

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     1,898        75        1,898        53        1,823        1,845   

*CONFIDENTIAL

     5,905        49,297        57,997        49,297        (43,392 )     
(43,392 ) 

*CONFIDENTIAL

     30,362        38,046        28,049        38,046        (7,684 )     
(7,684 ) 

*CONFIDENTIAL

     890        500        500        500        390        390   

*CONFIDENTIAL

     500        2,000        2,500        2,000        (1,500 )      (1,500 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     217,746        271,879        284,093        270,544        (54,133 )     
(52,798 )                                                  

*CONFIDENTIAL

     35,208        35,712        36,125        35,712        (504 )      (504 ) 

*CONFIDENTIAL

     1,929        950        950        950        979        979   

*CONFIDENTIAL

     3,090        2,100        2,100        2,100        990        990   

*CONFIDENTIAL

     40,227        36,752        39,175        38,762        1,465        1,465
                                                   

*CONFIDENTIAL

     —          3,800        —          3,800        (3,800 )      (3,800 ) 

*CONFIDENTIAL

     6,429        3,500        6,000        3,500        2,929        2,929   
                                                

*CONFIDENTIAL

     6,429        7,300        6,000        7,300        (871 )      (871 )    
                                             

*CONFIDENTIAL

     19,473        29,134        15,000        20,636        (9,661 )     
(1,164 ) 

*CONFIDENTIAL

     7,571        3,766        3,766        3,766        3,805        3,805   
                                                

*CONFIDENTIAL

     27,043        32,900        18,766        24,402        (5,857 )     
(2,641 )                                                  

*CONFIDENTIAL

     30,889        33,000        33,225        23,375        (2,111 )      7,515
  

*CONFIDENTIAL

     3,204        5,000        5,508        3,542        (1,796 )      (337 ) 

*CONFIDENTIAL

     1,452        1,550        1,456        1,098        (98 )      354        
                                           

*CONFIDENTIAL

     35,543        39,550        40,189        28,014        (4,005 )      7,531
                                                   

*CONFIDENTIAL

     21,131        22,894        18,000        16,216        (1,763 )      4,914
                                                   

*CONFIDENTIAL

     21,131        22,894        18,000        16,216        (1,763 )      4,914
                                                   

*CONFIDENTIAL

     —          2,000        2,000        1,417        (2,000 )      (1,417 ) 

*CONFIDENTIAL

     3,658        6,750        6,750        6,750        (3,092 )      (3,092 ) 

*CONFIDENTIAL

     202        1,600        122        1,600        (1,398 )      (1,398 ) 

*CONFIDENTIAL

     416        1,083        1,083        1,083        (667 )      (667 ) 

*CONFIDENTIAL

     3,016        2,000        2,000        2,000        1,016        1,016   
                                                

*CONFIDENTIAL

     7,292        13,433        11,955        12,650        (6,141 )      (8,558
)                                                  

*CONFIDENTIAL

     798        620        561        620        178        178   

*CONFIDENTIAL

     —          500        500        500        (500 )      (500 ) 

*CONFIDENTIAL

     —          800        38,351        800        (800 )      (800 ) 

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —     

*CONFIDENTIAL

     —          —          —          —          —          —                  
                                   

*CONFIDENTIAL

     798        1,920        39,412        1,920        (1,122 )      (1,122 ) 
                                                

*CONFIDENTIAL

     52        —          —          —          52        52                    
                               

*CONFIDENTIAL

     52        1,750        1,750        1,750        (1,698 )      (1,698 )    
                                             

Total Expenses

     356,263        430,388        459,340        401,758        (74,125 )     
(45,496 )                                                  

Other Corporate Allocations

     —          —          —          —          —          —                  
                                   

Total Controllable Expenses

     356,263        430,388        459,340        401,758        (74,125 )     
(45,496 )                                                  

EBITDA before Executive Expenses

     (141,150 )      195,139        (70,163 )      41,316        (336,289 )     
(182,465 )                                                  

EBITDA before Executive Expenses-BPS

     (63.09 )      87.23        (31.36 )      18.47                            
                           

The Budget is equal to the 0 & 12 Forecast for the following pages.

            

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

194



--------------------------------------------------------------------------------

Confidential Treatment

 

*CONFIDENTIAL * YTD total only includes actual expenses

 

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04   Revenue/Key Drivers                    Total Application
Units      320        288        529        370        319        348        291
       312        291    Total Application Dollars    $ 42,289      $ 38,021   
  $ 70,342      $ 46,700      $ 39,526      $ 46,621      $ 36,013      $ 40,321
     $ 36,526                                                                  
          Total Closing Units      134        158        305        287       
237        279        229        267        214    Total Closing Dollars    $
17,604      $ 21,422      $ 39,018      $ 34,226      $ 27,189      $ 32,135   
  $ 23,664      $ 30,899      $ 25,776    Average Loan Amount      131,376     
  135,582        127,926        119,255        114,723        115,180       
103,423        115,726        120,450                                          
                                  Purchase Closing Units      93        107     
  170        201        192        252        204        225        177   
Purchase Closing Dollars    $ 12,742      $ 13,961      $ 20,584      $ 23,358
     $ 2,144      $ 29,396      $ 21,324      $ 25,886      $ 21,180    Average
Loan Amount      137,015        130,660        121,081        116,207       
11,167        116,650        104,531        115,051        119,863              
                                                              Refi Closings -
Units      41        51        135        86        45        27        25     
  42        37    Refi Closings - Dollars    $ 4,882      $ 7,441      $ 18,434
     $ 10,868      $ 25,045      $ 2,739      $ 2,380      $ 5,012      $ 4,596
   Average Loan Amount      118,585        145,908        136,547        126,377
       556,564        101,452        94,380        119,341        124,214      
                                                                     
*CONFIDENTIAL    $ 234      $ —        $ —        $ 2,014      $ 6,202      $
7,116      $ 5,325      $ 3,971      $ 3,224    *CONFIDENTIAL      27.6 %     
34.7 %      47.2 %      31.8 %      92.1 %      6.5 %      10.0 %      16.2 %   
  17.8 %  *CONFIDENTIAL      15.2 %      18.1 %      18.6 %      18.4 %     
14.4 %      20.4 %      15.6 %      16.5 %      15.5 %  *CONFIDENTIAL      1.3
%      0.0 %      0.0 %      5.9 %      22.8 %      22.1 %      22.5 %      12.9
%      12.5 %  *CONFIDENTIAL      2.00 %      2.06 %      1.64 %      1.84 %   
  1.71 %      1.86 %      0.47 %      0.86 %      1.86 %  *CONFIDENTIAL      170
       292        228        338        221        296        342        327   
    313    *CONFIDENTIAL      69.97 %      64.09 %      64.97 %      58.29 %   
  63.84 %      67.14 %      286.07 %      138.94 %      64.49 %  *CONFIDENTIAL
     0.85 %      0.71 %      0.96 %      0.56 %      0.69 %      0.66 %     
1.09 %      1.84 %      0.72 %  *CONFIDENTIAL      3.28 %      2.96 %      2.75
%      2.80 %      2.79 %      2.91 %      2.22 %      3.08 %      2.61 % 
*CONFIDENTIAL      1.68 %      1.64 %      1.69 %      1.73 %      1.70 %     
1.67 %      0.88 %      1.88 %      1.41 %  *CONFIDENTIAL    $ 4,308      $
4,009      $ 3,524      $ 3,343      $ 3,205      $ 3,353      $ 2,291      $
3,564      $ 3,146    *CONFIDENTIAL    $ 3,270      $ 2,210      $ 1,489      $
1,447      $ 1,797      $ 1,480      $ 1,835      $ 1,500      $ 1,855   
*CONFIDENTIAL      2.49 %      1.63 %      1.16 %      1.21 %      1.57 %     
1.29 %      1.77 %      1.30 %      1.54 % 

Loans over 60 days

     1        1        1        2        N/A        8        6        3       
N/A    Summary Headcount      99        102        97        92        93       
91        95        93        95                                                
                           

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04   Revenue                   

*CONFIDENTIAL

     352,942        441,123        639,627        628,427        465,264       
596,192        110,924        267,122        480,002    *CONFIDENTIAL     
(8,618 )      (13,491 )      (24,152 )      (16,334 )      (8,945 )      (4,595
)      10,167        (5,245 )      (188 )  *CONFIDENTIAL      22,737       
46,161        69,441        96,870        52,437        82,455        78,422   
    87,226        66,975    *CONFIDENTIAL      7,722        1,997        (699 ) 
    137        (687 )      (322 )      —          —          (93,815 ) 
*CONFIDENTIAL      (5,025 )      (7,231 )      (4,220 )      (6,529 )     
(5,862 )      (5,083 )      (2,483 )      (7,205 )      (6,147 )  *CONFIDENTIAL
     —         
—  
  
   
—  
  
   
—  
  
    2,196        —          —          —          0    *CONFIDENTIAL      56,859
       12,581        20,606        68,347        68,725        55,115       
69,130        42,205        40,153    *CONFIDENTIAL      148,902        152,334
       374,374        190,492        186,613        211,708,        258,518     
  567,472        186,650                                                        
                    Gross Revenue      577,319        633,,474        1,074,777
       959,410        759,561       
935,470
  
    524,678        951,575        673,650                                      
                                      Commissions      246,939        282,722   
    415,576        366,302        286,126        400,292        317,321       
371,135        309,576                                                          
                  Net Revenue      330,380        350,752        659,201       
593,108        463,435        535,189        207,357        580,440       
364,075                                                                        
    Indirect Costs                    *CONFIDENTIAL      195,596        170,792
       214,476        176,336        164,457        168,991        168,955     
  171,271        169,731    *CONFIDENTIAL      1,753        660        424     
  410        1,031        933        1,296        1,165        1,162   
*CONFIDENTIAL      9,795        8,238        9,506        12,150        9,733   
    12,384        12,949        9,708        11,155    *CONFIDENTIAL      —     
   
—  
  
    —          —          —          —          —          —          —     
*CONFIDENTIAL      833        833        833        833        833        833   
    833        —          4,987    *CONFIDENTIAL      68,944        48,184     
  63,200        66,569        62,844        58,011        70,307        80,985
       51,389    *CONFIDENTIAL      60,282        34,921        35,895       
41,295        41,304        35,298        42,398        31,588        33,770   
*CONFIDENTIAL      —          676        1,446       
34
  
    626        993        329        250        250    *CONFIDENTIAL      —     
   
—  
  
    —         
—  
  
    5,696        3,600        3,796        4,197        —      *CONFIDENTIAL   
  —         
—  
  
    —         
—  
  
    —          —          —          —          —      *CONFIDENTIAL      —     
   
—  
  
    —          —          —          —          —          —          —        
                                                                     
*CONFIDENTIAL      337,204        264,303        325,781        297,626       
286,524        281,044        300,864        279,165        272,463            
                                                                *CONFIDENTIAL   
  23,310        25,655        36,125        34,921        33,921        34,984
       33,915        36,060        35,050    *CONFIDENTIAL      2,290       
3,249        7,079        1,945        3,045        6,388        2,236       
2,330        2,860    *CONFIDENTIAL      546        1,095        2,163       
193        2,232        3,567        2,626        1,700        1,596            
                                                                *CONFIDENTIAL   
  26,146        29,999        45,367       
37,061
  
    39,198        44,939        38,777        40,090        39,507              
                                                              *CONFIDENTIAL     
—          —          —          —          —          —          —          —  
       —      *CONFIDENTIAL      4,329        4,769        1,488        7,486   
    8,669        4,972        4,389        5,454        5,948                  
                                                          *CONFIDENTIAL     
4,329        4,769        1,488        7,486        8,669        4,972       
4,389        5,454        5,948                                                
                            *CONFIDENTIAL      9,845        16,890        19,332
       13,850        24,735        17,844        12,868        10,916       
15,152    *CONFIDENTIAL      2,035        1,299        3,120        1,412       
2,793        2,757        4,628        5,356        1,564                      
                                                      *CONFIDENTIAL      11,880
       18,190        22,453        15,062        27,527        20,802       
17,494        16,272        16,716                                              
                             

*CONFIDENTIAL

     25,561        5,684        33,225        34,936        32,350        33,047
       29,725        32,126        31,197    *CONFIDENTIAL      —          —  
       —          —          —          —          4,155        3,835       
3,316    *CONFIDENTIAL      4,823        4,165        2,791        2,060       
560        842        806        524        1,054                              
                                              *CONFIDENTIAL      30,384       
9,849        36,016        36,996        32,910        33,889        34,686     
  36,485        35,567                                                          
                  *CONFIDENTIAL      17,940        11,128        16,398       
12,926        21,325        19,785        15,161        16,458        15,938   
                                                                        
*CONFIDENTIAL      17,940        11,128        16,398        12,926       
21,325        19,785        15,161        16,458        15,938                  
                                                          *CONFIDENTIAL      —  
       —          —          —          —          —          —          —     
    —      *CONFIDENTIAL      4,339        4,791        3,179        4,069     
  5,977        4,596        4,426        2,509        3,478    *CONFIDENTIAL   
  645        714        76        202        2,374        250        —         
888        213    *CONFIDENTIAL      2,036        2,320        189        235   
    —          833        1,553        1,133        1,409    *CONFIDENTIAL     
2,713        2,597        2,943        2,743        759        1,388       
1,876        1,876        4,329                                                
                            *CONFIDENTIAL      9,733        10,423        6,387
       7,249        9,110        7,067        7,855        6,406        9,428   
                                                                        
*CONFIDENTIAL      629        470        198        708        546        745   
    759        273        898    *CONFIDENTIAL      —          —          —     
    —          —          —          —          —          —      *CONFIDENTIAL
     —          —          —          —          —          —          —       
  —          —      *CONFIDENTIAL      —          —          —          —       
  —          —          —          —          —      *CONFIDENTIAL      —       
  —          —          —          —          —          —          —         
—      *CONFIDENTIAL      —          —          —          —          —         
—          —          —          —                                              
                                *CONFIDENTIAL      629        470        198   
    958        546        745        759        273        898                  
                                                          *CONFIDENTIAL      —  
       —          —          —          33        11        144        28       
448                                                                            
*CONFIDENTIAL      —          —          —          —          33        11     
  144        28        448                                                      
                      Total Expenses      438,246        349,131        454,088
       415,365        425,843        413,052        420,130        400,631     
  396,912                                                                      
      Other Corporate Allocations      —          —          —          —       
  —          —          —          —          —                                
                                              Total Controllable Expenses     
438,246        349,131        454,088        415,365        425,843       
413,052        420,130        400,631        396,912                            
                                                EBITDA before Executive Expenses
     (107,865 )      1,621        205,113        177,742        37,592       
122,128        (212,773 )      179,809        (32,837 )                        
                                                  EBITDA before Executive
Expenses-BPS      (61.27 )      0.76        52.57        51.93        13.83     
  38.00        (69.84 )      58.19        (12.74 ) 

 

YTD PROFIT & LOSS REVIEW

   Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY   Revenue/Key Drivers                  Total Application Units     
271        298        243        3,880        4,049        3,880        (169 ) 
    —      Total Application Dollars    $ 33,420      $ 37,606      $ 30,992   
  $ 500,379      $ 570,849      $ 500,379      $ (70,470 )    $ —              
                                                        Total Closing Units     
259        232        192        2,793        2,834        2,793        (41 )   
  —      Total Closing Dollars    $ 28,265      $ 25,167      $ 22,372      $
327,756      $ 399,594      $ 327,756      $ (71,838 )    $ —      Average Loan
Amount      109,130        108,476        116,519        117,349        141,000
       117,349        (23,651 )                                                
                    Purchase Closing Units      211        188        143       
2,163        2,126        2,163        37        —      Purchase Closing Dollars
   $ 22,367      $ 20,451      $ 16,074      $ 229,487      $ 299,696      $
229,487      $ (70,209 )    $ —      Average Loan Amount      106,003       
108,782        112,405        106,097        141,000        106,097            
                                                            Refl Closings -
Units      48        44        49        630        708        630        (78 ) 
    —      Refl Closings - Dollars    $ 5,898      $ 4,716      $ 6,298      $
98,269      $ 99,898      $ 98,269      $ (1,629 )    $ —      Average Loan
Amount      122,877        107,171        128,526        155,983        141,000
       155,983                                                                  
      *CONFIDENTIAL    $ 5,709      $ 6,237      $ 6,070      $ 46,102         
  *CONFIDENTIAL      20.9 %      18.7 %      28.2 %      30.0 %      25.0 %     
30.0 %      *CONFIDENTIAL      18.0 %      15.2 %      18.6 %      17.0 %       
  *CONFIDENTIAL      20.2 %      24.8 %      27.1 %      14.1 %         
*CONFIDENTIAL      1.77 %      2.06 %      -0.21 %      1.51 %      1.85 %     
1.65 %      *CONFIDENTIAL      297        156        259        274        381
       317        *CONFIDENTIAL      62.47 %      62.18 %      -20.88 %     
73.68 %      62.65 %      62.65 %      *CONFIDENTIAL      0.69 %      0.85 %   
  0.84 %      0.88 %      0.80 %      0.80 %      *CONFIDENTIAL      2.62 %     
3.22 %      1.00 %      2.72 %      3.14 %      3.14 %      *CONFIDENTIAL     
1.71 %      1.94 %      0.96 %      1.61 %      1.98 %      1.98 %     
*CONFIDENTIAL    $ 3,076      $ 3,492      $ 1,171      $ 3,194      $ 4,429   
  $ 3,686        *CONFIDENTIAL    $ 1,476      $ 1,670      $ 1,856      $ 1,733
     $ 1,790      $ 1,737        *CONFIDENTIAL      1.35 %      1.54 %      1.59
%      1.48 %      1.27 %      1.48 %     

Loans over 60 days

     5        N/A        N/A        27        N/A        N/A        Summary
Headcount      92        91        91       
91
  
    96        96        —          (5 )                                        
                         

YTD PROFIT & LOSS REVIEW

   Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VALUE
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY   Revenue                  *CONFIDENTIAL      500,790       
519,641        (46,293 )      4,955,781        7,392,489        6,063,487       
(2,436,708 )      (1,107,706 )  *CONFIDENTIAL      (10,340 )      19,519       
13,926        (50,476 )      131,866        108,160        (182,342 )     
(158,636 )  *CONFIDENTIAL      76,869        36,167        49,726        765,487
       1,078,904        884,941        (313,417 )      (11,941 )  *CONFIDENTIAL
     —          —          —          (86,067 )      (48,000 )      (39,371 )   
  (38,067 )      (46,696 )  *CONFIDENTIAL      —          —          —         
(49,786 )      (60,000 )      (49,213 )      10,214        (572 )  *CONFIDENTIAL
     —          —          —          2,196        39,959        32,776       
(37,763 )      (30,580 )  *CONFIDENTIAL      35,288        22,077        20,252
       513,338        839,147        688,288        (325,809 )      (174,950 ) 
*CONFIDENTIAL      194,000        212,830        187,169        2,871,062       
3,176,772        2,605,661        (305,710 )      265,401    Gross Revenue     
796,607        810,234        224,781        8,921,538        12,551,138       
10,294,728        3,629,602        1,373,193                                    
                                Commissions      312,863        323,112       
9,668        3,651,631        4,631,241        3,798,649        (979,609 )     
(147,017 )                                                                   Net
Revenue      483,745        487,121        215,113        5,269,904       
7,919,897        6,496,080        (2,649,983 )      (1,226,175 )                
                                                  Indirect Costs               
  *CONFIDENTIAL      160,211        174,771        170,585        2,106,171     
  2,030,719        2,030,719        75,452        75,452    *CONFIDENTIAL     
1,011        461        610        10,937        —          —          10,937   
    10,937    *CONFIDENTIAL      6,972        6,905        6,996        116,491
       80,000        60,000        56,491        56,491    *CONFIDENTIAL     
—          —          —          —          —          —          —          —  
   *CONFIDENTIAL      1,898        1,898        1,898        16,515        900
       738        15,615        15,777    *CONFIDENTIAL      56,528       
51,791        5,905        664,657        604,240        604,240        60,418
       60,418    *CONFIDENTIAL      24,865        27,324        30,362       
439,303        466,337        466,337        (27,034 )      (27,034 ) 
*CONFIDENTIAL      258        7        690        5,759        10,800       
10,800        (5,041 )      (5,041 )  *CONFIDENTIAL      4,729        143       
500        22,661        24,000        24,000        (1,339 )      (1,339 ) 
*CONFIDENTIAL      —          —          —          —          —          —     
    —          —      *CONFIDENTIAL      —          —          —          —     
    —          —          —          —                                          
                            *CONFIDENTIAL      256,472        263,299       
217,746        3,382,494        3,196,996        3,196,834        185,498       
185,660                                                                    
*CONFIDENTIAL      35,045        35,175        35,206        399,371       
393,670        393,670        5,701        5,701    *CONFIDENTIAL      2,598   
    2,534        1,929        38,484        11,400        11,400        27,084
       27,084    *CONFIDENTIAL      2,070        1,461        3,090       
22,360        25,200        25,200        (2,840 )      (2,840 )                
                                                  *CONFIDENTIAL      39,713     
  39,191        40,227        460,215        430,270        430,270       
29,945        29,945                                                            
        *CONFIDENTIAL      —          —          —          —          45,600   
    45,600        (45,600 )      (45,600 )  *CONFIDENTIAL      7,431       
4,827        6,429        66,191        42,000        42,000        24,191     
  24,191                                                                    
*CONFIDENTIAL      7,431        4,827        6,429        66,191        87,600
       87,600        (21,409 )      (21,409 )                                  
                                *CONFIDENTIAL      17,710        11,125       
19,473        189,538        349,608        286,756        (160,070 )     
(97,218 )  *CONFIDENTIAL      2,936        2,470        7,571        37,941     
  55,192        55,192        (17,251 )      (17,251 )                          
                                        *CONFIDENTIAL      20,645        13,595
       27,043        227,479        404,800        341,948        (177,321 )   
  (114,470 )                                                                  
*CONFIDENTIAL      32,085        33,061        30,889        353,886       
396,000        324,808        (42,114 )      29,078    *CONFIDENTIAL      3,391
       4,016        3,204        21,918        60,000        49,213       
(38,082 )      (27,296 )  *CONFIDENTIAL      465        1,456        1,452     
  20,998        18,600        15,256        2,398        5,741                  
                                                  *CONFIDENTIAL      35,940     
  38,533        35,545        398,801        474,600        389,278       
(77,799 )      7,523                                                            
        *CONFIDENTIAL      16,239        14,246        21,131        198,675   
    274,728        225,338        (76,053 )      (26,664 )                      
                                            *CONFIDENTIAL      16,239       
14,246        21,131        198,675        274,728        225,338        (76,053
)      (26,664 )                                                                
  *CONFIDENTIAL      —          —          —          —          24,000       
19,685        (24,000 )      (19,685 )  *CONFIDENTIAL      2,485        9,254   
    3,658        52,761        81,000        81,000        (28,239 )     
(28,239 )  *CONFIDENTIAL      492        122        202        6,178       
19,200        19,200        (13,022 )      (13,022 )  *CONFIDENTIAL      (386 ) 
    745        418        10,482        12,996        12,996        (2,514 )   
  (2,514 )  *CONFIDENTIAL      3,148        3,025        3,016        30,413   
    24,000        24,000        6,413        6,413                              
                                      *CONFIDENTIAL      5,739        13,145   
    7,292        99,834        161,196        158,881        (61,362 )     
(57,048 )                                                                  
*CONFIDENTIAL      658        561        798        7,243        7,440       
7,440        (197 )      (197 )  *CONFIDENTIAL      —          —          —     
    —          6,000        6,000        (6,000 )      (6,000 )  *CONFIDENTIAL
     (0 )      —          —          (0 )      9,600        9,600        (9,600
)      (9,600 )  *CONFIDENTIAL      —          —          —          —         
—          —          —          —      *CONFIDENTIAL      —          —         
—          —          —          —          —          —      *CONFIDENTIAL     
—          —          —          250        —          —          250        250
                                                                   
*CONFIDENTIAL      658        561        798        7,493        23,040       
23,040        (15,547 )      (15,547 )                                          
                        *CONFIDENTIAL      54        —          52        771   
        771        771                                                          
          *CONFIDENTIAL      54        —          52        771        21,000   
    —          (20,229 )      771                                              
                      Total Expenses      382,893        387,398        356,263
       4,839,951        5,074,230        4,851,190        (234,279 )     
(11,239 )                                                                  
Other Corporate Allocations      —          —          —          —          —  
       —          —          —                                                  
                    Total Controllable Expenses      382,893        387,398     
  356,263        4,839,951        5,074,230        4,851,190        (234,279 ) 
    (11,239 )                                                                  
EBITDA before Executive Expenses      100,852        99,724        (141,150 )   
  429,953        2,845,668        1,644,890        (2,415,714 )      (1,786,040
)                                                                   EBITDA
before Executive Expenses-BPS      35.68        39.63        (63.09 )      13.12
       71.21         

The Budget is equal to the 0&12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

195



--------------------------------------------------------------------------------

Confidential Treatment

 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET
VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     301        323        341        301        (22 )    —     

Total Application Dollars

   $ 56,123      $ 47,758      $ 55,500      $ 56,123      $ 8,367      —     
                                              

Total Closing Units

     326        294        267        326        32      —     

Total Closing Dollars

   $ 51,873      $ 43,512      $ 43,500      $ 51,873      $ 8,361      —     

Average Loan Amount

     159,121        148,000        162,921        159,121                      
                               

Purchase Closing Units

     289        265        216        289        24      —     

Purchase Closing Dollars

   $ 47,095      $ 38,996      $ 34,683      $ 47,095      $ 8,100      —     

Average Loan Amount

     162,960        147,376        160,571        182,960                      
                               

Refi Closings - Units

     37        29        51        37        8      —     

Refi Closings - Dollars

   $ 4,778      $ 4,516      $ 8,817      $ 4,778      $ 262      —     

Average Loan Amount

     129,136        153,819        172,875        129,136                      
                               

*CONFIDENTIAL

   $ 10,212        $ 4,500         

*CONFIDENTIAL

     9.2 %      10.4 %      20.3 %      9.2 %     

*CONFIDENTIAL

     16.6 %           

*CONFIDENTIAL

     19.7 %        10.3 %       

*CONFIDENTIAL

     1.51 %      1.45 %      1.49 %      1.45 %     

*CONFIDENTIAL

     30        (35 )      18        (37 )     

*CONFIDENTIAL

     21.79 %      55.00 %      55.00 %      55.00 %     

*CONFIDENTIAL

     0.30 %      0.74 %      0.91 %      0.74 %     

*CONFIDENTIAL

     2.13 %      2.40 %      2.60 %      2.40 %     

*CONFIDENTIAL

     1.80 %      1.60 %      1.78 %      1.60 %     

*CONFIDENTIAL

   $ 3,397      $ 3,554      $ 4,242        3,821       

*CONFIDENTIAL

   $ 1,197      $ 1,533      $ 1,954        1,434       

*CONFIDENTIAL

     0.75 %      1.04 %      1.20 %      0.90 %     

Loans over 60 days

     N/A        N/A        N/A        N/A       

Summary Headcount

     89        100        93        100        (11 )    (11 ) 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue

            

*CONFIDENTIAL

     785,554        630,924        648,150        752,164       
154,630
  
  33,390   

*CONFIDENTIAL

     134,930        108,780        97,500        129,683        26,150     
5,246   

*CONFIDENTIAL

     9,735        (10,225 )      4,795        (12,190 )      19,960      21,925
  

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     23,853        (6,612 )      (11,823 )      (7,862 )      30,465      31,735
  

*CONFIDENTIAL

     153,217        321,989        393,900        383,863        (168,772 )   
(230,646 )                                                

Gross Revenue

     1,107,286        1,044,856        1,132,522        1,245,638        62,432
     (138,350 )                                                

Commissions

     171,199        347,008        356,483        413,690        (175,809 )   
(242,491 )                                                

Net Revenue

     936,089        697,848        776,040        831,948        238,241     
104,140                                                  

Indirect Costs

            

*CONFIDENTIAL

     167,195        202,074        185,853        202,074        (34,879 )   
(34,879 ) 

*CONFIDENTIAL

     744        2,000        944        2,000        (1,256 )    (1,256 ) 

*CONFIDENTIAL

     —          8,310        500        9,907        (8,310 )    (9,907 ) 

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     59,122        37,881        40,474        44,922        21,440      14,199
  

*CONFIDENTIAL

     6,501        54,684        53,149        54,684        (48,183 )    (48,183
) 

*CONFIDENTIAL

     15,674        22,043        24,991        22,043        (8,370 )    (6,370
) 

*CONFIDENTIAL

     —          100        100        100        (100 )    (100 ) 

*CONFIDENTIAL

     —          —          9,000        —          —        —     

*CONFIDENTIAL

     9,053        3,400        3,400        3,400        5,653      5,653   

*CONFIDENTIAL

     —          —          —          —          —        —                    
                               

*CONFIDENTIAL

     258,288        330,292        318,411        339,130        (72,004 )   
(80,842 )                                                

*CONFIDENTIAL

     31,083        30,000        37,000        30,000        1,063      1,063   

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     —          50        50        50        (50 )    (50 )                    
                           

*CONFIDENTIAL

     31,083        30,050        37,050        30,050        1,013      1,013   
                                              

*CONFIDENTIAL

     681        2,300        500        2,300        (1,619 )    (1,619 ) 

*CONFIDENTIAL

     4,465        9,028        3,000        9,028        (4,563 )    (4,563 ) 
                                              

*CONFIDENTIAL

     5,148        11,326        3,500        11,328        (8,182 )    (8,182 ) 
                                              

*CONFIDENTIAL

     9,100        8,989        8,189        10,716        111      (1,617 ) 

*CONFIDENTIAL

     8,380        4,909        10,009        4,909        1,471      1,471      
                                           

*CONFIDENTIAL

     15,479        13,898        18,198        15,625        1,582      (146 ) 
                                              

*CONFIDENTIAL

     17,166        11,760        17,000        14,020        5,406      3,146   

*CONFIDENTIAL

     11,654        8,820        10,000        10,515        2,834      1,139   

*CONFIDENTIAL

     —          —          —          —          —        —                    
                               

*CONFIDENTIAL

     28,820        20,580        27,000        24,535        8,240      4,285   
                                              

*CONFIDENTIAL

     8,973        11,760        9,000        14,020        (2,787 )    (5,047 ) 
                                              

*CONFIDENTIAL

     6,973        11,760        9,000        14,020        (2,787 )    (5,047 ) 
                                              

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     35,851        26,460        30,000        26,460        9,391      9,391   

*CONFIDENTIAL

     1,300        —          —          —          1,300      1,300   

*CONFIDENTIAL

     —          294        240        294        (294 )    (294 ) 

*CONFIDENTIAL

     1,957        882        1,920        882        1,075      1,075          
                                       

*CONFIDENTIAL

     39,109        27,636        32,160        27,636        11,473      11,473
                                                 

*CONFIDENTIAL

     1,404        900        900        900        504      504   

*CONFIDENTIAL

     —          544        490        544        (544 )    (544 ) 

*CONFIDENTIAL

     2,004        3,100        74,451        3,100        (1,097 )    (1,097 ) 

*CONFIDENTIAL

     —          600        600        715        (600 )    (715 ) 

*CONFIDENTIAL

     —          —          —          —          —        —     

*CONFIDENTIAL

     —          —          —          —          —        —                    
                               

*CONFIDENTIAL

     3,408        5,144        76,441        5,259        (1,736 )    (1,851 ) 
                                              

*CONFIDENTIAL

     —          —          —          —          —        —                    
                               

*CONFIDENTIAL

     —          —          —          —          —        —                    
                               

Total Expenses

     390,285        450,688        521,759        467,583        (60,402 )   
(77,297 )                                                

Other Corporate Allocations

     —          —          —          —          —        —                    
                               

Total Controllable Expenses

     390,285        450,688        521,759        467,583        (60,402 )   
(77,297 )                                                

EBITDA before Executive Expenses

     545,803        247,160        254,280        364,365        298,643     
181,438                                                  

EBITDA before Executive Expenses-BPS

     105.22        47.65        49.02        70.24       

The Budget is equal to the 0&12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

196



--------------------------------------------------------------------------------

Confidential Treatment

 

     *YTD total only includes actual expenses.                                

*CONFIDENTIAL

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue/Key Drivers

                  

Total Application Units

     374        435        538        437        288        428        413     
  378        308   

Total Application Dollars

   $ 59,708      $ 70,558      $ 87,580      $ 75,929      $ 49,689      $
65,693      $ 67,473      $ 56,734      $ 52,559                                
                                           

Total Closing Units

     194        251        365        408        367        390        382     
  332        274   

Total Closing Dollars

   $ 29,986      $ 38,280      $ 58,515      $ 65,466      $ 64,038      $
83,735      $ 60,482      $ 51,866      $ 42,469   

Average Loan Amount

     152,981        152,431        160,314        160,432        174,489       
183,424        158,331        158,523        154,997                            
                                               

Purchase Closing Units

     176        223        314        334        333        386        352     
  300        247   

Purchase Closing Dollars

   $ 27,231        33,804        49,720        5,306        58,302        60,621
       56,799        47,486        38,668   

Average Loan Amount

     154,720        151,587        158,344        15,885        175,080       
165,631        181,362        156,952        156,349                            
                                               

Refi Closings - Units

     20        28        51        74        34        24        30        32   
    27   

Refi Closings - Dollars

   $ 2,755      $ 4,456      $ 8,794      $ 60,151      $ 5,736      $ 3,115   
  $ 3,683      $ 4,880      $ 3,602   

Average Loan Amount

     137,770        159,158        172,440        812,848        168,707       
129,777        122,764        152,503        140,803                            
                                               

*CONFIDENTIAL

   $ —        $ —        $ —        $ 16,149      $ 948      $ 106      $ 3,704
     $ 5,242      $ 2,787   

*CONFIDENTIAL

     9.2 %      11.6 %      15.0 %      91.9 %      9.0 %      4.9 %      6.1 % 
    9.4 %      9.0 % 

*CONFIDENTIAL

     15.3 %      17.1 %      16.3 %      17.0 %      16.8 %      17.0 %     
18.3 %      15.3 %      16.8 % 

*CONFIDENTIAL

     0.0 %      0.0 %      0.0 %      2.5 %      1.5 %      0.2 %      6.1 %   
  10.1 %      6.8 % 

*CONFIDENTIAL

     1.56 %      1.42 %      1.50 %      1.29 %      1.27 %      1.37 %     
1.46 %      1.51 %      1.50 % 

*CONFIDENTIAL

     26        46        65        53        36        32        41        35   
    21   

*CONFIDENTIAL

     50.34 %      53.84 %      53.73 %      54.03 %      50.63 %      54.56 %   
  49.82 %      53.99 %      52.17 % 

*CONFIDENTIAL

     1.00 %      0.63 %      0.56 %      0.65 %      0.75 %      0.72 %     
0.71 %      0.87 %      0.85 % 

*CONFIDENTIAL

     3.04 %      2.22 %      2.26 %      2.22 %      2.32 %      2.39 %     
2.52 %      2.66 %      2.67 % 

*CONFIDENTIAL

     2.25 %      1.45 %      1.45 %      1.53 %      1.68 %      1.64 %     
1.79 %      1.85 %      1.88 % 

*CONFIDENTIAL

   $ 4,649      $ 3,384      $ 3,616      $ 3,568      $ 4,042      $ 3,901     
$ 3,967      $ 4,168      $ 4,137   

*CONFIDENTIAL

   $ 2,323      $ 1,855      $ 1,310      $ 1,241      $ 1,360      $ 1,130     
$ 1,253      $ 1,647      $ 1,928   

*CONFIDENTIAL

     1.52 %      1.22 %      0.82 %      0.77 %      0.78 %      0.69 %     
0.79 %      1.05 %      1.24 % 

Loans over 60 days

     N/A        N/A        N/A        N/A        N/A        N/A        N/A     
  N/A        N/A   

Summary Headcount

     86        88        93        90        87        85        87        94   
    92   

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04  

Revenue

     468,201        544,869        875,204        844,736        810,296       
872,705        881,311        785,817        638,991   

*CONFIDENTIAL

     74,487        77,621        132,765        144,717        122,598       
140,097        162,507        113,073        111,285   

*CONFIDENTIAL

     5,048        11,555        23,681        21,583        13,797        12,393
       15,486        11,722        5,624   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     (17,206 )      (23,686 )      (26,345 )      (12,307 )      (17,377 )     
(13,589 )      (7,882 )      (10,889 )      (11,188 ) 

*CONFIDENTIAL

       —          —          —          —          —          —          —     
    —     

*CONFIDENTIAL

     82,133        (3,113 )      (15,285 )      34,560        74,005       
51,450        41,576        31,757        28,828   

*CONFIDENTIAL

     298,627        242,018        329,699        422,347        480,179       
458,155        429,915        452,181        359,967                            
                                               

Gross Revenue

     911,288        849,264        1,319,719        1,455,638        1,483,496
       1,521,211        1,522,914        1,383,660        1,133,599            
                                                               

Commissions

     235,709        293,336        470,227        456,405        410,215       
476,156        439,026        424,288        333,349                            
                                               

Net Revenue

     675,579        555,926        649,492        999,231        1,073,283     
  1,045,055        1,083,886        959,372        800,159                      
                                                     

Indirect Costs

                  

*CONFIDENTIAL

     149,793        202,795        156,641        188,198        180,766       
171,582        188,605        227,448        231,166   

*CONFIDENTIAL

     5,155        402        1,264        8,727        7,978        4,165       
4,098        3,015        2,013   

*CONFIDENTIAL

     11,748        9,252        10,883        8,612        6,188        9,178   
    8,742        8,565        1,426   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     27,611        22,447        38,233        41,214        44,156       
(7,527 )      49,899        40,098        45,140   

*CONFIDENTIAL

     82,701        45,887        61,860        61,738        64,662       
58,602        70,675        60,141        46,859   

*CONFIDENTIAL

     58,194        41,604        59,095        48,299        41,118       
45,122        27,093        32,548        22,058   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     1,472        1,174        959        217        140        337       
(18,730 )      9,725        9,705   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     336,674        323,541        326,936        357,205        347,008       
281,459        330,381        381,537        358,366                            
                                               

*CONFIDENTIAL

     27,117        31,977        27,057        27,161        28,618       
28,008        27,920        29,589        82,962   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     93        203        —          238        286        —          144       
1,488        —                                                                  
           

*CONFIDENTIAL

     27,210        32,180        27,057        27,399        26,902       
26,006        28,064        31,057        62,962                                
                                           

*CONFIDENTIAL

     1,433        137        2,372        2,000        1,547        1,880       
1,955        2,072        437   

*CONFIDENTIAL

     3,705        2,899        4,403        5,192        5,168        13,752   
    4,523        4,625        4,567                                            
                               

*CONFIDENTIAL

     5,138        3,036        6,775        7,192        6,715        15,632   
    6,478        6,697        5,094                                            
                               

*CONFIDENTIAL

     11,306        7,459        9,861        8,744        9,320        10,304   
    12,321        12,225        9,888   

*CONFIDENTIAL

     10,046        30,918        14,309        12,130        9,342        7,617
       6,633        13,431        8,626                                        
                                   

*CONFIDENTIAL

     21,355        38,378        24,170        20,874        18,662       
17,921        18,954        25,655        18,514                                
                                           

*CONFIDENTIAL

     13,905        15,351        18,972        16,246        17,458       
17,763        17,349        17,303        17,901   

*CONFIDENTIAL

     9,360        9,875        12,061        1,137        11,978        15,745
       12,282        12,848        9,199   

*CONFIDENTIAL

     211        5        52        —          148        15        —          47
       19                                                                      
     

*CONFIDENTIAL

     23,477        25,231        31,105        27,383        29,584       
33,523        29,631        30,197        27,118                                
                                           

*CONFIDENTIAL

     11,056        13,853        16,348        16,430        17,540       
17,460        16,619        16,041        13,106                                
                                           

*CONFIDENTIAL

     11,056        13,853        16,348        16,430        17,540       
17,460        16,619        16,041        13,106                                
                                           

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     23,090        21,493        29,509        35,014        39,518       
38,881        38,126        41,881        34,795   

*CONFIDENTIAL

     850        600        1,636        358        4,219        1,744        —  
       —          2,520   

*CONFIDENTIAL

     495        —          295        —          —          255        —       
  60        —     

*CONFIDENTIAL

     5,244        4,041        10,766        10,179        5,217        4,664   
    6,664        6,568        4,096                                            
                               

*CONFIDENTIAL

     29,679        26,134        42,206        45,551        48,953       
43,524        44,790        48,509        41,411                                
                                           

*CONFIDENTIAL

     717        631        689        729        955        649        716     
  897        1,031   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     (12 )      2,717        687        3,780        2,693        2,484       
2,826        6,080        661   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     705        3,347        1,376        4,488        3,648        3,134       
3,544        6,976        1,692                                                
                           

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —          —                                                                  
           

Total Expenses

     455,292        465,699        477,973        506,523        499,013       
440,659        478,461        546,669        528,173                            
                                               

Other Corporate Allocations

     —          —          —          —          —          —          —       
  —          —                                                                  
           

Total Controllable Expenses

     455,292        465,699        477,973        506,523        499,013       
440,659        478,461        546,669        528,173                            
                                               

EBITDA before Executive Expenses

     220,288        90,229        371,519        492,708        574,270       
604,396        605,425        412,703        271,986                            
                                               

EBITDA before Executive Expenses-BPS

     73.46        23.58        63.49        75.27        89.68        94.83     
  100.10        79.42        64.04   

 

                                                  

YTD PROFIT & LOSS REVIEW

   Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUAL     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue/Key Drivers

                

Total Application Units

     365        350        301        4,615        4,610        4,615        5
       —     

Total Application Dollars

   $ 60,353      $ 54,171      $ 56,123      $ 756,576      $ 582,222      $
756,576      $ 74,354      $ —                                                  
                   

Total Closing Units

     296        292        326        3,879        4,399        3,879       
(520 )      —     

Total Closing Dollars

   $ 49,113      $ 47,733      $ 51,873      $ 623,627      $ 651,052      $
623,627        (27,425 )    $ —     

Average Loan Amount

     185,922        163,471        159,121        160,770        148,000       
160,770        12,770                                                          
           

Purchase Closing Units

     251        243        289        3,428        3,959        3,428       
(531 )      —     

Purchase Closing Dollars

     42,282        38,956        47,095        505,889        583,652       
505,889        (77,784 )    $ —     

Average Loan Amount

     188,456        160,311        162,960        147,570        147,420       
147,570                                                                        

Refi Closings - Units

     45        49        37        451        440        451        11       
—     

Refi Closings - Dollars

   $ 6,830      $ 8,778      $ 4,778      $ 117,759      $ 67,400      $ 117,759
     $ 50,359      $ (0 ) 

Average Loan Amount

     151,788        179,141        129,136        261,106        153,216       
261,106                                                                        

*CONFIDENTIAL

   $ 2,083      $ 3,586      $ 10,212      $ 30,316           

*CONFIDENTIAL

     13.9 %      18.4 %      9.2 %      18.9 %      10.4 %      16.9 %     

*CONFIDENTIAL

     16.5 %      17.2 %      16.6 %      16.5 %         

*CONFIDENTIAL

     4.2 %      7.5 %      19.7 %      4.9 %         

*CONFIDENTIAL

     1.49 %      1.48 %      1.51 %      1.43 %      1.45 %      1.45 %     

*CONFIDENTIAL

     18        6        .30        35        54        59       

*CONFIDENTIAL

     46.70 %      52.22 %      21.79 %      49.41 %      55.00 %      55.00 %   
 

*CONFIDENTIAL

     0.74 %      0.90 %      0.30 %      0.71 %      0.74 %      0.74 %     

*CONFIDENTIAL

     2.50 %      2.67 %      2.13 %      2.44 %      2.46 %      2.46 %     

*CONFIDENTIAL

     1.80 %      1.90 %      1.80 %      1.73 %      1.66 %      1.66 %     

*CONFIDENTIAL

   $ 4,153      $ 4,369      $ 3,397      $ 3,917      $ 3,639      $ 3,953     
 

*CONFIDENTIAL

   $ 1,212      $ 1,403      $ 1,197      $ 1,433      $ 1,378      $ 1,550     
 

*CONFIDENTIAL

     0.73 %      0.86 %      0.75 %      0.89 %      0.93 %      0.96 %     

Loans over 60 days

     N/A        N/A        N/A        —          N/A        N/A       

Summary Headcount

     93        93        89        89        100        100       

YTD PROFIT & LOSS REVIEW

   Oct-04     Nov-04     Dec-04     YTD*     BUDGET     BUDGET
VOLUME
ACTUAL     BUDGET
VARIANCE     BUDGET
PRODUCTIVITY  

Revenue

     733,858        704,320        785,554        8,945,863        9,440,254   
    9,042,596        (494,391 )      (96,733 ) 

*CONFIDENTIAL

     101,722        115,260        134,930        1,431,062        1,627,630   
    1,559,088        (196,568 )      (128,007 ) 

*CONFIDENTIAL

     5,193        1,835        9,735        137,850        237,634       
227,624        (99,964 )      (89,974 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          (140,468 )      (390,631 )      (374,176
)      250,163        233,708   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     24,351        25,286        232,853        399,401        273,867       
262,330        125,535        137,071   

*CONFIDENTIAL

     364,033        429,084        153,217        4,419,422        4,817,785   
    4,614,642        (398,363 )      (195,420 )                                
                                 

Gross Revenue

     1,229,158        1,275,785        1,107,288        15,192,930       
16,006,538        15,332,285        (613,609 )      (139,355 )                  
                                               

Commissions

     342,692        367,802        171,199        4,420,407        5,192,140   
    4,973,428        (771,733 )      553,021                                    
                               

Net Revenue

     888,466        907,983        836,088        10,772,523        10,814,396
       10,358,857        (41,876 )      413,666                                
                                   

Indirect Costs

                

*CONFIDENTIAL

     185,541        161,160        167,195        2,210,690        2,285,252   
    2,285,252        (74,362 )      (74,362 ) 

*CONFIDENTIAL

     962        542        744        38,066        84,100        84,100       
(45,034 )      (45,034 ) 

*CONFIDENTIAL

     740        —          —          77,534        131,480        131,460     
  (53,926 )      (53,926 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     23,880        33,447        59,122        417,719        563,611       
540,061        (146,092 )      (122,342 ) 

*CONFIDENTIAL

     53,030        52,349        6,501        664,984        746,208       
746,208        (146,092 )      (81,224 ) 

*CONFIDENTIAL

     31,232        24,941        15,674        446,975        530,791       
530,791        (63,816 )      (83,816 ) 

*CONFIDENTIAL

     —          —          —          —          1,200        1,200       
(1,200 )      (1,200 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     9,701        9,902        9,053        33,653        7,800        7,800   
    25,853        25,853   

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     305,085        282,340        258,286        3,890,821        4,350,622   
    4,326,872        (459,801 )      (436,051 )                                
                                 

*CONFIDENTIAL

     10,078        32,438        31,063        361,962        360,000       
360,000        1,962        1,962   

*CONFIDENTIAL

     —          4,123        —          —          —          —          4,123
       4,123   

*CONFIDENTIAL

     —          —          —          2,452        600        600        1,852
       1,852                                                                    

*CONFIDENTIAL

     10,076        36,551        31,063        368,538        360,600       
360,600        7,938        7,938                                              
                     

*CONFIDENTIAL

     (3,150 )      413        618        11,777        27,600        27,600     
  (15,823 )      (15,823 ) 

*CONFIDENTIAL

     4,468        2,885        4,465        60,651        118,788        118,788
       (58,137 )      (58,137 )                                                
                 

*CONFIDENTIAL

     1,318        3,298        5,146        72,428        146,388        146,388
       (73,960 )      (73,960 )                                                
                 

*CONFIDENTIAL

     7,698        83,231        9,100        116,549        107,865       
103,321        8,684        13,227   

*CONFIDENTIAL

     2,740        8,662        6,380        130,835        136,905       
136,905        (6,070 )      (6,070 )                                          
                       

*CONFIDENTIAL

     10,437        16,985        15,479        247,383        244,770       
240,228        2,613        7,157                                              
                     

*CONFIDENTIAL

     16,857        17,616        17,166        203,886        175,960       
168,548        27,926        35,388   

*CONFIDENTIAL

     10,047        9,861        11,654        136,066        131,970       
126,411        4,096        9,655   

*CONFIDENTIAL

     33        —          —          530        —          —          530       
530                                                                    

*CONFIDENTIAL

     26,937        27,477        28,820        340,482        307,930       
294,959        32,552        45,523                                            
                       

*CONFIDENTIAL

     10,318        9,024        8,973        166,768        175,960       
168,548        (9,192 )      (1,780 )                                          
                       

*CONFIDENTIAL

     10,318        9,024        8,973        166,768        175,960       
168,548        (9,192 )      (1,780 )                                          
                       

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     29,883        28,865        35,651        394,815        395,910       
395,910        (1,095 )      (1,095 ) 

*CONFIDENTIAL

     805        1,408        1,300        15,439        —          —         
15,439        15,439   

*CONFIDENTIAL

     —          —          —          1,105        4,399        4,399       
(3,294 )      (3,294 ) 

*CONFIDENTIAL

     (1,320 )      1,889        1,957        59,966        13,197        13,197
       46,769        46,769                                                    
               

*CONFIDENTIAL

     29,348        32,112        39,109        471,325        413,506       
413,506        57,819        57,819                                            
                       

*CONFIDENTIAL

     945        887        1,404        10,252        10,800        10,800     
  (548 )      (548 ) 

*CONFIDENTIAL

     —          —          —          —          7,399        7,399       
(7,399 )      (7,399 ) 

*CONFIDENTIAL

     (35,744 )      957        2,004        (10,889 )      37,200        37,200
       48,089        48,089   

*CONFIDENTIAL

     —          —          —          —          7,200        6,897       
(7,200 )      (6,897 ) 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —     

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     (34,799 )      1,845        3,408        (637 )      62,599        62,296
       (63,236 )      (62,923 )                                                
                 

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

*CONFIDENTIAL

     —          —          —          —          —          —          —       
  —                                                                      

Total Expenses

     358,722        409,639        390,285        5,557,108        6,062,375   
    6,013,395        (505,267 )      (456,287 )                                
                                 

Other Corporate Allocations

     —          —          —          —          —          —          —       
  —                                                                      

Total Controllable Expenses

     358,722        409,639        390,285        5,557,108        6,062,375   
    6,013,395        (505,267 )      (456,287 )                                
                                 

EBITDA before Executive Expenses

     527,745        498,345        545,803        5,215,415        4,752,024   
    4,345,462        463,391        (3,799,659 )                                
                                 

EBITDA before Executive Expenses-BPS

     107.46        104.40        105.22        83.63        72.99        69.68
      

The Budget is equal to the 0 & 12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

197



--------------------------------------------------------------------------------

Confidential Treatment

 

*CONFIDENTIAL

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue/Key Drivers

            

Total Application Units

     606        340        485        606        266     

Total Application Dollars

   $ 144,081      $ 80,311      $ 100,000      $ 144,081      $ 63,771      $
—                                                      

Total Closing Units

     622        627        655        622        (5 )      —     

Total Closing Dollars

   $ 135,525      $ 148,020      $ 135,000      $ 135,525      $ (12,495 )    $
—     

Average Loan Amount

     217,885        236,000        206,107        217,885                      
                                 

Purchase Closing Units

     538        533        557        538        5      $ —     

Purchase Closing Dollars

   $ 115,015      $ 125,817      $ 114,750      $ 115,015      $ (10,802 )    $
—     

Average Loan Amount

     213,783        236,000        206,107        213,783                      
                                 

Refi Closings - Units

     64        94        98        84        (10 )    $ —     

Refi Closings - Dollars

   $ 20,509      $ 22,203      $ 20,250      $ 20,509      $ (1,694 )    $ —  
  

Average Loan Amount

     244,159        236,000        206,107        244,159                      
                                  *CONFIDENTIAL    $ 29,497        $ 16,700     
    *CONFIDENTIAL      15.1 %      15.0 %      15.0 %      15.1 %     
*CONFIDENTIAL      21.1 %            *CONFIDENTIAL      21.8 %        12.4 %   
    *CONFIDENTIAL      1.35 %      1.55 %      1.35 %      1.55 %     
*CONFIDENTIAL      (250 )      (306 )      (282 )      (283 )      *CONFIDENTIAL
     19.69 %      40.76 %      47.19 %      40.76 %      *CONFIDENTIAL     
-0.66 %      0.10 %      0.14 %      0.10 %      *CONFIDENTIAL      0.79 %     
1.65 %      1.53 %      1.65 %      *CONFIDENTIAL      0.52 %      1.02 %     
0.89 %      1.02 %      *CONFIDENTIAL    $ 1,713      $ 3,894      $ 3,155     
$ 3,595        *CONFIDENTIAL    $ 1,216      $ 1,199      $ 2,027      $ 1,198
       *CONFIDENTIAL      0.56 %      0.51 %      0.98 %      0.55 %     

Loans over 60 days

     3        N/A        N/A        N/A       

Summary Headcount

     171        185        172        185        (14 )      (14 ) 

PROFIT & LOSS REVIEW

   Dec-04     BUDGET     FORECAST     BUDGET VOLUME
ACTUALS     BUDGET
VARIANCE     BUDGET PRODUCTIVITY
VARIANCE  

Revenue

             *CONFIDENTIAL      1,831,355        2,291,800        1,822,500     
  2,098,334        (450,445 )      (266,979 )  *CONFIDENTIAL      214,768       
44,449        105,356        40,697        170,318        174,071   
*CONFIDENTIAL      (155,366 )      (191,935 )      (184,881 )      (175,732 )   
  36,569        20,366    *CONFIDENTIAL      —          —          —         
—          —          —      *CONFIDENTIAL      —          —          —         
—          —          —      *CONFIDENTIAL      —          —          —         
—          —          —      *CONFIDENTIAL      66,712        154,938       
140,833        141,859        88,226        (75,147 )  *CONFIDENTIAL     
(892,215 )      143,020        182,813        130,947        (1,035,235 )     
(1,023,161 )                                                  

Gross Revenue

     1,065,254        2,442,273        2,066,621        2,236,105       
(1,377,019 )      (1,170,851 )                                                  

Commissions

     360,539        934,220        860,000        855,356        (573,661 )     
(494,818 )                                                  

Net Revenue

     704,715        1,508,053        1,206,621        1,380,749        (803,338
)      (676,033 )                                                  

Indirect Costs

             *CONFIDENTIAL      347,860        343,152        368,852       
343,152        4,708        4,708    *CONFIDENTIAL      7,077        8,000     
  6,000        8,000        (923 )      (923 )  *CONFIDENTIAL      7,187       
—          7,500        —          7,187        7,187    *CONFIDENTIAL      —  
       —          —          —          —          —      *CONFIDENTIAL     
14,876        14,802        5,805        13,552        74        1,324   
*CONFIDENTIAL      22,794        102,830        104,962        102,830       
(80,036 )      (80,036 )  *CONFIDENTIAL      51,065        64,269        49,394
       64,269        (13,203 )      (13,203 )  *CONFIDENTIAL      —          —  
       —          —          —          —      *CONFIDENTIAL      —          —  
       —          —          —          —      *CONFIDENTIAL      2,375       
2,500        2,500        2,500        (125 )      (125 )  *CONFIDENTIAL     
—          —          —          —          —          —                        
                              *CONFIDENTIAL      453,235        535,553       
545,013        534,303        (82,318 )      (81,068 )                          
                        *CONFIDENTIAL      26,114        43,024        26,114   
    43,024        (16,880 )      (16,880 )  *CONFIDENTIAL      9,200        —  
       8,400        —          9,200        9,200    *CONFIDENTIAL      1,736   
    1,000        1,000        1,000        738        736                      
                              *CONFIDENTIAL      37,080        44,024       
35,544        44,024        (6,944 )      (6,944 )                              
                    *CONFIDENTIAL      —          2,700        2,700       
2,700        (2,700 )      (2,700 )  *CONFIDENTIAL      7,584        10,450     
  (9,550 )      10,450        (2,866 )      (2,866 )                            
                      *CONFIDENTIAL      7,584        13,150        (6,860 )   
  13,150        (5,566 )      (5,566 )                                          
        *CONFIDENTIAL      14,207        5,800        7,500        5,310       
8,407        8,897    *CONFIDENTIAL      110,255        47,500        150,000   
    47,500        62,755        62,755                                          
          *CONFIDENTIAL      124,462        53,300        157,500        52,810
       71,162        71,651                                                    
*CONFIDENTIAL      13,305        18,500        15,000        16,938       
(5,195 )      (3,634 )  *CONFIDENTIAL      16,653        30,000        18,127   
    27,468        (13,147 )      (10,615 )  *CONFIDENTIAL      1,153       
2,500        2,500        2,289        (1,347 )      (1,136 )                  
                                *CONFIDENTIAL      31,311        51,000       
35,627        46,695        (19,689 )      (15,384 )                            
                      *CONFIDENTIAL      24,630        7,000        7,000       
6,409        17,630        18,221                                              
      *CONFIDENTIAL      24,630        7,000        7,000        6,409       
17,630        18,221                                                    
*CONFIDENTIAL      —          —          —          —          —          —     
*CONFIDENTIAL      25,721        4,300        16,300        4,300        21,421
       21,421    *CONFIDENTIAL      5,949        10,000        10,000       
10,000        (4,051 )      (4,051 )  *CONFIDENTIAL      390        1,000       
1,000        1,000        (610 )      (610 )  *CONFIDENTIAL      3,119       
6,600        6,600        6,600        (3,481 )      (3,481 )                  
                                *CONFIDENTIAL      35,179        21,900       
33,900        21,900        13,279        13,279                                
                    *CONFIDENTIAL      6,275        1,000        2,000       
1,000        5,275        5,275    *CONFIDENTIAL      —          —          —  
       —          —          —      *CONFIDENTIAL      594        —         
479,691        —          594        594    *CONFIDENTIAL      6,023        —  
       1,000        —          6,023        6,023    *CONFIDENTIAL      —       
  —          —          —          —          —      *CONFIDENTIAL      —       
  —          —          —          —          —                                
                      *CONFIDENTIAL      12,691        1,000        482,691     
  1,000        11,891        11,891                                            
        *CONFIDENTIAL      —          —          7,290        —          —     
    —                                                       *CONFIDENTIAL     
30,000        25,000        37,290        25,000        5,000        5,000      
                                             

Total Expenses

     756,372        751,927        1,327,716        745,291        4,446       
11,081                                                    

Other Corporate Allocations

     —          —          —          —          —          —                  
                                   

Total Controllable Expenses

     756,372        751,927        1,327,716        745,291        4,446       
11,081                                                    

EBITDA before Executive Expenses

     (51,657 )      756,126        (121,094 )      635,457        (807,783 )   
  (687,114 )                                                  

EBITDA before Executive Expenses-BPS

     (3.81 )      55.79        (8.94 )      46.89       

The budget is equal to the 0 & 12 Forecast for the following pages.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

198



--------------------------------------------------------------------------------

Confidential Treatment

 

*CONFIDENTIAL

* YTD total only includes actual expenses.

YTD PROFIT & LOSS REVIEW

   Jan-04     Feb-04     Mar-04     Apr-04     May-04     Jun-04     Jul-04    
Aug-04     Sep-04   Revenue/Key Drivers                    Total Application
Units      598        752        1,060        879        808        823       
705        720        717    Total Application Dollars    $ 141,409      $
168,136      $ 243,684      $ 219,951      $ 177,287      $ 190,113      $
167,339      $ 166,053      $ 162,711                                          
                                  Total Closing Units      393        412       
577        834        780        955        735        667        586    Total
Closing Dollars    $ 86,556      $ 91,826      $ 124,168      $ 189,492      $
182,445      $ 222,045      $ 173,444      $ 157,744      $ 121,748    Average
Loan Amount      220,245        222,880        215,196        227,208       
233,904        232,508        235,978        229,613        207,762            
                                                                Purchase Closing
Units      314        331        459        627        617        907        688
       630        526    Purchase Closing Dollars    $ 67,793      $ 73,025     
$ 97,275      $ 141,166      $ 140,402      $ 209,128      $ 162,516      $
145,036      $ 107,261    Average Loan Amount      215,901        220,619       
211,927        225,146        227,556        230,571        236,214       
230,216        203,918                                                          
                  Refi Closings - Units      79        81        118        207
       163        48        47        57        60    Refi Closings - Dollars   
$ 18,764      $ 18,802      $ 26,893      $ 48,326      $ 42,043      $